Case 3:21-cv-00538-N Document 26-38 Filed 06/09/21      Page 1 of 310 PageID 13073




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 38
Case 3:21-cv-00538-N Document 26-38 Filed 06/09/21   Page 2 of 310 PageID 13074
Case 3:21-cv-00538-N Document 26-38 Filed 06/09/21   Page 3 of 310 PageID 13075
Case 3:21-cv-00538-N Document 26-38 Filed 06/09/21   Page 4 of 310 PageID 13076
Case 3:21-cv-00538-N Document 26-38 Filed 06/09/21   Page 5 of 310 PageID 13077
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        305 06/09/21 Page 6 of 310 PageID 13078
Case 3:21-cv-00538-N Document 26-38 Filed



                            EXHIBIT ...




                                                                     010196
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                        305 06/09/21 Page 7 of 310 PageID 13079
Case 3:21-cv-00538-N Document 26-38 Filed
                                                                 EXECUTION COPY




                            Dated as of October 25, 2007




                             STRATFORD CLO LTD.
                                   Issuer,




                              STRATFORD CLO LLC
                                   Co-Issuer,




                  STATE STREET BANK AND TRUST COMPANY
                                  Trustee




                                    INDENTURE




                                                                     010197
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                        305 06/09/21 Page 8 of 310 PageID 13080
Case 3:21-cv-00538-N Document 26-38 Filed



                                                             CONTENTS


    CLAUSE                                                                                                                      PAGE


    1.         Definitions............................................................................................................... 4
         1.1 Definitions............................................................................................................... 4
         1.2 Assumptions as to Pledged Obligations; Construction Conventions.................... 97
         1.3 Rules of Interpretation ........................................................................................ 100
    2.         The Notes ............................................................................................................ 101
         2.1 Forms Generally.................................................................................................. 101
         2.2 Forms of Notes and Certificate of Authentication.............................................. 102
         2.3 Authorized Amount; Denominations.................................................................. 103
         2.4 Extension of Replacement Period and Stated Maturity ...................................... 104
         2.5 Execution, Authentication, Delivery, and Dating............................................... 107
         2.6 Registration, Registration of Transfer and Exchange ......................................... 108
         2.7 Mutilated, Destroyed, Lost or Stolen Notes........................................................ 113
         2.8 Payment of Principal, Interest and Other Amounts; Rights Preserved;
             Withholding ........................................................................................................ 114
         2.9 Persons Considered Owners ............................................................................... 118
         2.10             Cancellation ............................................................................................ 118
         2.11             Definitive Notes ...................................................................................... 118
         2.12             Notes Beneficially Owned by Non-Permitted Holders........................... 119
         2.13             Tax Characterization............................................................................... 120
    3.         Conditions Precedent .......................................................................................... 120
         3.1 Conditions to Issuance of Notes on Closing Date .............................................. 120
         3.2 Custodianship; Delivery of Collateral Obligations and Eligible
             Investments ......................................................................................................... 125
         3.3 Representations as to Collateral.......................................................................... 126
    4.         Satisfaction and Discharge.................................................................................. 129
         4.1 Satisfaction and Discharge of Indenture ............................................................. 129
         4.2 Application of Trust Money................................................................................ 131
         4.3 Repayment of Monies Held by Paying Agent .................................................... 131




    US318495                                                                                                                        Page I

                                                                                                                           010198
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        305 06/09/21 Page 9 of 310 PageID 13081
Case 3:21-cv-00538-N Document 26-38 Filed



    5.         Remedies............................................................................................................. 131
         5.1 Events of Default ................................................................................................ 131
         5.2 Notice of Event of Default; Acceleration of Maturity; Rescission and
             Annulment........................................................................................................... 133
         5.3 Collection of Indebtedness and Suits for Enforcement by Trustee..................... 134
         5.4 Remedies............................................................................................................. 136
         5.5 Optional Retention of Collateral......................................................................... 138
         5.6 Trustee May Enforce Claims Without Possession of Notes ............................... 140
         5.7 Application of Money Collected......................................................................... 141
         5.8 Limitation on Suits.............................................................................................. 141
         5.9 Unconditional Rights of Noteholders ................................................................. 142
         5.10             Restoration of Rights and Remedies....................................................... 142
         5.11             Rights and Remedies Cumulative........................................................... 142
         5.12             Delay or Omission Not Waiver............................................................... 142
         5.13             Control by Majority of the Controlling Class ......................................... 143
         5.14             Waiver of Past Defaults .......................................................................... 143
         5.15             Undertaking for Costs ............................................................................. 144
         5.16             Waiver of Stay or Extension Laws ......................................................... 144
         5.17             Sale of Collateral..................................................................................... 145
         5.18             Action on the Notes ................................................................................ 145
    6.         The Trustee ......................................................................................................... 146
         6.1 Certain Duties and Responsibilities .................................................................... 146
         6.2 Notice of Default................................................................................................. 147
         6.3 Certain Rights of Trustee .................................................................................... 148
         6.4 Not Responsible for Recitals or Issuance of the Notes....................................... 150
         6.5 May Hold Notes.................................................................................................. 150
         6.6 Acquisition of Preference Shares........................................................................ 150
         6.7 Money Held in Trust........................................................................................... 151
         6.8 Compensation and Reimbursement .................................................................... 151
         6.9 Corporate Trustee Required; Eligibility.............................................................. 152
         6.10             Resignation and Removal; Appointment of Successor........................... 153
         6.11             Acceptance of Appointment by Successor ............................................. 155




    US318495                                                                                                                     Page II

                                                                                                                         010199
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        305 06/09/21 Page 10 of 310 PageID 13082
Case 3:21-cv-00538-N Document 26-38 Filed



         6.12       Merger, Conversion, Consolidation, or Succession to Business of
             Trustee155
         6.13             Co-Trustees ............................................................................................. 156
         6.14             Certain Duties of Trustee Related to Delayed Payment of Proceeds...... 157
         6.15             Authenticating Agents ............................................................................ 157
         6.16             Fiduciary for Noteholders Only; Agent for Secured Parties................... 158
         6.17             Representations and Warranties of the Bank .......................................... 158
         6.18             Withholding Tax Forms .......................................................................... 158
         6.19             Withholding Tax ..................................................................................... 159
    7.         Covenants............................................................................................................ 160
         7.1 Payment of Principal and Interest ....................................................................... 160
         7.2 Maintenance of Office or Agency....................................................................... 160
         7.3 Money for Note Payments to be Held in Trust ................................................... 161
         7.4 Existence of Co-Issuers....................................................................................... 163
         7.5 Protection of Collateral ....................................................................................... 164
         7.6 Opinions as to Collateral..................................................................................... 166
         7.7 Performance of Obligations ................................................................................ 166
         7.8 Negative Covenants ............................................................................................ 167
         7.9 Notice of Default; Statement as to Compliance.................................................. 169
         7.10             Co-Issuers May Consolidate, etc. Only on Certain Terms ..................... 169
         7.11             Successor Substituted.............................................................................. 171
         7.12             No Other Business .................................................................................. 171
         7.13             Listing on Irish Stock Exchange ............................................................. 172
         7.14             Annual Rating Review............................................................................ 172
         7.15             Reporting................................................................................................. 172
         7.16             Calculation Agent ................................................................................... 173
         7.17             Certain Tax Matters ................................................................................ 174
         7.18             Securities Lending. ................................................................................. 175
         7.19             Purchase of Collateral Obligations; Ramp-Up Completion Date ........... 178
         7.20             Secondary Risk Procedures..................................................................... 180
         7.21             Section 3(c)(7) Procedures...................................................................... 181
    8.         Supplemental Indentures..................................................................................... 182




    US318495                                                                                                                    Page III

                                                                                                                         010200
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        305 06/09/21 Page 11 of 310 PageID 13083
Case 3:21-cv-00538-N Document 26-38 Filed



          8.1 Supplemental Indentures Without Consent of Holders ...................................... 182
          8.2 Supplemental Indentures With Consent of Holders............................................ 186
          8.3 Execution of Supplemental Indentures ............................................................... 189
          8.4 Effect of Supplemental Indentures; Certain Required Consents ........................ 190
          8.5 Reference in Notes to Supplemental Indentures................................................. 190
    9.         Redemption of Notes .......................................................................................... 190
          9.1 Mandatory Redemption ...................................................................................... 190
          9.2 Optional Redemption .......................................................................................... 191
          9.3 Optional Redemption Procedures ....................................................................... 193
          9.4 Notes Payable on Redemption Date ................................................................... 196
          9.5 Special Redemption ............................................................................................ 197
          9.6 Amendment Buy-Out.......................................................................................... 198
          9.7 Redemption by Refinancing ............................................................................... 198
    10.        Accounts, Accountings, and Releases ................................................................ 201
          10.1           Collection of Money ............................................................................... 201
          10.2           Collection Account ................................................................................. 202
          10.3           Other Accounts ....................................................................................... 204
          10.4           Application of Funds in Accounts; Reports by Trustee.......................... 210
          10.5           Synthetic Security Counterparty Account .............................................. 213
          10.6           Accountings ............................................................................................ 214
          10.7           Release of Collateral ............................................................................... 224
          10.8           Reports by Independent Accountants ..................................................... 225
          10.9           Reports to Rating Agencies .................................................................... 226
    11.        Application of Monies ........................................................................................ 226
          11.1           Disbursements of Monies from Payment Account ................................. 226
    12.        Sale of Collateral Obligations; Purchase of Collateral Obligations.................... 235
          12.1           Sales of Collateral Obligations ............................................................... 235
          12.2           Purchase of Collateral Obligations ......................................................... 239
          12.3           Conditions Applicable to All Sale and Purchase Transactions............... 242
          12.4           Certain Determinations Relating to Collateral Obligations .................... 242
    13.        Noteholders' Relations ........................................................................................ 243
          13.1           Subordination.......................................................................................... 243



    US318495                                                                                                                 Page IV

                                                                                                                      010201
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        305 06/09/21 Page 12 of 310 PageID 13084
Case 3:21-cv-00538-N Document 26-38 Filed



          13.2            Standard of Conduct ............................................................................... 245
    14.        Miscellaneous ..................................................................................................... 245
          14.1            Form of Documents Delivered to Trustee .............................................. 245
          14.2            Acts of Holders of Securities .................................................................. 246
          14.3            Notices, etc., to Certain Persons or Parties ............................................. 247
          14.4      Notices to Noteholders and the Preference Shares Paying Agent;
             Waiver 249
          14.5            Effect of Headings and Table of Contents.............................................. 250
          14.6            Successors and Assigns........................................................................... 251
          14.7            Separability ............................................................................................. 251
          14.8            Benefits of Indenture............................................................................... 251
          14.9            Governing Law ....................................................................................... 251
          14.10           Submission to Jurisdiction ...................................................................... 251
          14.11           Counterparts............................................................................................ 252
          14.12           Acts of Issuer .......................................................................................... 252
          14.13           Liability of Co-Issuers ............................................................................ 252
          14.14           Indemnity of Co-Issuer ........................................................................... 252
    15.        Assignment of Servicing Agreement; Hedge Agreements ................................. 252
          15.1     Assignment of Servicing Agreement; Amendment of Servicing
             Agreement........................................................................................................... 252
          15.2            Hedge Agreements.................................................................................. 256




    US318495                                                                                                                    Page V

                                                                                                                         010202
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        305 06/09/21 Page 13 of 310 PageID 13085
Case 3:21-cv-00538-N Document 26-38 Filed



    Schedules and Exhibits
    Schedule 1       –   Collateral Obligations
    Schedule 2       –   Moody's Industry Classification Group List
    Schedule 3       –   S&P Industry Classifications
    Schedule 4       –   Diversity Score Calculation
    Schedule 5       –   Moody's Structured Finance Obligation Recovery Rates
    Schedule 6       –   S&P Structured Finance Obligation Recovery Rates
    Schedule 7       –   Certain Defined Terms Relating to S&P Rating and Moody's Rating
    Exhibit A        –   Forms of Notes
    Exhibit B        –   Forms of Note Transfer and Exchange Certificates
               B-1   –   Form of Note Transferee Certificate
               B-2   –   Form of Note Transferor Certificate for Regulation S to Rule 144A
                         Transfer
               B-3   –   Form of Note Transferor Certificate for Rule 144A to Regulation S
                         Transfer
    Exhibit C        –   Form of Freshfields Bruckhaus Deringer LLP Opinions
    Exhibit D        –   Form of Maples and Calder Opinion
    Exhibit E        –   Form of Nixon Peabody LLP Opinion
    Exhibit F        –   Form of Orrick, Herrington & Sutcliffe LLP Opinion
    Exhibit G        –   Forms of Section 3(c)(7) Notices
               G-1   –   Form of Section 3(c)(7) Reminder Notice
               G-2   –   Form of Important Section 3(c)(7) Reminder Notice
    Exhibit H        –   Form of Beneficial Owner Certificate
    Exhibit I        –   Form of Extension Notice
    Exhibit J        –   Form of Insurer Notice




    US318495                                                                             Page VI


                                                                                    010203
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        305 06/09/21 Page 14 of 310 PageID 13086
Case 3:21-cv-00538-N Document 26-38 Filed



    THIS INDENTURE, dated as of October 25, 2007, among

    (a)        STRATFORD CLO LTD. (the Issuer),

    (b)        STRATFORD CLO LLC (the Co-Issuer) and

    (c)        STATE STREET BANK AND TRUST COMPANY, as trustee (together with
               its permitted successors, the Trustee).

    PRELIMINARY STATEMENT

    The Co-Issuers are duly authorized to execute and deliver this Indenture to provide for
    the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the Class
    D Notes and the Class E Notes, in each case issuable as provided in this Indenture. All
    covenants and agreements made by the Co-Issuers in this Indenture are for the benefit
    and security of the Secured Parties. The Co-Issuers are entering into this Indenture, and
    the Trustee is accepting the trusts created by this Indenture, for good and valuable
    consideration, the receipt and sufficiency of which are hereby acknowledged.

    All things necessary to make this Indenture a valid agreement of the Co-Issuers in
    accordance with the agreement's terms have been done.

    GRANTING CLAUSES

    The Issuer Grants to the Trustee, for the benefit and security of the Noteholders, the
    Trustee, the Servicer, each Synthetic Security Counterparty and each Hedge Counterparty
    (and the Collateral Administrator and Preference Shares Paying Agent to the extent of
    Administrative Expenses payable to such parties as provided hereunder) (collectively, the
    Secured Parties), all of its right, title, and interest in, to, and under, in each case, whether
    now owned or existing, or hereafter acquired or arising:

    (a)        the Collateral Obligations (listed, as of the Closing Date, in Schedule 1 to this
               Indenture and listed from time to time on such Schedule 1 as such Schedule 1 may
               be modified, amended and revised subsequent to the Closing Date by the Issuer)
               and all Workout Assets, including any part thereof which consists of general
               intangibles or supporting obligations (each as defined in the UCC) relating
               thereto, all payments made or to be made thereon or with respect thereto, and all
               Collateral Obligations and Workout Assets including any part thereof which
               consists of general intangibles (as defined in the UCC) relating thereto, which are
               delivered or credited to the Trustee, or for which a Security Entitlement is
               delivered or credited to the Trustee or which are credited to one or more of the
               Issuer Accounts on or after the Closing Date and all payments made or to be made
               thereon or with respect thereto;

    (b)        the Custodial Account, the Collection Account, the Payment Account, the
               Synthetic Security Reserve Account, the Revolving Reserve Account, the Delayed



    US318495                                                                                   Page 1


                                                                                         010204
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 15 of 310 PageID 13087



                Drawdown Reserve Account, the Closing Date Expense Account, the Expense
                Reimbursement Account and the Securities Lending Account (collectively, the
                Issuer Accounts), Eligible Investments purchased with funds on deposit in the
                Issuer Accounts, and all income from funds in the Issuer Accounts;

     (c)        the Issuer’s rights with respect to the Synthetic Security Collateral Account, any
                Synthetic Security Counterparty Account and any Hedge Counterparty Collateral
                Account (and, together with the Issuer Accounts, the Class II Preference Share
                Special Payment Account and the Preference Shares Distribution Account, the
                Accounts);

     (d)        the Issuer’s rights under the Servicing Agreement, the Securities Lending
                Agreements, the Hedge Agreements and the Collateral Administration Agreement
                to the extent of any rights of the Issuer therein;

     (e)        all Cash or money delivered to the Trustee (or its bailee);

     (f)        all securities, investments, investment property, instruments, money, general
                intangibles, chattel paper and agreements of any nature in which the Issuer has an
                interest (except for money, securities and investments in the Issuer's bank account
                in the Cayman Islands), including any part thereof which consists of general
                intangibles or supporting obligations (each as defined in the UCC) relating
                thereto; and

     (g)        all proceeds with respect to the foregoing;

     (all of the property and assets described in foregoing clauses (a) through (g), but
     excluding the Excluded Property, the Collateral). Notwithstanding the foregoing, the
     Collateral shall not include any Excluded Property.

     Except to the extent otherwise provided in this Indenture, the Issuer does hereby
     constitute and irrevocably appoint the Trustee the true and lawful attorney of the Issuer,
     with full power (in the name of the Issuer or otherwise), to exercise all rights of the Issuer
     with respect to the Collateral held for the benefit and security of the Secured Parties and
     to ask, require, demand, receive, settle, compromise, compound and give acquittance for
     any and all moneys and claims for moneys due and to become due under or arising out of
     any of the Collateral held for the benefit and security of the Secured Parties, to endorse
     any checks or other instruments or orders in connection therewith and to file any claims
     or take any action or institute any proceedings which the Trustee may deem to be
     necessary or advisable in the premises. The power of attorney granted pursuant to this
     Indenture and all authority hereby conferred are granted and conferred solely to protect
     the Trustee's interest in the Collateral held for the benefit and security of the Secured
     Parties and shall not impose any duty upon the Trustee to exercise any power. This
     power of attorney shall be irrevocable as one coupled with an interest prior to the
     payment in full of all the obligations secured hereby.




     US318495                                                                                 Page 2

                                                                                        010205
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 16 of 310 PageID 13088



     Except to the extent otherwise provided in this Indenture, this Indenture shall constitute a
     security agreement under the laws of the State of New York applicable to agreements
     made and to be performed therein. Upon the occurrence of any Event of Default with
     respect to the Notes, and in addition to any other rights available under this Indenture or
     any other instruments included in the Collateral held for the benefit and security of the
     Secured Parties or otherwise available at law or in equity, the Trustee shall have all rights
     and remedies of a secured party on default under the laws of the State of New York and
     other applicable law to enforce the assignments and security interests contained herein
     and, in addition, shall have the right, subject to compliance with any mandatory
     requirements of applicable law, to sell or apply any rights and other interests assigned or
     pledged hereby in accordance with the terms hereof at public or private sale.

     These Grants are not intended to and do not transfer any liability under the Collateral,
     which liabilities shall remain the sole obligation of the Issuer. These Grants are made,
     however, in trust as separate trusts, to secure the Notes. Except as provided in Section 13
     and the priorities set forth in the Priority of Payments, the Notes are secured by the first
     grant equally and ratably without prejudice, priority or distinction between any Note and
     any other Note because of difference in time of issuance or otherwise. The Grants are
     made to secure, in accordance with the priorities in the Priority of Payments and Section
     13:

                 (i) the payment of all amounts due on the Notes equally and ratably without
                     prejudice, priority or distinction between any Note and any other Note
                     because of difference in time of issuance or otherwise, in accordance with
                     their terms;

                (ii) the payment of all other sums payable under this Indenture (including
                     Administrative Expenses payable to the Trustee, the Collateral
                     Administrator and the Preference Shares Paying Agent, but other than
                     amounts payable in respect of the Preference Shares);

                (iii) the payment of sums payable to any Hedge Counterparty under a Hedge
                      Agreement;

                (iv) the payment of sums payable to the Servicer under the Servicing
                     Agreement; and

                (v) compliance with this Indenture;

     (collectively, the Secured Obligations), all as provided in this Indenture.

     The Trustee acknowledges the Grants, accepts the trusts under this Indenture in
     accordance with this Indenture, and agrees to perform its duties in this Indenture in
     accordance with the provisions hereof.




     US318495                                                                                Page 3

                                                                                       010206
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 17 of 310 PageID 13089



     1.         DEFINITIONS

     1.1        Definitions

     Except as otherwise specified in this Indenture or as the context may otherwise require,
     the following terms have the respective meanings provided below for all purposes of this
     Indenture.

     A/B Exchange: An exchange of one security (the A Security) for another security (the B
     Security) of the same issuer or issuers, which security shall have substantially identical
     terms to the A Security except that one or more transfer restrictions applicable to the A
     Security are inapplicable to the B Security.

     Accounts: The meaning specified in the Granting Clauses.

     Accountants' Certificate: An agreed upon procedures report of a firm of Independent
     certified public accountants of international reputation appointed by the Issuer pursuant to
     Section 10.8(a), which may be the firm of Independent accountants that performs certain
     accounting services for the Issuer or the Servicer.

     Accrued Interest On Sale: Interest accrued on a Collateral Obligation at the time of sale
     or other disposition to the extent paid to the Issuer as part of the sale or other disposition
     price of the Collateral Obligation after deduction of any amount representing Accrued
     Interest Purchased With Principal of the Collateral Obligation.

     Accrued Interest Purchased With Principal: (i) interest accrued on or purchased with a
     Collateral Obligation as part of the price paid by the Issuer to acquire the Collateral
     Obligation less any amount of Interest Proceeds (applied as Interest Proceeds) applied by
     the Issuer to acquire the accrued interest at the time of purchase and (ii) interest accrued
     on a Loan that constitutes part of the price paid by the Issuer to repay loans made by the
     Pre-Closing Participant to finance the Issuer's pre-closing acquisition of such Loan.

     Act: The meaning specified in Section 14.2.

     Administration Agreement: The Administration Agreement, between the Issuer and the
     Administrator, providing for the administrative functions of the Issuer, as modified,
     amended, and supplemented and in effect from time to time.

     Administrative Expense Cap: An amount on any Payment Date equal to the excess of:

     (a)        the sum of 0.04% of the Maximum Amount on the related Determination Date
                plus U.S.$150,000, over

     (b)        the sum of the amounts paid for Administrative Expenses in the twelve months
                preceding the current Payment Date.

     Administrative Expenses: Amounts due or accrued representing




     US318495                                                                                 Page 4

                                                                                        010207
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 18 of 310 PageID 13090



     (i)        tax preparation, filing, and registration fees or expenses and any other filing and
                registration fees owed by the Co-Issuers (including all filing, registration, and
                annual return fees payable to the Cayman Islands government and registered
                office fees);

     (ii)       fees, indemnities and expenses of the Trustee (including all amounts under
                Section 6.8), the Administrator, the Preference Shares Paying Agent and the
                Collateral Administrator;

     (iii)      fees, indemnities and expenses of the Co-Issuers and of accountants, agents, and
                counsel for either of the Co-Issuers;

     (iv)       fees and expenses of the Rating Agencies in connection with any rating of the
                Collateral (requested by the Issuer or the Servicer) or the Notes owed by either
                Co-Issuer (including fees and expenses for ongoing surveillance, credit estimates
                and other fees owing to the Rating Agencies);

     (v)        expenses and indemnities (but not Servicing Fees) of the Servicer if payable under
                the Servicing Agreement;

     (vi)       fees, indemnities and expenses for third-party loan pricing services and
                accountants; and

     (vii)      amounts due (including indemnities) to any other Person (except the Servicing
                Fees) if specifically provided for in this Indenture, including fees or expenses in
                connection with any Securities Lending Agreement.

     Administrator: Maples Finance Limited.

     Affected Class: Any Class of Notes that, as a result of the occurrence of a Tax Event, has
     received, or will receive less than the aggregate amount of principal and interest that
     would otherwise have been payable to such Class on the Payment Date related to the Due
     Period with respect to which such Tax Event occurs.

     Affiliate or Affiliated: With respect to a Person,

     (i)        any other Person who, directly or indirectly, is in control of, or controlled by, or is
                under common control with, the Person; or

     (ii)       any other Person who is a director, officer, or employee (A) of the Person, (B) of
                any subsidiary or parent company of the Person or (C) of any Person described in
                clause (i) above.

     For the purposes of this definition, control of a Person shall mean the power, direct or
     indirect,




     US318495                                                                                     Page 5

                                                                                            010208
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 19 of 310 PageID 13091



                (A)    to vote more than 50% of the securities having ordinary voting power for
                       the election of directors of the Person; or

                (B)    to direct the corporate management and corporate policies of the Person
                       whether by contract or otherwise (this does not include the Servicing
                       Agreement unless it is amended expressly to provide those services).

     For the purpose of this definition, the Administrator and its Affiliates are neither
     Affiliates of nor Affiliated with the Co-Issuers and the Co-Issuers are neither Affiliates of
     nor Affiliated with the Administrator, or any of their Affiliates.

     Agent Members: Members of, or participants in, a Depository.

     Aggregate Outstanding Amount: When used with respect to any of the Notes as of any
     date, the aggregate outstanding principal amount of such Notes on that date. When used
     with respect to the Preference Shares as of any date, means the number of such
     Preference Shares Outstanding on such date.

     Except as otherwise provided herein:

     (a)        the Aggregate Outstanding Amount of the Class A-1 Notes at any time shall
                include any Defaulted Interest in respect thereof and (to the extent not included in
                any such Defaulted Interest) accrued interest on such Defaulted Interest;

     (b)        the Aggregate Outstanding Amount of the Class A-2 Notes at any time shall
                include any Defaulted Interest in respect thereof and (to the extent not included in
                any such Defaulted Interest) accrued interest on such Defaulted Interest;

     (c)        the Aggregate Outstanding Amount of the Class B Notes at any time shall include
                any Defaulted Interest in respect thereof and (to the extent not included in any
                such Defaulted Interest) accrued interest on such Defaulted Interest;

     (d)        the Aggregate Outstanding Amount of the Class C Notes at any time shall include
                all Class C Deferred Interest attributed thereto;

     (e)        the Aggregate Outstanding Amount of the Class D Notes at any time shall include
                all Class D Deferred Interest attributed thereto; and

     (f)        the Aggregate Outstanding Amount of the Class E Notes at any time shall include
                all Class E Deferred Interest attributed thereto.

     Aggregate Principal Balance: When used with respect to the Pledged Obligations, the
     sum of the Principal Balances of all the Pledged Obligations. When used with respect to
     a portion of the Pledged Obligations, the term Aggregate Principal Balance means the
     sum of the Principal Balances of that portion of the Pledged Obligations.




     US318495                                                                                  Page 6

                                                                                         010209
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 20 of 310 PageID 13092



     Aggregate Purchase Price Amount: When used with respect to the Pledged Obligations,
     the sum of the Purchase Price Amounts of all the Pledged Obligations. When used with
     respect to a portion of the Pledged Obligations, the term Aggregate Purchase Price
     Amount means the sum of the Purchase Price Amounts of that portion of the Pledged
     Obligations.

     Allocable Principal Balance: With respect to a Synthetic Security based upon or relating
     to a senior secured index providing non-leveraged credit exposure to a basket of credit
     default swaps referencing a diversified group of Reference Obligations, with respect to
     which the principal or notional amount of the credit exposure to any single Reference
     Obligation does not increase over time, the portion of the aggregate Principal Balance of
     such Synthetic Security that is allocable to each Reference Obligation comprising such
     index or indices based upon allocating the Principal Balance of such Synthetic Security
     among such Reference Obligations in the same proportion as each Reference Obligation
     bears to the aggregate Principal Balance of such Synthetic Security.

     Amendment Buy-Out: The meaning specified in Section 9.6(a).

     Amendment Buy-Out Option: The meaning specified in Section 9.6(a).

     Amendment Buy-Out Purchase Price: The purchase price payable by the Amendment
     Buy-Out Purchaser for Securities purchased in an Amendment Buy-Out, if any, in an
     amount equal to (i) in the case of the Notes, the Aggregate Outstanding Amount thereof,
     plus accrued and unpaid interest (including Defaulted Interest and Deferred Interest, if
     any) as of the date of purchase payable to the Non-Consenting Holder (giving effect to
     any amounts paid to the Holder on such date), plus any unpaid Extension Bonus
     Payment, and (ii) in the case of the Preference Shares, an amount that, when taken
     together with all payments and distributions made in respect of such Preference Shares
     since the Closing Date (and any amounts payable, if any, to the Non-Consenting Holder
     on the next succeeding Payment Date) would cause such Preference Shares to have
     received (as of the date of purchase thereof) a Preference Share Internal Rate of Return of
     12.0% (assuming such purchase date was a Payment Date); provided, however, that in
     any Amendment Buy-Out from and after the date on which the Non-Consenting Holders
     have received a Preference Share Internal Rate of Return equal to or in excess of 12.0%,
     the Amendment Buy-Out Purchase Price for such Preference Shares shall be zero.

     Amendment Buy-Out Purchaser: The Servicer (or any of its Affiliates acting as
     principal or agent); provided that in the event that the Servicer elects not to purchase
     Securities from Holders pursuant to Section 9.6, "Amendment Buy-Out Purchaser" shall
     mean one or more qualifying purchasers (which may include the Initial Purchasers or any
     of their Affiliates acting as principal or agent) designated by the Servicer; provided,
     however, none of the Servicer, the Initial Purchasers or any of their respective Affiliates
     shall have any duty to act as an Amendment Buy-Out Purchaser.




     US318495                                                                              Page 7

                                                                                     010210
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 21 of 310 PageID 13093



     Applicable Issuers or Applicable Issuer: With respect to the Class A Notes, the Class B
     Notes, the Class C Notes, the Class D Notes and the Class E Notes, each of the Co-
     Issuers. With respect to Preference Shares, the Issuer only.

     Applicable Note Interest Rate: With respect to the Notes of any Class, the Note Interest
     Rate with respect to such Class.

     Applicable Percentage: The lesser of the Moody's Priority Category Recovery Rate
     applicable to the Collateral Obligation and the S&P Recovery Rate applicable to the
     Collateral Obligation and the current S&P Rating of the Class A-1 Notes and the Class A-
     2 Notes.

     Approved Pricing Service: Loan Pricing Corporation, Mark-It-Partners, Inc. or any other
     nationally recognized loan pricing service approved in writing by S&P.

     Assigned Moody's Rating: The meaning set forth in Schedule 7.

     Authenticating Agent: With respect to the Notes, the Trustee or the person designated by
     the Trustee to authenticate the Notes on behalf of the Trustee pursuant to Section 6.15.

     Authorized Officer: With respect to the Issuer or the Co-Issuer, any Officer or agent who
     is authorized to act for the Issuer or the Co-Issuer as applicable, in matters relating to, and
     binding on, the Issuer or the Co-Issuer. With respect to the Servicer, any managing
     member, Officer, manager, employee, partner or agent of the Servicer who is authorized
     to act for the Servicer in matters relating to, and binding on, the Servicer with respect to
     the subject matter of the request, certificate, or order in question. With respect to the
     Trustee or any other bank or trust company acting as trustee of an express trust or as
     custodian, a Trust Officer. Each party may receive and accept a certification of the
     authority of any other party as conclusive evidence of the authority of any Person to act,
     and the certification may be considered as in full force and effect until receipt by the
     other party of written notice to the contrary.

     Average Life: As of any Measurement Date with respect to any Collateral Obligation
     (other than any Defaulted Collateral Obligation), the quotient obtained by dividing:

     (i)        the sum of the products of:

                (A)    the number of years (rounded to the nearest hundredth) from the
                       Measurement Date to the respective dates of each successive scheduled
                       payment of principal of the Collateral Obligation, and

                (B)    the respective amounts of the successive scheduled payments of principal
                       of the Collateral Obligation, by

     (ii)       the sum of all successive scheduled payments of principal of the Collateral
                Obligation.




     US318495                                                                                  Page 8

                                                                                         010211
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 22 of 310 PageID 13094



     Bank: State Street Bank and Trust Company, in its individual capacity and not as
     Trustee.

     Bankruptcy Code: The U.S. Bankruptcy Code, Title 11 of the United States Code.

     Bankruptcy Law: The Bankruptcy Code, Part V of the Companies Law (2007 Revision)
     of the Cayman Islands and the Bankruptcy Law (1997 Revision) of the Cayman Islands.

     Beneficial Owner: Any person owning an interest in a Global Note as reflected on the
     books of the Depository or on the books of an Agent Member or on the books of an
     indirect participant for which an Agent Member acts as agent.

     Benefit Plan Investor: Any (i) "employee benefit plan" within the meaning of Section
     3(3) of ERISA, that is subject to Title I of ERISA, (ii) any "plan" described by Section
     4975(e)(1) of the Code that is subject to Section 4975 of the Code, or an entity whose
     underlying assets include the assets of any plan described in (i) or (ii) by reason of such
     plan's investment in such entity.

     Board Resolution: With respect to the Issuer, a resolution of the board of directors of the
     Issuer and, with respect to the Co-Issuer, a resolution of the board of directors of the Co-
     Issuer.

     Bridge Loan: Any Loan that is incurred in connection with a merger, acquisition,
     consolidation, sale of all or substantially all of the assets of an entity, restructuring or
     similar transaction, which debt obligation by its terms is required to be repaid within one
     year of the incurrence thereof with proceeds from additional borrowings or other
     refinancings (other than any additional borrowing or refinancing if one or more financial
     institutions will have provided the issuer of or obligor on such debt obligation with a
     binding written commitment to provide the same).

     Business Day: A day on which commercial banks and foreign exchange markets settle
     payments in New York City and any other city in which the Corporate Trust Office of the
     Trustee is located and, in the case of the final payment of principal of any Note, the place
     of presentation of the Note designated by the Trustee; provided, however, that, for
     purposes of determining LIBOR, "Business Day" must also be a day on which dealings in
     deposits in Dollars are transacted in the London interbank market. To the extent action is
     required of the Irish Paying Agent, Dublin, Ireland shall be considered in determining
     "Business Day" for purposes of determining when actions by the Irish Paying Agent are
     required.

     Calculation Agent: The meaning specified in Section 7.16.

     Caa1 Collateral Obligations: The Collateral Obligations (excluding any Defaulted
     Collateral Obligations) that on the relevant date have a Moody's Rating below "B3".




     US318495                                                                               Page 9

                                                                                      010212
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 23 of 310 PageID 13095



     Cash: Such coin or currency of the United States of America as at the time shall be legal
     tender for payment of all public and private debts.

     CCC+/Caa1 Collateral Obligations: The Collateral Obligations (excluding any
     Defaulted Collateral Obligations) that on the relevant date have (i) a Moody's Rating
     below "B3" and/or (ii) an S&P Rating below "B-".

     CCC+/Caa1 Excess Market Value Percentage: The percentage equivalent of a fraction,
     the numerator of which is the aggregate Market Value of CCC+/Caa1 Collateral
     Obligations (in order of ascending Market Value Percentage, starting with the
     CCC+/Caa1 Collateral Obligation with the lowest Market Value Percentage) with an
     aggregate Principal Balance equal to Excess CCC+/Caa1 Collateral Obligations and the
     denominator of which is an amount equal to the Excess CCC+/Caa1 Collateral
     Obligations.

     Certificate of Authentication: The meaning specified in Section 2.1.

     Certificated Preference Share: The meaning set forth in the Preference Shares Paying
     Agency Agreement.

     Certificated Security (UCC): The meaning specified in Section 8-102(a)(4) of the UCC.

     Class: Each of the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C
     Notes, the Class D Notes, the Class E Notes and the Preference Shares.

     Class A S&P Minimum Weighted Average Recovery Rate Test: A test that is satisfied as
     of any Measurement Date if the S&P Weighted Average Recovery Rate with respect to
     the Class A Notes is greater than or equal to S&P Minimum Weighted Average Recovery
     Rate with respect to the Class A Notes.

     Class A Notes: The Class A-1 Notes and the Class A-2 Notes.

     Class A Overcollateralization Ratio is the ratio calculated by dividing:

     (i)        the Overcollateralization Ratio Numerator; by

     (ii)       the Aggregate Outstanding Amount of the Class A Notes.

     Class A-1 Notes: The Class A-1 Floating Rate Senior Secured Extendable Notes issued
     by the Co-Issuers pursuant to this Indenture and having the characteristics specified in
     Section 2.3.

     Class A-2 Notes: The Class A-2 Floating Rate Senior Secured Extendable Notes issued
     by the Co-Issuers pursuant to this Indenture and having the characteristics specified in
     Section 2.3.




     US318495                                                                           Page 10

                                                                                   010213
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 24 of 310 PageID 13096



     Class A/B Coverage Tests: The Overcollateralization Test and the Interest Coverage
     Test, each as applied with respect to the Class A-1 Notes, the Class A-2 Notes and the
     Class B Notes.

     Class B Notes: The Class B Floating Rate Senior Secured Extendable Notes issued by
     the Co-Issuers pursuant to this Indenture and having the characteristics specified in
     Section 2.3.

     Class B S&P Minimum Weighted Average Recovery Rate Test: A test that is satisfied as
     of any Measurement Date if the S&P Weighted Average Recovery Rate with respect to
     the Class B Notes is greater than or equal to S&P Minimum Weighted Average Recovery
     Rate with respect to the Class B Notes.

     Class C Coverage Tests: The Overcollateralization Test and the Interest Coverage Test,
     each as applied with respect to the Class C Notes.

     Class C Deferred Interest: Deferred Interest with respect to the Class C Notes.

     Class C Notes: The Class C Floating Rate Senior Secured Deferrable Interest Extendable
     Notes issued by the Co-Issuers pursuant to this Indenture and having the characteristics
     specified in Section 2.3.

     Class C S&P Minimum Weighted Average Recovery Rate Test: A test that is satisfied as
     of any Measurement Date if the S&P Weighted Average Recovery Rate with respect to
     the Class C Notes is greater than or equal to S&P Minimum Weighted Average Recovery
     Rate with respect to the Class C Notes.

     Class D Coverage Tests: The Overcollateralization Test and the Interest Coverage Test,
     each as applied with respect to the Class D Notes.

     Class D Deferred Interest: Deferred Interest with respect to the Class D Notes.

     Class D Notes: The Class D Floating Rate Senior Secured Deferrable Interest Extendable
     Notes issued by the Co-Issuers pursuant to this Indenture and having the characteristics
     specified in Section 2.3.

     Class D S&P Minimum Weighted Average Recovery Rate Test: A test that is satisfied as
     of any Measurement Date if the S&P Weighted Average Recovery Rate with respect to
     the Class D Notes is greater than or equal to S&P Minimum Weighted Average Recovery
     Rate with respect to the Class D Notes.

     Class E Coverage Test: The Overcollateralization Test as applied with respect to the
     Class E Notes.

     Class E Deferred Interest: Deferred Interest with respect to the Class E Notes.




     US318495                                                                            Page 11

                                                                                       010214
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 25 of 310 PageID 13097



     Class E Notes: The Class E Floating Rate Senior Secured Deferrable Interest Extendable
     Notes issued by the Co-Issuers pursuant to this Indenture and having the characteristics
     specified in Section 2.3.

     Class E S&P Minimum Weighted Average Recovery Rate Test: A test that is satisfied as
     of any Measurement Date if the S&P Weighted Average Recovery Rate with respect to
     the Class E Notes is greater than or equal to S&P Minimum Weighted Average Recovery
     Rate with respect to the Class E Notes.

     Class I Preference Shares: The Class I Preference Shares issued by the Issuer pursuant
     to the Issuer Charter and the resolutions of the Issuer's board of directors authorizing the
     issuance of the Preference Shares passed on or before the Closing Date.

     Class II Preference Share Percentage: For any Payment Date, a fraction, expressed as a
     percentage, the numerator of which is the number of Outstanding Class II Preference
     Shares on such Payment Date and the denominator of which is the total number of
     Outstanding Preference Shares on such Payment Date.

     Class II Preference Share Portion: For any Payment Date, 100% minus the Servicing
     Fee Portion for such Payment Date.

     Class II Preference Share Senior Special Payment: For any Payment Date, an amount
     equal to the product of (a) the Senior Servicing Fee for such Payment Date and (b) the
     Class II Preference Share Portion for such Payment Date.

     Class II Preference Share Special Payment: Collectively, the Class II Preference Share
     Senior Special Payment, the Class II Preference Share Subordinated Special Payment and
     the Class II Preference Share Supplemental Special Payment.

     Class II Preference Share Special Payment Account:               The Securities Account
     established pursuant to Section 10.3(i).

     Class II Preference Share Subordinated Special Payment: For any Payment Date, an
     amount equal to the product of (a) the Subordinated Servicing Fee for such Payment Date
     and (b) the Class II Preference Share Portion for such Payment Date.

     Class II Preference Share Supplemental Special Payment: For any Payment Date, an
     amount equal to the product of (a) the Supplemental Servicing Fee for such Payment
     Date and (b) the Class II Preference Share Portion for such Payment Date.

     Class II Preference Shares: The Class II Preference Shares issued by the Issuer pursuant
     to the Issuer Charter and the resolutions of the Issuer's board of directors authorizing the
     issuance of the Preference Shares passed on or before the Closing Date.

     Class Scenario Loss Rate: With respect to any Class of Notes rated by S&P, an estimate
     of the cumulative default rate for the Current Portfolio or the Proposed Portfolio, as




     US318495                                                                              Page 12

                                                                                      010215
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 26 of 310 PageID 13098



     applicable, consistent with S&P's rating of the Class of Notes on the Closing Date,
     determined by application of the S&P CDO Monitor.

     Clearing Agency: An organization registered as a "clearing agency" pursuant to
     Section 17A of the Exchange Act.

     Clearing Corporation: The meaning specified in Section 8-102(a)(5) of the UCC.

     Clearing Corporation Security: A "security" (as defined in Section 8-102(a)(15) of the
     UCC) that (i) is a debt or equity security and (ii) is in the custody of or maintained on the
     books of a Clearing Corporation or its nominee.

     Clearstream: Clearstream Banking, société anonyme, a corporation organized under the
     laws of the Duchy of Luxembourg.

     Closing Date: October 25, 2007.

     Closing Date Expense Account:          The Securities Account established pursuant to
     Section 10.3(g).

     Co-Issuer: The person named as such on the first page of this Indenture.

     Co-Issuers: The Issuer and the Co-Issuer.

     Code: The United States Internal Revenue Code of 1986, as amended.

     Collateral: The meaning specified in the Granting Clauses.

     Collateral Administration Agreement: The agreement dated as of the Closing Date
     among the Issuer, the Servicer, and the Collateral Administrator, as modified, amended
     and supplemented and in effect from time to time.

     Collateral Administrator: State Street Bank and Trust Company, in its capacity as
     collateral administrator under the Collateral Administration Agreement.

     Collateral Assignment of Hedge Agreements: With respect to each Hedge Agreement,
     the assignment of all of the Issuer's interest in the Hedge Agreement to the Trustee and
     acknowledged by the Hedge Counterparty to create a security interest therein in favor of
     the Trustee.

     Collateral Obligation: Any obligation or security that, when the Issuer commits to
     purchase (or otherwise acquire) the obligation or security, is a Loan, High-Yield Bond,
     Structured Finance Obligation, or Synthetic Security with a Reference Obligation that is a
     Loan, a Structured Finance Obligation or High-Yield Bond that, in either case, is (or in
     the case of a Synthetic Security, the Reference Obligation is):




     US318495                                                                               Page 13

                                                                                       010216
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 27 of 310 PageID 13099



     (1)        denominated and payable in U.S. Dollars and is not convertible by its obligor into
                any other currency;

     (2)        an obligation of an obligor Domiciled in an Eligible Country;

     (3)        an obligation that is eligible by its terms to be assigned to the Issuer and pledged
                by the Issuer to the Trustee for inclusion in the Collateral;

     (4)        not an exchangeable or convertible security;

     (5)        not an equity security or a warrant or a component of an equity security or a
                security that has a component that is an equity security (other than for avoidance
                of doubt, a pass-through trust certificate in a trust holding Collateral Obligations
                that is rated by a nationally recognized credit rating agency);

     (6)        not an obligation or security that has been called for redemption and is not an
                obligation or security that is the subject of an Offer other than a Permitted Offer
                or an exchange offer in which a security that is not registered under the Securities
                Act is exchanged for (i) a security that has substantially identical terms (except for
                transfer restrictions) but is registered under the Securities Act or (ii) a security that
                would otherwise qualify for purchase under Section 12;

     (7)        an obligation that (a) has a Moody's Rating (including any estimated or
                confidential rating which is in respect of the full obligation of the obligor and
                which is monitored) and (b) has an S&P Rating (including any confidential rating
                which is in respect of the full obligation of the obligor and which is monitored),
                which S&P Rating does not have a "p", "pi", "q", "r" or "t" subscript unless S&P
                otherwise authorizes in writing;

     (8)        an obligation that is not a lease, unless it is a Finance Lease and the Rating
                Condition has been satisfied with respect to the acquisition thereof;

     (9)        (a) an obligation that is not a Current-Pay Obligation, Non-Performing Collateral
                Obligation or Credit Risk Obligation and (b) in the case of a Collateral Obligation
                that has a Moody's Rating of "Caa1" or lower or an S&P Rating of "CCC+" or
                lower, an obligation for which the Servicer has certified in writing that such
                Collateral Obligation is not a Credit Risk Obligation;

     (10)       an obligation that (unless it is a High-Yield Bond) is not subordinated by its terms
                to other indebtedness for borrowed money of the applicable issuer; provided that
                for the avoidance of doubt, this clause shall not prohibit the inclusion as Collateral
                Obligations of Subordinated Lien Loans or Second Lien Loans;

     (11)       an obligation that (i) (unless it is a PIK Security) bears simple interest payable in
                cash no less frequently than annually at a fixed or floating rate that is paid on a
                periodic basis on an unleveraged basis and, in the case of a floating rate,




     US318495                                                                                      Page 14

                                                                                             010217
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 28 of 310 PageID 13100



                computed on a benchmark interest rate plus or minus a spread, if any (which may
                vary under the terms of the obligation) and (ii) provides for a fixed amount of
                principal payable in cash according to a fixed schedule (which may include
                optional call dates) or at maturity (or a fixed notional amount in the case of
                Synthetic Securities);

     (12)       an obligation the payment or repayment of the principal, if any, of which is not an
                amount determined by reference to any formula or index or subject to any
                contingency under the terms thereof;

     (13)       an obligation the portion of which to be acquired (or, in the case of a Synthetic
                Security, the Reference Obligation) does not represent, directly or indirectly, more
                than a 25% interest in the obligation;

     (14)       not an obligation with a maturity later than two years after the Stated Maturity of
                the Notes;

     (15)       an obligation or security all payments on and proceeds of will be received by the
                Issuer free and clear of withholding tax, other than (A) withholding tax as to
                which the obligor or issuer must make additional payments so that the net amount
                received by the Issuer after satisfaction of such tax is the amount due to the Issuer
                before the imposition of any withholding tax, (B) withholding taxes on
                commitment or facility fees associated with Collateral Obligations constituting
                Revolving Loans or Delayed Drawdown Loans or (C) withholding taxes on fees
                received on Synthetic Letters of Credit;

     (16)       not an Unfunded Synthetic Security or a Loan that would require the Issuer after
                its purchase of the Loan to advance any funds to the related borrower or permit
                the borrower to require that any future advances be made unless

                (A)    it is a Revolving Loan, Delayed Drawdown Loan or Synthetic Security,
                       and

                (B)    after giving effect to the acquisition thereof, (1) the sum of all amounts
                       standing to the credit of the Synthetic Security Reserve Account, the
                       Revolving Reserve Account and the Delayed Drawdown Reserve Account
                       and any cash collateral posted with (or for the benefit of) any Synthetic
                       Security Counterparty equals or exceeds (2) the maximum amount of any
                       advances that may be required of the Issuer under the Underlying
                       Instruments in respect of all Collateral Obligations that are Revolving
                       Loans or Delayed Drawdown Loans and any amounts that could become
                       payable by the Issuer in respect of all Collateral Obligations that are
                       Unfunded Synthetic Securities;

     (17)       if such obligation is a Structured Finance Obligation that is a collateralized loan
                obligation, such obligation:




     US318495                                                                                  Page 15

                                                                                          010218
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 29 of 310 PageID 13101



                (A)    has been assigned a rating by both Moody's and S&P;

                (B)    has a Moody's Rating of "Ba3" or higher and an S&P Rating of "BB-" or
                       higher; and

                (C)    has not been placed on the watch list for possible downgrade by Moody's
                       or S&P;

     (18)       not a Loan that is an obligation of a debtor in possession or a trustee for a debtor
                in an insolvency proceeding other than a DIP Loan;

     (19)       with respect to an obligation that provides for the payment of interest at a floating
                rate, an obligation for which such floating rate is determined by reference to the
                U.S. Dollar prime rate or other base rate, London interbank offered rate or similar
                interbank offered rate, commercial deposit rate or any other index that the Rating
                Condition with respect to each Rating Agency is satisfied with respect thereto;

     (20)       in the case of a Synthetic Security, the Synthetic Security is one for which the
                counterparty or issuer, as the case may be, has a short-term debt rating by
                Moody's of at least "P-1" or long-term senior unsecured rating by Moody's of at
                least "A3" and, if rated "A3" by Moody's, such rating is not on watch for
                downgrade, and an issuer credit rating by S&P of at least "AA-" or a short-term
                debt rating by S&P of at least "A-1+";

     (21)       not an obligation that constitutes Margin Stock;

     (22)       not a Zero-Coupon Security;

     (23)       not an obligation that is currently deferring interest or paying interest "in kind" or
                otherwise has an interest "in kind" balance outstanding at the time of purchase,
                which interest is otherwise payable in cash;

     (24)       not a security whose repayment is subject to substantial non-credit related risk as
                determined by the Servicer;

     (25)       not an obligation the interest payments of which are scheduled to decrease
                (although interest payments may decrease due to unscheduled events such as a
                decrease of the index relating to a Floating Rate Obligation, the change from a
                default rate of interest to a non-default rate of interest or an improvement in the
                obligor's financial condition);

     (26)       not an obligation that will cause the Issuer, the Co-Issuer, or the pool of assets to
                be required to be registered as an investment company under the Investment
                Company Act;

     (27)       in the case of a Loan that involves Synthetic Letters of Credit, (a) the Issuer
                prefunds its obligations with respect to such Synthetic Letter of Credit by



     US318495                                                                                   Page 16

                                                                                           010219
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 30 of 310 PageID 13102



                delivering cash to the relevant issuing bank, agent bank or deposit bank and has
                no further obligation to make payments with respect to such Synthetic Letter of
                Credit, (b) the Issuer is not subject to market value risk with respect to any
                prefunded amounts and (c) the issuing bank, agent bank or deposit bank in
                respect of such Synthetic Letters of Credit has a short-term rating of at least "A-1"
                by S&P (or, if such issuing bank has no short-term rating from S&P, a long-term
                rating of at least "A+" by S&P);

     (28)       an obligation that is Registered;

     (29)       an obligation the acquisition (including the manner of acquisition), ownership,
                enforcement and disposition of which will not cause the Issuer to be treated as
                engaged in a U.S. trade or business for U.S. federal income tax purposes or
                otherwise to be subject to tax on a net income basis in any jurisdiction outside the
                Issuer's jurisdiction of incorporation;

     (30)       in the case of an obligation that is a Synthetic Letter of Credit, the acquisition of
                such Synthetic Letter of Credit does not cause the Issuer to have entered into more
                than ten currently outstanding Synthetic Letters of Credit; and

     (31)       in the case of an obligation that is a Synthetic Letter of Credit, (a) such obligation
                is acquired in connection with the acquisition of another obligation issued under
                the same credit facility that is not a Synthetic Letter of Credit (a Related
                Obligation), (b) the amount of the Synthetic Letter of Credit acquired by the
                Issuer is not more than one-half of the amount of the Related Obligation acquired
                by the Issuer and (c) the proportionate amount of the Synthetic Letter of Credit
                acquired by the Issuer is not greater than the proportionate amount of such
                Related Obligation acquired under the relevant credit facility.

     In the case of a Synthetic Security, in addition to the related Reference Obligation
     meeting the requirements above, the Synthetic Security itself must also meet the
     requirements of paragraphs (15), (28) and (29); provided that a Synthetic Security shall
     be deemed to meet the requirements of paragraph (28) if the terms of such Synthetic
     Security require prior written consent of the Issuer or counterparty, as relevant, prior to a
     transfer.

     Pursuant to the definition of "Synthetic Security," unless the Rating Condition is
     otherwise satisfied, any "deliverable obligation" that may be delivered to the Issuer as a
     result of the occurrence of any "credit event" must qualify (when the Issuer purchases the
     related Synthetic Security and when such "deliverable obligation" is delivered to the
     Issuer as a result of the occurrence of any "credit event") as a Collateral Obligation,
     except that such "deliverable obligation" may constitute a Defaulted Collateral Obligation
     when delivered upon a "credit event."

     Collateral Quality Tests: The Diversity Test, the Weighted Average Life Test, the
     Weighted Average Moody's Recovery Rate Test, the S&P Minimum Weighted Average




     US318495                                                                                   Page 17

                                                                                           010220
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 31 of 310 PageID 13103



     Recovery Rate Test, the Weighted Average Fixed Rate Coupon Test, the Weighted
     Average Spread Test, the Weighted Average Rating Factor Test and the S&P CDO
     Monitor Test.

     Collection Account: The Securities Account established pursuant to Section 10.2(a).

     Concentration Limitations: The limit set forth below with respect to a particular type of
     Relevant Obligation (measured by Aggregate Principal Balance) as a percentage of the
     Maximum Amount:

                                                                        Percentage of the
                                                                           Maximum
                                                                            Amount

       (1)      Senior Secured Loans and Eligible Investments               t 87.5%

       (2)      unsecured Loans                                              d 3.0%

       (3)      Subordinated Lien Loans and Second Lien Loans               d 10.0%

       (4)      Revolving Loans and the unfunded portion of Delayed         d 12.0 %
                Drawdown Loan

       (5)      DIP Loans                                                    d 5.0%

                (a)    except that with a Rating Confirmation, DIP
                       Loans may constitute up to the percentage of
                                                                             d 7.5%
                       the Maximum Amount specified in the right
                       column

                (b)    S&P Unrated DIP Loans                                 d 2.5%

       (6)      PIK Securities                                               d 3.0%

       (7)      High-Yield Bonds                                             d 7.5%

       (8)      Structured Finance Obligations                              d 10.0%

                (a)    except that Structured Finance Obligations            d 2.5%
                       serviced by the Servicer may not exceed the
                       percentage of the Maximum Amount specified
                       in the right column




     US318495                                                                           Page 18

                                                                                   010221
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 32 of 310 PageID 13104



                (b)    except that a single issuer together with any of    d 3.0%
                       its Affiliates (excluding Secondary Risk
                       Counterparties) of a Structured Finance
                       Obligation may not exceed the percentage of
                       the Maximum Amount specified in the right
                       column

                (c)    except that Structured Finance Obligations that     d 3.0%
                       are (i) collateralized loan obligations primarily
                       backed by other collateralized loan obligations
                       and (ii) collateralized debt obligations
                       primarily backed by one or more credit default
                       swaps (i.e. "Synthetics CDOs") may not exceed
                       the percentage of the Maximum Amount
                       specified in the right column.

       (9)      Structured Finance Obligations that are collateralized     d 7.5%
                loan obligations

       (10)     obligors Domiciled other than in the United States and     d 20.0%
                Canada

                (a)    provided that obligors Domiciled other than in      d 25.0%
                       the United States may not exceed the
                       percentage of the Maximum Amount specified
                       in the right column

       (11)     obligors Domiciled in Canada or any single Moody's         d 10.0%
                Group I Country

       (12)     obligors Domiciled in any single Moody's Group II          d 5.0%
                Country

       (13)     obligors Domiciled in all Moody's Group II Countries       d 10.0%
                in the aggregate

       (14)     obligors Domiciled in any single Moody's Group III         d 2.5%
                Country

       (15)     obligors Domiciled in all Moody's Group III Countries      d 5.0%
                in the aggregate

       (16)     obligors organized in a Tax Advantaged Jurisdiction        d 10.0%




     US318495                                                                        Page 19

                                                                                 010222
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 33 of 310 PageID 13105



                (a)   except that obligors deriving a substantial
                      portion of revenue from countries other than
                      the United States or Canada may constitute up        d 5.0%
                      to the percentage of the Maximum Amount
                      specified in the right column
       (17)     same S&P Industry Classification                           d 8.0%

                (a)    except that Relevant Obligations belonging to
                       two S&P Industry Classifications may each
                       constitute up to the percentage of the              d 12.0%
                       Maximum Amount specified in the right
                       column

       (18)     single obligor and any of its Affiliates (excluding        d 1.5%
                Secondary Risk Counterparties)

                (a)    except that up to each of five individual
                       obligors and any of their Affiliates (excluding
                       Secondary Risk Counterparties and any obligor
                                                                           d 2.5%
                       under a DIP Loan) may each constitute up to
                       the percentage of the Maximum Amount
                       specified in the right column

       (19)     Fixed Rate Obligations                                     d 5.0%

                (a)    except that with a Rating Confirmation from         d 7.5%
                       Moody’s, Fixed Rate Obligations may
                       constitute up to the percentage of the
                       Maximum Amount specified in the right
                       column

       (20)     Pay interest less frequently than quarterly but no less    d 7.0%
                frequently than semi-annually

       (21)     Pay interest less frequently than semi-annually but no     d 3.0%
                less frequently than annually

       (22)     LCDS Securities or other Synthetic Securities              d 15.0%

                (a)    except that Synthetic Securities that provide for   d 5.0%
                       settlement other than by physical delivery may
                       not exceed the percentage of the Maximum
                       Amount specified in the right column




     US318495                                                                        Page 20

                                                                                 010223
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 34 of 310 PageID 13106



                (b)    except that Synthetic Securities that reference a         d 5.0%
                       senior secured index providing non-leveraged
                       credit exposure to a basket of credit default
                       swaps referencing a diversified group of
                       Reference Obligations, with respect to which
                       the principal or notional amount of the credit
                       exposure to any single Reference Obligation
                       does not increase over time may not exceed the
                       percentage of the Maximum Amount specified
                       in the right column

       (23)     Participations (provided that no Relevant Obligations           d 20.0%
                may be a Participation in a Participation)

       (24)     Relevant Obligations of which are (i) Collateral                d 20.0%
                Obligations lent under Securities Lending Agreements
                and (ii) Participations, in the aggregate may not exceed
                the percentage of the Maximum Amount specified in
                the right column

       (25)     Relevant Obligations of which are (i) Collateral              d respective
                Obligations lent under Securities Lending Agreements          percentage in
                and (ii) Participations, entered into with, or issued by,    Secondary Risk
                a single Secondary Risk Counterparty                           Table under
                                                                               "Individual
                                                                              Counterparty
                                                                                Limit" for
                                                                            applicable rating*

       (26)     Relevant Obligations of which are (i) Collateral              d respective
                Obligations lent under Securities Lending Agreements          percentage in
                and (ii) Participations, entered into with, or issued by,    Secondary Risk
                all Secondary Risk Counterparties                              Table under
                                                                               "Aggregate
                                                                              Counterparty
                                                                                Limit" for
                                                                                applicable
                                                                                 rating**

       (27)     Deep Discount Obligations                                        d 7.5%

       (28)     CCC+/Caa1 and below Collateral Obligations                       d 7.5%

       (29)     Long-Dated Collateral Obligations                                d 2.0%




     US318495                                                                                 Page 21

                                                                                        010224
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 35 of 310 PageID 13107



         (30)    Collateral Obligations lent under Securities Lending          d 15.0%
                 Agreements

         (31)    Collateral Obligations providing for interest at a non-       d 5.0%
                 London interbank offered rate (excluding, for the
                 avoidance of doubt, the Unfunded Amount of any
                 Revolving Loan or Delayed Drawdown Loan)

         (32)    Collateral Obligations that are Loans that are part of a      d 10.0%
                 credit facility with a total global aggregate
                 commitment amount of less than U.S.$100,000,000

         (33)    if such Relevant Obligations are Bridge Loans, (A)            d 5.0%
                 such obligations are rated by Moody's and S&P and
                 (B) such Relevant Obligations may not exceed the
                 percentage of the Maximum Amount specified in the
                 right column

         (34)    Relevant Obligations of which are Synthetic Letters of        d 5.0%
                 Credit

     *          Applicable long-term unsecured rating by Moody's or S&P of such Secondary
                Risk Counterparty (using the limit for the lower of such ratings if different).

     **         Long-term unsecured rating by Moody's or S&P at or below a level specified in
                the Secondary Risk Table (using the lower of such ratings for a Secondary Risk
                Counterparty, if different).

     Subject to the rights in certain circumstances of the Servicer to determine otherwise as set
     out in Section 1.2(h), solely for the purpose of determining whether the Concentration
     Limitations are met, Eligible Investments and Cash will be treated as Senior Secured
     Loans and Floating Rate Obligations.

     Consenting Holder of the Preference Shares: With respect to any Payment Date, a
     Holder of Preference Shares that has consented by delivering an irrevocable written
     notice to the Preference Shares Paying Agent to a distribution of Eligible Equity
     Securities in lieu of payment of Interest Proceeds on such Payment Date.

     Controlling Class: The Class A-1 Notes (voting together as a Class or group), so long as
     any Class A-1 Notes are Outstanding; then the Class A-2 Notes (voting together as a
     Class or group), so long as any Class A-2 Notes are Outstanding; then the Class B Notes
     (voting together as a Class or group), so long as any Class B Notes are Outstanding; then
     the Class C Notes (voting together as a Class or group), so long as any Class C Notes are
     Outstanding; then the Class D Notes (voting together as a Class or group), so long as any
     Class D Notes are Outstanding; and then the Class E Notes (voting together as a Class or
     group), so long as any Class E Notes are Outstanding.




     US318495                                                                              Page 22

                                                                                      010225
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 36 of 310 PageID 13108



     Corporate Trust Office: The corporate trust office of the Trustee at which the Trustee
     performs its duties under this Indenture, currently having an address of 200 Clarendon
     Street, Mail Code: EUC 108, Boston, MA 02116, telecopy no. (617) 351-4358, Attention:
     CDO Services Group, or any other address the Trustee designates from time to time by
     notice to the Noteholders, the Servicer, the Preference Shares Paying Agent, the Issuer,
     and each Rating Agency or the principal corporate trust office of any successor Trustee.

     Cov-lite loan: A Loan that (i) does not contain any financial covenants or (ii) requires the
     borrower to comply with an Incurrence Covenant, but not with a Maintenance Covenant.

     Coverage Tests: Collectively, the Class A/B Coverage Tests, the Class C Coverage
     Tests, the Class D Coverage Tests and the Class E Coverage Test applicable as of any
     Measurement Date.

     Credit Improved Obligation: Any Collateral Obligation that (a) is sold pursuant to a
     Portfolio Improvement Exchange or (b) in the commercially reasonable judgment of the
     Servicer, has improved in credit quality; provided that, in forming such judgment, a
     reduction in credit spread or an increase in Market Value of such Collateral Obligation
     (whether as described in clauses (ii) or (iii) below or otherwise) may only be utilized as
     corroboration of other bases for such judgment; and provided, further, that, if a Credit
     Rating Event is in effect, such Collateral Obligation will be considered a Credit Improved
     Obligation only if in addition to the above:

     (i)        the Collateral Obligation has been upgraded or has been put on credit watch list
                with the potential for developing positive credit implications by either of the
                Rating Agencies since the date the Issuer first acquired the Collateral Obligation
                under this Indenture;

     (ii)       such Collateral Obligation has experienced a reduction in credit spread of (A)
                0.25% or more (on an absolute rather than a relative basis) in the case of a
                Collateral Obligation with a spread (prior to such decrease) less than or equal to
                2.00%, (B) 0.375% or more (on an absolute rather than a relative basis) in the
                case of a Collateral Obligation with a spread (prior to such decrease) greater than
                2.00% but less than or equal to 4.00% or (C) 0.50% or more (on an absolute rather
                than a relative basis) in the case of a Collateral Obligation with a spread (prior to
                such decrease) greater than 4.00%, in each case compared to the credit spread at
                the time such Collateral Obligation was acquired by the Issuer, determined by
                reference to an applicable index selected by the Servicer (such index selection
                subject to satisfaction of the Rating Condition with respect to Moody's);

     (iii)      (x) in the case of a Floating Rate Obligation, the Market Value of such Collateral
                Obligation has increased by at least 1.00% from the Market Value of such
                Collateral Obligation as of its date of acquisition, as determined by the Servicer
                (provided that this subclause (iii)(x) will be deemed satisfied if Market Value
                increases to 1.01%), or (y) in the case of a Fixed Rate Obligation, the Market
                Value of such Collateral Obligation has changed since its date of acquisition by a




     US318495                                                                                  Page 23

                                                                                          010226
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 37 of 310 PageID 13109



                percentage more positive than the percentage change in the Merrill Lynch US
                High Yield Master II Index, Bloomberg ticker H0A0, plus 3.00%, over the same
                period; or

     (iv)       a Super Majority of the Controlling Class have voted to suspend the limitations on
                a Collateral Obligation being a Credit Improved Obligation, and for each
                subsequent downgrade by Moody's after a vote to suspend the limitations
                pursuant to this clause (iv) has occurred, a Super Majority of the Controlling
                Class must again vote to suspend the limitations on the Collateral Obligation
                being a Credit Improved Obligation for this clause (iv) to remain applicable.

     A Synthetic Security shall be considered a Credit Improved Obligation if:

     (i)        the Synthetic Security itself is a Credit Improved Obligation; or

     (ii)       the Reference Obligation of the Synthetic Security would, if it were a Collateral
                Obligation, be a Credit Improved Obligation.

     Credit Rating Event: An event that is in effect if the rating by Moody's:

     (i)        of the Class A-1 Notes or the Class A-2 Notes has been withdrawn or is one or
                more rating sub-categories below its Initial Rating; or

     (ii)       of the Class B Notes, the Class C Notes, the Class D Notes or the Class E Notes
                has been withdrawn or is two or more rating sub-categories below its respective
                Initial Rating.

     For the purposes of this definition, any withdrawal or reduction in rating shall not be
     effective if after the withdrawal or reduction Moody's has upgraded the reduced or
     withdrawn rating to at least the Initial Rating in the case of the Class A-1 Notes and the
     Class A-2 Notes, or to only one subcategory below their Initial Rating in the case of the
     Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes.

     Credit Risk Obligation: Any Collateral Obligation (other than a Defaulted Collateral
     Obligation) that, in the commercially reasonable judgment of the Servicer, has
     significantly declined in credit quality and has a significant risk, with a lapse of time, of
     becoming a Defaulted Collateral Obligation; provided that in forming such judgment, an
     increase in credit spread or a decrease in Market Value of such Collateral Obligation
     (whether as described in clauses (ii) or (iii) below or otherwise) may only be utilized as
     corroboration of other bases for such judgment.

     So long as a Credit Rating Event is in effect, no Collateral Obligation shall be eligible to
     be a Credit Risk Obligation unless in addition to the above, as of the date of
     determination:

     (i)        the Collateral Obligation has been downgraded or has been put on credit watch
                list with the potential for developing negative credit implications by either of the



     US318495                                                                                 Page 24

                                                                                         010227
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 38 of 310 PageID 13110



                Rating Agencies since the date the Issuer first acquired the Collateral Obligation
                under this Indenture;

     (ii)       such Collateral Obligation has experienced an increase in credit spread of (A)
                0.25% or more (on an absolute rather than a relative basis) in the case of a
                Collateral Obligation with a spread (prior to such increase) less than or equal to
                2.00% , (B) 0.375% or more (on an absolute rather than a relative basis) in the
                case of a Collateral Obligation with a spread (prior to such increase) greater than
                2.00%, but less than or equal to 4.00% or (C) 0.50% or more (on an absolute
                rather than a relative basis) in the case of a Collateral Obligation with a spread
                (prior to such increase) greater than 4.00%, in each case compared to the credit
                spread at the time such Collateral Obligation was acquired by the Issuer,
                determined by reference to an applicable index selected by the Servicer (such
                index selection subject to satisfaction of the Rating Condition with respect to
                Moody's);

     (iii)      (x) in the case of a Floating Rate Obligation, the Market Value of such Collateral
                Obligation has decreased by at least 2.50% from the Market Value of such
                Collateral Obligation as of its date of acquisition, as determined by the Servicer,
                and (y) in the case of a Fixed Rate Obligation, the Market Value of such
                Collateral Obligation has changed since its date of acquisition by a percentage
                more negative, or less positive, as the case may be, than the percentage change in
                the Merrill Lynch US High Yield Master II Index, Bloomberg ticker H0A0, less
                3.00%, over the same period; or

     (iv)       a Super Majority of the Controlling Class have voted to suspend the limitations on
                a Collateral Obligation being a Credit Risk Obligation set forth in clauses (i), (ii)
                and (iii) above, and for each subsequent downgrade by Moody's after a vote to
                suspend the limitations pursuant to this clause (iv) has occurred, a Super Majority
                of the Controlling Class must again vote to suspend the limitations on the
                Collateral Obligation being a Credit Risk Obligation for this clause (iv) to remain
                applicable.

     A Synthetic Security shall be considered a Credit Risk Obligation if:

     (a)        the Synthetic Security itself is a Credit Risk Obligation; or

     (b)        the Reference Obligation of the Synthetic Security would, if it were a Collateral
                Obligation, be a Credit Risk Obligation.

     Current-Pay Obligation: A Collateral Obligation as to which:

     (i)        an Insolvency Event has occurred with respect to its obligor or as to which its
                obligor is rated "D" or "SD" by S&P or its obligor has previously been rated
                "CCC-" by S&P and the rating has been withdrawn;




     US318495                                                                                  Page 25

                                                                                          010228
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 39 of 310 PageID 13111



     (ii)       no default as to the payment of principal or interest with respect to the Collateral
                Obligation is then continuing and the Servicer has delivered to the Trustee an
                Officer's certificate to the effect that the Servicer expects that the obligor will
                make payments on the Collateral Obligation as they become due;

     (iii)      (A) the rating by Moody's of the Collateral Obligation is at least "Caa1" (and not
                on credit watch with negative implications) or the rating by Moody's of the
                Collateral Obligation has been withdrawn but was at least "Caa1" (and not on
                credit watch with negative implications) immediately prior to the withdrawal and
                the Market Value of the Collateral Obligation is at least equal to 80% of its
                Principal Balance, (B) the rating by Moody's of the Collateral Obligation is
                "Caa1" (and on credit watch with negative implications) or "Caa2" (and not on
                credit watch with negative implications) and the Market Value of the Collateral
                Obligation is at least equal to 85% of its Principal Balance or (C) the rating by
                Moody's of the Collateral Obligation is less than "Caa2" but at least "Caa3" (and
                not on credit watch with negative implications) and the Market Value of the
                Collateral Obligation is at least equal to 90% of its Principal Balance;

     (iv)       if an Insolvency Event has occurred with respect to the obligor of the Collateral
                Obligation, a bankruptcy court has authorized all payments of principal and
                interest payable on the Collateral Obligation; and

     (v)        the Servicer has designated in writing to the Trustee the Collateral Obligation as a
                Current-Pay Obligation.

     If the Aggregate Principal Balance of Collateral Obligations that would otherwise be
     Current-Pay Obligations exceeds 5% of the Maximum Amount, all or a portion of one or
     more Collateral Obligations that would otherwise be Current-Pay Obligations with an
     Aggregate Principal Balance equal to the amount of the excess shall not be Current-Pay
     Obligations (and will therefore be Defaulted Collateral Obligations). The Servicer shall
     designate in writing to the Trustee the Collateral Obligations that shall not be Current-Pay
     Obligations pursuant to the preceding sentence as the Collateral Obligations (or portions
     thereof) that have the lowest Market Value on any applicable date of determination.

     The Servicer may, with the consent of a Majority of the Controlling Class, by notice to
     the Issuer, the Trustee, and the Collateral Administrator, change the definition of
     "Current-Pay Obligation" or how Current-Pay Obligations are treated in this Indenture,
     subject to the satisfaction of the Rating Condition with respect to each Rating Agency.

     Current Portfolio: At any time, the portfolio (measured by Aggregate Principal Balance)
     of Collateral Obligations, Principal Proceeds held as Cash on deposit in the Collection
     Account, and other Eligible Investments purchased with Principal Proceeds on deposit in
     the Collection Account that exists before the sale, maturity, or other disposition of a
     Collateral Obligation or before the acquisition of a Collateral Obligation, as the case may
     be.




     US318495                                                                                 Page 26

                                                                                         010229
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 40 of 310 PageID 13112



     Custodial Account: The custodial account established in the name of the Trustee
     pursuant to Section 10.3(a).

     Custodian: The meaning specified in the first sentence of Section 3.2(a) with respect to
     items of collateral referred to therein, and each entity with which an Account is
     maintained, as the context may require, each of which shall be a Securities Intermediary.

     Deep Discount Obligation: Until the average Market Value Percentage of the Collateral
     Obligation, as determined daily for any period of 30 consecutive days, equals or exceeds
     90%, any Collateral Obligation acquired by the Issuer for a Purchase Price less than 85%
     of its Principal Balance. For such purpose, the Market Value Percentage of a Collateral
     Obligation on a day that is not a Business Day shall be deemed to be the Market Value
     Percentage of the Collateral Obligation on the immediately preceding Business Day.

     Default: Any Event of Default or any occurrence that, with notice or the lapse of time or
     both, would become an Event of Default.

     Defaulted Collateral Obligation: Any Collateral Obligation or other obligation included
     in the Collateral:

     (i)        as to which there has occurred and is continuing a default with respect to the
                payment of interest or principal with respect to such Collateral Obligation,
                without giving effect to any applicable grace period or waiver (provided that if
                the Servicer certifies to the Trustee in writing that such default is for non-credit
                related reasons, the related Collateral Obligation shall not be treated as a
                Defaulted Collateral Obligation under this clause (i) unless and until such default
                has continued for a period of three (3) consecutive business days), but, in any
                case, only until such default has been cured;

     (ii)       the maturity of all or a portion of the principal amount of such Collateral
                Obligation has been accelerated as a consequence of a default (other than any
                payment default) under the instruments evidencing or relating to such Collateral
                Obligation; unless such default or event of default has been fully cured or waived
                and is no longer continuing and such acceleration has been rescinded;

     (iii)      with respect to which there has been effected any distressed exchange or other
                debt restructuring where the obligor has offered the Holders thereof a new
                security or instrument or package of securities or instruments that, in the
                commercially reasonable judgment of the Servicer, either (x) amounts to a
                diminished financial obligation or (y) has the sole purpose of enabling the obligor
                to avoid a default;

     (iv)       (1) that is pari passu with or subordinated to other indebtedness for borrowed
                money owing by its obligor (Other Indebtedness) and (2) the obligor has
                defaulted in the payment of principal or interest (without regard to any applicable
                grace or notice period and without regard to any waiver of the default) on the




     US318495                                                                                 Page 27

                                                                                         010230
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 41 of 310 PageID 13113



                Other Indebtedness, unless, in the case of a failure of the obligor to make required
                interest payments, the obligor has resumed current Cash payments of interest
                previously scheduled and unpaid on the Other Indebtedness and has paid in full
                any accrued interest due and payable thereon, in which case the Collateral
                Obligation shall cease to be classified as a Defaulted Collateral Obligation;

     (v)        (other than a Current-Pay Obligation or a DIP Loan) as to which:

                (A)    an Insolvency Event has occurred with respect to its obligor,

                (B)    the obligation is rated "D", "SD", "C" or "CC" by S&P or was so rated
                       immediately prior to such rating being withdrawn, or has previously been
                       rated "CCC-" or lower by S&P and the rating has been withdrawn; or,

                (C)    as to which the obligation is rated "D" or "LD" by Moody’s or was so
                       rated immediately prior to such rating being withdrawn;

     (vi)       if the Collateral Obligation is a Structured Finance Obligation, it is rated "CC" or
                below by S&P, or it was rated "CC" or below by S&P but the rating has since
                been withdrawn, or it is rated "Ca" or below by Moody's, or it was rated "C" or
                below by Moody's but the rating has since been withdrawn;

     (vii)      that is a Participation that would, if the underlying Loan were a Collateral
                Obligation, be a Defaulted Collateral Obligation under any of clauses (i) through
                (v) above or with respect to which the Participating Institution has defaulted in the
                performance of any of its payment obligations under the Participation;

     (viii)     that is a Synthetic Security referencing a Reference Obligation that would, if the
                Reference Obligation were a Collateral Obligation, be a Defaulted Collateral
                Obligation under any of clauses (i) through (vi) above or with respect to which the
                Synthetic Security Counterparty has defaulted in the performance of any of its
                payment obligations under the Synthetic Security; provided, however, with
                respect to a Synthetic Security based upon or relating to a senior secured index
                providing non-leveraged credit exposure to a basket of credit default swaps
                referencing a diversified group of Reference Obligations, with respect to which
                the principal or notional amount of the credit exposure to any single Reference
                Obligation does not increase over time: (x) a determination whether the Reference
                Obligations upon which such Synthetic Security is based would, if such Reference
                Obligations were Collateral Obligations, be a Defaulted Collateral Obligation,
                shall be determined by treating such Synthetic Security as a direct interest of the
                Issuer in each of the Reference Obligations on which such Synthetic Security is
                based in an amount equal to the Allocable Principal Balance of such Reference
                Obligation and (y) the "Defaulted Collateral Obligation" for purposes of this
                clause (viii) shall be limited to the Allocable Principal Balance of each Reference
                Obligation that would, if the Reference Obligation were a Collateral Obligation,
                be a Defaulted Collateral Obligation under any of clauses (i) through (vi) above;




     US318495                                                                                  Page 28

                                                                                          010231
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 42 of 310 PageID 13114



     (ix)       that is a Written-Down Obligation;

     (x)        that is a DIP Loan as to which an order has been entered converting the debtor's
                chapter 11 case to a case under chapter 7 of the Bankruptcy Code; or

     (xi)       that is declared to be a Defaulted Collateral Obligation by the Servicer.

     Any Collateral Obligation that is classified as a Defaulted Collateral Obligation shall
     cease to be so classified if the Collateral Obligation, at any date thereafter,

     (1)        would not otherwise be classified as a Defaulted Collateral Obligation in
                accordance with this definition; and

     (2)        otherwise meets the Eligibility Criteria as of that date.

     If any portion of a Collateral Obligation has a maturity later than one year after the Stated
     Maturity of the Notes due to a change in the payment schedule of the Collateral
     Obligation occurring after its acquisition by the Issuer, that portion of the Collateral
     Obligation shall be considered a Defaulted Collateral Obligation.

     Defaulted Hedge Termination Payment: Any termination payment required to be made
     by the Issuer to a Hedge Counterparty pursuant to a Hedge Agreement upon a termination
     of the Hedge Agreement in respect of which the Hedge Counterparty is the sole
     Defaulting Party or Affected Party (each as defined in the Hedge Agreements).

     Defaulted Interest: Any interest payable in respect of any Class of Notes that is not
     punctually paid or duly provided for on the applicable Payment Date or at Stated
     Maturity.

     Defaulted Synthetic Termination Payment: With respect to any Synthetic Security, any
     termination payment (and any accrued interest thereon) payable by the Issuer pursuant to
     the Underlying Instruments relating thereto as a result of an "Event of Default" or
     "Termination Event" (other than an "Illegality" or "Tax Event") as to which the relevant
     Synthetic Security Counterparty is the "Defaulting Party" or the sole "Affected Party"
     (each as defined in such Underlying Instruments). For the avoidance of doubt, any
     unpaid amounts owed to such Synthetic Security Counterparty independent of any such
     termination payment shall be deemed not to be part of the Defaulted Synthetic
     Termination Payment

     Defaulted Interest Charge: To the extent lawful, interest on any Defaulted Interest at the
     Default Interest Rate.

     Default Interest Rate: With respect to any specified Class of Notes, the per annum
     interest rate equal to the Note Interest Rate payable on the Notes of the Class.

     Deferred Interest: With respect to any specified Class of Deferred Interest Notes, the
     meaning specified in Section 2.8(a).



     US318495                                                                                 Page 29

                                                                                            010232
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 43 of 310 PageID 13115



     Deferred Interest Notes: The Class C Notes, the Class D Notes and the Class E Notes.

     Deferred Interest PIK Security means a PIK Security (other than a Defaulted Collateral
     Obligation) (or any Synthetic Security the Reference Obligation of which is a PIK
     Security) with respect to which payment of interest either in whole or in part has been
     deferred or capitalized in an amount equal to the amount of interest payable in respect of
     the lesser of (a) two payment periods and (b) a period of one years, but only until such
     time as payment of interest on such PIK Security (or any Synthetic Security the
     Reference Obligation of which is a PIK Security) has resumed and all capitalized and
     deferred interest has been paid in accordance with the terms of the Underlying
     Instruments.

     Deficiency Amount: The meaning specified in Section 16.3(a).

     Deficiency Notice Date: The meaning specified in Section 16.3(a).

     Definitive Notes: The meaning specified in Section 2.11(b).

     Delayed Drawdown Loan:             A Loan or any Synthetic Security with a Reference
     Obligation that

     (i)        requires the Issuer to make one or more future advances to the borrower under its
                Underlying Instruments,

     (ii)       specifies a maximum amount that can be borrowed on one or more fixed
                borrowing dates, and

     (iii)      does not permit the re-borrowing of any amount previously repaid.

     A Loan or Synthetic Security shall only be considered to be a Delayed Drawdown Loan
     for so long as its unused commitment amount is greater than zero and for purposes of the
     Concentration Limitations only unfunded portions will count as Delayed Drawdown
     Loans.

     Delayed Drawdown Reserve Account: The Securities Account established pursuant to
     Section 10.3(b).

     Deliver or Delivered or Delivery: The taking of the following steps:

     (i)        in the case of each Certificated Security (UCC) (other than a Clearing Corporation
                Security) or Instrument,

                (A)    causing the delivery of such Certificated Security (UCC) or Instrument to
                the Custodian registered in the name of the Custodian or endorsed, by an effective
                endorsement, to the Custodian or in blank,




     US318495                                                                               Page 30

                                                                                       010233
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 44 of 310 PageID 13116



                (B)     causing the Custodian to continuously indicate on its books and records
                that such Certificated Security (UCC) or Instrument is credited to the applicable
                Account, and

                (C)     causing the Custodian to maintain continuous possession of such
                Certificated Security (UCC) or Instrument;

     (ii)       in the case of each Uncertificated Security (other than a Clearing Corporation
                Security),

                (A)    causing such Uncertificated Security to be continuously registered on the
                       books of the issuer thereof to the Custodian, and

                (B)    causing the Custodian to continuously indicate on its books and records
                       that such Uncertificated Security is credited to the applicable Account;

     (iii)      in the case of each Clearing Corporation Security,

                (A)    causing the relevant Clearing Corporation to credit such Clearing
                       Corporation Security to the Securities Account of the Custodian, and

                (B)    causing the Custodian to continuously indicate by on its books and records
                       that such Clearing Corporation Security is credited to the applicable
                       Account;

     (iv)       in the case of each security issued or guaranteed by the United States of America
                or agency or instrumentality thereof and that is maintained in book-entry records
                of a Federal Reserve Bank (FRB) (each such security, a Government Security),

                (A)    causing the creation of a Security Entitlement to such Government
                       Security by the credit of such Government Security to the Securities
                       Account of the Custodian at such FRB, and

                (B)    causing the Custodian to continuously indicate on its books and records
                       that such Government Security is credited to the applicable Account;

     (v)        in the case of each Security Entitlement not governed by clauses (i) through (iv)
                above,

                (A)    causing a Securities Intermediary (x) to indicate on its books and records
                       that the underlying Financial Asset has been credited to be the Custodian's
                       Securities Account, (y) to receive a Financial Asset from a Securities
                       Intermediary or acquiring the underlying Financial Asset for a Securities
                       Intermediary, and in either case, accepting it for credit to the Custodian's
                       Securities Account or (z) to become obligated under other law, regulation
                       or rule to credit the underlying Financial Asset to a Security Intermediary's
                       Securities Account,



     US318495                                                                                 Page 31

                                                                                         010234
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 45 of 310 PageID 13117



                (B)    causing such Securities Intermediary to make entries on its books and
                       records continuously identifying such Security Entitlement as belonging to
                       the Custodian and continuously indicating on its books and records that
                       such Security Entitlement is credited to the Custodian's Securities
                       Account, and

                (C)    causing the Custodian to continuously indicate on its books and records
                       that such Security Entitlement (or all rights and property of the Custodian
                       representing such Security Entitlement) is credited to the applicable
                       Account;

     (vi)       in the case of cash or money,

                (A)    causing the delivery of such cash or money to the Custodian,

                (B)    causing the Custodian to treat such cash or money as a Financial Asset
                       maintained by such Custodian for credit to the applicable Account in
                       accordance with the provisions of Article 8 of the UCC, and

                (C)    causing the Custodian to continuously indicate on its books and records
                       that such cash or money is credited to the applicable Account; and

     (vii)      in the case of each general intangible (including any Participation in which the
                Participation is not represented by an Instrument),

                (A)    causing the filing of a Financing Statement in the office of the Recorder of
                       Deeds of the District of Columbia, Washington, DC, and

                (B)    causing the registration of this Indenture in the Register of Mortgages of
                       the Issuer at the Issuer's registered office in the Cayman Islands;

                in addition, the Servicer on behalf of the Issuer will obtain any and all consents
                required by the underlying agreements relating to any such general intangibles for
                the transfer of ownership to the Issuer and the pledge hereunder (except to the
                extent that the requirement for such consent is rendered ineffective under Section
                9-406 of the UCC).

                In addition to the methods specified above, any Collateral may be delivered in
                accordance with any other method specified in an Opinion of Counsel delivered to
                the Trustee as sufficient to establish a first priority perfected security (subject to
                customary exceptions and qualifications) interest therein.

     Depository or DTC: The Depository Trust Company and its nominees.

     Determination Date: The last day of any Due Period.

     DIP Loan: Any Loan:




     US318495                                                                                   Page 32

                                                                                           010235
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 46 of 310 PageID 13118



     (i)        that has a rating assigned by Moody's (or if the Loan does not have a rating
                assigned by Moody's, the Servicer has commenced the process of having a rating
                assigned by Moody's within five Business Days of the date the Loan is acquired
                by the Issuer) and a rating assigned by S&P;

     (ii)       that is an obligation of a debtor in possession as described in Section 1107 of the
                Bankruptcy Code or a trustee (if appointment of a trustee has been ordered
                pursuant to Section 1104 of the Bankruptcy Code) (a Debtor) organized under the
                laws of the United States or any state of the United States; and

     (iii)      the terms of which have been approved by a final order of the United States
                Bankruptcy Court, United States District Court, or any other court of competent
                jurisdiction, the enforceability of which order is not subject to any pending
                contested matter or proceeding (as those terms are defined in the Federal Rules of
                Bankruptcy Procedure) and which order provides that:

                (A)    the Loan is secured by liens on the Debtor's otherwise unencumbered
                       assets pursuant to Section 364(c)(2) of the Bankruptcy Code;

                (B)    the Loan is secured by liens of equal or senior priority on property of the
                       Debtor's estate that is otherwise subject to a lien pursuant to Section
                       364(d) of the Bankruptcy Code;

                (C)    the Loan is fully secured (based on a current valuation or appraisal report)
                       by junior liens on the Debtor's encumbered assets; or

                (D)    if any portion of the Loan is unsecured, the repayment of the Loan retains
                       priority over all other administrative expenses pursuant to Section
                       364(c)(1) of the Bankruptcy Code (and in the case of this clause (D),
                       before the acquisition of the Loan, the Rating Condition is satisfied with
                       respect to each Rating Agency).

     Discount Note: Any Note that is treated as being issued with "original issue discount"
     within the meaning of Section 1271 through 1275 of the Code and Treasury Regulations
     promulgated thereunder.

     Diversity Score: A single number that indicates collateral concentration in terms of both
     issuer and industry concentration, calculated as set forth in Schedule 4 to this Indenture.

     Diversity Test: A test that will be satisfied as of any Measurement Date if the Diversity
     Score equals or exceeds the Minimum Diversity Score. For the purposes of calculating
     the Diversity Test, any Structured Finance Obligation that is (i) a collateralized loan
     obligation, (ii) any Synthetic Security with respect to which the Reference Obligation is a
     collateralized loan obligation or (iii) any Synthetic Security based upon or relating to a
     senior secured index providing non-leveraged credit exposure to a basket of credit default
     swaps referencing a diversified group of Reference Obligations, with respect to which the




     US318495                                                                                Page 33

                                                                                        010236
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 47 of 310 PageID 13119



     principal or notional amount of the credit exposure to any single Reference Obligation
     does not increase over time will be disregarded.

     Dollar or U.S. Dollar or U.S.$: A dollar or other equivalent unit in such coin or currency
     of the United States of America as at the time shall be legal tender for all debts, public
     and private.

     Domicile or Domiciled: With respect to each Collateral Obligation, the jurisdiction of
     incorporation, organization or creation of the related obligor.

     Due Date: Each date on which any payment is due on a Pledged Obligation in
     accordance with its terms.

     Due Period: With respect to any Payment Date, for all purposes other than payments and
     receipts under Hedge Agreements, the period from the Business Day after the eighth
     Business Day before the previous Payment Date (or in the case of the first Payment Date,
     from the Closing Date) up to but excluding the Business Day after the eighth Business
     Day before the Payment Date (or in the case of the final Payment Date or any Payment
     Date that is a Redemption Date, through the Business Day before the Payment Date and
     for payments and receipts under Hedge Agreements the period from the day after the
     previous Payment Date (or in the case of the first Payment Date from the Closing Date)
     through the Payment Date).

     Eligibility Criteria: The meaning specified in Section 12.2(b).

     Eligible Collateral: (i) Cash, (ii) U.S. Treasury obligations, (iii) U.S. agency obligations
     or (iv) commercial paper obligations rated at least "P-1" by Moody's (and not on watch
     for downgrade) and "A-1+" by S&P, in each case to collateralize fully on a mark-to-
     market basis the obligations of a Hedge Counterparty under the related Hedge
     Agreement.

     Eligible Country: (a) The United States, Canada and any country classified by Moody's
     as a Moody's Group I Country, Moody's Group II Country or Moody's Group III Country
     and, in each case, has an S&P foreign currency rating of at least "AA" and a Moody's
     foreign currency rating of at least "Aa2" and (b) any country that is in a Tax Advantaged
     Jurisdiction.

     Eligible Equity Security: An equity security acquired in connection with the workout or
     restructuring of any Collateral Obligation by, or on behalf of, the Issuer that (i) is publicly
     traded on an Established Securities Market or (ii) the Market Value of which is higher
     than the Principal Balance of the Collateral Obligation with respect to which such equity
     security has been acquired by the Issuer.

     Eligible Investments: Any Dollar-denominated obligation or asset that, when it is
     pledged by the Issuer to the Trustee under this Indenture, is one or more of the following:




     US318495                                                                                 Page 34

                                                                                         010237
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 48 of 310 PageID 13120



     (a)        Cash;

     (b)        direct Registered obligations of, and Registered obligations the timely payment of
                principal and interest on which is fully and expressly guaranteed by, the United
                States or any agency or instrumentality of the United States the obligations of
                which are expressly backed by the full faith and credit of the United States, which
                in each case are not zero coupon securities;

     (c)        demand and time deposits in, trust accounts, certificates of deposit payable within
                91 days of issuance of, bankers' acceptances payable within 91 days of issuance
                issued by, or Federal funds sold by any depositary institution or trust company
                incorporated under the laws of the United States or any state thereof and subject
                to supervision and examination by Federal and/or state banking authorities so long
                as the commercial paper and/or the debt obligations of such depository institution
                or trust company (or, in the case of the principal depository institution in a
                holding company system, the commercial paper or debt obligations of such
                holding company), at the time of such acquisition or contractual commitment
                providing for such acquisition and throughout the term thereof, have a credit
                rating of not less than "Aaa" by Moody's and "AAA" by S&P and in each case are
                not on watch for downgrade, or "P-1" by Moody's and "A-1+" by S&P in the case
                of commercial paper and short-term debt obligations; provided that in any case,
                the issuer thereof must have at the time of such acquisition a long-term credit
                rating of not less than "AA-" by S&P and "Aa3" by Moody's and a short-term
                rating of "A-1+" by S&P and "P-1" by Moody's, and if so rated, is not on watch
                for downgrade;

     (d)        commercial paper or other short-term obligations with a maturity of not more than
                183 days from the date of issuance and having at the time of such acquisition a
                credit rating of at least "P-1" by Moody's and "A-1+" by S&P; provided that, in
                any case, the issuer thereof must have at the time of such acquisition a long-term
                credit rating of not less than "Aa2" by Moody's and "AA-" by S&P, and if so
                rated, such rating is not on watch for downgrade;

     (e)        unleveraged repurchase obligations with respect to any security described in
                clause (b) above entered into with a U.S. federal or state depository institution or
                trust company (acting as principal) described in clause (c) above or entered into
                with a corporation (acting as principal) whose long-term credit rating is not less
                than "Aaa" by Moody's and "AAA" by S&P and in each case are not on watch for
                downgrade or whose short-term credit rating is "P-1" by Moody's and "A-1+" by
                S&P at the time of such acquisition and throughout the term thereof; provided
                that, if such repurchase obligation has a maturity of longer than 91 days, the
                counterparty thereto must also have at the time of such acquisition and throughout
                the term thereof a long-term credit rating of not less than "Aa2" by Moody's and
                "AAA" by S&P, and if so rated, such rating is not on watch for downgrade;




     US318495                                                                                 Page 35

                                                                                         010238
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 49 of 310 PageID 13121



     (f)        any money market fund or similar vehicle having at the time of acquisition and
                throughout the term thereof a credit rating of "MR1+" by Moody's and "AAA" by
                S&P; including any fund for which the Trustee or an Affiliate of the Trustee
                serves as an investment adviser, administrator, shareholder servicing agent,
                custodian or subcustodian, notwithstanding that (A) the Trustee or an Affiliate of
                the Trustee charges and collects fees and expenses from such funds for services
                rendered (provided that such charges, fees and expenses are on terms consistent
                with terms negotiated at arm's length) and (B) the Trustee charges and collects
                fees and expenses for services rendered, pursuant to this Indenture;

     (g)        a guaranteed reinvestment agreement from a bank (if treated as a deposit by such
                bank), insurance company or other corporation or entity organized under the laws
                of the United States or any state thereof (if treated as debt by such insurance
                company or other corporation or entity), providing for periodic payments
                thereunder during each Due Period; provided that each such agreement provides
                that it is terminable by the purchaser, without premium or penalty, in the event
                that the rating assigned to such agreement by either Moody's or S&P is at any
                time lower than the then current ratings assigned to the Class A-1 Notes, the Class
                A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes or the Class E
                Notes; provided, further, that, at the time of acquisition and throughout the term
                thereof, the issuer of such agreement has a senior unsecured long-term debt rating,
                issuer rating or counterparty rating of at least "Aaa" by Moody's, a short-term debt
                rating of "P-1" by Moody's (and not on watch for downgrade), a short-term debt
                rating of at least "A-1+" by S&P and a long-term debt rating of at least "AAA" by
                S&P (and not on watch for downgrade); and

     (h)        such other obligations or assets for which Rating Confirmation has been received;

     and, in each case, with a stated maturity (giving effect to any applicable grace period) no
     later than the Business Day before the Payment Date next succeeding the date of
     acquisition.

     Eligible Investments on deposit in the Synthetic Security Reserve Account, the Revolving
     Reserve Account, the Delayed Drawdown Reserve Account, or the Synthetic Security
     Collateral Account must have a stated maturity no later than one Business Day after the
     date of their purchase.

     Eligible Investments may not include:

     (1)        any interest-only security, any security purchased at a price in excess of 100% of
                its par value, any mortgage-backed security or any security whose repayment is
                subject to substantial non-credit related risk as determined in the commercially
                reasonable judgment of the Servicer;

     (2)        any security whose rating assigned by S&P includes the subscript "r", "t", "p",
                "pi" or "q";




     US318495                                                                                 Page 36

                                                                                         010239
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 50 of 310 PageID 13122



     (3)        any floating rate security whose interest rate is inversely or otherwise not
                proportionately related to an interest rate index or is calculated as other than the
                sum of an interest rate index plus a spread (which spread may be zero);

     (4)        any security that is subject to an exchange or tender offer; or

     (5)        any security that has payments subject to foreign or United States withholding tax
                or the acquisition (including the manner of acquisition), ownership, enforcement
                or disposition of which will subject the Issuer to net income tax in any jurisdiction
                outside the Issuer’s jurisdiction of incorporation.

     Eligible Investments may include Eligible Investments for which the Trustee or an
     Affiliate of the Trustee is the issuer or depository institution or provides services.
     Eligible Investments may not include obligations principally secured by real property.

     Emerging Market Security: A security or obligation issued by a sovereign or non-
     sovereign issuer located in a country (excluding the Cayman Islands, Bermuda, the
     British Virgin Islands, the Netherlands Antilles, and the Channel Islands):

     (i)        that is in Latin America, Asia, Africa, Eastern Europe, or the Caribbean, or

     (ii)       the long-term foreign currency debt obligations of which are rated below "Aa2" or
                "Aa2" and on credit watch with negative implications by Moody's or the foreign
                currency issuer credit rating of which is below "AA" by S&P.

     Entitlement Holder: the meaning specified in Section 8-102(a)(7) of the UCC.

     ERISA: The United States Employee Retirement Income Security Act of 1974, as
     amended.

     Established Securities Market: Any national securities exchange registered under
     Section 6 of the Securities Exchange Act of 1934, as amended, or exempted from
     registration because of the limited volume of transaction; any foreign securities exchange
     that, under the laws of the jurisdiction where it is organized, satisfies regulatory
     requirements that are analogous to the regulatory requirements imposed under the
     Securities Exchange Act of 1934; any regional or local exchange; and any interdealer
     quotation system that regularly disseminates firm buy or sell quotations by identified
     brokers or dealers, by electronic means or otherwise.

     Euroclear: Euroclear Bank S.A./N.V., as operator of the Euroclear system.

     Event of Default: The meaning specified in Section 5.1.

     Excel Default Model Input File: An electronic spreadsheet file in Microsoft excel
     format to be provided to S&P, which file shall include the balance of Cash and Eligible
     Investments in each account and the following information (to the extent such




     US318495                                                                                  Page 37

                                                                                          010240
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 51 of 310 PageID 13123



     information is not confidential) with respect to each Collateral Obligation and, in the case
     of a Synthetic Security, the related Reference Obligation:

     (a)        the name and country of domicile of the issuer thereof and the particular
                obligation or security held by the Issuer,

     (b)        the CUSIP or other applicable identification number associated with such
                Collateral Obligation and, in the case of a Synthetic Security, the related
                Reference Obligation,

     (c)        the par value of such Collateral Obligation and, in the case of a Synthetic
                Security, the related Reference Obligation,

     (d)        the type of obligation or security (including, by way of example, whether such
                Collateral Obligation and, in the case of a Synthetic Security, the related
                Reference Obligation is a bond, loan or asset-backed security), using such
                abbreviations as may be selected by the Trustee,

     (e)        a description of the index or other applicable benchmark upon which the interest
                payable on such Collateral Obligation and, in the case of a Synthetic Security, the
                related Reference Obligation is based (including, by way of example, fixed rate,
                step-up rate, zero coupon and LIBOR),

     (f)        the coupon (in the case of a Collateral Obligation and, in the case of a Synthetic
                Security, the related Reference Obligation which bears interest at a fixed rate) or
                the spread over the applicable index (in the case of a Collateral Obligation and, in
                the case of a Synthetic Security, the related Reference Obligation which bears
                interest at a floating rate),

     (g)        the S&P Industry Classification for such Collateral Obligation and, in the case of
                a Synthetic Security, the related Reference Obligation,

     (h)        the stated maturity date of such Collateral Obligation and, in the case of a
                Synthetic Security, the related Reference Obligation,

     (i)        the S&P Rating of such Collateral Obligation and, in the case of a Synthetic
                Security, the related Reference Obligation or the issuer thereof, as applicable,

     (j)        the applicable S&P Recovery Rate,

     (k)        identification as a Cov-lite Loan or not, and

     (l)        such other information as the Trustee may determine to include in such file.

     Excess CCC+/Caa1 Collateral Obligations: The Principal Balance of all CCC+/Caa1
     Collateral Obligations in excess of 7.5% of the Maximum Amount on the relevant
     Determination Date.




     US318495                                                                                  Page 38

                                                                                         010241
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 52 of 310 PageID 13124



     Exchange Act: The United States Securities Exchange Act of 1934, as amended.

     Excluded Property: (i) U.S.$1,000 (attributable to the issue and allotment of the Issuer
     Ordinary Shares) and a U.S.$1,000 transaction fee paid to the Issuer, the bank account in
     which those amounts are credited in the Cayman Islands and any interest earned on those
     amounts, (ii) any amounts credited to the Class II Preference Share Special Payment
     Account and the Preference Shares Distribution Account from time to time and (iii) any
     Margin Stock.

     Expense Reimbursement Account:          The Securities Account established pursuant to
     Section 10.3(c).

     Extended Replacement Period End Date: If an Extension has occurred, the sixteenth
     Payment Date after the then current Extended Replacement Period End Date (or, in the
     case of the first Extension pursuant to Section 2.4, the Payment Date in November 2018);
     provided that the "Extended Replacement Period End Date" will in no event be a date
     later than the Payment Date in November 2030.

     Extended Scheduled Preference Shares Redemption Date: If a Maturity Extension has
     occurred, the sixteenth Payment Date after the then current Extended Scheduled
     Preference Shares Redemption Date (or, in the case of the first Extended Scheduled
     Preference Shares Redemption Date, November 1, 2025); provided that the "Extended
     Scheduled Preference Shares Redemption Date" will in no event be a date later than the
     Payment Date in November 2037.

     Extended Stated Maturity Date: If a Maturity Extension has occurred, the sixteenth
     Payment Date after the then current Extended Stated Maturity Date (or, in the case of the
     first Extended Stated Maturity Date, the Payment Date in November 2025); provided
     that the "Extended Stated Maturity Date" will in no event be a date later than the Payment
     Date in November 2037.

     Extended Weighted Average Life Date: If a Maturity Extension has occurred, the
     sixteenth Payment Date after the then current Extended Weighted Average Life Date (or,
     in the case of the first Extended Weighted Average Life Date, November 1, 2021);
     provided that the "Extended Weighted Average Life Date" will in no event be a date
     later than the Payment Date in November 2033.

     Extension: An extension of the Replacement Period, the Stated Maturity of the Notes
     and the Weighted Average Life Test pursuant to Section 2.4.

     Extension Bonus Payment: With respect to each Maturity Extension, a single payment
     to each applicable beneficial owner set forth in Section 2.4(g), in an amount equal to (1)
     in the case of the Class A-1 Notes, 0.25% of the Aggregate Outstanding Amount thereof
     held by such beneficial owner as of the applicable Extension Effective Date, (2) in the
     case of the Class A-2 Notes 0.25% of the Aggregate Outstanding Amount thereof held by
     such beneficial owner as of the applicable Extension Effective Date, (3) in the case of the




     US318495                                                                             Page 39

                                                                                     010242
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 53 of 310 PageID 13125



     Class B Notes 0.25% of the Aggregate Outstanding Amount thereof held by such
     beneficial owner as of the applicable Extension Effective Date, (4) in the case of the
     Class C Notes, 0.25% of the Aggregate Outstanding Amount thereof held by such
     beneficial owner as of the applicable Extension Effective Date, (5) in the case of the
     Class D Notes, 0.25% of the Aggregate Outstanding amount thereof held by such
     beneficial owner as of the applicable Extension Effective Date and (6) in the case of the
     Class E Notes, 0.25% of the Aggregate Outstanding Amount thereof held by such
     beneficial owner as of the applicable Extension Effective Date.

     Extension Bonus Eligibility Certification: With respect to each Maturity Extension and
     each beneficial owner of Notes other than Extension Sale Securities, the written
     certification by such beneficial owner acceptable to the Issuer to the effect that it held
     Notes other than Extension Sale Securities on the applicable Extension Effective Date,
     including the Aggregate Outstanding Amount thereof in the case of the Notes and wire
     transfer instructions for the Extension Bonus Payment and any required documentation
     thereunder.

     Extension Conditions: The meaning specified in Section 2.4.

     Extension Determination Date:       The eighth Business Day prior to each Extension
     Effective Date.

     Extension Effective Date: If an Extension has occurred, the sixteenth Payment Date
     after the then current Extension Effective Date (or, in the case of the first Extension
     Effective Date, the Payment Date in November 2012).

     Extension Notice: The meaning specified in Section 2.4.

     Extension Purchase Price: The purchase price payable by the Extension Qualifying
     Purchasers for Extension Sale Securities in connection with each Maturity Extension, if
     any, in an amount equal to (i) in the case of the Notes, the Aggregate Outstanding
     Amount thereof, plus accrued and unpaid interest (including Deferred Interest, if any) as
     of the applicable Extension Effective Date (giving effect to any amounts paid to the
     Holder on such date), and (ii) in the case of the Preference Shares, an amount that, when
     taken together with all payments and distributions made in respect of such Preference
     Shares since the Closing Date would cause such Preference Shares to have received (as of
     the date of purchase thereof) a Preference Share Internal Rate of Return of 12.0%
     (assuming such purchase date was a Payment Date); provided, however, that if the
     applicable Extension Effective Date is on or after the date on which such Holders have
     received a Preference Share Internal Rate of Return equal to or in excess of 12.0%, the
     applicable Extension Purchase Price for such Preference Shares shall be zero.

     Extension Qualifying Purchasers: The Servicer (or any of its Affiliates acting as
     principal or agent); provided that in the event that the Servicer elects not to purchase
     Extension Sale Securities from Holders pursuant to the Extension Conditions set forth in
     Section 2.4(c), "Extension Qualifying Purchasers" shall mean one or more qualifying




     US318495                                                                            Page 40

                                                                                    010243
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 54 of 310 PageID 13126



     purchasers (which may include the Initial Purchasers or any of their Affiliates acting as
     principal or agent) designated by the Servicer; provided, however, none of the Servicer,
     the Initial Purchasers or any of their respective Affiliates shall have any duty to act as an
     Extension Qualifying Purchaser.

     Extension Sale Notice: The meaning specified in Section 2.4.

     Extension Sale Notice Period: The meaning specified in Section 2.4.

     Extension Sale Securities: The meaning specified in Section 2.4.

     Face Amount: With respect to any Preference Share, the amount set forth therein as the
     "face amount" thereof, which "face amount" shall be U.S.$1,000 per Preference Share.

     Finance Lease: A lease agreement or other agreement entered into in connection with
     and evidencing a Leasing Finance Transaction.

     Financial Asset: The meaning specified in Section 8-102(a)(9) of the UCC.

     Financing Statements: Financing statements relating to the Collateral naming the Issuer
     as debtor and the Trustee on behalf of the Secured Parties as secured party.

     Fixed Rate Excess: As of any Measurement Date, a fraction whose numerator is the
     product of:

     (i)        the greater of zero and the excess of the Weighted Average Fixed Rate Coupon
                for the Measurement Date over the minimum percentage specified to pass the
                Weighted Average Fixed Rate Coupon Test; and

     (ii)       the Aggregate Principal Balance of all Fixed Rate Obligations (excluding any
                Non-Performing Collateral Obligations) held by the Issuer as of the Measurement
                Date,

     and whose denominator is the Aggregate Principal Balance of all Floating Rate
     Obligations (excluding any Non-Performing Collateral Obligations) held by the Issuer as
     of the Measurement Date.

     In computing the Fixed Rate Excess on any Measurement Date, the Weighted Average
     Fixed Rate Coupon for the Measurement Date will be computed as if the Spread Excess
     were equal to zero.

     Fixed Rate Obligation: Any Collateral Obligation that bears interest at a fixed rate.

     Floating Rate Notes: The Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
     Class C Notes, the Class D Notes and the Class E Notes.




     US318495                                                                                Page 41

                                                                                       010244
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 55 of 310 PageID 13127



     Floating Rate Obligation: Any Collateral Obligation that bears interest based on a
     floating rate index.

     Form-Approved Synthetic Security: A Synthetic Security:

     (i)        (A)    each of the Reference Obligations of which satisfy the definition of
                       "Collateral Obligation" and could be purchased by the Issuer without any
                       required action by the Rating Agencies, without satisfaction of the Rating
                       Condition or which the Rating Agencies have otherwise approved; or

                (B)    each of the Reference Obligations of which would satisfy clause (A) above
                       but for the currency in which the Reference Obligation is payable and the
                       Synthetic Security is payable in Dollars, does not provide for physical
                       settlement, and does not expose the Issuer to Dollar currency risk;

     (ii)       the Synthetic Security Agreement of which conforms (but for the amount and
                timing of periodic payments, the name of the Reference Obligation, the notional
                amount, the effective date, the termination date, and other similar necessary
                changes) to a form that has been expressly identified and approved in writing in
                connection with a request under this Indenture by Moody's and S&P;

     (iii)      a copy of the Synthetic Security Agreement of which has been delivered to the
                Holders of the Class A Notes by the Trustee at the expense of the Co-Issuers and
                upon being furnished with a copy of the same by the Servicer; and

     (iv)       that is with a counterparty with respect to which the Rating Condition has been
                satisfied by each of Moody's and S&P prior to the acquisition of any such Form-
                Approved Synthetic Security, and such approval has not been withdrawn.

     Moody's or S&P may at any time, by notice to the Servicer, withdraw its approval of any
     such form. A withdrawal of approval shall have no effect on any Synthetic Security
     acquired, entered into, or committed to before the date on which the Servicer receives the
     notice of withdrawal.

     Funded Amount: With respect to any Revolving Loan or Delayed Drawdown Loan at
     any time, the aggregate principal amount of advances or other extensions of credit made
     thereunder by the Issuer that are outstanding and have not been repaid at such time.

     GAAP: The meaning specified in Section 6.3(j).

     Global Notes: Any Regulation S Global Notes or Rule 144A Global Notes.

     Grant: To grant, bargain, sell, warrant, alienate, remise, demise, release, convey, assign,
     transfer, mortgage, pledge, create, and grant a security interest in and right of setoff
     against, deposit, set over, and confirm. A Grant of the Pledged Obligations, or of any
     other instrument, shall include all rights, powers, and options of the granting party
     thereunder, including the immediate continuing right to claim for, collect, receive, and



     US318495                                                                              Page 42

                                                                                      010245
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 56 of 310 PageID 13128



     receipt for principal and interest payments in respect of the Pledged Obligations, and all
     other monies payable thereunder, to give and receive notices and other communications,
     to make waivers or other agreements, to exercise all rights and options, to bring
     Proceedings in the name of the granting party or otherwise, and generally to do and
     receive anything that the granting party is or may be entitled to do or receive thereunder
     or with respect thereto.

     Hedge Agreements: Collectively, all interest rate cap or interest rate swap agreements
     between the Issuer and any Hedge Counterparty, and any replacement agreement entered
     into pursuant to Section 15.2.

     Hedge Counterparty: Any counterparty, to the extent that when the Issuer enters into
     any Hedge Agreement with such counterparty, such counterparty satisfies the
     requirements of Section 15.2(c) (subject to satisfaction of the Rating Condition for each
     Rating Agency).

     Hedge Counterparty Collateral Account: The Securities Account established pursuant
     to Section 10.3(d).

     Hedge Termination Receipt: Any termination payment paid by the Hedge Counterparty
     to the Issuer upon any early termination of a Hedge Agreement with respect to which the
     Hedge Counterparty is the sole Defaulting Party or Affected Party (each as defined in the
     Hedge Agreements).

     HFP: Highland Financial Partners, L.P., an Affiliate of the Servicer.

     High-Yield Bond: Any debt security, other than a Loan or a Structured Finance
     Obligation, that is either Registered or, if not Registered, (i) it is issued by an obligor that
     is not resident in the United States, (ii) the payments on it are not subject to United States
     withholding tax and (iii) it is held through a financial institution pursuant to the
     procedures described in Treasury Regulation section 1.165-12(c)(3).

     Holder: Of any Note, the person whose name appears on the Indenture Register as the
     registered holder of the Note; and of any Preference Share, the person whose name
     appears in the Preference Share register related thereto as the registered holder of such
     Preference Share.

     Important Section 3(c)(7) Reminder Notice:           A notice substantially in the form of
     Exhibit G-2.

     Incurrence Covenant: A covenant by the borrower to comply with one or more financial
     covenants only upon the occurrence of certain actions of the borrower including, but not
     limited to, a debt issuance, dividend payment, share purchase, merger, acquisition or
     divestiture.




     US318495                                                                                  Page 43

                                                                                          010246
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 57 of 310 PageID 13129



     Indenture: This instrument as originally executed and, if from time to time
     supplemented or amended by one or more indentures supplemental to this Indenture
     entered into pursuant to this Indenture, as so supplemented or amended.

     Indenture Register: The meaning specified in Section 2.6(a).

     Indenture Registrar: The meaning specified in Section 2.6(a).

     Independent: As to any person, any other person (including, in the case of an accountant
     or lawyer, a firm of accountants or lawyers, and any member of the firm, or an
     investment bank and any member of the bank) who

     (i)        does not have and is not committed to acquire any material direct or any material
                indirect financial interest in the person or in any Affiliate of the person, and

     (ii)       is not connected with the person as an Officer, employee, promoter, underwriter,
                voting trustee, partner, director, or person performing similar functions.

     "Independent" when used with respect to any accountant may include an accountant who
     audits the books of the person if in addition to satisfying the criteria above the accountant
     is independent with respect to the person within the meaning of Rule 101 of the Code of
     Ethics of the American Institute of Certified Public Accountants.

     Whenever any Independent person's opinion or certificate is to be furnished to the
     Trustee, the opinion or certificate shall state that the signer has read this definition and
     that the signer is Independent within the meaning of this Indenture.

     Initial Consent Period: The period of 15 Business Days from but excluding the date on
     which the Trustee mailed notice of a proposed supplemental indenture pursuant to
     Section 8.2(b) to the Holders of Securities.

     Initial Purchasers: CALYON and Calyon Securities (USA) Inc.

     Initial Rating: The ratings by Moody's and S&P with respect to each Class of Notes
     provided in the table in Section 2.3(a).

     Insolvency Event: With respect to any person, means that:

     (i)        an involuntary proceeding shall be commenced or an involuntary petition shall be
                filed seeking:

                (A)    liquidation, reorganization, or other relief in respect of the person or its
                       debts, or of all or substantially all of its assets, under any bankruptcy,
                       insolvency, receivership, or similar law now or hereafter in effect, or

                (B)    the appointment of a receiver, trustee, custodian, sequestrator, conservator,
                       or similar official for the person or for all or substantially all of its assets,




     US318495                                                                                     Page 44

                                                                                            010247
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 58 of 310 PageID 13130



     and, in any such case, the proceeding or petition shall continue undismissed for 30 days;
     or an order or decree approving or ordering any of the foregoing shall be entered, or

     (ii)       the person shall:

                (A)    voluntarily commence any proceeding or file any petition seeking
                       liquidation, reorganization, or other relief under any bankruptcy,
                       insolvency, receivership, or similar law now or hereafter in effect,

                (B)    consent to the institution of, or fail to contest in a timely and appropriate
                       manner, any proceeding or petition described in clause (i) above,

                (C)    apply for or consent to the appointment of a receiver, trustee, custodian,
                       sequestrator, or conservator or for all or substantially all of its assets,

                (D)    file an answer admitting the material allegations of a petition filed against
                       it in any such proceeding, or

                (E)    make a general assignment for the benefit of creditors.

     Insolvency Proceeding: The meaning specified in Section 16.4(b).

     Instrument: The meaning specified in Section 9-102(a)(47) of the UCC.

     Interest Coverage Ratio: With respect to any specified Class of Notes on any
     Measurement Date, the ratio calculated by dividing:

     (i)        the sum of:

                (A)    the Interest Proceeds received or scheduled to be received with respect to
                       the Due Period in which the Measurement Date occurs, minus

                (B)    amounts payable under clauses (1), (2), (3) and (4) of Section 11.1(a)(i) on
                       the related Payment Date, by:

     (ii)       all accrued and unpaid interest on the specified Class of Notes and all Notes
                ranking senior to the Class, including any Deferred Interest on the related
                Payment Date.

     For purposes of the Interest Coverage Ratio, only the amount of any interest payment
     (including any "gross up" payment) on any Collateral Obligation in excess of any
     withholding tax or other deductions on account of tax of any jurisdiction on any date of
     determination shall be included in Interest Proceeds.

     Interest Coverage Test: A test the first Measurement Date for which will be on the
     second Payment Date and that is satisfied with respect to any specified Class of Notes if,
     as of the second Payment Date and any Measurement Date thereafter on which any Notes




     US318495                                                                                 Page 45

                                                                                         010248
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 59 of 310 PageID 13131



     remain Outstanding, the Interest Coverage Ratio equals or exceeds the applicable
     required level in the table below for the specified Class:

                                         Test                   Required Level

                          Class A/B Interest Coverage Test           120.0%

                          Class C Interest Coverage Test             110.0%

                          Class D Interest Coverage Test             106.0%



     Interest Period: Initially, the period from and including the Closing Date to but
     excluding the first Payment Date, and, thereafter, each successive period from and
     including each Payment Date to but excluding the following Payment Date.

     Interest Proceeds: With respect to any Due Period, the sum (without duplication) of all
     amounts received in Cash during the Due Period (or as otherwise specified below) by the
     Issuer with respect to the Collateral that are:

     (i)        payments of interest, fees, and commissions (excluding (A) Accrued Interest
                Purchased With Principal, (B) interest and dividends on Workout Assets, (C)
                interest, fees and commissions from Defaulted Collateral Obligations and
                Deferred Interest PIK Securities and (D) syndication and other up-front fees and
                any up-front fixed payments received in connection with entering into a Synthetic
                Security);

     (ii)       any portion of the Sale Proceeds of a Collateral Obligation (other than a Defaulted
                Collateral Obligation) representing Accrued Interest On Sale;

     (iii)      all payments of principal on, or disposition proceeds from the sale of, Eligible
                Investments to the extent purchased with Interest Proceeds;

     (iv)       payments with respect to the Hedge Agreements received on or before the related
                Payment Date (other than any amount payable thereunder because of any early
                termination or notional amount reduction), but not any Sale Proceeds from any of
                these instruments (except to the extent that they were purchased with Interest
                Proceeds);

     (v)        all fees received pursuant to any Securities Lending Agreements;

     (vi)       amounts in the Collection Account designated for distribution as Interest Proceeds
                pursuant to the Priority of Payments;




     US318495                                                                                Page 46

                                                                                        010249
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 60 of 310 PageID 13132



     (vii)      all earnings on amounts in the Synthetic Security Reserve Account, the Delayed
                Drawdown Reserve Account and the Revolving Reserve Account deposited to the
                Collection Account in accordance with Section 10.3(b);

     (viii)     amounts in the Expense Reimbursement Account on the Payment Date for the
                relevant Due Period;

     (ix)       any recoveries (including interest) received on a Defaulted Collateral Obligation
                or Deferred Interest PIK Securities in excess of the principal balance of such
                Defaulted Collateral Obligation or Deferred Interest PIK Securities (as of the date
                the related Collateral Obligation became a Defaulted Collateral Obligation); and

     (x)        Principal Proceeds designated by the Servicer as Interest Proceeds prior to the
                Determination Date related to the first Payment Date in an aggregate amount not
                to exceed U.S.$2,000,000 in accordance with Section 10.2(f).

     Interest Proceeds shall not include the Excluded Property and Interest Proceeds shall not
     include earnings on amounts on deposit in the Securities Lending Account to the extent
     the earnings are payable by the Issuer to a Securities Lending Counterparty.

     Each reference in the definition of "Interest Proceeds" to a Collateral Obligation shall
     include a Collateral Obligation that has been loaned pursuant to a Securities Lending
     Agreement and Interest Proceeds shall include any amounts referred to in clauses (i)
     through (iii) above received by the Issuer in respect of the Collateral Obligation indirectly
     from the related Securities Lending Counterparty pursuant to the Securities Lending
     Agreement.

     With respect to any Payment Date, Interest Proceeds in an amount equal to the Interest
     Proceeds due and payable on such Payment Date to the Consenting Holders of the
     Preference Shares with respect to such Payment Date that are distributed to such Holders
     by way of Eligible Equity Securities in lieu of Cash pursuant to Section 11.1(a)(i) will be
     treated for all purposes by the Issuer and the Servicer as Principal Proceeds.

     Interim Ramp-Up Test: The test that is met as of the Interim Ramp-Up Test Date if the
     Issuer has acquired (or entered into commitments to acquire) Collateral Obligations
     satisfying the levels specified in the Interim Ramp-Up Test Date table in Section 7.19(g)
     with respect to the Moody’s Weighted Average Recovery Rate, Diversity Score,
     Weighted Average Moody's Rating Factor, Weighted Average Spread and minimum
     Aggregate Principal Balance.

     Interim Ramp-Up Test Date: The meaning specified in Section 7.19(g).

     Investment Company Act: The United States Investment Company Act of 1940, as
     amended.

     Irish Paying Agent: The meaning specified in Section 7.2.




     US318495                                                                                Page 47

                                                                                        010250
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 61 of 310 PageID 13133



     Issuer: The Person named as such on the first page of this Indenture.

     Issuer Accounts: The meaning assigned in the Granting Clauses.

     Issuer Charter means the Memorandum and Articles of Association of the Issuer, filed
     under the Companies Law (2007 Revision) of the Cayman Islands, as modified and
     supplemented and in effect from time to time.

     Issuer Order and Issuer Request: A written order or request dated and signed in the
     name of the Issuer or the Co-Issuer by an Authorized Officer of the Issuer or the Co-
     Issuer, as applicable, or by the Servicer by an Authorized Officer of the Servicer, on
     behalf of the Issuer or the Co-Issuer.

     Issuer Ordinary Shares: The ordinary shares, par value U.S.$1.00 per share, of the
     Issuer which have been issued by the Issuer and are outstanding from time to time.

     Junior Class: With respect to a particular Class of Notes, each Class of Notes that is
     subordinated to that Class, as indicated in Section 13.1.

     LCDS Security: means a credit default swap the Reference Obligations of which are
     denominated and payable in U.S. Dollars.

     Leasing Finance Transaction: Any transaction pursuant to which the obligations of the
     lessee to pay rent or other amounts on a triple net basis under any lease of (or other
     arrangement conveying the right to use) real or personal property, or a combination
     thereof, are required to be classified and accounted for as a capital lease on a balance
     sheet of such lessee under generally accepted accounting principles in the United States
     of America; but only if (a) such lease or other transaction provides for the unconditional
     obligation of the lessee to pay a stated amount of principal no later than a stated maturity
     date, together with interest thereon, and the payment of such obligation is not subject to
     any material non-credit related risk as determined by the Servicer, (b) the obligations of
     the lessee in respect of such lease or other transaction are fully secured, directly or
     indirectly, by the property that is the subject of such lease and (c) the interest held by the
     Issuer in respect of such lease or other transaction is treated as debt for U.S. federal
     income tax purposes.

     LIBOR: The offered rate, as determined by the Calculation Agent for any Interest
     Period, for three month Dollar deposits that appears on Reuters Screen LIBOR01 as
     reported on Bloomberg Financial Markets Commodities News (or a page that replaces
     Reuters Screen LIBOR01 for the purpose of displaying comparable rates), as of 11:00
     A.M. (London time) on the second Business Day before the first day of the relevant
     Interest Period.

     If, on the second Business Day before the first day of any relevant Interest Period, that
     rate does not appear on Reuters Screen LIBOR01 Page as reported on Bloomberg
     Financial Market Commodities News (or a page that replaces Reuters Screen LIBOR01




     US318495                                                                                Page 48

                                                                                        010251
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 62 of 310 PageID 13134



     Page for the purpose of displaying comparable rates), the Calculation Agent shall
     determine the arithmetic mean of the offered quotations of the Reference Banks to prime
     banks in the London interbank market for three month Dollar deposits in Europe, by
     reference to requests by the Calculation Agent to four major banks in the London
     interbank market selected by the Calculation Agent (after consultation with the Servicer)
     (the Reference Banks) for quotations as of approximately 11:00 A.M. (London time) on
     the second Business Day before the first day of the Interest Period. If at least two of the
     Reference Banks provide quotations as requested, LIBOR shall equal such arithmetic
     mean. If fewer than two Reference Banks provide quotations, LIBOR shall be the
     arithmetic mean of the offered quotations that one or more leading banks in New York
     City selected by the Calculation Agent (after consultation with the Servicer) are quoting
     to the principal London offices of leading banks in the London interbank market on the
     second Business Day before the first day of the relevant Interest Period for three month
     Dollar deposits.

     If the Calculation Agent is unable to determine a rate in accordance with any of the above
     procedures, LIBOR for the Interest Period shall be calculated on the last day of the
     Interest Period and shall be the arithmetic mean of the rate of interest for each day during
     the Interest Period determined by the Calculation Agent as being the rate of interest most
     recently announced by the Bank at its New York office as its base rate, prime rate,
     reference rate, or similar rate for Dollar loans (or if the Bank ceases to exist or is not
     quoting a base rate, prime rate, reference rate, or similar rate for Dollar loans, another
     major money center commercial bank in New York City selected by the Calculation
     Agent (after consultation with the Servicer)).

     For the first Interest Period and, unless the Maturity Extension occurs, the last Interest
     Period, LIBOR shall be determined based on the actual number of days in the Interest
     Period using straight-line interpolation of two rates calculated in accordance with the
     above procedure, except that instead of using three month deposits, one rate shall be
     determined using the period for which rates are obtainable next shorter than the Interest
     Period and the other rate shall be determined using the period for which rates are
     obtainable next longer than the Interest Period. All calculations shall be calculated to at
     least four decimal places and rounded to four decimal places.

     Loan: Any interest in a fully committed, senior secured, unsecured, or revolving loan
     (including loans involving credit linked deposits and synthetic or prefunded letters of
     credit) that is acquired by assignment or by Participation (including any DIP Loan) that is
     either:

     (i)        Registered; or

     (ii)       issued by an obligor that is not resident in the United States:

                (A)    whose payments are not subject to United States withholding tax; and




     US318495                                                                              Page 49

                                                                                      010252
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 63 of 310 PageID 13135



                (B)   that is held through a financial institution pursuant to the procedures
                      described in Treasury Regulation section 1.165-12(c)(3).

     Long-Dated Collateral Obligation: Any Collateral Obligation with a stated maturity
     later than the Stated Maturity of the Notes other than a Collateral Obligation with a stated
     maturity later than the Stated Maturities of the Notes that includes a "put" option to its
     obligor at a price of at least par payable on or before the Stated Maturity of the Notes.

     Maintenance Covenant: A covenant by the borrower to comply with one or more
     financial covenants during each reporting period, whether or not it has taken any
     specified action.

     Majority: With respect to any Class or group of Notes or Preference Shares, the Holders
     of more than 50% of the Aggregate Outstanding Amount of that Class or group of Notes
     or Preference Shares, as the case may be.

     Margin Stock: "Margin Stock" as defined under Regulation U issued by the Board of
     Governors of the Federal Reserve System, including any debt security that is by its terms
     convertible into Margin Stock, but does not include any obligation that at the time of
     acquisition, conversion, or exchange does not satisfy the requirements of a Collateral
     Obligation received pursuant to an offer by an issuer of a Defaulted Collateral Obligation.

     Market Value: As of any Measurement Date, the market value determined by the
     Servicer and reported to the Trustee as an amount rather than as a percentage or fraction
     of par (expressed in Dollars) of any Collateral Obligation (or Eligible Equity Security, as
     applicable) based upon the following order of priority: (i) the average of the bid-side
     market prices obtained by the Servicer from three broker-dealers Independent from the
     Servicer and each other active in the trading of such obligations or (ii) if the foregoing set
     of prices were not obtained, the lower of the bid-side market prices obtained by the
     Servicer from two broker-dealers Independent from the Servicer and each other active in
     the trading of such obligations or (iii) if the foregoing sets of prices were not obtained,
     the average of the bid-side prices for the purchase of the Collateral Obligation (or
     Eligible Equity Security, as applicable) determined by an Approved Pricing Service
     (Independent from the Servicer) that derives valuations by polling broker-dealers
     (Independent from the Servicer).

     If a Market Value of any Collateral Obligation cannot be so determined in accordance
     with the procedures set out in the preceding paragraph for a period of 30 consecutive days
     then such Collateral Obligation shall be deemed to have a Market Value of zero;
     provided, that during such 30-day period, such Collateral Obligation shall be deemed to
     have a Market Value equal to (a) the higher of (i) the S&P Recovery Rate for such
     Collateral Obligation with reference to the then current S&P Rating of the Class A-1
     Notes (or the most senior Class of Notes Outstanding and rated by S&P) and (ii) 70% of
     the Principal Balance of such Collateral Obligation or (b) if the Servicer has determined
     in its commercially reasonable judgment that the Market Value of such Collateral
     Obligation is lower than the amount determined pursuant to clause (a), such amount to be




     US318495                                                                                Page 50

                                                                                        010253
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 64 of 310 PageID 13136



     determined by the Servicer in its commercially reasonable judgment; provided, further,
     that the maximum amount of Collateral Obligations having a Market Value assigned
     pursuant to the immediately preceding proviso shall be limited to 5.0% of the Maximum
     Amount (and any amount in excess of 5.0% of the Maximum Amount shall be deemed to
     have a Market Value of zero). For the avoidance of doubt, the procedures set out in this
     paragraph shall not apply to determinations of Market Value of any Eligible Equity
     Securities or Current-Pay Obligations.

     The Servicer is under no obligation to determine the Market Value of the Collateral
     Obligations other than as set forth in the Servicing Agreement or this Indenture or to
     comply with any of its duties as set forth in the Servicing Agreement or in this Indenture.

     Market Value Determination Date: With respect to any distribution of Eligible Equity
     Securities, one Business Day prior to the date of the notice distributed by the Issuer to the
     Holders of the Preference Shares in connection with such distribution.

     Market Value Percentage: For any Collateral Obligation, the ratio obtained by dividing:

     (i)        the Market Value of the Collateral Obligation; by

     (ii)       the Principal Balance of the Collateral Obligation.

     Maturity: With respect to any Note, the date on which the unpaid principal of the Note
     becomes payable as provided in the Note or this Indenture, whether at the Stated Maturity
     or by declaration of acceleration, call for redemption, or otherwise.

     Maturity Extension: The meaning specified in Section 2.4.

     Maximum Amount: An amount equal to:

     (i)        on any Measurement Date during the Ramp-Up Period, U.S.$687,400,000; and

     (ii)       on any Measurement Date after the Ramp-Up Completion Date:

                (A)    the aggregate Principal Balance of all Collateral Obligations plus the
                       aggregate outstanding principal amount of any Defaulted Collateral
                       Obligations; plus

                (B)    Cash representing Principal Proceeds on deposit in the Collection
                       Account; plus

                (C)    Eligible Investments (other than Cash) purchased by the Issuer with
                       Principal Proceeds on deposit in the Collection Account.

     Maximum Weighted Average Moody's Rating Factor: As of any Measurement Date, a
     rate equal to the number set forth in the column entitled "Maximum Weighted Average
     Moody's Rating Factor" in the Ratings Matrix based upon the applicable "row/column




     US318495                                                                               Page 51

                                                                                       010254
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 65 of 310 PageID 13137



     combination" chosen by the Servicer (or the interpolation between two adjacent rows
     and/or two adjacent columns, as applicable).

     Measurement Date: Any date:

     (i)        on which the Issuer commits to acquire or dispose of any Collateral Obligation;

     (ii)       on which a Collateral Obligation becomes a Defaulted Collateral Obligation;

     (iii)      that is a Determination Date;

     (iv)       that is the Ramp-Up Completion Date;

     (v)        that is the date as of which the information in a Monthly Report is calculated
                pursuant to Section 10.6;

     (vi)       as reasonably requested by S&P; and,

     (vii)      with respect to any distribution of Eligible Equity Securities only, that is the
                Market Value Determination Date with respect to such distribution of Eligible
                Equity Securities.

     Merging Entity: The meaning specified in Section 7.10.

     Minimum Diversity Score: As of any Measurement Date, a score equal to the number set
     forth in the column entitled "Minimum Diversity Score" in the Ratings Matrix based
     upon the applicable "row/column combination" chosen by the Servicer (or the
     interpolation between two adjacent rows and/or two adjacent columns, as applicable).

     Minimum Weighted Average Spread: As of any Measurement Date, the spread equal to
     the percentage set forth in the row entitled "Minimum Weighted Average Spread" in the
     Ratings Matrix based upon the applicable "row/column combination" chosen by the
     Servicer (or the interpolation between two adjacent rows and/or two adjacent columns, as
     applicable).

     Monthly Determination Date: The meaning specified in Section 10.6(a).

     Monthly Report: The meaning specified in Section 10.6(a).

     Moody's: Moody's Investors Service, Inc.

     Moody's Default Probability Rating: The meaning set forth in Schedule 7.

     Moody's Equivalent Senior Unsecured Rating: The meaning set forth in Schedule 7.




     US318495                                                                                 Page 52

                                                                                       010255
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 66 of 310 PageID 13138



     Moody's Excess Weighted Average Recovery Rate: the greater of (i) zero and (ii) the
     difference (if positive) between the Moody’s Weighted Average Recovery Rate and
     43.6%.

     Moody's Group I Country: Any of the following countries: Australia, the Netherlands,
     the United Kingdom and any country subsequently determined by Moody's to be a
     Moody's Group I Country.

     Moody's Group II Country: Any of the following countries: Germany, Ireland, Sweden,
     Switzerland and any country subsequently determined by Moody's to be a Moody's
     Group II Country.

     Moody's Group III Country: Any of the following countries: Austria, Belgium,
     Denmark, Finland, France, Iceland, Liechtenstein, Luxembourg, Norway, Spain and any
     country subsequently determined by Moody's to be a Moody's Group III Country.

     Moody's Industry Classification: The industry classifications in Schedule 2 as modified,
     amended, and supplemented from time to time by Moody's.

     Moody's Non Senior Secured Loan: Any Loan that is not a Moody's Senior Secured
     Loan.

     Moody's Obligation Rating: The meaning set forth in Schedule 7.

     Moody's Priority Category: Each type of Collateral Obligation specified in the definition
     of "Moody's Priority Category Recovery Rate Matrix" as a "Moody's Priority Category."

     Moody's Priority Category Recovery Rate: For any Collateral Obligation, the percentage
     specified in the definition of "Moody's Priority Category Recovery Rate Matrix" opposite
     the Moody's Priority Category of the Collateral Obligation.

     Moody's Priority Category Recovery Rate Matrix:

                                                         Moody's Priority Category
      Moody's Priority Category                              Recovery Rate

     Synthetic Securities...............   In the case of:

                                           (i)    a Form-Approved Synthetic Security, the
                                                  "Moody's Priority Category Recovery Rate"
                                                  given by Moody's to the Form-Approved
                                                  Synthetic Security at the time of approval of the
                                                  Form-Approved Synthetic Security by Moody's,
                                                  and

                                           (ii)   any other Synthetic Security, the "Moody's
                                                  Priority Category Recovery Rate" given by



     US318495                                                                                Page 53

                                                                                        010256
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 67 of 310 PageID 13139



                                                            Moody's Priority Category
      Moody's Priority Category                                 Recovery Rate

                                                      Moody's to the Synthetic Security at the time of
                                                      acquisition of the Synthetic Security.

     Structured Finance                        The Moody's Priority Category Recovery Rate
     Obligations............................   determined in accordance with the Moody's Structured
                                               Finance Obligation Recovery Rates set forth in
                                               Schedule 5 by reference to the type of asset and its then
                                               Moody's Rating (or, with respect to assets to which that
                                               schedule does not apply, on a case-by-case basis in
                                               connection with the Grant of the relevant Collateral
                                               Obligation).

     unsecured DIP Loans and any
     Collateral Obligations not
     covered above or below ........           As determined by Moody's on a case-by-case basis.



     For High-Yield Bonds, Moody's Senior Secured Loans and Moody's Non Senior Secured
     Loans, the relevant Moody's Priority Category Recovery Rate is the rate determined
     pursuant to the table below based on the number of rating subcategories difference
     between the High-Yield Bond's or Loan's Moody's Obligation Rating and its Moody's
     Default Probability Rating (for purposes of clarification, if the Moody's Obligation
     Rating is higher than the Moody's Default Probability Rating, the rating subcategories
     difference will be positive and if it is lower, negative):

          Number of Moody's Rating                          Moody's         Moody's
      Subcategories Difference Between the                   Senior        Non Senior
       Moody's Obligation Rating and the                    Secured         Secured       High-Yield
       Moody's Default Probability Rating                    Loans           Loans          Bonds

                         +2 or more                          60.0%           45.0%           40.0%

                               +1                            50.0%           42.5%           35.0%

                                0                            45.0%           40.0%           30.0%

                               -1                            40.0%           30.0%           15.0%

                               -2                            30.0%           15.0%           10.0%

                          -3 or less                         20.0%           10.0%           2.0%




     US318495                                                                                     Page 54

                                                                                             010257
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 68 of 310 PageID 13140



     If no Moody's Priority Category Recovery Rate has been specifically assigned with
     respect to a Loan pursuant to the above table, and the Loan is a secured DIP Loan, the
     relevant Moody's Priority Category Recovery Rate is 50.0%.

     Moody's Rating: The meaning set forth in Schedule 7.

     Moody's Rating Factor: The number in the table below opposite the rating of the
     Collateral Obligation (excluding Synthetic Securities where an Assigned Moody's Rating
     is not available).

                                    Moody's                       Moody's
                     Moody's        Rating         Moody's        Rating
                     Rating         Factor         Rating         Factor

                       Aaa              1            Ba1            940

                       Aa1             10            Ba2            1350

                       Aa2             20            Ba3            1766

                       Aa3             40             B1            2220

                        A1             70             B2            2720

                        A2            120             B3            3490

                        A3            180            Caa1           4770

                       Baa1           260            Caa2           6500

                       Baa2           360            Caa3           8070

                       Baa3           610         Ca or lower      10000



     The Moody's Rating Factor for Collateral Obligations that are Synthetic Securities shall
     be determined by Moody's and obtained by the Issuer or the Servicer on a case-by-case
     basis, unless (1) there is an Assigned Moody's Rating available for such Collateral
     Obligation that is a Synthetic Security, in which case such Assigned Moody's Rating shall
     be used to compute the Moody's Rating Factor for such Collateral Obligation that is a
     Synthetic Security, or (2) such Collateral Obligation is a Form-Approved Synthetic
     Security, in which case the Moody’s Rating Factor given to such Collateral Obligation at
     the time of approval of the Form-Approved Synthetic Security shall be used to compute
     the Moody’s Rating Factor for such Collateral Obligation that is a Synthetic Security.




     US318495                                                                           Page 55

                                                                                   010258
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 69 of 310 PageID 13141



     The Moody's Rating Factor for any Collateral Obligation that is a Structured Finance
     Obligation shall be equal to: A u 55% ,
                                       1 B

     where: "A" means the number determined with respect to such Collateral Obligation
     pursuant to the table above; and

     "B" means the Moody's Priority Category Recovery Rate with respect to such Collateral
     Obligation.

     Moody's Senior Secured Loan:

     (a)        a Loan that:

                   (i) is not (and cannot by its terms become) subordinate in right of payment to
                       any other obligation of the obligor of the Loan;

                  (ii) is secured by a valid first priority perfected security interest or lien in, to
                       or on specified collateral securing the obligor's obligations under the Loan;
                       and

                  (iii) the value of the collateral securing the Loan together with other attributes
                        of the obligor (including, without limitation, its general financial
                        condition, ability to generate cash flow available for debt service and other
                        demands for that cash flow) is adequate (in the commercially reasonable
                        judgment of the Servicer) to repay the Loan in accordance with its terms
                        and to repay all other loans of equal seniority secured by a first lien or
                        security interest in the same collateral; or

     (b)        a Loan that:

                   (i) is not (and cannot by its terms become) subordinate in right of payment to
                       any other obligation of the obligor of the Loan, other than, with respect to
                       a Loan described in clause (a) above, with respect to the liquidation of
                       such obligor or the collateral for such loan;

                  (ii) is secured by a valid second or lower priority perfected security interest or
                       lien in, to or on specified collateral securing the obligor's obligations under
                       the Loan;

                  (iii) the value of the collateral securing the Loan together with other attributes
                        of the obligor (including, without limitation, its general financial
                        condition, ability to generate cash flow available for debt service and other
                        demands for that cash flow) is adequate (in the commercially reasonable
                        judgment of the Servicer) to repay the Loan in accordance with its terms
                        and to repay all other loans of equal or higher seniority secured by a first
                        or second lien or security interest in the same collateral; and



     US318495                                                                                   Page 56

                                                                                           010259
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 70 of 310 PageID 13142



                  (iv) has been assigned a Moody's rating equal to or higher than Moody’s
                       corporate family rating for such obligor; and

     (c)        the Loan is not: (i) a DIP Loan, (ii) a Loan for which the security interest or lien
                (or the validity or effectiveness thereof) in substantially all of its collateral
                attaches, becomes effective, or otherwise "springs" into existence after the
                origination thereof, or (iii) a type of loan that Moody's has identified as having
                unusual terms and with respect to which its Moody's Recovery Rate has been or is
                to be determined on a case-by-case basis.

     Moody's Weighted Average Rating Factor Recovery Rate Modifier: the product of (i)
     the portion of the Moody's Excess Weighted Average Recovery Rate specified by the
     Servicer in a notice to the Trustee and (ii) 5250, provided that the sum of the amount
     specified in clause (i) of this definition and clause (i) of the definition of the "Moody's
     Weighted Average Spread Recovery Rate Modifier" cannot exceed the Moody's Excess
     Weighted Average Recovery Rate.

     Moody’s Weighted Average Recovery Rate: As of any Measurement Date, a rate equal
     to the number obtained by:

     (i)        summing the products obtained by multiplying the Principal Balance of each
                Collateral Obligation by its respective Moody's Priority Category Recovery Rate;

     (ii)       dividing the sum determined pursuant to clause (i) above by the sum of the
                Aggregate Principal Balance of all Collateral Obligations; and

     (iii)      rounding up to the first decimal place.

     Moody's Weighted Average Spread Recovery Rate Modifier: the product of (i) the
     portion of the Moody's Excess Weighted Average Recovery Rate specified by the
     Servicer in a notice to the Trustee and (ii) 6.0%, provided that the sum of the amount
     specified in clause (i) of this definition and clause (i) of the definition of the "Moody's
     Weighed Average Rating Factor Recovery Rate Modifier" cannot exceed the Moody's
     Excess Weighted Average Recovery Rate.

     Non-Call Period: The period from the Closing Date to but not including the Payment
     Date in November 2010.

     Non-Consenting Holder: With respect to any supplemental indenture pursuant to
     Section 8.2 that requires the consent of one or more Holders of Securities, any Holder or,
     in the case of Securities represented by Global Notes, any beneficial owner, that either (i)
     has delivered to the Trustee a written notice that it will not consent to such supplemental
     indenture or (ii) had not consented to such supplemental indenture within the applicable
     Initial Consent Period.




     US318495                                                                                 Page 57

                                                                                         010260
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 71 of 310 PageID 13143



     Non-Performing Collateral Obligation: Any Defaulted Collateral Obligation and any
     PIK Security as to which its issuer or obligor has previously deferred or capitalized any
     interest due on it and all the interest so deferred or capitalized has not subsequently been
     paid in full in cash by:

     (i)        if the PIK Security has a Moody's Rating of "Baa3" (and not on credit watch with
                negative implications) or above or an S&P Rating of "BBB-" (and not on credit
                watch with negative implications) or above, the earlier of its second payment date
                or one year following the date of the initial deferral or capitalization of interest
                due on it, or

     (ii)       if the PIK Security has a Moody's Rating of "Baa3" and on credit watch with
                negative implications or below "Baa3", or an S&P Rating of "BBB-" and on credit
                watch with negative implications or below "BBB-", the earlier of its first payment
                date or six months following the date of the initial deferral or capitalization of
                interest due on it.

     Non-Permitted Holder: (a) With respect to the Global Notes, a Holder or beneficial
     owner of an interest in a Global Note that is a U.S. person and (i) not a QIB/QP and that
     becomes the beneficial owner of an interest in a Rule 144A Global Note or (ii) does not
     have an exemption available under the Securities Act and (b) with respect to the Class E
     Notes, a Holder or beneficial owner of an interest in a Class E Note that is not a QIB/QP.

     Non-Permitted Benefit Plan Investor: The meaning specified in the second paragraph of
     Section 2.6(c).

     Non-qualifying Collateral Obligation: The meaning specified in Section 12.1(d).

     Note Break-Even Loss Rate: With respect to each Class of Notes that is rated by S&P,
     the maximum percentage of defaults that the Current Portfolio or Proposed Portfolio can
     sustain and nevertheless sufficient funds will remain for the payment of principal of the
     Class of Notes in full by its Stated Maturity and the timely payment of interest on the
     Class A-1 Notes, the Class A-2 Notes and the Class B Notes and the ultimate payment of
     interest on the Class C Notes, the Class D Notes and the Class E Notes using S&P's
     assumptions on recoveries, defaults, and timing, and taking into account the Priority of
     Payments and the adjusted Weighted Average Spread level specified in the applicable
     row of the table below. The adjusted Weighted Average Spread as of any Measurement
     Date is the Weighted Average Spread as of the Measurement Date minus the amount of
     any Spread Excess added to the Weighted Average Fixed Rate Coupon as of the
     Measurement Date.

                     Row               Adjusted Weighted Average Spread

                     1       Greater than or equal to 3.20%
                     2       Greater than or equal to 3.10% but less than 3.20%




     US318495                                                                                 Page 58

                                                                                         010261
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 72 of 310 PageID 13144



                    3        Greater than or equal to 3.00% but less than 3.10%
                    4        Greater than or equal to 2.90% but less than 3.00%
                    5        Greater than or equal to 2.80% but less than 2.90%
                    6        Greater than or equal to 2.70% but less than 2.80%
                    7        Greater than or equal to 2.60% but less than 2.70%
                    8        Greater than or equal to 2.50% but less than 2.60%
                    9        Greater than or equal to 2.40% but less than 2.50%
                    10       Greater than or equal to 2.30% but less than 2.40%
                    11       Greater than or equal to 2.20% but less than 2.30%
                    12       Greater than or equal to 2.10% but less than 2.20%
                    13       Greater than or equal to 2.00% but less than 2.10%
     Note Class Loss Differential: With respect to any Measurement Date and any Class of
     Notes that is rated by S&P, the rate calculated by subtracting the Class Scenario Loss
     Rate for the Class from the then-applicable Note Break-Even Loss Rate for the Class of
     Notes.

     Noteholder: A Holder of the Class A-1 Notes, the Class A-2 Notes, the Class B Notes,
     the Class C Notes, the Class D Notes or the Class E Notes.

     Note Interest Rate: With respect to any specified Class of Notes, the per annum interest
     rate payable on the Notes of the Class with respect to each Interest Period equal to
     LIBOR for Eurodollar deposits for the applicable Interest Period plus the spread
     specified in the "Interest Rate" rows of the tables in Section 2.3 with respect to such
     Notes except in the first Interest Period.

     Note Payment Sequence: The application of funds in the following order:

     (1)        to the payment of principal of the Class A-1 Notes until the Class A-1 Notes have
                been fully redeemed;

     (2)        to the Class A-2 Notes until the Class A-2 Notes have been fully redeemed;

     (3)        to the Class B Notes until the Class B Notes have been fully redeemed;

     (4)        to the Class C Notes until the Class C Notes have been fully redeemed;

     (5)        to the Class D Notes until the Class D Notes have been fully redeemed; and

     (6)        to the Class E Notes until the Class E Notes have been fully redeemed.




     US318495                                                                                Page 59

                                                                                         010262
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 73 of 310 PageID 13145



     Notes: The Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes,
     the Class D Notes and the Class E Notes authorized by, and authenticated and delivered
     under, this Indenture or any supplemental indenture.

     Notice of Refinancing: The meaning specified in Section 9.7.

     Objection Cut-Off Date: The meaning specified in Section 15.1(h)(ii).

     Offer: The meaning specified in Section 10.7(c).

     Offering: The offering of the Notes.

     Offering Memorandum: The final offering memorandum, dated October 22, 2007,
     prepared and delivered in connection with the offer and sale of the Securities.

     Officer: With respect to the Issuer and any corporation, any director, the Chairman of the
     board of directors, the President, any Vice President, the Secretary, an Assistant
     Secretary, the Treasurer, or an Assistant Treasurer of the entity; with respect to the Co-
     Issuer and any corporation, any director, the Chairman of the board of directors, the
     President, any Vice President, the Secretary, an Assistant Secretary, the Treasurer, or an
     Assistant Treasurer of the entity; with respect to any partnership, any of its general
     partners; and with respect to the Trustee, any Trust Officer.

     Opinion of Counsel: A written opinion addressed to the Trustee and each Rating
     Agency, in form and substance reasonably satisfactory to the Trustee and each Rating
     Agency, of an attorney at law (or law firm with one or more partners) reasonably
     satisfactory to the Trustee and admitted to practice before the highest court of any state of
     the United States or the District of Columbia (or the Cayman Islands, in the case of an
     opinion relating to the laws of the Cayman Islands), which attorney (or law firm) may,
     except as otherwise expressly provided in this Indenture, be counsel for the Servicer, the
     Issuer or the Co-Issuer. Whenever an Opinion of Counsel is required under this
     Indenture, the Opinion of Counsel may rely on opinions of other counsel who are so
     admitted and so satisfactory, which opinions of other counsel shall accompany the
     Opinion of Counsel and shall either be addressed to the Trustee and each Rating Agency
     or shall state that the Trustee and each Rating Agency may rely on it. An Opinion of
     Counsel may be supported as to factual (including financial and capital markets) matters
     by any relevant certificates and other documents necessary or advisable in the judgment
     of counsel delivering the opinion.

     Optional Redemption: A redemption of the Notes in accordance with Section 9.2.

     Other Indebtedness: The meaning specified in the definition of "Defaulted Collateral
     Obligation."

     Outstanding: With respect to:




     US318495                                                                               Page 60

                                                                                       010263
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 74 of 310 PageID 13146



     (a)        the Notes or any specified Class, as of any date of determination, all of the Notes
                or all of the Notes of the specified Class, as the case may be, theretofore
                authenticated and delivered under this Indenture, except with respect to Notes:

                   (i) Notes canceled by the Indenture Registrar or delivered to the Indenture
                       Registrar for cancellation;

                  (ii) Notes for whose payment or redemption funds in the necessary amount
                       have been theretofore irrevocably deposited with the Trustee or any
                       Paying Agent in trust for their Holders pursuant to Section 4.1(a)(ii) and if
                       the Notes are to be redeemed, notice of redemption has been duly given
                       pursuant to this Indenture;

                  (iii) Notes in exchange for or in lieu of which other Notes have been
                        authenticated and delivered pursuant to this Indenture; and

                  (iv) Notes alleged to have been destroyed, lost, or stolen for which
                       replacement Notes have been issued as provided in Section 2.7, unless
                       proof satisfactory to the Trustee is presented that any such Notes are held
                       by a protected purchaser; and

     (b)        the Preference Shares, as of any date of determination, all of the Preference
                Shares theretofore issued under the Preference Share Documents and listed in the
                Preference Share register of the Issuer as outstanding;

     provided that, in determining whether the Holders of the requisite Aggregate
     Outstanding Amount of the Securities have given any request, demand, authorization,
     direction, notice, consent or waiver under this Indenture, the Securities owned or
     beneficially owned by the Issuer, the Co-Issuer, any Affiliate of either of them and, with
     respect to any matter affecting its status as Servicer or appointment of a replacement
     Servicer or relating to an acceleration of any Class of Notes if the effect of the Servicer's
     action or inaction as a Holder of Securities would effectively prevent acceleration, the
     Servicer, its Affiliates and any account over which the Servicer or its Affiliates have
     discretionary voting authority (other than, with respect to Notes or Class II Preference
     Shares, HFP or any of its subsidiaries; provided that, with respect to the voting authority
     of Notes or Class II Preference Shares owned by HFP or any of its subsidiaries, such vote
     shall not be excluded only if such vote is determined by a vote of the majority of the
     "independent directors" (determined in accordance with the governing documents of HFP
     or such subsidiaries and certified in writing to the Trustee or the Preference Shares
     Paying Agent, as applicable, by any of the "independent directors" of HFP) of HFP or
     such subsidiaries) shall be disregarded and not be Outstanding, except that, in
     determining whether the Trustee shall be protected in relying on any request, demand,
     authorization, direction, notice, consent or waiver, only Securities that a Trust Officer of
     the Trustee (or with respect to the Preference Shares, only Preference Shares that an
     authorized officer of the Preference Shares Paying Agent) has actual knowledge to be so
     owned or beneficially owned shall be so disregarded. Securities so owned or beneficially




     US318495                                                                                 Page 61

                                                                                         010264
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 75 of 310 PageID 13147



     owned that have been pledged in good faith may be regarded as Outstanding if the
     pledgee establishes to the satisfaction of the Trustee or the Preference Shares Paying
     Agent, as applicable, the pledgee's right so to act with respect to the Securities and that
     the pledgee is independent from the Issuer, the Co-Issuer, the Servicer, the Trustee and
     the Preference Shares Paying Agent.

     Overcollateralization Ratio: With respect to any Class of Notes on any Measurement
     Date, the ratio calculated by dividing:

     (i)        the Overcollateralization Ratio Numerator; by

     (ii)       the Aggregate Outstanding Amount of such Class of Notes and all Notes ranking
                senior to it (excluding any Deferred Interest on such Notes and all Notes ranking
                senior to such Notes).

     Overcollateralization Ratio Numerator: On any date, the sum of:

     (1)        the Aggregate Principal Balance of all Collateral Obligations (other than any
                Excess CCC+/Caa1 Collateral Obligations, any Non-Performing Collateral
                Obligations, any Deep Discount Obligations, and any Collateral Obligations
                loaned pursuant to a Securities Lending Agreement with respect to which an
                "event of default" (under and as defined in the Securities Lending Agreement) is
                continuing); plus

     (2)        unpaid Accrued Interest Purchased With Principal (excluding any unpaid Accrued
                Interest Purchased With Principal in respect of Non-Performing Collateral
                Obligations); plus

     (3)        the Aggregate Principal Balance of any Eligible Investments that were purchased
                with Principal Proceeds and the amount of Principal Proceeds on deposit in the
                Collection Account; plus

     (4)        the Aggregate Principal Balance of Eligible Investments on deposit in a Securities
                Lending Account that relate to a Securities Lending Agreement with respect to
                which an "event of default" (under and as defined in the Securities Lending
                Agreement) is continuing; plus

     (5)        with respect to Collateral Obligations that are Non-Performing Collateral
                Obligations, Deep Discount Obligations or Excess CCC+/Caa1 Collateral
                Obligations, the amount determined by using one of the following methods
                applicable to such type of Collateral Obligation; provided that if a Collateral
                Obligation falls within more than one of such types, the Issuer will be required to
                use the method that results in the smallest amount:

                (A)    with respect to any Excess CCC+/Caa1 Collateral Obligations, an amount
                       equal to the product of (i) the CCC+/Caa1 Excess Market Value




     US318495                                                                                Page 62

                                                                                        010265
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 76 of 310 PageID 13148



                          Percentage, multiplied by (ii) the Excess CCC+/Caa1 Collateral
                          Obligations;

                (B)       with respect to any Non-Performing Collateral Obligations, the aggregate
                          of the Applicable Collateral Obligation Amounts for all included Non-
                          Performing Collateral Obligations (other than Defaulted Collateral
                          Obligations that have been held by the Issuer for more than three years,
                          which shall be deemed to be zero for purposes of this clause (B)); and

                (C)       with respect to any Deep Discount Obligations, the Aggregate Purchase
                          Price Amount for all Deep Discount Obligations.

     As used in this definition, Applicable Collateral Obligation Amount for any Non-
     Performing Collateral Obligation means:

     (a)        the lesser of:

                      (x) the Market Value Percentage of the Non-Performing Collateral
                          Obligation; and

                      (y) the Applicable Percentage for the Non-Performing Collateral Obligation;

                multiplied by:

     (b)        if the Non-Performing Collateral Obligation is:

                (1)       any Pledged Obligation other than those in clauses (2) through (4) below,
                          the outstanding principal amount of the Pledged Obligation as of the
                          relevant Measurement Date;

                (2)       a Synthetic Security, the notional amount specified in the Synthetic
                          Security;

                (3)       any Revolving Loan or Delayed Drawdown Loan, its Principal Balance
                          including any Unfunded Amount thereof (regardless of the nature of the
                          contingency relating to the Issuer's obligation to fund the Unfunded
                          Amount); and

                (4)       any PIK Security, its Principal Balance.

     As used in the calculation of Market Value Percentage of the Non-Performing Collateral
     Obligation, the Principal Balance of any Defaulted Collateral Obligation shall be, if the
     Defaulted Collateral Obligation is:

     (i)        any Pledged Obligation other than those in clauses (ii) through (iv) below, the
                outstanding principal amount of the Pledged Obligation as of the relevant
                Measurement Date;




     US318495                                                                                Page 63

                                                                                         010266
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 77 of 310 PageID 13149



     (ii)       a Synthetic Security, the notional amount specified in the Synthetic Security;

     (iii)      any Revolving Loan or Delayed Drawdown Loan, its Principal Balance including
                any Unfunded Amount thereof (regardless of the nature of the contingency
                relating to the Issuer's obligation to fund the Unfunded Amount); and

     (iv)       any PIK Security, its Principal Balance.

     Overcollateralization Test: A test that is satisfied with respect to any Class of Notes if,
     as of any Measurement Date, the Overcollateralization Ratio for the Class is at least equal
     to the required level for the specified Class indicated in the table below:

                                          Test                    Required Level

                         Class A/B Overcollateralization Test        112.14%

                         Class C Overcollateralization Test          107.59%

                         Class D Overcollateralization Test          105.79%

                         Class E Overcollateralization Test          103.91%



     Participating Institution: An institution that creates a participation interest and that has a
     long-term senior unsecured rating by Moody's of at least "A3" (and if so rated by
     Moody's such rating is not on watch for possible downgrade) and an issuer credit rating
     by S&P of at least "A".

     Participation: A Loan (including a Loan involving Synthetic Letters of Credit if
     structured like a Participation) acquired as a participation interest created by a
     Participating Institution.

     Paying Agent: Any Person authorized by the Issuer to pay the principal of or interest on
     any Notes on behalf of the Issuer as specified in Section 7.2. (For the avoidance of
     doubt, this does not include the Irish Paying Agent).

     Payment Account: The Securities Account established pursuant to Section 10.3(h).

     Payment Date: The first day of February, May, August and November in each year,
     commencing May 2008 or, if any such day is not a Business Day, the next following
     Business Day, any other date on which the Notes are redeemed or paid before their Stated
     Maturity, and at the Stated Maturity for the Notes.

     Permitted Offer: An Offer pursuant to which the offeror offers to acquire a debt
     obligation (including a Collateral Obligation) in exchange solely for cash in an amount
     equal to or greater than the full face amount of the debt obligation plus any accrued and




     US318495                                                                                    Page 64

                                                                                         010267
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 78 of 310 PageID 13150



     unpaid interest and as to which the Servicer has determined in its commercially
     reasonable judgment that the offeror has sufficient access to financing to consummate the
     Offer.

     Person: An individual, corporation (including a business trust), partnership, limited
     liability company, joint venture, association, joint stock company, trust (including any
     beneficiary thereof), unincorporated association or government or any agency or political
     subdivision thereof.

     PIK Cash-Pay Interest: As to any PIK Security, the portion of interest required to be
     paid in cash (and not permitted to be added to the balance of such PIK Security or
     otherwise deferred and accrued) thereon pursuant to the terms of the related Underlying
     Instruments.

     PIK Security: Any loan or debt obligation on which any portion of the interest accrued
     for a specified period of time or until the maturity thereof is, or at the option of the
     obligor may be, added to the principal balance of such loan or debt obligation or
     otherwise deferred rather than being paid in cash, provided that such loan or debt
     obligation shall not be a PIK Security if the portion, if any, of such interest required
     pursuant to the terms of the related Underlying Instruments to be paid in Cash would
     result in the outstanding principal amount of such loan or debt obligation having an
     effective rate of PIK Cash-Pay Interest at least equal to (i) if such loan or debt obligation
     is a fixed rate loan or debt obligation, 4% per annum, or (ii) if such loan or debt
     obligation is a floating rate loan or debt obligation, LIBOR.

     Plan Asset Regulation: The regulation issued by the United States Department of Labor
     and found at 29 C.F.R. Section 2510.3-101.

     Pledged Obligations: As of any date of determination, the Collateral Obligations, the
     Workout Assets, the Eligible Investments, and any other securities or obligations that
     have been Granted to the Trustee that form part of the Collateral.

     Portfolio Improvement Exchange: The disposition, during the Replacement Period, of a
     Collateral Obligation and corresponding acquisition of one or more Collateral
     Obligations which in the aggregate will result in (i) the Collateral Quality Tests, the
     Interest Coverage Test, the Overcollateralization Tests and the Concentration Limitations
     herein being satisfied (or bring the total portfolio of Collateral Obligations closer to
     compliance with any such test or limitation) or if one or more of such Collateral Quality
     Tests, Interest Coverage Test, Overcollateralization Test or Concentration Limitations are
     not satisfied, the degree of compliance therewith would be improved and (ii) improving,
     on a net basis, the quality of the total portfolio of Collateral Obligations as measured by
     such Collateral Quality Tests, Interest Coverage Test, Overcollateralization Test and
     Concentration Limitations and (iii) in the case of each of clause (i) and (ii), any other
     Collateral Quality Tests, Interest Coverage Tests, Overcollateralization Tests or
     Concentration Limitations not being violated or the likelihood of such violation in the
     future not being significantly increased.




     US318495                                                                               Page 65

                                                                                       010268
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 79 of 310 PageID 13151



     Pre-Closing Participant: An Affiliate of the Initial Purchasers that is financing the
     Issuer's pre-closing acquisition of Collateral Obligations.

     Preference Shares Distribution Account: A segregated bank account established by the
     Preference Shares Paying Agent pursuant to the Preference Shares Paying Agency
     Agreement into which the Preference Shares Paying Agent will deposit all amounts
     received from the Issuer and payable to the Holders of the Preference Shares under the
     Priority of Payments.

     Preference Share Documents: The Issuer Charter, the Preference Shares Paying Agency
     Agreement and the resolutions of the Issuer's board of directors authorizing the issuance
     of the Preference Shares passed on or before the Closing Date.

     Preference Share Internal Rate of Return: With respect to any Payment Date, the
     internal rate of return (computed using the "XIRR" function in Microsoft® Excel 2002 or
     an equivalent function in another software package), stated on a per annum basis, for the
     following cash flows, assuming all Preference Shares are purchased on the Closing Date
     at their Face Amount:

     (i)        each distribution of Interest Proceeds made to the Holders of the Preference
                Shares (excluding any Class II Preference Share Special Payment distributed to
                the Holders of the Class II Preference Shares) on any prior Payment Date and, to
                the extent necessary to reach the applicable Preference Share Internal Rate of
                Return, the current Payment Date and

     (ii)       each distribution of Principal Proceeds made to the Holders of the Preference
                Shares (excluding any Class II Preference Share Special Payment distributed to
                the Holders of the Class II Preference Shares) on any prior Payment Date and, to
                the extent necessary to reach the applicable Preference Share Internal Rate of
                Return, the current Payment Date.

     Preference Shares: The Class I Preference Shares and the Class II Preference Shares.

     Preference Shares Notional Amount: As of the Closing Date, U.S.$63,000,000, and
     thereafter as increased each time additional Preference Shares are issued in accordance
     with the Preference Share Documents.

     Preference Shares Paying Agency Agreement: The Preference Shares Paying Agency
     Agreement, dated as of the Closing Date, by and between the Issuer, the Preference
     Shares Paying Agent and the Share Registrar, as amended from time to time in
     accordance with the terms thereof.

     Preference Shares Paying Agent: State Street Bank and Trust Company, in its capacity
     as Preference Shares Paying Agent under the Preference Shares Paying Agency
     Agreement, unless a successor Person shall have become the preference shares paying
     agent pursuant to the applicable provisions of the Preference Shares Paying Agency




     US318495                                                                             Page 66

                                                                                      010269
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 80 of 310 PageID 13152



     Agreement, and thereafter "Preference Shares Paying Agent" shall mean such successor
     Person.

     Principal Balance: With respect to:

     (i)        any Pledged Obligation other than those specifically covered in this definition, the
                outstanding principal amount of the Pledged Obligation as of the relevant
                Measurement Date;

     (ii)       a Synthetic Security, the notional amount specified in the Synthetic Security;

     (iii)      any Pledged Obligation in which the Trustee does not have a first priority
                perfected security interest, zero, except as otherwise expressly specified in this
                Indenture;

     (iv)       any Defaulted Collateral Obligation, except as otherwise provided, zero;

     (v)        any Collateral Obligation that has been loaned, its Principal Balance shall be
                reduced by the excess of the amount of collateral required over the actual Market
                Value of the collateral;

     (vi)       any Revolving Loan or Delayed Drawdown Loan, its Principal Balance shall
                include the Unfunded Amount thereof (regardless of the nature of the contingency
                relating to the Issuer's obligation to fund the Unfunded Amount), except as
                otherwise expressly specified in this Indenture;

     (vii)      any PIK Security, its Principal Balance shall not include any principal amount of
                the PIK Security representing previously deferred or capitalized interest; and

     (viii)     any Qualified Equity Security and obligation or security that at the time of
                acquisition, conversion, or exchange does not satisfy the requirements of a
                Collateral Obligation, zero.

     Principal Proceeds: With respect to any Due Period, all amounts received in Cash
     during the Due Period by the Issuer with respect to the Collateral that are not Interest
     Proceeds.

     Principal Proceeds shall include any funds transferred from the Closing Date Expense
     Account into the Collection Account pursuant to Section 10.2.

     Principal Proceeds do not include the Excluded Property or earnings on amounts on
     deposit in the Securities Lending Account to the extent the earnings are payable by the
     Issuer to a Securities Lending Counterparty.

     At any time when an "event of default" under a Securities Lending Agreement has
     occurred and is continuing, any payments received by the Issuer from the related
     Securities Lending Collateral shall be Principal Proceeds.




     US318495                                                                                    Page 67

                                                                                         010270
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 81 of 310 PageID 13153



     Priority Class: With respect to any specified Class of Notes, each Class of Notes that
     ranks senior to that Class, as indicated in Section 13.1.

     Priority of Payments: The meaning specified in Section 11.1(a).

     Proceeding:    Any suit in equity, action at law, or other judicial or administrative
     proceeding.

     Proposed Portfolio: As of any Measurement Date, the portfolio (measured by Aggregate
     Principal Balance) of Collateral Obligations and Principal Proceeds held as Cash on
     deposit in the Collection Account and other Eligible Investments purchased with
     Principal Proceeds on deposit in the Collection Account resulting from the sale, maturity,
     or other disposition of a Collateral Obligation or a proposed purchase of a Collateral
     Obligation, as the case may be.

     Purchase Agreement: A purchase agreement dated as of the Closing Date among the
     Co-Issuers and the Initial Purchasers, relating to the purchase of the Notes and the Class I
     Preference Shares, as modified, amended and supplemented and in effect from time to
     time.

     Purchase Criteria Adjusted Balance: For any Collateral Obligation other than Deep
     Discount Obligations, its Principal Balance; and for any Deep Discount Obligation its
     Purchase Price; provided, however, that if any Excess CCC+/Caa1 Collateral
     Obligations exist, the Purchase Criteria Adjusted Balance for the Excess CCC+/Caa1
     Collateral Obligations shall be the lower of (i) the weighted average Market Value of all
     CCC+/Caa1 Collateral Obligations, expressed as a percentage of their outstanding
     principal balances and (ii) the product of (a) 70% and (b) their respective Principal
     Balance.

     Purchase Price: With respect to the purchase of any Collateral Obligation (other than
     any obligation that at the time of acquisition, conversion, or exchange does not satisfy the
     requirements of a Collateral Obligation), the net purchase price paid by the Issuer for the
     Collateral Obligation. The net purchase price is determined by subtracting from the
     purchase price the amount of any Accrued Interest Purchased With Principal and any
     syndication and other upfront fees paid to the Issuer and by adding the amount of any
     related transaction costs (including assignment fees) paid by the Issuer to the seller of the
     Collateral Obligation or its agent.

     Purchase Price Amount: With respect to any Collateral Obligation on any date of
     determination, the product of (i) the Purchase Price (stated as a percentage) thereof and
     (ii) the Principal Balance thereof on such date.

     QIB/QP: Any Person that, at the time of its acquisition of Notes is both a Qualified
     Institutional Buyer and a Qualified Purchaser.




     US318495                                                                               Page 68

                                                                                       010271
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 82 of 310 PageID 13154



     Qualified Equity Security: Any obligation that at the time of acquisition, conversion or
     exchange does not satisfy the requirements of a Collateral Obligation that is stock or
     evidence of an interest in or a right to buy stock, or any obligation that at the time of
     acquisition, conversion or exchange does not satisfy the requirements of a Collateral
     Obligation but whose acquisition otherwise is a transaction in stocks or securities within
     the meaning of Section 864(b)(2)(A)(ii) of the Code and the regulations under the Code.
     Qualified Equity Securities do not include any obligation that at the time of acquisition,
     conversion or exchange does not satisfy the requirements of a Collateral Obligation and
     that will cause the Issuer to be treated as engaged in or having income from a United
     States trade or business for United States federal income tax purposes by virtue of its
     ownership or disposition of the obligation (without regard to the Issuer's other activities).

     Qualified Institutional Buyer: The meaning specified in Rule 144A under the Securities
     Act.

     Qualified Purchaser: The meaning specified in Section 2(a)(51) of the Investment
     Company Act and Rule 2a51-2 under the Investment Company Act (including entities
     owned exclusively by Qualified Purchasers).

     Ramp-Up Completion Date: The earlier of:

     (i)        the Business Day after the 90th day after the Closing Date, and

     (ii)       the first date on which the following conditions are satisfied:

                (x)    (A) the Aggregate Principal Balance of the Collateral Obligations owned
                       by the Issuer equals at least U.S.$687,400,000 or (B) the Aggregate
                       Principal Balance of the Collateral Obligations purchased (or committed to
                       be purchased) by the Issuer with proceeds from the sale of the Notes (in
                       each case in this clause (B), measured solely as of the date of purchase or
                       commitment, as the case may be) equals at least U.S.$687,400,000 (for the
                       avoidance of doubt, without giving effect to any reductions of that amount
                       that may have resulted from scheduled principal payments, principal
                       prepayments or dispositions made with respect to any Collateral
                       Obligations on or before the Ramp-Up Completion Date); and

                (y)    the Overcollateralization Ratio Numerator is at least U.S.$687,400,000.

     Ramp-Up Notice: The meaning specified in Section 7.19(e).

     Ramp-Up Period: The period from and including the Closing Date to and including the
     Ramp-Up Completion Date.

     Rating Agency: Each of Moody's and S&P or, with respect to Pledged Obligations
     generally, if at any time Moody's or S&P ceases to provide rating services with respect to
     high yield debt securities, any other nationally recognized statistical rating organization




     US318495                                                                               Page 69

                                                                                       010272
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 83 of 310 PageID 13155



     selected by the Issuer and reasonably satisfactory to a Majority of each Class of Notes. If
     at any time Moody's ceases to be a Rating Agency, references to rating categories of
     Moody's in this Indenture shall instead be references to the equivalent categories of the
     replacement rating agency as of the most recent date on which the replacement rating
     agency and Moody's published ratings for the type of security in respect of which the
     replacement rating agency is used. If at any time S&P ceases to be a Rating Agency,
     references to rating categories of S&P in this Indenture shall instead be references to the
     equivalent categories of the replacement rating agency as of the most recent date on
     which the replacement rating agency and S&P published ratings for the type of security
     in respect of which the replacement rating agency is used.

     Rating Condition: With respect to any Rating Agency and any action taken or to be
     taken under this Indenture, a condition that is satisfied when the Rating Agency has
     confirmed to the Servicer (as agent for the Issuer) in writing that no withdrawal,
     reduction, suspension, or other adverse action with respect to any then current rating
     (determined in accordance with then current methodology) by it (including any private or
     confidential rating) of any Class of Notes will occur as a result of the action. The Rating
     Condition with respect to any Rating Agency shall be satisfied for all purposes of this
     Indenture at any time when no Outstanding Notes are rated by it.

     Rating Confirmation: Confirmation in writing from each Rating Agency that it has not
     reduced, suspended, or withdrawn the Initial Rating assigned by it to any Class of Notes;
     provided that in the case of Refinancing Notes, a Moody’s rating will be obtained for
     such Refinancing Notes and a Rating Confirmation with respect to such Refinancing
     Notes shall mean (i) with respect to S&P, confirmation in writing from S&P that the
     rating of each Class of Refinancing Notes will be no lower than the rating on each
     corresponding Class of Notes subject to such Refinancing and (ii) with respect to
     Moody’s, that the Moody’s rating of each Class of Refinancing Notes will be no lower
     than the rating on each corresponding Class of Notes subject to such Refinancing;
     provided further that if the terms of such Refinancing Notes are the same as the terms of
     the corresponding Class of Notes subject to Refinancing (other than with respect to the
     coupon thereof), it is expected that the cost of obtaining such rating from Moody’s shall
     be no more than the cost of obtaining a Rating Confirmation.

     Rating Confirmation Failure: The meaning specified in Section 7.19(f).

     Ratings Matrix: means the table below.

     The "row/column combination" of the table below selected by the Servicer on the Closing
     Date to apply initially for purposes of the Diversity Test, the Weighted Average Spread
     Test and the Weighted Average Rating Factor Test. Thereafter, on notice to the Trustee,
     the Servicer may select a different row of the Ratings Matrix to apply, or may interpolate
     between two adjacent rows and/or two adjacent columns, as applicable, on a straight-line
     basis and round the results to two decimal points.




     US318495                                                                             Page 70

                                                                                     010273
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 84 of 310 PageID 13156


                                                                      Minimum Diversity Score
                                                      55          60       65         70        75          80
                                              220    1975        1995     2020       2040      2055        2070
                                              225    2010        2035     2060       2080      2095        2105
                                              230    2045        2075     2095       2115      2130        2145
      Minimum Weighted Average Spread (bps)


                                              235    2065        2110     2135       2155      2170        2185
                                              240    2090        2150     2175       2195      2210        2225
                                              245    2110        2170     2205       2230      2250        2260
                                              250    2125        2190     2235       2270      2285        2300
                                              255    2145        2205     2255       2300      2325        2340
                                              260    2165        2225     2280       2320      2360        2380
                                              265    2190        2245     2295       2345      2380        2410
                                              270    2210        2270     2320       2360      2405        2435
                                              275    2230        2290     2335       2385      2420        2455
                                              280    2250        2305     2360       2405      2440        2480
                                              285    2270        2325     2375       2420      2460        2500
                                              290    2285        2345     2395       2440      2480        2520
                                              295    2305        2365     2415       2460      2500        2535
                                              300    2325        2380     2435       2480      2520        2555
                                              305    2345        2400     2455       2500      2540        2570
                                              310    2365        2420     2470       2515      2555        2590
                                              315    2385        2435     2490       2535      2570        2610
                                              320    2400        2455     2505       2550      2590        2630
                                                            Maximum Weighted Average Moody's Rating Factor

     Record Date: As to any Payment Date, the 15th day (whether or not a Business Day)
     before the Payment Date.

     Redemption Date: Any Payment Date specified for an Optional Redemption of Notes
     pursuant to Section 9.2 or the redemption of a Class of Notes in connection with a
     Refinancing pursuant to Section 9.7.

     Redemption Price: With respect to any Note and any Optional Redemption pursuant to
     Section 9.2(a) or any redemption by Refinancing pursuant to Section 9.7(a), an amount
     equal to:

     (i)                                       the outstanding principal amount of the portion of the Note being redeemed; plus

     (ii)                                      accrued interest on such Class of Notes (including any Defaulted Interest and
                                               interest on Defaulted Interest); plus

     (iii)                                     in the case of any Deferred Interest Note, the applicable Deferred Interest on such
                                               Class of Notes; plus

     (iv)                                      any unpaid Extension Bonus Payment in respect of such Class of Notes.




     US318495                                                                                                               Page 71

                                                                                                                       010274
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 85 of 310 PageID 13157



     With respect to any Preference Share and any Optional Redemption pursuant to
     Section 9.2(b), "Redemption Price" means (i) at the direction of a Majority of the
     Preference Shares, the pro rata portion for such Preference Share of the entire remaining
     amount of available funds after all prior applications pursuant to the Priority of Payments
     or (ii) as specified by the unanimous direction of the Holders of the Preference Shares, in
     each case, as specified in Section 9.2(b).

     Reference Obligation: An obligation that would otherwise satisfy the definition of
     "Collateral Obligation" and on which a Synthetic Security is based; provided that no
     Reference Obligation shall be a Synthetic Security.

     Refinancing: The meaning specified in Section 9.7.

     Refinancing Date: The meaning specified in Section 9.7.

     Refinancing Notes: The meaning specified in Section 9.7.

     Refinancing Price: With respect to any Class of Notes that is subject to a Refinancing,
     an amount equal to the Redemption Price thereof.

     Refinancing Proceeds:      The proceeds from any refinancing permitted under this
     Indenture.

     Reference Obligor: The obligor of a Reference Obligation.

     Registered: Means in registered form for U.S. federal income tax purposes and issued
     after July 18, 1984, provided, that a certificate of interest in a grantor trust for
     U.S. federal income tax purposes shall not be treated as Registered unless each of the
     obligations or securities held by the trust was issued after that date.

     Registered Office: The registered office of the Issuer, which shall be located outside of
     the United States.

     Regulation D: Regulation D under the Securities Act.

     Regulation S: Regulation S under the Securities Act.

     Regulation S Global Note: The meaning specified in Section 2.2(b).

     Regulation S Note: The meaning specified in Section 2.2(b).

     Relevant Obligation: For a Collateral Obligation that is a Synthetic Security, the
     Reference Obligation of the Synthetic Security and otherwise the Collateral Obligation.

     Replacement Hedge: A replacement hedge agreement that qualifies to be a Hedge
     Agreement under this Indenture.




     US318495                                                                             Page 72

                                                                                     010275
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 86 of 310 PageID 13158



     Replacement Period: The period from the Closing Date through and including the first
     to occur of:

     (i)        the Payment Date after the date that the Servicer notifies the Trustee, each Rating
                Agency, and the Administrator, in the sole discretion of the Servicer, that, in light
                of the composition of the Collateral, general market conditions, and other factors,
                the acquisition of additional Collateral Obligations within the foreseeable future
                would either be impractical or not beneficial,

     (ii)       the Payment Date in November 2014 or, in the case of an Extension, the Extended
                Replacement Period End Date,

     (iii)      the Payment Date on which all Notes are to be optionally redeemed or an earlier
                date after notice of an Optional Redemption chosen by the Servicer to facilitate
                the liquidation of the Collateral for the Optional Redemption, and

     (iv)       the date on which the Replacement Period terminates or is terminated as a result
                of an Event of Default (subject to Section 5.2(c)).

     Required Redemption Percentage: With respect to (a) any Optional Redemption
     resulting from a Tax Event, the Holders of at least 51% of the Aggregate Outstanding
     Amount of any Affected Class or at least 66Ҁ% of the Aggregate Outstanding Amount of
     the Preference Shares and (b) any other Optional Redemption, a Majority of the
     Preference Shares.

     Required Rating: The meaning specified in Section 15.2(c).

     Retention Overcollateralization Ratio: As of any Measurement Date, the ratio obtained
     by dividing:

     (i)        the Overcollateralization Ratio Numerator by

     (ii)       the Aggregate Outstanding Amount of the Class A-1 Notes, the Class A-2 Notes,
                the Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes,
                excluding any Deferred Interest on any Class of Notes.

     Retention Overcollateralization Test: A test that is satisfied as of any Measurement Date
     during the Replacement Period on which any Notes remain Outstanding, if the Retention
     Overcollateralization Ratio as of such Measurement Date is at least equal to 104.91%.

     Revolving Loan: A Loan or any Synthetic Security with a Reference Obligation (in each
     case excluding any Delayed Drawdown Loan) that requires the Issuer to make future
     advances to (or for the account of) the borrower under its Underlying Instruments. A
     Loan or Synthetic Security shall only be considered to be a Revolving Loan for so long as
     its commitment amount is greater than zero.




     US318495                                                                                  Page 73

                                                                                          010276
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 87 of 310 PageID 13159



     Revolving Reserve Account: The Securities Account established pursuant to Section
     10.3(b).

     Rule 3a-7: Rule 3a-7 under the Investment Company Act.

     Rule 144A: Rule 144A under the Securities Act.

     Rule 144A Global Note: The meaning specified in Section 2.2(c).

     Rule 144A Information: The meaning specified in Section 7.15.

     S&P: Standard & Poor's Ratings Services, a division of The McGraw-Hill Companies,
     Inc.

     S&P CDO Monitor: A dynamic, analytical computer model developed by S&P (and as
     may be modified by S&P from time to time) and provided to the Servicer and the
     Collateral Administrator to be used to calculate the default frequency in terms of the
     amount of debt assumed to default as a percentage of the original principal amount of the
     Collateral Obligations consistent with a specified benchmark rating level based on certain
     assumptions and S&P's proprietary corporate default studies. For the purpose (and only
     for the purpose) of applying the S&P CDO Monitor to a portfolio of obligations, for each
     obligation in the portfolio, the rating of the obligation shall be its S&P Rating.

     S&P CDO Monitor Test: A test that is satisfied as of any Measurement Date if, after
     giving effect to the sale of a Collateral Obligation or the purchase of a Collateral
     Obligation, each Note Class Loss Differential of the Proposed Portfolio is positive. The
     S&P CDO Monitor Test shall be considered to be improved if each Note Class Loss
     Differential of the Proposed Portfolio is at least equal to the corresponding Note Class
     Loss Differential of the Current Portfolio. The S&P CDO Monitor Test is not required to
     be satisfied or improved upon the sale of a Credit Risk Obligation and the application of
     the related Sale Proceeds to purchase additional Collateral Obligations as provided in
     Section 12.1(a). For purposes of the S&P CDO Monitor Test,

     (i)        the S&P Rating of any S&P Unrated DIP Loan shall be "CCC-" and

     (ii)       the S&P Industry Classification for a Synthetic Security shall be that of the related
                Reference Obligation and not the Synthetic Security.

     S&P CRR: With respect to any Collateral Obligation, a corporate recovery rate assigned
     by S&P to such Collateral Obligation.

     S&P CRR Recovery Rate: With respect to any Collateral Obligation to which S&P has
     assigned a S&P CRR, the recovery rate determined in accordance with the definition of
     S&P Recovery Rate.

     S&P Industry Classification: The S&P Industry Classifications in Schedule 3 as
     modified, amended, and supplemented from time to time by S&P.



     US318495                                                                                  Page 74

                                                                                          010277
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 88 of 310 PageID 13160



     S&P Minimum Weighted Average Recovery Rate: With respect to each Class of Note
     shall be the rate specified in the table below applicable to such Class of Notes in the row
     elected by the Servicer from time to time with five Business Days’ prior notification to
     the Trustee and Standard & Poor’s; provided that such election shall not be effective
     unless after giving effect to such election, the S&P CDO Monitor test is satisfied.
                               Class A      Class B     Class C      Class D     Class E
                                S&P          S&P         S&P          S&P         S&P
      Rating of Class of      Minimum      Minimum     Minimum      Minimum     Minimum
                              Weighted     Weighted    Weighted     Weighted    Weighted
           Notes              Average      Average     Average      Average     Average
                              Recovery     Recovery    Recovery     Recovery    Recovery
                                Rate         Rate        Rate         Rate        Rate
                Row                                      (%)
                 1               50          52          54.5          57          60

                 2               51          53          55.5          58          61

                 3               52          54          56.5          59          62

                 4               53          55          57.5          60          63

                 5               54          56          58.5          61          64

                 6               55          57          59.5          62          65

                 7               56          58          60.5          63          66

                 8               57          59          61.5          64          67

                 9               58          60          62.5          65          68

                10               59          61          63.5          66          69

                11               60          62          64.5          67          70

                12               61          63          65.5          68          71

                13               62          64          66.5          69          72

                14               63          65          67.5          70          73

                15               64          66          68.5          71          74

                16               65          67          69.5          72          75

                17               66          68          70.5          73          76




     US318495                                                                              Page 75

                                                                                     010278
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 89 of 310 PageID 13161



                18               67           69          71.5         74           77

                19               68           70          72.5         75           78

                20               69           71          73.5         76           79

                21               70           72          74.5         77           80

                22               71           73          75.5         78           81

                23               72           74          76.5         79           82



     S&P Minimum Weighted Average Recovery Rate Test: A test that is satisfied as of any
     Measurement Date if the Class A S&P Minimum Weighted Average Recovery Rate Test,
     Class B S&P Minimum Weighted Average Recovery Rate Test, Class C S&P Minimum
     Weighted Average Recovery Rate Test, Class D S&P Minimum Weighted Average
     Recovery Rate Test and the Class E S&P Minimum Weighted Average Recovery Rate
     Test is satisfied.

     S&P Rating: The meaning set forth in Schedule 7.

     S&P Rating Confirmation: Confirmation in writing from S&P that it has not reduced,
     suspended, or withdrawn the Initial Rating assigned by it to any Class of Notes.

     S&P Recovery Rate: As of any date of determination, with respect to any Collateral
     Obligation, the percentage for such Collateral Obligation set forth in (x) the applicable
     table below, (y) the row in such table opposite the S&P CRR (or, if the relevant assets
     have no S&P CRR, the senior secured recovery rating, the U.S. loan recovery rating or
     the CDO liability rating, as applicable) of such Collateral Obligation (or, in the case of a
     Form-Approved Synthetic Security, the Reference Obligation unless otherwise specified
     by S&P) and (z) the column in such table below the initial S&P Rating of the respective
     Class of Notes; provided, however that (i) with respect to a DIP Loan or a Synthetic
     Security (other than a Form-Approved Synthetic Security), the S&P Recovery Rate shall
     be the recovery rate assigned by S&P and with respect to a Structured Finance Obligation
     the S&P Recovery Rate shall be the recovery rate determined by reference to Table V or
     Table VI below, as applicable and (ii) the Issuer or the Servicer may request the
     assignment of a recovery rate from S&P with respect to any Collateral Obligation, any
     such assignment by S&P to be in writing (electronic or otherwise).

     Table I (if the Collateral Obligation has a S&P CRR): Recovery Rates For Assets With
     Corporate Recovery Ratings

        Rating of                                                                        B&
        Class of         AAA           AA            A           BBB         BB          CCC




     US318495                                                                              Page 76

                                                                                      010279
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 90 of 310 PageID 13162



         Notes*

     S&P CRR                                              (%)
     1+               100              100         100           100         100         100
     1                 92               94          96            98         100         100
     2                 78               81          84            87          90          90
     3                 58               61          64            67          70          70
     4                 38               41          44            47          50          50
     5                 16               20          24            27          30          30
     6                  6                7           8             9          10          10
     _______________________

     * As of the Closing Date.


     Table II (if the Collateral Obligation is a Senior Unsecured Loan and has no S&P CRR, but
     other senior secured corporate debt of the same obligor has a S&P CRR): U.S. and Canada
     Recovery Rates of Corporate Senior Unsecured Debt If Senior Secured Debt Has A Recovery
     Rating

     Rating of Class                                                                      B&
       of Notes*           AAA          AA           A           BBB          BB          CCC

     Senior secured
     recovery                                              (%)
     ratings
     1+                53               55           57           59          61           61
     1                 48               50           52           54          56           56
     2                 43               45           47           49          51           51
     3                 39               41           43           45          47           47
     4                 22               24           26           28          30           30
     5                  8               10           12           14          15           15
     6                  4                4            4            4           4            4
     _______________________

     * As of the Closing Date.


     Table III (if the Collateral Obligation is a subordinated obligation and has no S&P CRR, but
     other senior secured corporate debt of the same obligor has a S&P CRR): U.S. and Canada
     Recovery Rates of Corporate Subordinated Debt If Senior Secured Debt Has A Recovery
     Rating

     Rating of Class                                                                      B&
       of Notes*           AAA          AA           A           BBB          BB          CCC




     US318495                                                                             Page 77

                                                                                      010280
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 91 of 310 PageID 13163




     Senior secured
     recovery                                                (%)
     ratings
     1+                25                 25           25            25           25           25
     1                 22                 22           22            22           22           22
     2                 20                 20           20            20           20           20
     3                 20                 20           20            20           20           20
     4                 10                 10           10            10           10           10
     5                  5                  5            5             5            5            5
     6                  2                  2            2             2            2            2
     _______________________

     * As of the Closing Date.


     Table IV (if none of Table I, Table II or Table III is applicable): S&P’s U.S. and Canada
     Tiered Corporate Recovery Rates (for Collateral Obligations that do not have a S&P CRR)

       Rating of Class of                                                                     B&
            Notes*                AAA          AA           A          BBB         BB         CCC

     U.S. loan recovery
     rates                                                       (%)
     Senior Secured Loans    56                 60          64            67        70          70
     Senior Secured Loan
     that is a Cov-Lite Loan 51                 54          57            60        63          63
     Senior Unsecured
     Loans and Second Lien
     Loans                   40                 42          44            46        48          48
     Subordinated Lien
     Loans                   22                 22          22            22        22          22
     Senior Secured Bonds    48                 49          50            51        52          52
     Unsecured Bonds         38                 41          42            44        45          45
     Subordinated Bonds      19                 19          19            19        19          19
     _______________________

     * As of the Closing Date.
     ** The Aggregate Principal Balance of all Second Lien Loans without a S&P CRR (excluding
     any Defaulted Collateral Obligations) that, in the aggregate, represent up to 15% of the Maximum
     Amount will have the S&P Recovery Rate specified for Second Lien Loans in the table above.
     The Aggregate Principal Balance of all Second Lien Loans without a S&P CRR (excluding any
     Defaulted Collateral Obligations) in excess of 15% of the Maximum Amount will have the S&P
     Recovery Rate specified for Subordinated Lien Loans in the table above.




     US318495                                                                                  Page 78

                                                                                          010281
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 92 of 310 PageID 13164




     Table V (if the Structured Finance Obligation is the senior-most tranche of securities issued
     by the issuer of, or obligor on, such Structured Finance Obligation): S&P’s Ratings of
     Collateral Obligations at the Date of Issuance

      Rating of Class of
           Notes*                AAA       AA        A        BBB        BB         B        CCC

      Recovery Rate by
       S&P’s Rating of
      Class of Notes on
        the Applicable
     Measurement Date
     AAA                80.00%            85.00%   90.00%   90.00%     90.00%    90.00%    90.00%
     AA                 70.00%            75.00%   85.00%   90.00%     90.00%    90.00%    90.00%
     A                  60.00%            65.00%   75.00%   85.00%     90.00%    90.00%    90.00%
     BBB                50.00%            55.00%   65.00%   75.00%     85.00%    85.00%    85.00%
     BB                 45.00%            50.00%   55.00%   65.00%     75.00%    75.00%    75.00%
     B                  25.00%            30.00%   50.00%   55.00%     65.00%    65.00%    50.00%
     CCC                 0.00%             0.00%   0.00%    0.00%      5.00%     10.00%    10.00%
     _______________________

     * As of the Closing Date.


     Table VI (if the Structured Finance Obligation is not the senior-most tranche of securities
     issued by the issuer of, or obligor on, such Structured Finance Obligation): S&P’s Ratings of
     Collateral Obligations at the Date of Issuance

      Rating of Class of
           Notes*                AAA       AA        A        BBB        BB         B        CCC

      Recovery Rate by
       S&P’s Rating of
      Class of Notes on
        the Applicable
     Measurement Date
     AAA                         65.00%   70.00%   80.00%   85.00%     85.00%    85.00%    85.00%
     AA                          55.00%   65.00%   75.00%   80.00%     80.00%    80.00%    80.00%
     A                           40.00%   45.00%   55.00%   65.00%     80.00%    80.00%    80.00%
     BBB                         30.00%   35.00%   40.00%   45.00%     50.00%    60.00%    70.00%
     BB                          10.00%   10.00%   10.00%   25.00%     35.00%    40.00%    50.00%
     B                            2.50%   5.00%    5.00%    10.00%     10.00%    20.00%    25.00%
     CCC                          0.00%    0.00%    0.00%    0.00%      2.50%     5.00%     5.00%




     US318495                                                                                Page 79

                                                                                        010282
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 93 of 310 PageID 13165



     _______________________

     * As of the Closing Date.

     Table VII: European Tiered Corporate Recovery Rates (By Asset Class And CDO
     Liability Rating)

                                                                            B&
     Rating of Class of Notes*   AAA    AA        A      BBB       BB       CCC
     CDO liability rating
     Senior secured loans (%)
     Group A                     68      73      78       81       85        85
     Group B                     56      60      64       67       70        70
     Group C                     48      51      55       57       60        60
     Senior Secured Loan
     that is a Cov-Lite Loan
     (%)
     Group A                     61      66      70       73       77        77
     Group B                     50      54      58       60       63        63
     Group C                     43      46      49       52       54        54
     Mezz./second-lien/senior
     unsecured loans (%)
     Group A                     45      47      50       52       54        54
     Group B                     40      42      44       46       48        48
     Group C                     35      37      39       40       42        42
     Subordinated loans (%)
     Group A                     20      20      20       20       20        20
     Group B                     20      20      20       20       20        20
     Group C                     17      17      17       17       17        17
     Senior secured bonds
     (%)
     Group A                     60      61      62       63       64        64
     Group B                     48      49      50       51       52        52
     Group C                     43      44      45       46       47        47
     Senior unsecured bonds
     (%)
     Group A                     40      42      44       46       48        48
     Group B                     38      41      42       44       45        45
     Group C                     32      35      36       38       39        40
     Subordinated bonds (%)
     Group A                     18      18      18       18       18        18
     Group B                     18      18      18       18       18        18
     Group C                     15      15      15       15       15        15




     US318495                                                                Page 80

                                                                         010283
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 94 of 310 PageID 13166



     _______________________

     * As of the Closing Date.
     ** Group A: U.K., Ireland, Finland, Denmark, South Africa, Australia, New Zealand and
     The Netherlands. Group B: Belgium, Germany, Austria, Spain, Portugal, Luxembourg,
     Switzerland, Sweden, Norway, Hong Kong and Singapore. Group C: France, Italy,
     Greece, Japan, Korea and Taiwan.

     Table VIII: Group A Europe and Asia Recovery If Senior Secured Debt Has A
     Recovery Rating

       Rating of Class of                                                           B&
             Notes*         AAA            AA            A      BBB        BB       CCC
     CDO liability rating
     Senior unsecured debt               Recovery ratings of senior secured (%)
     1+                      65           68         71         73        76          76
     1                       57           60         63         65        68          68
     2                       50           53         55         57        59          59
     3                       42           45         47         49        51          51
     4                       18           18         18         18        18          18
     5                        8            8          8          8          8          8
     6                        4            4          4          4          4          4
     Subordinated debt                   Recovery ratings of senior secured (%)
     1+                      22           22         22         22        22          22
     1                       20           20         20         20        20          20
     2                       18           18         18         18        18          18
     3                       18           18         18         18        18          18
     4                        9            9          9          9          9          9
     5                        4            4          4          4          4          4
     6                        2            2          2          2          2          2
     _______________________

     * As of the Closing Date.


     Table IX: Group B Europe and Asia Recovery If Senior Secured Debt Has A
     Recovery Rating

      Rating of Class of
            Notes*               AAA     AA          A        BBB        BB       B & CCC
     CDO liability rating
     Senior unsecured
     debt                               Recovery ratings of senior secured (%)
     1+                          53      55        57         59         61         61




     US318495                                                                        Page 81

                                                                                  010284
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 95 of 310 PageID 13167



     1                     48         50        52         54         56        56
     2                     43         45        47         49         51        51
     3                     39         41        43         45         47        47
     4                     18         18        18         18         18        18
     5                      8          8         8          8          8         8
     6                      4          4         4          4          4         4
     Subordinated debt               Recovery ratings of senior secured (%)
     1+                    22         22        22         22         22        22
     1                     20         20        20         20         20        20
     2                     18         18        18         18         18        18
     3                     18         18        18         18         18        18
     4                      9          9         9          9          9         9
     5                      4          4         4          4          4         4
     6                      2          2         2          2          2         2
     _______________________

     * As of the Closing Date.


     Table X: Group C Europe and Asia Recovery If Senior Secured Debt Has A
     Recovery Rating

       Rating of Class of
            Notes*        AAA         AA         A        BBB       BB        B & CCC
     CDO liability rating
     Senior unsecured
     debt                            Recovery ratings of senior secured (%)
     1+                    45         46        48         49         51        51
     1                     41         43        44         46         47        48
     2                     37         39        41         42         44        44
     3                     33         36        37         39         40        41
     4                     16         16        16         16         16        16
     5                      6          6         6          6          6         6
     6                      3          3         3          3          3         3
     Subordinated debt               Recovery ratings of senior secured (%)
     1+                    20         20        20         20         20        20
     1                     17         17        17         17         17        17
     2                     15         15        15         15         15        15
     3                     15         15        15         15         15        15
     4                      8          8         8          8          8         8
     5                      3          3         3          3          3         3
     6                      1          1         1          1          1         1
     _______________________

     * As of the Closing Date.




     US318495                                                                    Page 82

                                                                              010285
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 96 of 310 PageID 13168




     In all recovery rate tables above, Note rating categories below "AAA" include rating
     subcategories (for example, the "AA" column also applies to Notes rated "AA+" and "AA-").

     S&P Unrated DIP Loan: A DIP Loan acquired by the Issuer that does not have a rating
     assigned by S&P and for which the Servicer has commenced the process of having a
     rating assigned by S&P (as specified in the definition of "DIP Loan").

     S&P Weighted Average Recovery Rate: means, as of any Measurement Date, the
     number, expressed as a percentage, obtained for each Class of Notes according to the
     rating assigned to such Class of Notes by Standard & Poor's by:

     (a)        summing the products obtained by multiplying the Principal Balance of each
                Collateral Obligation by its respective S&P Recovery Rate;

     (b)        dividing the sum determined pursuant to clause (i) above by the sum of the
                Aggregate Principal Balance of all Collateral Obligations; and

     (c)        rounding up to the first decimal place.

     Sale: The meaning specified in Section 5.17.

     Sale Proceeds: All proceeds received (including any proceeds received with respect to
     any associated interest rate swap or security providing fixed annuity payments ) with
     respect to Collateral Obligations or other Pledged Obligations as a result of their sales or
     other dispositions less any reasonable expenses expended by the Servicer or the Trustee
     in connection with the sales or other dispositions, which shall be paid from such proceeds
     notwithstanding their characterization otherwise as Administrative Expenses.

     Schedule of Collateral Obligations: The Collateral Obligations listed on Schedule 1,
     which schedule shall include with respect to each listed Collateral Obligation:

     (A)        the name of the obligor and a unique Loan or other instrument identifier;

     (B)        the purchase price;

     (C)        the Principal Balance;

     (D)        the classification (including whether the Collateral Obligation is a Loan, a High-
                Yield Bond, a Synthetic Security, a Participation, a Structured Finance
                Obligation, a Revolving Loan or a Delayed Drawdown Loan);

     (E)        the funded amount (stated as a percentage) in respect of a Collateral Obligation
                that is a Revolving Loan or a Delayed Drawdown Loan;

     (F)        the coupon or spread (as applicable);




     US318495                                                                                Page 83

                                                                                        010286
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 97 of 310 PageID 13169



     (G)        the Stated Maturity;

     (H)        the Moody's Rating;

     (I)        the S&P Rating; and

     (J)        the CUSIP and any ISIN, if applicable,

     as the schedule may be amended from time to time to reflect the release of Collateral
     Obligations pursuant to Section 10 and the inclusion of Collateral Obligations as
     provided in Section 12.2.

     Scheduled Preference Shares Redemption Date: November 1, 2021.

     Second Lien Loan: A Loan that (i) is not (and cannot by its terms become) subordinated
     in right of payment to any other obligation of the obligor of the Loan other than a Senior
     Secured Loan with respect to the liquidation of such obligor or the collateral for such
     Loan, (ii) is secured by a valid second priority perfected security interest in or lien on
     specified collateral securing the obligor's obligations under the Loan, which specified
     collateral does not consist solely of common stock or shares issued by the obligor or any
     of its Affiliates or intangible assets and (iii) if such Loan does not have an S&P Recovery
     Rate assigned as part of a credit estimate, so long as such credit estimate is in effect, then,
     solely for purposes of determining the S&P Recovery Rate for such Loan, in the
     Servicer’s commercially reasonable judgment (with such judgment being made in good
     faith by the Servicer at the time of such Loan’s purchase), the specified collateral for such
     Loan has a value not less than the outstanding Principal Amount of all debt senior to such
     Loan plus the S&P Recovery Rate applicable to such Loan, which value may be derived
     from, among other things, the enterprise value of the issuer of such Loans (provided that
     the provisions of the clause (iii) may be amended at any time, subject to Rating
     Confirmation from S&P, or in order to conform to S&P’s then-current criteria for such
     Loans).

     Secondary Risk Counterparty: Any Participating Institution and any Securities Lending
     Counterparty.

     Secondary Risk Table: With respect to Moody’s, the table below:

                  Long-Term Senior Unsecured         Individual         Aggregate
                   Debt Rating of Secondary         Counterparty       Counterparty
                      Risk Counterparty                Limit              Limit

                           Aaa or below                  20.0%             20.0%

                           Aa1 or below                  10.0%             10.0%

                           Aa2 or below                  10.0%             10.0%




     US318495                                                                                 Page 84

                                                                                         010287
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 98 of 310 PageID 13170



                          Aa3 or below                10.0%              10.0%

                           A1 or below                 5.0%              10.0%

                           A2 or below                 0.0%              0.0%


                With respect to S&P, the table below:
                 Long-Term Senior Unsecured           Individual     Aggregate
                    Debt Rating of Secondary        Counterparty    Counterparty
                        Risk Counterparty               Limit          Limit
                              AAA                     20.0%              20.0%
                          AA+/AA/AA-                  10.0%              20.0%
                               A+                      5.0%              20.0%
                         A or below                    0.0%              0.0%
     If any Secondary Risk Counterparty's long-term senior unsecured debt rating or short-
     term rating is on credit watch for possible downgrade by Moody's or S&P, then for the
     purposes of the table above, its rating by the Rating Agency putting its rating on credit
     watch shall be one rating notch lower for that Rating Agency.

     Section 3(c)(7): Section 3(c)(7) of the Investment Company Act.

     Section 3(c)(7) Reminder Notice: A notice from the Issuer to the Noteholders (to be
     delivered in accordance with Sections 10.6(a) and (b)) substantially in the form of
     Exhibit G-1.

     Secured High-Yield Bond: A High-Yield Bond that is secured by a valid and perfected
     security interest in specified collateral.

     Secured Loan: A Loan that is secured by a valid and perfected security interest in
     specified collateral.

     Secured Obligations: The meaning specified in the Granting Clauses.

     Secured Parties: The meaning specified in the Granting Clauses.

     Securities: The Notes and the Preference Shares.

     Securities Account: The meaning specified in Section 8-501(a) of the UCC.

     Securities Act: The United States Securities Act of 1933, as amended.

     Securities Intermediary: Any clearing corporation or any Person, including a bank or
     broker, that in the ordinary course of its business maintains Securities Accounts for others
     and is acting in that capacity.



     US318495                                                                              Page 85

                                                                                      010288
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 99 of 310 PageID 13171



     Securities Lending Account: The Securities Account established pursuant to Section
     10.3(f).

     Securities Lending Agreements: The meaning specified in Section 7.18.

     Securities Lending Collateral: The meaning specified in Section 7.18.

     Securities Lending Counterparty: The meaning specified in Section 7.18.

     Security Entitlement: The meaning specified in Section 8-102(a)(17) of the UCC.

     Selected Collateral Quality Tests: The Weighted Average Moody's Recovery Rate Test,
     the Weighted Average Fixed Rate Coupon Test, the Weighted Average Spread Test, the
     Weighted Average Life Test (after taking into consideration any applicable Maturity
     Extension), the Weighted Average Rating Factor Test and the Diversity Test.

     Senior Secured High-Yield Bond: A Secured High-Yield Bond that is not subordinated
     by its terms to indebtedness of the borrower for borrowed money, trade claims,
     capitalized leases, or other similar obligations, with a first priority security interest in
     collateral that in the opinion of the Servicer has value at least equal to the amount of the
     High-Yield Bond.

     Senior Secured Loan: A Secured Loan that is not subordinated by its terms to
     indebtedness of the borrower for borrowed money, trade claims, capitalized leases, or
     other similar obligations, with a valid and perfected first priority security interest in
     collateral that in the opinion of the Servicer has value at least equal to the amount of the
     Loan plus the aggregate outstanding balances of all other loans of equal or higher
     seniority secured by the same collateral and that is not a DIP Loan.

     Senior Servicing Fee: A fee that accrues from the Closing Date payable to the Servicer
     in arrears on each Payment Date equal to 0.30% per annum of the Maximum Amount if
     and to the extent funds are available for that purpose in accordance with the Priority of
     Payments. The Senior Servicing Fee shall be calculated on the basis of a 360-day year
     consisting of twelve 30-day months.

     Senior Unsecured High-Yield Bond: A High-Yield Bond that is not (i) subordinated by
     its terms to indebtedness of the borrower for borrowed money and (ii) secured by a valid
     and perfected security interest in collateral.

     Senior Unsecured Loan: A Loan that is not a Senior Secured Loan and is not (i)
     subordinated by its terms to indebtedness of the borrower for borrowed money and (ii)
     secured by a valid and perfected security interest in collateral.

     Servicer: Highland Capital Management, L.P., and any successor Servicer pursuant to
     the Servicing Agreement.




     US318495                                                                              Page 86

                                                                                      010289
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 100 of 310 PageID 13172



     Servicing Agreement: The Servicing Agreement, dated as of the Closing Date, between
     the Issuer and the Servicer, as modified, amended, and supplemented and in effect from
     time to time.

     Servicing Fee Portion: 100% minus a percentage (between 0% and 100%) selected by
     the Servicer in its sole discretion and reported to the Trustee in writing on or before the
     related Determination Date, provided that, with respect to the Payment Date in May
     2008, such percentage shall, at a minimum, include amounts that would otherwise
     constitute a portion (representing the Class II Preference Share Percentage) of the
     Servicing Fees that have accrued from the Closing Date to February 3, 2008.

     Servicing Fees: Collectively, the Senior Servicing Fee, the Subordinated Servicing Fee
     and the Supplemental Servicing Fee.

     Share Trustee: Maples Finance Limited.

     Share Registrar: Maples Finance Limited or any successor thereto.

     Special Redemption: The meaning specified in Section 9.5.

     Special Redemption Amount: The meaning specified in Section 9.5.

     Special Redemption Date: The meaning specified in Section 9.5.

     Spread Excess: As of any Measurement Date, a fraction whose:

     (i)        numerator is the product of:

                (A)    the greater of zero and the excess of the Weighted Average Spread for the
                       Measurement Date over the Minimum Weighted Average Spread specified
                       in the applicable row of the Ratings Matrix, and

                (B)    the Aggregate Principal Balance of all Floating Rate Obligations
                       (excluding any Non-Performing Collateral Obligations) held by the Issuer
                       as of the Measurement Date, and

     (ii)       denominator is the Aggregate Principal Balance of all Fixed Rate Obligations
                (excluding any Non-Performing Collateral Obligations) held by the Issuer as of
                the Measurement Date.

     In computing the Spread Excess on any Measurement Date, the Weighted Average
     Spread for the Measurement Date will be computed as if the Fixed Rate Excess were
     equal to zero.

     Stated Maturity: With respect to any Collateral Obligation, the maturity date specified in
     it or the applicable Underlying Instrument (or, if earlier, the first date on which any
     Person may be required by the Issuer to repurchase the entire principal amount of the




     US318495                                                                             Page 87

                                                                                      010290
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 101 of 310 PageID 13173



     Collateral Obligation at or above par) and with respect to the Notes of any Class,
     November 1, 2021 or, upon a Maturity Extension (if any), the applicable Extended Stated
     Maturity Date. Unless otherwise specified, "Stated Maturity" means the Stated Maturity
     of the Notes.

     Structured Finance Obligation: Any obligation (other than the Notes or any other
     security or obligation issued by the Issuer):

     (i)        secured directly by, referenced to, or representing ownership of, a pool of
                receivables or other assets of U.S. obligors, or obligors organized or incorporated
                in Moody's Group I Countries, Moody's Group II Countries, Moody's Group III
                Countries or Tax Advantaged Jurisdictions, including portfolio credit default
                swaps and collateralized debt obligations, but excludes:

                (A)    asset-backed securities;

                (B)    collateralized debt obligations backed by Emerging Market Securities;

                (C)    collateralized debt obligations primarily backed by asset-backed securities;

                (D)    market value collateralized debt obligations;

                (E)    securities backed by "future flow" receivables;

                (F)    securities backed by "trust preferred securities;"

                (G)    net interest margin securitizations;

                (H)    collateralized debt obligations a significant portion of which are backed by
                       bonds; and

                (I)    obligations secured directly by, referenced to, or representing ownership
                       of, a pool of receivables or other assets where the obligors with respect to
                       such receivables or other assets are non-corporate credit risks; provided
                       that, for the avoidance of doubt, collateralized loan obligations shall not be
                       excluded by this clause (I);

     (ii)       that has an S&P Rating;

     (iii)      that has a rating and a Moody's Priority Category Recovery Rate assigned by
                Moody's; and

     (iv)       whose ownership or disposition (without regard to the Issuer's other activities) by
                the Issuer will not cause the Issuer to be treated as engaged in a U.S. trade or
                business for United States federal income tax purposes or otherwise subject the
                Issuer to net income taxes.




     US318495                                                                                  Page 88

                                                                                          010291
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 102 of 310 PageID 13174



     In connection with the purchase of a Structured Finance Obligation, the Servicer shall
     obtain from Moody's the applicable Moody's Priority Category Recovery Rate.

     For purposes of the Diversity Test, multiple Structured Finance Obligations from CDOs
     serviced by the same Servicer or multiple Structured Finance Obligations issued by the
     same master trust will be considered to be obligations of one issuer.

     Subordinated High-Yield Bond: A Secured High-Yield Bond secured by a second (or
     lower) priority security interest in the relevant collateral.

     Subordinated Lien Loan: A Secured Loan (other than a Second Lien Loan) secured by a
     second (or lower) priority security interest in the relevant collateral.

     Subordinated Servicing Fee: An amount equal to the sum of (i) a fee that accrues from
     the Closing Date payable to the Servicer in arrears on each Payment Date equal to 0.25%
     per annum of the Maximum Amount if and to the extent funds are available for that
     purpose in accordance with the Priority of Payments and (ii) on any Payment Date that
     any part of the Subordinated Servicing Fee was not paid on the preceding Payment Date,
     an amount equal to interest on such unpaid amount at a rate of LIBOR for the applicable
     period plus 3.00% per annum. The portion of the Subordinated Servicing Fee in clauses
     (i) and (ii) above, as applicable, shall be calculated on the basis of a 360-day year
     consisting of twelve 30-day months.

     Successor Entity: The meaning specified in Section 7.10.

     Super Majority: With respect to any Class or group of Notes or Preference Shares, the
     Holders of more than 66Ҁ% of the Aggregate Outstanding Amount of that Class or group
     of Notes or Preference Shares, as the case may be.

     Supplemental Servicing Fee: On each Payment Date, the fee payable to the Servicer in
     an amount equal to: (i) 20% of the remaining Interest Proceeds, if any, available after
     making the distributions on such Payment Date pursuant to Section 11.1(a)(i)(23) of the
     Priority of Payments and (ii) 20% of the remaining Principal Proceeds, if any, available
     for payment in respect of the Supplemental Servicing Fee pursuant to Section
     11.1(a)(ii)(C)(11)(A) of the Priority of Payments and, if applicable, Section
     11.1(a)(ii)(C)(14) of the Priority of Payments.

     Synthetic Letter of Credit: An obligation that is a synthetic or pre-funded letter of credit
     or includes or supports a letter of credit.

     Synthetic Security: Any swap transaction (including any LCDS Security), structured
     bond, credit linked note or other derivative financial instrument providing non-leveraged
     credit exposure to a debt instrument (but excluding any such instrument relating directly
     to a basket or portfolio of debt instruments) or an index or indices (such as the "SAMI"
     index published by Credit Suisse Securities (USA) LLC) in connection with a basket or
     portfolio of debt instruments or other similar instruments entered into by the Issuer with a




     US318495                                                                              Page 89

                                                                                      010292
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 103 of 310 PageID 13175



     Synthetic Security Counterparty that has in the Servicer's commercially reasonable
     judgment, equivalent expected loss characteristics (those characteristics, credit risk) to
     those of the related Reference Obligations (taking account of those considerations as they
     relate to the Synthetic Security Counterparty), if (i) it is either a Form-Approved
     Synthetic Security or the Rating Condition for each Rating Agency is satisfied, and (ii)
     the Reference Obligations thereof have a Market Value equal to at least 85% of the
     Principal Balance of the Reference Obligation at the time the Synthetic Security is
     entered into.

     Each Synthetic Security that is a credit default swap the Reference Obligation of which
     are Loans shall require each such Reference Obligation to be denominated and payable in
     U.S. Dollars.

     The maturity, interest rate, and other non-credit characteristics of a Synthetic Security
     may be different from the Reference Obligations to which the credit risk of the Synthetic
     Security relates.

     No Synthetic Security shall result in the Issuer being a "buyer" of credit protection.

     The term Synthetic Security shall not include any Structured Finance Obligation or any
     Participation, but the Reference Obligation of a Synthetic Security may be a Structured
     Finance Obligation.

     Each Synthetic Security Agreement shall contain appropriate limited recourse and non-
     petition provisions (to the extent the Issuer has contractual payment obligations to the
     Synthetic Security Counterparty) equivalent (mutatis mutandis) to those contained in this
     Indenture.

     The ownership or disposition of any Synthetic Security (without regard to the Issuer's
     other activities) must not cause the Issuer to be treated as engaged in a U.S. trade or
     business for United States federal income tax purposes or otherwise subject the Issuer to
     net income taxes.

     Unless the Rating Condition is otherwise satisfied, any "deliverable obligation" that may
     be delivered to the Issuer as a result of the occurrence of any "credit event" under any
     proposed Synthetic Security must not provide that its transfer to the Issuer is subject to
     obtaining any consents and must qualify (when the Issuer purchases the related Synthetic
     Security and when such "deliverable obligation" is delivered to the Issuer as a result of
     the occurrence of any "credit event") as a Collateral Obligation and satisfy the
     Concentration Limitations under this Indenture, except that such "deliverable obligation"
     may constitute a Defaulted Collateral Obligation when delivered upon a "credit event"
     and if the Reference Obligation of the Synthetic Security is a Senior Secured Loan then
     the "deliverable obligation" under the Synthetic Security must also be a Senior Secured
     Loan.




     US318495                                                                                 Page 90

                                                                                       010293
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-38 Filed305 06/09/21 Page 104 of 310 PageID 13176



     No Synthetic Security may provide for any event other than bankruptcy or a failure to pay
     as a "credit event."

     No Synthetic Security shall provide for termination by the Synthetic Security
     Counterparty at any time (i) after a declaration of acceleration of Maturity of the Notes
     has been made upon the occurrence of an Event of Default, unless such declaration and
     its consequences may no longer be rescinded and annulled in accordance with Section
     5.2(c) and liquidation of the Collateral has begun or (ii) upon an Optional Redemption,
     unless the third Business Day before the scheduled Redemption Date has passed and no
     notice of withdrawal has been issued.

     For purposes of the Coverage Tests and the Retention Overcollateralization Test, unless
     the Rating Condition for each Rating Agency is satisfied in respect of any proposed
     alternative treatment, a Synthetic Security shall be included as a Collateral Obligation
     having the characteristics of the Synthetic Security and not of the related Reference
     Obligations.

     For purposes of the Collateral Quality Tests (other than the Diversity Test and the S&P
     Industry Classification with respect to the S&P CDO Monitor Test), a Synthetic Security
     shall be included as a Collateral Obligation having the characteristics of the Synthetic
     Security and not of the related Reference Obligations.

     For purposes of calculating compliance with the Concentration Limitations other than
     limits relating to payment characteristics, and all related definitions, unless otherwise
     specified in this Indenture or by the Rating Agencies, a Synthetic Security shall be
     included as a Collateral Obligation having the characteristics of its Reference Obligations
     and not the Synthetic Security. For purposes of calculating compliance with the
     Concentration Limitations relating to payment characteristics, and all related definitions,
     unless otherwise specified in this Indenture or by the Rating Agencies, a Synthetic
     Security shall be included as a Collateral Obligation having the characteristics of the
     Synthetic Security and not its Reference Obligation.

     With respect to a Synthetic Security based upon or relating to a senior secured index
     providing non-leveraged credit exposure to a basket of credit default swaps referencing a
     diversified group of Reference Obligations, with respect to which the principal or
     notional amount of the credit exposure to any single Reference Obligation does not
     increase over time, for purposes of: (i) calculating compliance with the Diversity Test, the
     S&P Industry Classification with respect to the S&P CDO Monitor Test, and the
     Concentration Limitations (other than limits relating to payment characteristics and
     except for clauses (17) and (17)(a) of the definition of "Concentration Limitations"), and
     all related definitions, and (ii) any other provision or definition of this Indenture
     involving a determination with respect to a Reference Obligation, the characteristics of
     such Reference Obligations shall be determined by treating such Synthetic Security as a
     direct interest of the Issuer in each such Reference Obligation in an amount equal to the
     Allocable Principal Balance of such Reference Obligation. In addition, each Reference
     Obligation under such Synthetic Security shall be assigned a Moody's Rating Factor



     US318495                                                                              Page 91

                                                                                      010294
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
                                       of 30506/09/21 Page 105 of 310 PageID 13177
Case 3:21-cv-00538-N Document 26-38 Filed



     equal to the sum of the Moody's Rating Factor of (i) the related Reference Obligor, (ii)
     the Synthetic Security Counterparty of such Synthetic Security and (iii) the Synthetic
     Security Collateral of such Synthetic Security. In addition, the Moody's Priority
     Category Rate in respect of a Synthetic Security referencing multiple Reference
     Obligations pursuant to this paragraph shall be the Moody's Priority Category Rate as
     assigned by Moody's to each Reference Obligation underlying such Synthetic Security.
     For the avoidance of doubt, Reference Obligations upon which a Synthetic Security is
     based as described in this paragraph must meet the definition of "Collateral Obligation"
     to the extent provided in this definition.

     If the Rating Condition must be satisfied to execute the purchase of any Synthetic
     Security, the Servicer, on behalf of the Issuer, shall give each applicable Rating Agency
     not less than five days' prior notice of the purchase of or entry into any Synthetic
     Security.

     Synthetic Security Agreement: The documentation governing any Synthetic Security.

     Synthetic Security Collateral: With respect to any Synthetic Security, amounts posted to
     the Synthetic Security Collateral Account by the Synthetic Security Counterparty in
     support of its obligations under the Synthetic Security, including (i) all Eligible
     Investments that mature no later than the Stated Maturity or (ii) floating rate credit card
     securitizations that are rated "Aaa" by Moody's and "AAA" by S&P, (that mature no later
     than the Stated Maturity) in the Synthetic Security Collateral Account that are purchased
     with Synthetic Security Collateral; provided that any amounts described in clause (ii)
     above shall be hedged by a guaranteed investment contract or a total return swap which
     shall be subject to Rating Confirmation by S&P.

     Synthetic Security Collateral Account: The Securities Account established pursuant to
     Section 10.3(e).

     Synthetic Security Counterparty: An entity required to make payments on a Synthetic
     Security to the extent that a Reference Obligor makes payments on a related Reference
     Obligation.

     Synthetic Security Counterparty Account: The Securities Account established pursuant
     to Section 10.5.

     Synthetic Security Reserve Account: The Securities Account established pursuant to
     Section 10.3(k).

     Tax Advantaged Jurisdiction: One of the Cayman Islands, Bermuda, the Netherlands
     Antilles or the tax advantaged jurisdiction of the Channel Islands, or such other
     jurisdiction that the Rating Condition with respect to each Rating Agency is satisfied with
     respect thereto; provided that any Tax Advantaged Jurisdiction that is the jurisdiction of
     organization of an obligor of a Collateral Obligation other than obligors that are special
     purpose vehicles or issuers of Structured Finance Obligations shall have a Moody's




     US318495                                                                             Page 92

                                                                                     010295
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
                                       of 30506/09/21 Page 106 of 310 PageID 13178
Case 3:21-cv-00538-N Document 26-38 Filed



     foreign currency rating of at least "Aa2" and a S&P foreign currency rating of at least
     "AA-".

     Tax Event: An event that occurs if:

     (i)        (A) one or more Collateral Obligations that were not subject to withholding tax
                when the Issuer committed to purchase them have become subject to withholding
                tax (New Withholding Tax Obligations) (other than a withholding tax on fees
                received with respect to a letter of credit) or the rate of withholding has increased
                on one or more Collateral Obligations that were subject to withholding tax when
                the Issuer committed to purchase them (Increased Rate Withholding Tax
                Obligations) and (B) in any Due Period, the aggregate of the payments subject to
                withholding tax on New Withholding Tax Obligations and the increase in
                payments subject to withholding tax on Increased Rate Withholding Tax
                Obligations, in each case to the extent not "grossed-up" (on an after-tax basis) by
                the related obligor, represent 5% or more of Interest Proceeds for the Due Period;

     (ii)       taxes, fees, assessments, or other similar charges are imposed on the Issuer or the
                Co-Issuer in an aggregate amount in any twelve-month period in excess of
                U.S.$2,000,000, other than any deduction or withholding for or on account of any
                tax with respect to any payment owing in respect of any obligation that at the time
                of acquisition, conversion, or exchange does not satisfy the requirements of a
                Collateral Obligation; or

     (iii)      if the Issuer is at the time treated as a pass-through entity for U.S. federal income
                tax purposes, investors in the Preference Shares who are non-U.S. Persons not
                otherwise subject to U.S. net income tax are or have become subject to U.S. net
                income taxation in respect of income of the Issuer in an amount in excess of 10%
                of the net income of the Issuer in any twelve-month period.

     Tax Opinion of Counsel: A written opinion addressed to the Issuer (a copy of which will
     be provided to the Trustee) and, if requested, each Rating Agency that has made such
     request, in form and substance reasonably satisfactory to the Trustee and each Rating
     Agency, issued by a nationally recognized law firm reasonably satisfactory to the
     Trustee, which law firm is experienced in the relevant areas of tax law, and which law
     firm may be counsel for the Servicer or the Issuer.

     Transaction Reports: The meaning specified in Section 14.4.

     Transfer Agent: The Person or Persons, which may be the Issuer, authorized by the
     Issuer to exchange or register the transfer of Notes.

     Transferee Certificate: A certificate substantially in the form of Exhibit B-1, duly
     completed as appropriate.




     US318495                                                                                  Page 93

                                                                                          010296
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
                                       of 30506/09/21 Page 107 of 310 PageID 13179
Case 3:21-cv-00538-N Document 26-38 Filed



     Treasury Regulations: The regulations, including proposed or temporary regulations,
     promulgated under the Code. References herein to specific provisions of proposed or
     temporary regulations shall include analogous provisions of final Treasury Regulations or
     other successor Treasury Regulations.

     Trust Officer: When used with respect to the Trustee, any officer in the Corporate Trust
     Office (or any successor group of the Trustee) including any director, vice president,
     assistant vice president, associate, or any other officer of the Trustee customarily
     performing functions similar to those performed by such officers in the Corporate Trust
     Office, or to whom any corporate trust matter is referred at the Corporate Trust Office
     because of his knowledge of and familiarity with the particular subject and having direct
     responsibility for the administration of this Indenture.

     Trustee: As defined in the first sentence of this Indenture.

     UCC: The Uniform Commercial Code as in effect in the State of New York, and as
     amended from time to time.

     Uncertificated Security: The meaning specified in Section 8-102(a)(18) of the UCC.

     Underlying Instrument: The loan agreement, indenture, credit agreement, or other
     agreement pursuant to which a Pledged Obligation has been issued or created and each
     other agreement that governs the terms of or secures the obligations represented by the
     Pledged Obligation or of which the holders of the Pledged Obligation are the
     beneficiaries.

     Unfunded Amount: With respect to any Revolving Loan or any Delayed Drawdown
     Loan at any time, the excess, if any, of (a) the commitment amount thereof over (b) the
     Funded Amount thereof.

     Unfunded Synthetic Security: A Synthetic Security with respect to which the Issuer has
     an obligation to make payments after it acquires such Synthetic Security.

     Unregistered Securities: The meaning specified in Section 5.17(c).

     Unscheduled Principal Payments: Any principal payments received with respect to a
     Collateral Obligation as a result of optional redemptions, exchange offers, tender offers,
     other payments or prepayments made at the option of the issuer thereof or that are
     otherwise not scheduled to be made thereunder.

     Valuation Report: The meaning specified in Section 10.6(b).

     Weighted Average Fixed Rate Coupon: As of any Measurement Date, the rate obtained
     by:

     (i)        multiplying the Principal Balance of each Collateral Obligation that is a Fixed
                Rate Obligation held by the Issuer as of the Measurement Date by the current per



     US318495                                                                             Page 94

                                                                                      010297
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
                                       of 30506/09/21 Page 108 of 310 PageID 13180
Case 3:21-cv-00538-N Document 26-38 Filed



                annum rate at which it pays interest (other than, with respect to Collateral
                Obligations that are not PIK Securities, any interest that is not required to be paid
                in Cash and may be deferred), using only the effective after-tax interest rate
                determined by the Servicer on any Fixed Rate Obligation after taking into account
                any withholding tax or other deductions on account of tax of any jurisdiction and
                any gross-up paid by the obligor);

     (ii)       summing the amounts determined pursuant to clause (i);

     (iii)      dividing the sum by the Aggregate Principal Balance of all Collateral Obligations
                that are Fixed Rate Obligations held by the Issuer as of the Measurement Date;
                and

     (iv)       if the result obtained in clause (iii) is less than the minimum percentage rate
                specified to satisfy the Weighted Average Fixed Rate Coupon Test, adding to the
                sum the amount of any Spread Excess as of the Measurement Date, but only to the
                extent required to satisfy the Weighted Average Fixed Rate Coupon Test.

     Weighted Average Fixed Rate Coupon Test: A test that is satisfied if, as of any
     Measurement Date, the Weighted Average Fixed Rate Coupon equals or exceeds 7.5%.

     Weighted Average Life: As of any Measurement Date, the number obtained by

     (i)        summing the products obtained by multiplying

                (A)    the Average Life at that time of each Collateral Obligation by

                (B)    the Principal Balance at that time of the Collateral Obligation and

     (ii)       dividing that sum by the Aggregate Principal Balance at that time of all Collateral
                Obligations.

     Weighted Average Life Test: A test that is satisfied as of any Measurement Date if the
     Weighted Average Life on that date of all Collateral Obligations is equal to or less than
     the greater of (a) the number of years (including any fraction of a year) between such
     Measurement Date and November 1, 2017 or, in the case of a Maturity Extension, the
     Extended Weighted Average Life Date and (b) 3.0 years.

     Weighted Average Moody's Rating Factor: The summation of the products obtained by
     multiplying the Principal Balance of each Collateral Obligation (excluding Eligible
     Investments) by its respective Moody's Rating Factor, dividing that sum by the Aggregate
     Principal Balance of all Collateral Obligations (excluding Eligible Investments) and
     rounding the result up to the nearest whole number.

     Weighted Average Moody’s Recovery Rate Test: A test that is satisfied as of any
     Measurement Date if the Moody’s Weighted Average Recovery Rate is greater than or
     equal to 43.6 %.



     US318495                                                                                  Page 95

                                                                                          010298
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
                                       of 30506/09/21 Page 109 of 310 PageID 13181
Case 3:21-cv-00538-N Document 26-38 Filed



     Weighted Average Rating Factor Test: A test that is satisfied as of any Measurement
     Date if the Weighted Average Moody's Rating Factor of the Collateral Obligations
     (excluding Eligible Investments) as of such Measurement Date is less than or equal to (x)
     the Maximum Weighted Average Moody's Rating Factor plus (y) the Moody’s Weighted
     Average Rating Factor Recovery Rate Modifier.

     Weighted Average Spread: As of any Measurement Date, a rate obtained by:

     (i)        multiplying the Principal Balance of each Collateral Obligation that is a Floating
                Rate Obligation held by the Issuer as of the Measurement Date by the current per
                annum contract spread at which it pays interest (which (w) for PIK Securities for
                which interest has been deferred or capitalized, will be deemed to be zero, (x) for
                Collateral Obligations that would be PIK Securities but for the proviso in the
                definition thereof, will be deemed to be equal to the effective rate of PIK Cash-
                Pay Interest applicable thereto, (y) for any Revolving Loan or Delayed Draw
                Loan, will be the per annum contract spread for the Funded Amount thereof and
                the rate of the commitment fee and such other fees payable to the Issuer for any
                Unfunded Amount thereof, and (z) for any Synthetic Letter of Credit, will be the
                all-in rate (including any fees (net of any taxes required to be paid by the Issuer
                under this Indenture) payable to the Issuer by the underlying obligor minus the
                applicable LIBOR, calculated net of any taxes that could be, or have been,
                withheld in respect thereof (unless the payer is obligated to indemnify the Issuer
                for any taxes so withheld) determined with respect to any Floating Rate
                Obligation that does not bear interest based on a London interbank offered rate,
                by expressing the current interest rate on the Floating Rate Obligation as a spread
                above a three month London interbank offered rate calculated in a manner
                consistent with the calculation of LIBOR;

     (ii)       summing the amounts determined pursuant to clause (i);

     (iii)      dividing that sum by the Aggregate Principal Balance of all Floating Rate
                Obligations held by the Issuer as of the Measurement Date; and

     (iv)       if the result obtained in clause (iii) is less than the minimum percentage rate
                specified to pass the Weighted Average Spread Test, adding to that sum the
                amount of Fixed Rate Excess as of the Measurement Date.

     Weighted Average Spread Test: A test that is satisfied as of any Measurement Date if
     the Weighted Average Spread as of the Measurement Date equals or exceeds (x) the
     Minimum Weighted Average Spread minus (y) the Moody’s Weighted Average Spread
     Recovery Modifier.

     Workout Assets: A Loan, High-Yield Bond, or Qualified Equity Security acquired in
     connection with the workout or restructuring of any Collateral Obligation that the Issuer
     does not advance any funds to purchase that does not qualify as a Collateral Obligation.




     US318495                                                                                Page 96

                                                                                        010299
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
                                       of 30506/09/21 Page 110 of 310 PageID 13182
Case 3:21-cv-00538-N Document 26-38 Filed



     Written-Down Obligation: As of any date of determination, any Structured Finance
     Obligation as to which the Issuer or the Servicer, on behalf of the Issuer, has been
     notified by the issuer of the Structured Finance Obligation that the Aggregate Principal
     Balance of the Structured Finance Obligation and all other Structured Finance
     Obligations secured by the same pool of collateral that rank pari passu with or senior in
     priority of payment to the Structured Finance Obligation exceeds the aggregate principal
     balance (including reserved interest or other amounts available for overcollateralization)
     of all collateral securing the Structured Finance Obligation and such other pari passu and
     senior Structured Finance Obligations (excluding defaulted collateral).

     Zero-Coupon Security: A security that, at the time of determination, does not make
     periodic payments of interest. A Zero-Coupon Security shall not include a security that is
     a PIK Security.

     1.2        Assumptions as to Pledged Obligations; Construction Conventions

     This Section 1.2 shall be applied in connection with all calculations required to be made
     pursuant to this Indenture:

                x      with respect to the scheduled payment of principal or interest on any
                       Pledged Obligation, or any payments on any other assets included in the
                       Collateral,

                x      with respect to the sale of and acquisition of Collateral Obligations,

                x      with respect to the income that can be earned on the scheduled payment of
                       principal or interest on the Pledged Obligations and on any other amounts
                       that may be received for deposit in the Collection Account, and

                x      with respect to the treatment of Collateral Obligations loaned pursuant to a
                       Securities Lending Agreement.

     The provisions of this Section 1.2 shall be applicable to any determination or calculation
     that is covered by this Section 1.2, whether or not reference is specifically made to
     Section 1.2, unless some other method of calculation or determination is expressly
     specified in the particular provision.

     (a)        All calculations with respect to the scheduled payment of principal or interest on
                the Pledged Obligations shall be made on the basis of information as to the terms
                of each Pledged Obligation and on reports of payments received on the Pledged
                Obligation that are furnished by or on behalf of the issuer of the Pledged
                Obligation and, to the extent they are not manifestly in error, the information or
                report may be conclusively relied on in making the calculations.

     (b)        For each Due Period and as of any Measurement Date, the scheduled payment of
                principal or interest on any Pledged Obligation shall be the sum of




     US318495                                                                                   Page 97

                                                                                          010300
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
                                       of 30506/09/21 Page 111 of 310 PageID 13183
Case 3:21-cv-00538-N Document 26-38 Filed



                  (i) the total amount of payments and collections reasonably expected to be
                      received during the Due Period in respect of the Pledged Obligation that, if
                      paid as scheduled, will be available for payment on the Notes and of
                      certain expenses of the Issuer and the Co-Issuer in the Collection Account
                      at the end of the Due Period; and

                  (ii) any such amounts received in prior Due Periods that were not disbursed on
                       a previous Payment Date.

     Except as provided in paragraph (h) below, a Non-Performing Collateral Obligation shall
     be assumed to have a scheduled payment of principal and interest of zero.

     The total amount of payments and collections reasonably expected to be received
     includes the proceeds of the sale of the Pledged Obligation received and, in the case of
     sales which have not yet settled, to be received during the Due Period and not used to
     purchase additional Collateral Obligations (including any related deposit into the
     Synthetic Security Reserve Account, the Revolving Reserve Account or the Delayed
     Drawdown Reserve Account or the posting by the Issuer of cash collateral with (or for
     the benefit of) a Synthetic Security Counterparty, Securities Lending Counterparty, or
     Hedge Counterparty simultaneously with the Issuer's purchase of or entry into a Synthetic
     Security, Securities Lending Agreement, or Hedge Agreement) or Eligible Investments or
     retained in the Collection Account for subsequent application thereof to purchase
     additional Collateral Obligations pursuant to Section 12.2.

     (c)        For purposes of the applicable determinations required by Section 12 and the
                definition of "Interest Coverage Ratio," the expected interest on Collateral
                Obligations shall be calculated using their then current interest rates.

     (d)        With respect to any Collateral Obligation, the date on which it "matures" (or its
                "maturity" date) shall be the earlier of

                  (i) the stated maturity of the obligation or

                  (ii) if the Issuer has the right to require the issuer or obligor of the Collateral
                       Obligation to purchase, redeem, or retire the Collateral Obligation at a
                       price of at least par on any one or more dates before its Stated Maturity (a
                       "put right") and the Servicer certifies to the Trustee that it will cause the
                       Issuer to direct the Trustee to exercise the put right on a date, the maturity
                       date shall be the date specified in the certification.

     (e)        For purposes of calculating compliance with the Collateral Quality Tests (other
                than the Diversity Test and the S&P Industry Classification with respect to the
                S&P CDO Monitor Test), the Coverage Tests, and the Retention
                Overcollateralization Test and all related definitions, unless otherwise specified in
                this Indenture a Synthetic Security shall be included as a Collateral Obligation
                having the characteristics of the Synthetic Security and not of the Reference




     US318495                                                                                  Page 98

                                                                                          010301
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
                                       of 30506/09/21 Page 112 of 310 PageID 13184
Case 3:21-cv-00538-N Document 26-38 Filed



                Obligation. For purposes of calculating compliance with the Concentration
                Limitations other than limits relating to payment characteristics, and all related
                definitions, unless otherwise specified in this Indenture or by the Rating Agencies,
                a Synthetic Security shall be included as a Collateral Obligation having the
                characteristics of its Reference Obligations and not the Synthetic Security. For
                purposes of calculating compliance with the Concentration Limitations relating to
                payment characteristics, and all related definitions, unless otherwise specified in
                this Indenture or by the Rating Agencies, a Synthetic Security shall be included as
                a Collateral Obligation having the characteristics of the Synthetic Security and not
                its Reference Obligations.

     (f)        Any Collateral Obligation loaned to a Securities Lending Counterparty shall be
                included in the Collateral Quality Tests, the Coverage Tests, and the Retention
                Overcollateralization Test and the Principal Balance of any Collateral Obligation
                loaned to a Securities Lending Counterparty shall be included in the Aggregate
                Principal Balance of Collateral Obligations, in each case unless an "event of
                default" (under and as defined in the related Securities Lending Agreement) is
                continuing.

     (g)        If a Class of Notes ceases to be Outstanding, then any Coverage Test computed by
                reference to the Class of Notes (but not to any subordinate Class of Notes then
                Outstanding) shall cease to be of any force.

     (h)        For purposes of calculating compliance with the Eligibility Criteria (other than the
                Weighted Average Life Test), at the direction of the Servicer by notice to the
                Trustee, during the Replacement Period any Eligible Investment representing
                Principal Proceeds received upon the maturity, redemption, sale, or other
                disposition of a Collateral Obligation (or, after the Replacement Period, in respect
                of Principal Proceeds constituting Unscheduled Principal Payments and Sale
                Proceeds from Credit Risk Obligations and Credit Improved Obligations) shall be
                deemed to have the characteristics of the disposed Collateral Obligation until used
                to purchase an additional Collateral Obligation. The calculations shall be based
                on the Principal Balance of the disposed Collateral Obligations except in the case
                of Defaulted Collateral Obligations and Credit Risk Securities, in which case the
                calculations will be based on the Principal Proceeds received on the disposition or
                sale of the Defaulted Collateral Obligation or Credit Risk Obligation.

     (i)        The calculation on any Coverage Test on any Determination Date shall be made
                by giving effect to all payments to be made pursuant to all subclauses of the
                Priority of Payments as applicable, payable on the Payment Date following such
                Determination Date. In addition no Principal Proceeds will be used to pay a
                subordinated Class on a Payment Date if, after giving effect to such payment, any
                Coverage Test of a more senior Class of Notes is failing on such Payment Date or
                would fail as a result of such application of the Principal Proceeds on such
                Payment Date.




     US318495                                                                                 Page 99

                                                                                         010302
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
                                       of 30506/09/21 Page 113 of 310 PageID 13185
Case 3:21-cv-00538-N Document 26-38 Filed



     1.3        Rules of Interpretation

     Except as otherwise expressly provided in this Indenture or unless the context clearly
     requires otherwise:

     (a)        Defined terms include, as appropriate, all genders and the plural as well as the
                singular.

     (b)        References to designated articles, sections, subsections, exhibits, and other
                subdivisions of this Indenture, such as "Section 6.13 (a)", refer to the designated
                article, section, subsection, exhibit, or other subdivision of this Indenture as a
                whole and to all subdivisions of the designated article, section, subsection,
                exhibit, or other subdivision. The words "herein", "hereof", "hereto", "hereunder"
                and other words of similar import refer to this Indenture as a whole and not to any
                particular article, section, exhibit, or other subdivision of this Indenture.

     (c)        Any term that relates to a document or a statute, rule, or regulation includes any
                amendments, modifications, supplements, or any other changes that may have
                occurred since the document, statute, rule, or regulation came into being,
                including changes that occur after the date of this Indenture. References to law
                are not limited to statutes. Any reference to any Person includes references to its
                successors and assigns.

     (d)        Any party may execute any of the requirements under this Indenture either
                directly or through others, and the right to cause something to be done rather than
                doing it directly shall be implicit in every requirement under this Indenture.
                Unless a provision is restricted as to time or limited as to frequency, all provisions
                under this Indenture are implicitly available and things may happen from time to
                time.

     (e)        The term "including" and all its variations mean "including but not limited to."
                Except when used in conjunction with the word "either", the word "or" is always
                used inclusively (for example, the phrase "A or B" means "A or B or both", not
                "either A or B but not both").

     (f)        A reference to "a thing" or "any of a thing" does not imply the existence or
                occurrence of the thing referred to even though not followed by "if any", and "any
                of a thing" is any and all of it. A reference to the plural of anything as to which
                there could be either one or more than one does not imply the existence of more
                than one (for instance, the phrase "the obligors on a note" means "the obligor or
                obligors on a note"). "Until something occurs" does not imply that it must occur,
                and will not be modified by the word "unless." The word "due" and the word
                "payable" are each used in the sense that the stated time for payment has passed.
                The word "accrued" is used in its accounting sense, i.e., an amount paid is no
                longer accrued. In the calculation of amounts of things, differences and sums may
                generally result in negative numbers, but when the calculation of the excess of




     US318495                                                                                  Page 100

                                                                                           010303
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
                                       of 30506/09/21 Page 114 of 310 PageID 13186
Case 3:21-cv-00538-N Document 26-38 Filed



                one thing over another results in zero or a negative number, the calculation is
                disregarded and an "excess" does not exist. Portions of things may be expressed
                as fractions or percentages interchangeably. The word "shall" is used in its
                imperative sense, as for instance meaning a party agrees to something or
                something must occur or exist.

     (g)        All accounting terms used in an accounting context and not otherwise defined,
                and accounting terms partly defined in this Indenture, to the extent not completely
                defined, shall be construed in accordance with generally accepted accounting
                principles. To the extent that the definitions of accounting terms in this Indenture
                are inconsistent with their meanings under generally accepted accounting
                principles, the definitions contained in this Indenture shall control.

     (h)        In the computation of a period of time from a specified date to a later specified
                date or an open-ended period, the words "from" and "beginning" mean "from and
                including", the word "after" means "from but excluding," the words "to" and
                "until" mean "to but excluding", and the word "through" means "to and
                including." Likewise, in setting deadlines or other periods, "by" means "on or
                before." The words "preceding", "following", "before", "after", "next" and words
                of similar import, mean immediately preceding or following. References to a
                month or a year refer to calendar months and calendar years.

     (i)        Any reference to the enforceability of any agreement against a party means that it
                is enforceable against the party in accordance with its terms, subject to applicable
                bankruptcy, insolvency, reorganization, and other similar laws of general
                applicability relating to or affecting creditors' rights and to general equity
                principles.

     (j)        Except when only the registered Holder is recognized, such as in Section 2.9.,
                references to Noteholders, Holders, and the like refer equally to beneficial owners
                who have an interest in a Note but are not reflected in the Indenture Register as
                the owner.

     2.         THE NOTES

     2.1        Forms Generally

     The Notes and the Trustee's or Authenticating Agent's certificate of authentication on
     them (the Certificate of Authentication) shall be in substantially the forms required by
     this Section, with appropriate insertions, omissions, substitutions, and other variations
     required or permitted by this Indenture, and may have any letters, numbers, or other
     marks of identification and any legends or endorsements on them that are consistent with
     this Indenture, as determined by the Authorized Officers of the Issuer executing the Notes
     as evidenced by their execution of the Notes.




     US318495                                                                                Page 101

                                                                                         010304
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
                                       of 30506/09/21 Page 115 of 310 PageID 13187
Case 3:21-cv-00538-N Document 26-38 Filed



     2.2        Forms of Notes and Certificate of Authentication

     (a)        The Notes, including the Regulation S Global Notes, Rule 144A Global Notes and
                Certificate of Authentication, shall be in the forms of the applicable portion of
                Exhibit A.

     (b)        Regulation S Global Notes. The Notes of each Class sold to non-U.S. persons in
                off-shore transactions in reliance on Regulation S shall each be represented by
                one or more global notes in definitive, fully registered form without interest
                coupons substantially in the form of the applicable portion of Exhibit A, including
                legends (the Regulation S Global Notes). The global notes shall be deposited on
                behalf of the subscribers for the Notes represented thereby with the Trustee as
                custodian for, and registered in the name of a nominee of, the Depository for the
                respective accounts of Euroclear and Clearstream, duly executed by the
                Applicable Issuers and authenticated by the Trustee as hereinafter provided. The
                aggregate principal amount of the Regulation S Global Notes may from time to
                time be increased or decreased by adjustments made on the records of the Trustee
                or the Depository or its nominee, as the case may be, as hereinafter provided. As
                used above and in subsection (d) below, "U.S. person" and "off-shore transaction"
                have the meanings assigned to them in Regulation S.

     (c)        Rule 144A Global Notes. The Notes of each Class initially sold to U.S. persons
                that are Qualified Institutional Buyers and Qualified Purchasers shall each be
                issued initially in the form of one permanent global note per Class in definitive,
                fully registered form without interest coupons substantially in the form of the
                applicable portion of Exhibit A, including legends (each, a Rule 144A Global
                Note), which shall be deposited on behalf of the subscribers for the Notes
                represented thereby with the Trustee as custodian for, and registered in the name
                of a nominee of, the Depository, duly executed by the Applicable Issuers and
                authenticated by the Trustee as hereinafter provided. The aggregate principal
                amount of the Rule 144A Global Notes may from time to time be increased or
                decreased by adjustments made on the records of the Trustee or the Depository or
                its nominee, as the case may be, as hereinafter provided.

     (d)        Book-Entry Provisions. This Section 2.2(d) shall apply only to Global Notes
                deposited with or on behalf of the Depository. The "Operating Procedures of the
                Euroclear System" of Euroclear and the "Terms and Conditions Governing Use of
                Participants" of Clearstream, respectively, shall be applicable to the Regulation S
                Global Notes insofar as interests in the Global Notes are held by the Agent
                Members of Euroclear or Clearstream, as the case may be.

                Agent Members shall have no rights under this Indenture with respect to any
                Global Note held on their behalf by the Trustee, as custodian for the Depository
                and the Depository may be treated by the Co-Issuers, the Trustee, and any agent
                of the Co-Issuers or the Trustee as the absolute owner of the Note for all purposes
                whatsoever. Notwithstanding the foregoing, nothing in this Indenture shall



     US318495                                                                               Page 102

                                                                                        010305
   Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
                                          of 30506/09/21 Page 116 of 310 PageID 13188
   Case 3:21-cv-00538-N Document 26-38 Filed



                       prevent the Co-Issuers, the Trustee, or any agent of the Co-Issuers or the Trustee,
                       from giving effect to any written certification, proxy, or other authorization
                       furnished by the Depository or impair, as between the Depository and its Agent
                       Members, the operation of customary practices governing the exercise of the
                       rights of a Holder of any Note.

            2.3        Authorized Amount; Denominations

            (a)        The aggregate principal amount of Notes that may be authenticated and delivered
                       under this Indenture is limited to U.S.$637,000,000, except for Notes
                       authenticated and delivered upon registration of, transfer of, or in exchange for, or
                       in lieu of, other Notes pursuant to Section 2.6, 2.7, or 8.5.

            (b)        The Notes shall be divided into the following Classes, having the designations,
                       original principal amounts and other characteristics as follows:

    Class                A-1              A-2               B               C               D                   E

Original
Principal
Amount            U.S.$417,200,000 U.S.$104,300,000 U.S.$41,300,000 U.S.$37,100,000 U.S.$16,100,000 U.S.$21,000,000

Interest Rate     LIBOR + 0.32%     LIBOR + 0.60%    LIBOR + 1.00% LIBOR + 2.00% LIBOR + 3.50% LIBOR + 4.00%

Initial Rating
(Moody's/S&P)          Aaa/AAA          Aaa/AAA          Aa2/AA            A2/A         Baa2/BBB        Baa3/BBB-

            ____________

            (c)        The Notes will be issuable in minimum denominations of U.S.$250,000, and
                       integral multiples of U.S.$1,000 in excess of that amount.

            (d)        The Issuer will also issue 17,500 Class I Preference Shares and 45,500 Class II
                       Preference Shares pursuant to the Preference Share Documents, simultaneously
                       with the issuance of the Notes under this Indenture. At any time during the
                       Replacement Period, the Issuer may issue and sell additional Preference Shares
                       and use the proceeds from such issuance and sale to purchase additional Collateral
                       Obligations or as otherwise permitted under the Preference Share Documents and
                       this Indenture pursuant to Section 6 of the Preference Shares Paying Agency
                       Agreement. The Preference Shares are not secured by the lien of this Indenture.
                       Any payments made by the Trustee hereunder with respect to the Preference
                       Shares (other than, as and to the extent described herein, the Class II Preference
                       Share Special Payments) will be released by the Trustee to the Preference Shares
                       Paying Agent on each Payment Date in accordance with the Priority of Payments
                       for deposit into the Preference Shares Distribution Account for payment, subject
                       to Cayman Islands law, to Holders of the Preference Shares as dividends or
                       Redemption Price, as applicable.




            US318495                                                                                 Page 103

                                                                                                 010306
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
                                       of 30506/09/21 Page 117 of 310 PageID 13189
Case 3:21-cv-00538-N Document 26-38 Filed



     2.4        Extension of Replacement Period and Stated Maturity

     (a)        The Issuer, if directed by the Servicer, shall be entitled on each Extension
                Effective Date to extend the Replacement Period to the applicable Extended
                Replacement Period End Date up to a maximum of four times if (i) in the case of
                an Extension Effective Date occurring after the first Extension Effective Date, the
                Issuer has previously effected a Maturity Extension for each preceding Extension
                Effective Date in accordance with this Section 2.4 and (ii) the Extension
                Conditions set forth in Section 2.4(c) are satisfied and the Issuer has given written
                notice of its election to extend the Replacement Period to the Trustee no later than
                60 days and no earlier than 90 days prior to such Extension Effective Date. If the
                Extension Conditions are satisfied, the Stated Maturity of the Notes shall be
                automatically extended to the related Extended Stated Maturity Date and the
                Weighted Average Life Test shall be automatically extended to the related
                Extended Weighted Average Life Date, without any requirement for approval or
                consent of any Holders of Notes or Preference Shares or amendment or
                supplement to this Indenture or the Preference Share Documents (the Maturity
                Extension); provided that the Issuer will not be permitted to effect more than
                four Maturity Extensions.

     (b)        In the case of a Maturity Extension, any Holder of Securities wishing to sell such
                Securities to an Extension Qualifying Purchaser pursuant to the Extension
                Conditions must provide the applicable Extension Sale Notice within the
                Extension Sale Notice Period pursuant to Section 2.4(d) (such Securities as to
                which an Extension Sale Notice has been duly given, Extension Sale Securities).
                Notwithstanding anything to the contrary herein, in connection with an Extension
                Sale, all, but not part, of the Extension Sale Securities shall be purchased and
                settled at the applicable Extension Purchase Price on the applicable Extension
                Effective Date.

     (c)        The Maturity Extension shall be effective only if the following conditions (the
                Extension Conditions) are satisfied:

                  (i) the purchase of all Extension Sale Securities has been settled by the
                      designated Extension Qualifying Purchasers at the applicable Extension
                      Purchase Price as of the applicable Extension Effective Date;

                  (ii) all such purchases of Extension Sale Securities individually and in the
                       aggregate comply with the applicable transfer restrictions in this Indenture
                       and the Preference Share Documents immediately after such purchase and
                       the legends on such Extension Sale Securities and all applicable law, rules
                       and regulations (including, without limitation, rules, regulations and
                       procedures of any applicable securities exchange, self-regulatory
                       organization or clearing agency);




     US318495                                                                                 Page 104

                                                                                          010307
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
                                       of 30506/09/21 Page 118 of 310 PageID 13190
Case 3:21-cv-00538-N Document 26-38 Filed



                 (iii) (a) the Rating Condition has been satisfied with respect to S&P (so long as
                       any Notes are then rated by S&P) and (b) the Rating Condition has been
                       satisfied with respect to Moody's (so long as any Notes are then rated by
                       Moody's);

                 (iv) the Issuer has not effected more than three prior Extensions; and

                  (v) such extension is not effected for the primary purpose of decreasing losses
                      or recognizing gains resulting from market value changes.

                The Issuer, the Trustee and, by its acceptance of the Notes, each Noteholder
                agrees that neither of the Initial Purchasers shall be responsible for causing the
                Extension Conditions to be satisfied and neither of the Initial Purchasers shall be
                liable to any such Person or Noteholders (whether or not such Holder gave an
                Extension Sale Notice with respect to its Notes) or to any other Person if the
                Extension Conditions are not satisfied. Failure of the Extension Conditions to be
                satisfied shall not constitute a Default or Event of Default under this Indenture.

     (d)        Extension Procedure.

                  (i) Not later than three Business Days following receipt by the Trustee of the
                      notice given by the Issuer of its election to extend the Replacement Period
                      (the Extension Notice), the Trustee shall mail the Extension Notice to all
                      Noteholders, the Preference Shares Paying Agent (for forwarding to the
                      Holders of the Preference Shares) and each Rating Agency (so long as any
                      rated Notes are Outstanding), in the form of Exhibit I, and shall request the
                      Rating Confirmation for the Maturity Extension from each Rating Agency,
                      if applicable;

                  (ii) Any Holder of the Securities may deliver an irrevocable notice (an
                       Extension Sale Notice) to the Issuer and the Trustee within 30 days after
                       the Trustee has mailed the Extension Notice (the Extension Sale Notice
                       Period) of its intention to sell all or a portion of its Securities to an
                       Extension Qualifying Purchaser in the case of a Maturity Extension. Any
                       Extension Sale Notice received by the Trustee after the Extension Sale
                       Notice Period shall be disregarded and deemed not to have been given.
                       No Holder of the Securities that has not delivered such an Extension Sale
                       Notice within the Extension Sale Notice Period shall be entitled to sell its
                       Securities to an Extension Qualifying Purchaser in connection with the
                       Maturity Extension; and

                 (iii) If clause (iii)(b) of the Extension Conditions is not satisfied as of the
                       applicable Extension Determination Date as determined by the Issuer (or
                       its agent), the Trustee shall request the Rating Condition to be satisfied
                       with respect to Moody's.




     US318495                                                                               Page 105

                                                                                          010308
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
                                       of 30506/09/21 Page 119 of 310 PageID 13191
Case 3:21-cv-00538-N Document 26-38 Filed



     (e)        On the applicable Extension Determination Date, the Issuer (or its agent) shall
                confirm (i) whether or not Extension Qualifying Purchasers for all Extension Sale
                Securities have been designated to purchase such Extension Sale Securities in
                compliance with all transfer restrictions in this Indenture and the Preference Share
                Documents and the legends on such Extension Sale Securities and all applicable
                laws, rules and regulations (including, without limitation, any rules, regulations
                and procedures of any securities exchange, self-regulatory organization or
                clearing agency), (ii) whether the requirements of clause (c)(iii) of the Extension
                Conditions are satisfied as of the applicable Extension Determination Date and
                (iii) whether all other Extension Conditions can be satisfied as of the applicable
                Extension Effective Date.

     (f)        On each Extension Effective Date, the Maturity Extension shall automatically
                become effective under the terms of this Indenture; provided that all Extension
                Conditions set forth in clauses (a) and (c) above are satisfied (as certified to the
                Trustee by a certificate of an Authorized Officer of the Issuer). No later than two
                Business Days after each Extension Effective Date, the Trustee based on a
                determination made by the Issuer in consultation with the Servicer, at the expense
                of the Co-Issuers, shall mail a notice to all Noteholders, the Preference Shares
                Paying Agent (for forwarding to the Holders of Preference Shares), the Servicer,
                the Initial Purchasers, each Rating Agency (so long as any rated Notes are
                Outstanding) and the Irish Stock Exchange (if and for so long as any Class of
                Notes is listed thereon) confirming whether or not the Maturity Extension became
                effective. If the Maturity Extension became effective, the Issuer shall make any
                required notifications thereof to the Depository for any Notes subject to the
                Maturity Extension.

     (g)        In the case of a Maturity Extension, each Noteholder, other than a Holder of
                Extension Sale Securities, shall be entitled to receive an amount equal to the
                applicable Extension Bonus Payment. Holders of Preference Shares shall not be
                entitled to receive any Extension Bonus Payment.

                The Extension Bonus Payment shall be payable to any applicable qualifying
                beneficial owners who have provided the Trustee with an Extension Bonus
                Eligibility Certification on the first Payment Date from and including each
                Extension Effective Date on which funds are available to be used for such
                purposes in accordance with Priority of Payments, but in any event, no later than
                the earlier of the Stated Maturity and the date of redemption of the Notes.
                Extension Bonus Payments which are not available to be paid on a Payment Date
                in accordance with the Priority of Payments shall not be considered "due and
                payable" hereunder. The failure to pay any such Extension Bonus Payment on
                such date shall not be an Event of Default, unless the Issuer shall fail to pay in full
                such Extension Bonus Payment on the earlier of the Stated Maturity and the date
                of redemption in full of the relevant Securities. Unpaid Extension Bonus
                Payments shall not accrue interest. Such amounts shall be paid, in the case of the
                Notes, to the accounts designated in the applicable Extension Bonus Eligibility



     US318495                                                                                   Page 106

                                                                                            010309
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
                                       of 30506/09/21 Page 120 of 310 PageID 13192
Case 3:21-cv-00538-N Document 26-38 Filed



                Certification or, to the extent otherwise required by the rules of any applicable
                securities exchange or clearing agency, in a manner determined by the Issuer.

     (h)        If any Holder of Class II Preference Shares delivers an Extension Sale Notice
                notifying the Issuer and the Trustee of its intention to sell all or a portion of its
                Class II Preference Shares, such Holder will sell such Class II Preference Shares
                to the Extension Qualifying Purchaser and such Preference Shares will be
                redesignated as Class I Preference Shares.

     2.5        Execution, Authentication, Delivery, and Dating

     The Notes shall be executed on behalf of each of the Applicable Issuers by one of their
     respective Authorized Officers. The signature of the Authorized Officer on the Notes
     may be manual or facsimile.

     Notes bearing the manual or facsimile signatures of individuals who were at any time the
     Authorized Officers of the Issuer or the Co-Issuer, as applicable, shall bind the Issuer and
     the Co-Issuer, notwithstanding that any of them have ceased to hold their offices before
     the authentication and delivery of the Notes or did not hold their offices at the date of
     issuance of the Notes.

     At any time and from time to time after the execution and delivery of this Indenture, the
     Co-Issuers may deliver the Notes, in each case executed by the Applicable Issuers to the
     Trustee or the Authenticating Agent for authentication and the Trustee or the
     Authenticating Agent, upon Issuer Order, shall authenticate and deliver the Notes as
     provided in this Indenture and not otherwise.

     Each Note authenticated and delivered by the Trustee or the Authenticating Agent upon
     Issuer Order on the Closing Date shall be dated as of the Closing Date. All other Notes
     that are authenticated after the Closing Date for any other purpose under this Indenture
     shall be dated the date of their authentication.

     Notes issued upon transfer, exchange, or replacement of other Notes shall be issued in
     authorized denominations reflecting the original Aggregate Outstanding Amount of the
     Notes so transferred, exchanged, or replaced, but shall represent only the current
     outstanding principal amount of the Notes so transferred, exchanged, or replaced. If any
     Note is divided into more than one Note in accordance with this Section 2, the original
     principal amount of the Note shall be proportionately divided among the Notes delivered
     in exchange for it and shall be the original aggregate principal amount of the
     subsequently issued Notes.

     No Note shall be entitled to any benefit under this Indenture or be valid or obligatory for
     any purpose, unless there appears on the Note a Certificate of Authentication executed by
     the Trustee or by the Authenticating Agent by the manual signature of one of their
     Authorized Officers, and that certificate on any Note shall be conclusive evidence, and




     US318495                                                                                 Page 107

                                                                                          010310
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
                                       of 30506/09/21 Page 121 of 310 PageID 13193
Case 3:21-cv-00538-N Document 26-38 Filed



     the only evidence, that the Note has been duly authenticated and delivered under this
     Indenture.

     2.6        Registration, Registration of Transfer and Exchange

     (a)        The Issuer shall cause a register (the Indenture Register) to be kept in which the
                Issuer shall provide for the registration of Notes and the registration of transfers of
                Notes. The Trustee is hereby initially appointed "Indenture Registrar" for the
                purpose of registering Notes and transfers of the Notes as provided in this
                Indenture. The Issuer may rely conclusively on any such information provided to
                it by the Trustee. Upon any resignation or removal of the Indenture Registrar, the
                Issuer shall promptly appoint a successor and notify the Servicer of the
                appointment or, in the absence of such appointment, assume the duties of
                Indenture Registrar.

                If the Issuer appoints a Person other than the Trustee to be Indenture Registrar, the
                Issuer will give the Trustee prompt written notice of the appointment of the
                Indenture Registrar and of the location, and any change in the location, of the
                Indenture Register. The Trustee may inspect the Indenture Register at all
                reasonable times and obtain copies of it. The Trustee may rely on a certificate
                executed on behalf of the Indenture Registrar by an Officer of the Indenture
                Registrar as to the names and addresses of the Noteholders and the principal
                amounts and number of the Notes.

                Upon surrender for registration of transfer of any Notes at the office or agency of
                the Applicable Issuers to be maintained pursuant to Section 7.2, if the
                requirements of this Indenture are met the Applicable Issuers shall execute, and
                the Trustee shall authenticate and deliver, in the name of the designated
                transferees, new Notes of any authorized denomination and of a like original
                Aggregate Outstanding Amount.

                At the option of their Holder, Notes may be exchanged for Notes of like terms, in
                any authorized denominations and of like aggregate principal amount, upon
                surrender of the Notes to be exchanged at the office or agency of the Applicable
                Issuers to be maintained pursuant to Section 7.2. Whenever any Note is
                surrendered for exchange, the Applicable Issuers shall execute, and the Trustee
                shall authenticate and deliver, the Notes that the Noteholder making the exchange
                is entitled to receive.

                All Notes issued on any registration of transfer or exchange of Notes shall be the
                valid obligations of the Applicable Issuers evidencing the same obligations and
                entitled to the same benefits under this Indenture as the Notes surrendered for
                registration of transfer or exchange.

                Every Note presented or surrendered for registration of transfer or exchange shall
                be duly endorsed, or be accompanied by a written instrument of transfer in form




     US318495                                                                                   Page 108

                                                                                            010311
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
                                       of 30506/09/21 Page 122 of 310 PageID 13194
Case 3:21-cv-00538-N Document 26-38 Filed



                satisfactory to the Indenture Registrar duly executed by its Holder or his attorney
                duly authorized in writing.

                No Holder shall incur a service charge for any registration of transfer or exchange
                of the Notes, but the Trustee may require payment of a sum sufficient to cover
                any tax or other governmental charge payable in connection therewith.

     (b)        No Note may be sold or transferred (including by pledge or hypothecation) unless
                the sale or transfer is exempt from the registration requirements of the Securities
                Act, is exempt from the registration requirements under applicable state securities
                laws, and will not cause either of the Co-Issuers to become subject to the
                requirement that it register as an investment company under the Investment
                Company Act. None of the Co-Issuers, the Trustee or any other Person shall have
                any obligation to register the Notes under the Securities Act or any state securities
                laws.

     (c)          (i)   No Note or interest therein may be transferred to any purchaser or
                        transferee if such purchase, holding and disposition of such Note would
                        result in a non-exempt prohibited transaction under Section 406 of ERISA
                        or Section 4975 of the Code (or, in the case of a governmental, foreign or
                        church plan, any federal, state, foreign or local law that is substantially
                        similar to Section 406 of ERISA or Section 4975 of the Code).

                  (ii) Any person described in paragraph (i) above is referred to herein as a
                       "Non-Permitted Benefit Plan Investor." Any transfer of a beneficial
                       interest to a Non-Permitted Benefit Plan Investor shall be void and any
                       such purported transfer of which the Issuer, the Co-Issuer or the Trustee
                       has notice may be disregarded by the Issuer, the Co-Issuer and the Trustee
                       for all purposes.

     (d)        None of the Trustee, the Share Registrar or the Indenture Registrar shall be
                responsible for ascertaining whether any transfer complies with, or for otherwise
                monitoring or determining compliance with, the requirements or terms of the
                Securities Act, applicable state securities laws, ERISA, the Code or the
                Investment Company Act; except that if a certificate or any other document is
                specifically required by this Section 2.6 to be provided to the Trustee or such
                Registrar by a prospective transferee, the Trustee and such Registrar, as
                applicable, shall be under a duty to receive and examine the same to determine
                whether it conforms substantially on its face to the applicable requirements of this
                Section 2.6.

     (e)        For so long as any of the Notes are Outstanding, the Issuer shall not issue or
                register the transfer of any Issuer Ordinary Shares to U.S. persons and the Co-
                Issuer shall not issue or register the transfer of any of its shares of the Co-Issuer to
                U.S. persons. As used in this subsection (e), "U.S. person" has the meaning
                assigned to it in Regulation S.




     US318495                                                                                    Page 109

                                                                                             010312
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
                                       of 30506/09/21 Page 123 of 310 PageID 13195
Case 3:21-cv-00538-N Document 26-38 Filed



     (f)        So long as a Global Note remains Outstanding and is held by or on behalf of the
                Depository, transfers of the Global Note, in whole or in part, shall only be made
                in accordance with Section 2.2(c), Section 2.6(c) and this Section 2.6(f).

                  (i) Subject to clauses (ii), (iii) and (iv) of this Section 2.6(f), transfers of a
                      Global Note shall be limited to transfers of the Global Note in whole, but
                      not in part, to nominees of the Depository.

                  (ii) Rule 144A Global Note to Regulation S Global Note. If a Holder of a
                       beneficial interest in a Rule 144A Global Note deposited with the
                       Depository wishes at any time to exchange its interest in the Rule 144A
                       Global Note for an interest in the corresponding Regulation S Global
                       Note, or to transfer its interest in the Rule 144A Global Note to a Person
                       who wishes to take delivery of it in the form of an interest in the
                       corresponding Regulation S Global Note, the Holder may exchange or
                       transfer the interest for an equivalent beneficial interest in the
                       corresponding Regulation S Global Note (subject to the rules and
                       procedures of the Depository) if the Holder after the exchange or transfer
                       is not a U.S. person.

                       The Indenture Registrar shall instruct the Depository to reduce the
                       principal amount of the Rule 144A Global Note and to increase the
                       principal amount of the Regulation S Global Note by the aggregate
                       principal amount of the beneficial interest in the Rule 144A Global Note
                       to be exchanged, and to credit to the Securities Account of the Person
                       specified in the instructions a beneficial interest in the corresponding
                       Regulation S Global Note equal to the reduction in the principal amount of
                       the Rule 144A Global Note upon receipt by the Indenture Registrar of

                       (A)    instructions given in accordance with the Depository's procedures
                              from an Agent Member directing the Indenture Registrar to credit a
                              beneficial interest in the corresponding Regulation S Global Note,
                              but not less than the minimum denomination applicable to the
                              Holder's Notes, equal to the beneficial interest in the Rule 144A
                              Global Note to be exchanged or transferred,

                       (B)    a written order given in accordance with the Depository's
                              procedures containing information regarding the participant
                              account of the Depository and the Euroclear or Clearstream
                              account to be credited with the increase,

                       (C)    a certificate in the form of Exhibit B-3 given by the Holder of the
                              beneficial interest stating that the exchange or transfer of the
                              interest has been made in compliance with the transfer restrictions
                              applicable to the Global Notes, including that the Holder or the
                              transferee, as applicable, is not a U.S. person, and that the transfer




     US318495                                                                                Page 110

                                                                                         010313
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
                                       of 30506/09/21 Page 124 of 310 PageID 13196
Case 3:21-cv-00538-N Document 26-38 Filed



                             has been made pursuant to and in accordance with Regulation S,
                             and

                      (D)    in the case of a transfer, a certificate in the applicable form of
                             Exhibit B-1 given by the proposed transferee stating that it is not a
                             U.S. person.

                (iii) Regulation S Global Note to Rule 144A Global Note. If a Holder of a
                      Note held as a beneficial interest in a Regulation S Global Note deposited
                      with the Depository wishes at any time to exchange its interest in the
                      Regulation S Global Note for an interest in the corresponding Rule 144A
                      Global Note or to transfer its interest in the Regulation S Global Note to a
                      Person who wishes to take delivery of it in the form of an interest in the
                      corresponding Rule 144A Global Note, the Holder may, subject to the
                      rules and procedures of Euroclear, Clearstream or the Depository, as the
                      case may be, exchange or transfer, or cause the exchange or transfer of,
                      the interest for an equivalent beneficial interest in the corresponding Rule
                      144A Global Note. Upon receipt by the Indenture Registrar of:

                      (A)    instructions from Euroclear, Clearstream or the Depository, as the
                             case may be, directing the Indenture Registrar to cause to be
                             credited a beneficial interest in the corresponding Rule 144A
                             Global Note equal to the beneficial interest in the Regulation S
                             Global Note, but not less than the minimum denomination
                             applicable to the Holder's Notes, to be exchanged or transferred,
                             the instructions to contain information regarding the participant
                             account with the Depository to be credited with the increase,

                      (B)    a certificate in the form of Exhibit B-2 given by the Holder of the
                             beneficial interest and stating that, in the case of an exchange, the
                             Holder is a Qualified Institutional Buyer and a Qualified Purchaser
                             or, in the case of a transfer, the Person transferring the interest in
                             the Regulation S Global Note reasonably believes that the Person
                             acquiring the interest in a Rule 144A Global Note is a Qualified
                             Institutional Buyer, is obtaining the beneficial interest in a
                             transaction meeting the requirements of Rule 144A and in
                             accordance with any applicable securities laws of any state of the
                             United States or any other jurisdiction, and a Qualified Purchaser,
                             and

                      (C)    a certificate in the form of Exhibit B-1 given by the proposed
                             transferee stating that it is a QIB/QP,

                      the Indenture Registrar shall instruct the Depository to reduce the
                      Regulation S Global Note by the aggregate principal amount of the
                      beneficial interest in the Regulation S Global Note to be transferred or




     US318495                                                                               Page 111

                                                                                        010314
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
                                       of 30506/09/21 Page 125 of 310 PageID 13197
Case 3:21-cv-00538-N Document 26-38 Filed



                       exchanged and the Indenture Registrar shall instruct the Depository,
                       concurrently with the reduction, to credit to the Securities Account of the
                       Person specified in the instructions a beneficial interest in the
                       corresponding Rule 144A Global Note equal to the reduction in the
                       principal amount of the Regulation S Global Note.

                 (iv) Other Exchanges. If a Global Note is exchanged for Notes in definitive
                      registered form without interest coupons pursuant to Section 2.11, the
                      Notes may be exchanged for one another only in accordance with
                      procedures substantially consistent with the provisions above (including
                      certification requirements intended to insure that the transfers are made
                      only to Holders who are QIB/QPs or non-U.S. persons, or otherwise
                      comply with Regulation S, as the case may be), and as may be from time
                      to time adopted by the Co-Issuers and the Trustee.

     (g)        [Reserved]

     (h)        If the Notes are issued upon the transfer, exchange, or replacement of Notes
                bearing the applicable legends in the applicable forms in Exhibit A, as applicable,
                and if a request is made to remove the legend on the Notes, the legend shall not be
                removed unless the Trustee and the Applicable Issuers received satisfactory
                evidence, which may include an Opinion of Counsel acceptable to them,
                reasonably required by the Applicable Issuers (and which shall by its terms permit
                reliance by the Trustee), to the effect that neither the legend nor the restrictions on
                transfer in it are required to ensure that transfers of the Notes comply with the
                Securities Act, the Investment Company Act, ERISA and the Code. Upon
                provision of satisfactory evidence, the Trustee or its Authenticating Agent, at the
                written direction of the Applicable Issuers shall, after due execution by the
                Applicable Issuers authenticate and deliver Notes that do not bear the applicable
                legend.

     (i)        Notwithstanding anything contained in this Section 2.6 to the contrary:

                   (i) Restrictions on U.S. Transfers. Transfers of an interest in a Regulation S
                       Global Note that are not made in an offshore transaction pursuant to
                       Regulation S or are made to U.S. persons, if such transferees take delivery
                       in the form of an interest in a Rule 144A Global Note, shall be limited to
                       transfers made pursuant to the provisions of Section 2.6(f)(iii) and Section
                       2.6(f)(iv).

                  (ii) Beneficial interests in a Regulation S Global Note may only be held
                       through Euroclear or Clearstream.

     (j)        Each Person who becomes a beneficial owner of a Note evidenced by: (A) an
                interest in a Definitive Note, shall make the representations, warranties and
                agreements set forth in the applicable Transferee Certificate set forth in Exhibit B-




     US318495                                                                                   Page 112

                                                                                            010315
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
                                       of 30506/09/21 Page 126 of 310 PageID 13198
Case 3:21-cv-00538-N Document 26-38 Filed



                1 upon such Person's purchase or other acquisition of the relevant Definitive Note
                and (B) an interest in a Global Note, shall be deemed to make the representations,
                warranties and agreements set forth in the applicable legends of the Notes set
                forth in Exhibit A hereto and in the applicable Transferee Certificate set forth in
                Exhibit B-1 hereto upon such Person's purchase or other acquisition of the
                relevant Global Note.

     (k)        The aggregate principal amount of any Global Note may be increased or
                decreased by adjustments made on the records of the Trustee, as custodian for
                DTC for the Global Note, which adjustments shall be conclusive as to the
                aggregate principal amount of any Global Note.

     (l)        Any purported transfer of a Note not in accordance with this Section 2.6 shall be
                null and void.

     2.7        Mutilated, Destroyed, Lost or Stolen Notes

     If the Applicable Issuers, the Trustee, and the relevant Transfer Agent receive evidence to
     their satisfaction of the destruction, loss or theft of any Note, and they receive the security
     or indemnity they require to hold each of them harmless, or if any mutilated Note is
     surrendered to a Transfer Agent, then, in the absence of notice to the Applicable Issuers,
     the Trustee, or the Transfer Agent that the Note has been acquired by a protected
     purchaser, the Applicable Issuers shall execute and the Trustee shall authenticate and
     deliver to the Holder, in exchange for the mutilated, destroyed, lost, or stolen Note, a
     replacement Note, of like tenor and equal principal or face amount.

     If, after delivery of the replacement Note or payment on it, a protected purchaser of the
     predecessor Note presents it for payment, transfer, or exchange, the Applicable Issuers,
     the Transfer Agent, and the Trustee may recover the replacement Note (or the payment
     on it) from the Person to whom it was delivered or any Person taking the replacement
     Note from the Person to whom the replacement Note was delivered or any assignee of
     that Person, except a protected purchaser, and may recover on the security or indemnity
     provided therefor to the extent of any loss, damage, cost, or expense incurred by the
     Applicable Issuers, the Trustee, and the Transfer Agent in connection with it.

     If the final payment in respect of any mutilated, destroyed, lost, or stolen Note has
     become payable, the Applicable Issuers in their discretion may, instead of issuing a new
     Note pay the Note without requiring its surrender except that any mutilated Note shall be
     surrendered.

     Upon the issuance of any new Note under this Section, the Applicable Issuers or the
     Trustee may require the payment by its holder of a sum sufficient to cover any tax or
     other governmental charge that may be imposed in connection with the issuance and any
     other expenses (including the fees and expenses of the Trustee) connected with it.




     US318495                                                                                Page 113

                                                                                         010316
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
                                       of 30506/09/21 Page 127 of 310 PageID 13199
Case 3:21-cv-00538-N Document 26-38 Filed



     Every new Note issued pursuant to this Section in replacement for any mutilated,
     destroyed, lost, or stolen Note shall be an original additional contractual obligation of the
     Applicable Issuers and the new Note shall be entitled to all the benefits of this Indenture
     equally and proportionately with all other Notes of the same Class duly issued under this
     Indenture, as applicable.

     The provisions of this Section are exclusive and shall preclude (to the extent lawful) all
     other rights with respect to the replacement or payment of mutilated, destroyed, lost, or
     stolen Notes.

     2.8   Payment of Principal, Interest and Other Amounts; Rights Preserved;
     Withholding

     (a)        The Notes of each Class shall accrue interest during each Interest Period on their
                Aggregate Outstanding Amount (determined as of the first day of the Interest
                Period and after giving effect to any redemption or other payment of principal
                occurring on that day) at the Applicable Note Interest Rate. Interest shall be
                payable in arrears on each Payment Date. Payment of interest on each Class of
                Notes shall be subordinated to the payments of interest on the related Priority
                Classes and other amounts in accordance with the Priority of Payments.

                So long as any Priority Classes are Outstanding, with respect to any Class of
                Deferred Interest Notes, any payment of interest due on the Class of Deferred
                Interest Notes that is not available to be paid (Deferred Interest) in accordance
                with the Priority of Payments on any Payment Date shall not be considered
                "payable" for the purposes of this Indenture (and the failure to pay the interest
                shall not be an Event of Default) until the Payment Date on which the interest is
                available to be paid in accordance with the Priority of Payments. Deferred
                Interest on any Class of Deferred Interest Notes shall be payable on the first
                Payment Date on which funds are available to be used for that purpose in
                accordance with the Priority of Payments.

                Interest shall cease to accrue on each Note, or in the case of a partial repayment,
                on the part repaid, from the date of repayment or its Stated Maturity unless
                payment of principal is improperly withheld or unless there is some other default
                with respect to the payments of principal.

                To the extent lawful and enforceable, interest on Deferred Interest with respect to
                any Class of Deferred Interest Notes shall accrue at the Note Interest Rate for the
                Class (and to the extent not paid as current interest on the Payment Date after the
                Interest Period in which it accrues, shall thereafter be additional Deferred Interest,
                until paid as provided in this Indenture).

     (b)        The principal of each Note of each Class matures at par and is payable on the
                Payment Date that is the Stated Maturity for the Class of Notes, unless the unpaid
                principal of the Note becomes payable at an earlier date by declaration of




     US318495                                                                                  Page 114

                                                                                           010317
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
                                       of 30506/09/21 Page 128 of 310 PageID 13200
Case 3:21-cv-00538-N Document 26-38 Filed



                acceleration, call for redemption, or otherwise. Notwithstanding the foregoing,
                the payment of principal of each Class of Notes:

                  (i) may only occur after principal on each Class of Notes that is a Priority
                      Class with respect to the Class has been paid in full; and

                  (ii) is subordinated to the payment on each Payment Date of the principal and
                       interest payable on the Priority Classes, and other amounts in accordance
                       with the Priority of Payments;

                provided that, notwithstanding the foregoing, Interest Proceeds may be used to
                pay principal of the Class E Notes on any Payment Date to the extent necessary to
                satisfy the Class E Coverage Test.

     (c)        Principal payments on the Notes shall be made in accordance with the Priority of
                Payments and Section 9.1.

     (d)        As a condition to the payment of principal of and interest on any Note without the
                imposition of U.S. withholding tax, the Paying Agent shall require the previous
                delivery of appropriate properly completed and signed original forms United
                States federal income tax certifications (generally, an Internal Revenue Service
                Form W-9 (or applicable successor form) in the case of a Person that is a "United
                States person" within the meaning of Section 7701(a)(30) of the Code or an
                appropriate Internal Revenue Service Form W-8 (or applicable successor form) in
                the case of a Person that is not a "United States person" within the meaning of
                Section 7701(a)(30) of the Code) or any other certification acceptable to it to
                enable the Issuer, the Co-Issuer, the Trustee, and any Paying Agent to determine
                their duties and liabilities with respect to any taxes or other charges that they may
                be required to deduct or withhold from payments on the Note under any present or
                future law of the United States or any present or future law of any political
                subdivision of the United States or taxing authority in the United States or to
                comply with any reporting or other requirements under any such law.

     (e)        Payments in respect of interest on and principal of any Note shall be made by the
                Trustee in U.S. Dollars to the Depository or its designee with respect to a Global
                Note and to the Holder or its nominee with respect to a Definitive Note, by wire
                transfer, as directed by the Holder, in immediately available funds to a U.S. Dollar
                account maintained by the Depository or its nominee with respect to a Global
                Note, and to the Holder or its designee with respect to a Definitive Note. In the
                case of a Definitive Note, its Holder has provided written wiring instructions to
                the Trustee and, if the payment with respect to a Definitive Note is to be made by
                the Irish Paying Agent, the Irish Paying Agent, on or before the related Record
                Date.

                If appropriate instructions for the wire transfer are not received by the related
                Record Date, then the payment will be made by check drawn on a U.S. bank




     US318495                                                                                 Page 115

                                                                                          010318
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
                                       of 30506/09/21 Page 129 of 310 PageID 13201
Case 3:21-cv-00538-N Document 26-38 Filed



                mailed to the address of the Holder in the Indenture Register. Upon final payment
                due on the Maturity of a Note, its Holder shall present and surrender the Note at
                the office designated by the Trustee on or before the Maturity. If the Trustee and
                the Applicable Issuers have been furnished the security or indemnity they require
                to save each of them harmless and an undertaking thereafter to surrender the
                certificate, then, in the absence of notice to the Applicable Issuers or the Trustee
                that the applicable Note has been acquired by a protected purchaser, the final
                payment shall be made without presentation or surrender. Neither the Co-Issuers,
                the Trustee, the Share Registrar nor any Paying Agent shall have any
                responsibility or liability for any aspects of the records maintained by Euroclear,
                Clearstream, or any of the Agent Members relating to or for payments made
                thereby on account of beneficial interests in a Global Note.

                In the case where any final payment of principal and interest is to be made on any
                Note (other than on its Stated Maturity and except as otherwise provided in this
                Indenture), the Trustee, in the name and at the expense of the Applicable Issuers
                shall, not more than 30 nor less than ten days before the date on which the
                payment is to be made, mail (by first-class mail, postage prepaid) to the Persons
                entitled thereto at their addresses appearing on the Indenture Register, a notice
                specifying the date on which the payment will be made, the amount of the
                payment per U.S.$100,000 original principal amount of Notes and the place
                where the Notes may be presented and surrendered for payment. If the Trustee
                and the Issuer have been furnished any security or indemnity they require to save
                each of them harmless and an undertaking thereafter to surrender the certificate,
                then, in the absence of notice to the Issuer or the Trustee that the applicable
                certificate has been acquired by a protected purchaser, final payment shall be
                made without presentation or surrender of the applicable certificate.

     (f)        Payments of principal to Holders of the Notes of each Class shall be made in the
                proportion that the Aggregate Outstanding Amount of the Notes of the Class
                registered in the name of each Holder on the applicable Record Date bears to the
                Aggregate Outstanding Amount of all Notes of the Class on the Record Date.

     (g)        Interest accrued shall be calculated on the basis of the actual number of days
                elapsed in the applicable Interest Period divided by 360.

     (h)        All reductions in the principal amount of a Note (or one or more predecessor
                Notes) effected by payments of installments of principal made on any Payment
                Date or Redemption Date shall be binding on all future Holders of the Note and of
                any Note issued upon the registration of its transfer, exchange, or replacement,
                whether or not the payment is noted on the Note.

     (i)        Notwithstanding any other provision of this Indenture, the obligations of the Co-
                Issuer under the Notes and under this Indenture are non-recourse obligations, and
                the obligations of the Issuer under the Notes and under this Indenture are limited
                recourse obligations payable solely from the Collateral and following realization



     US318495                                                                                Page 116

                                                                                         010319
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
                                       of 30506/09/21 Page 130 of 310 PageID 13202
Case 3:21-cv-00538-N Document 26-38 Filed



                of the assets, application of their proceeds in accordance with this Indenture and
                the reduction of the proceeds of the Collateral to zero, all obligations of, and any
                claims against, the Co-Issuers under this Indenture or under the Notes or arising in
                connection therewith shall be extinguished and shall not thereafter revive. No
                recourse shall be had against any Officer, director, employee, shareholder, or
                incorporator of either of the Co-Issuers or their respective successors or assigns
                for any amounts payable under the Notes or this Indenture. The foregoing
                provisions of this paragraph (i) shall not (1) prevent recourse to the Collateral for
                the sums due or to become due under any security, instrument, or agreement that
                is part of the Collateral or (2) be a waiver, release, or discharge of any
                indebtedness or obligation evidenced by the Notes or secured by this Indenture
                until the Collateral have been realized. The foregoing provisions of this
                paragraph (i) shall not limit the right of any Person to name the Issuer or the Co-
                Issuer as a party defendant in any Proceeding or in the exercise of any other
                remedy under the Notes or this Indenture, so long as no judgment in the nature of
                a deficiency judgment or seeking personal liability is sought or (if obtained)
                enforced against the person.

     (j)        If any withholding tax is imposed on the Issuer's payment (or allocations of
                income) under the Notes to any Noteholder, the tax shall reduce the amount
                otherwise distributable to the Noteholder. The Trustee is hereby authorized and
                directed to retain from amounts otherwise distributable to any Noteholder
                sufficient funds for the payment of any tax that is legally owed, or required by law
                to be collected, by or on behalf of the Issuer (but the authorization shall not
                prevent the Trustee or the Issuer from contesting any such tax in appropriate
                proceedings and withholding payment of the tax, if permitted by law, pending the
                outcome of the proceedings). The amount of any withholding tax imposed with
                respect to any Noteholder shall be treated as Cash distributed to the Noteholder
                when it is withheld by the Trustee and remitted to the appropriate taxing
                authority. If there is a possibility that withholding tax is payable with respect to a
                distribution, the Trustee may in its sole discretion withhold the amounts in
                accordance with this Section 2.8(j). If any Noteholder wishes to apply for a
                refund of any such withholding tax, the Trustee shall reasonably cooperate with
                the Noteholder in making the claim by providing information readily available to
                the Trustee so long as the Noteholder agrees to reimburse the Trustee for any out-
                of-pocket expenses incurred and provides the Trustee with security reasonably
                acceptable to the Trustee assuring the reimbursement. The Trustee hereby
                provides notice to each Noteholder that the failure by the Noteholder to provide
                the Trustee with appropriate tax certifications may result in amounts being
                withheld from payments to the Noteholder. Nothing in this Indenture shall
                impose an obligation on the part of the Trustee to determine the amount of any tax
                or withholding obligation on the part of the Issuer or in respect of the Notes.




     US318495                                                                                  Page 117

                                                                                           010320
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
                                       of 30506/09/21 Page 131 of 310 PageID 13203
Case 3:21-cv-00538-N Document 26-38 Filed



     2.9        Persons Considered Owners

     The Issuer, the Co-Issuer, the Trustee, and any agent of the Co-Issuers or the Trustee
     shall treat as the owner of the Note the Person in whose name any Note is registered on
     the Indenture Register on the applicable Record Date for the purpose of receiving
     payments on the Note and on any other date for all other purposes whatsoever (whether
     or not the Note is overdue), and neither the Issuer, the Co-Issuer nor the Trustee nor any
     agent of the Issuer, the Co-Issuer or the Trustee shall be affected by notice to the
     contrary. Pursuant to the Servicing Agreement, the Servicer will notify the Trustee and
     the Share Registrar of any Affiliate of the Servicer that owns any of the Securities.

     2.10       Cancellation

     All Notes surrendered for payment, registration of transfer, exchange, or redemption, or
     lost or stolen, shall be promptly canceled by the Trustee and may not be reissued or
     resold. No Notes shall be authenticated in lieu of or in exchange for any Notes canceled
     as provided in this Section 2.10, except as expressly permitted by this Indenture. All
     canceled Notes held by the Trustee shall be destroyed by the Trustee in accordance with
     its standard policy unless the Applicable Issuers direct by an Issuer Order delivered to the
     Trustee prior to cancellation and destruction that they be returned to the Issuer.

     2.11       Definitive Notes

     (a)        A Global Note deposited with the Depository pursuant to Section 2.2 shall be
                transferred in the form of a Definitive Note to its beneficial owners only if the
                transfer complies with Section 2.6 and either

                  (i) the Depository notifies the Co-Issuers that it is unwilling or unable to
                      continue as Depository for the Global Note or

                  (ii) if at any time the Depository ceases to be a Clearing Agency registered
                       under the Exchange Act and, in each case, a successor depository is not
                       appointed by the Co-Issuers within 90 days after the notice.

     (b)        Any Global Note that is transferable in the form of a Definitive Note to its
                beneficial owners pursuant to this Section 2.11 shall be surrendered by the
                Depository to the office of the Trustee's agent located in the City of New York,
                New York as specified in Section 7.2 (or any other office designated by the
                Trustee) to be so transferred, in whole or from time to time in part, without
                charge, and the Applicable Issuers shall execute and the Trustee shall authenticate
                and deliver, upon the transfer of each portion of the Global Note, an equal
                aggregate principal amount of definitive physical certificates (pursuant to the
                instructions of the Depository) (each, a Definitive Note) in authorized
                denominations. Any Definitive Note delivered in exchange for an interest in a
                Global Note, as applicable, shall, except as otherwise provided by Section 2.6(j),




     US318495                                                                               Page 118

                                                                                        010321
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
                                       of 30506/09/21 Page 132 of 310 PageID 13204
Case 3:21-cv-00538-N Document 26-38 Filed



                bear the legends in the applicable portion of Exhibit A and shall be subject to the
                transfer restrictions referred to in the legends.

     (c)        The Holder of a Global Note may grant proxies and otherwise authorize any
                Person, including Agent Members and Persons that may hold interests through
                Agent Members, to take any action which a Holder is entitled to take under this
                Indenture or the Notes, as applicable.

     (d)        Upon the occurrence of either of the events specified in Section 2.11(a)(i) and (ii),
                the Co-Issuers shall promptly make available to the Trustee a reasonable supply
                of Definitive Notes in definitive, fully registered form without interest coupons.

                The Definitive Notes shall be in substantially the same form as the Global Notes,
                with any changes the Issuer and Trustee agree to and the Applicable Issuers shall
                execute, and the Trustee shall authenticate and deliver, in exchange therefor, the
                same aggregate principal amount of Definitive Notes of authorized
                denominations.

     2.12       Notes Beneficially Owned by Non-Permitted Holders

     (a)        Notwithstanding anything to the contrary elsewhere in this Indenture, any transfer
                of a beneficial interest in any Global Note to a U.S. person (for purposes of this
                Section 2.12 as defined in Regulation S) that is not a QIB/QP and that is not made
                pursuant to an applicable exemption under the Securities Act shall be void and
                any such purported transfer of which the Issuer, the Co-Issuer or the Trustee has
                notice may be disregarded by the Issuer, the Co-Issuer and the Trustee for all
                purposes.

     (b)        After discovery by the Issuer, the Co-Issuer or the Trustee (and notice by the
                Trustee or the Co-Issuer to the Issuer, if either of them makes the discovery) that a
                Person is a Non-Permitted Holder, the Issuer shall promptly send notice to the
                Non-Permitted Holder demanding that the Non-Permitted Holder transfer its
                interest to a Person that is not a Non-Permitted Holder within 30 days of the date
                of the notice. If the Non-Permitted Holder fails to so transfer its Notes or interest
                in the Notes without further notice to the Non-Permitted Holder, the Issuer may
                sell the Notes or interest in the Notes to a purchaser selected by the Issuer that is a
                not a Non-Permitted Holder on any terms the Issuer chooses. The Issuer, or the
                Trustee acting on behalf of the Issuer, may select the purchaser by soliciting bids
                (or by appointing an investment bank at the expense of the Issuer to solicit bids)
                from brokers or other market professionals that regularly deal in securities similar
                to the Notes, and selling the Notes, or interest in the Notes to the highest bidder.
                However, the Issuer or the Trustee may select a purchaser by any other means
                determined by it in its sole discretion. The Holder of each Note, the beneficial
                owner of each interest in a Note, the Non-Permitted Holder, and each other Person
                in the chain of title from the Holder or beneficial owner to the Non-Permitted
                Holder, by its acceptance of an interest in the Notes agrees to cooperate with the




     US318495                                                                                   Page 119

                                                                                            010322
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
                                       of 30506/09/21 Page 133 of 310 PageID 13205
Case 3:21-cv-00538-N Document 26-38 Filed



                Issuer and the Trustee to effect the transfers. The proceeds of the sale, net of any
                commissions, expenses of the Trustee or otherwise, and taxes due in connection
                with the sale shall be remitted to the Non-Permitted Holder. The terms of any
                sale under this subsection shall be determined in the sole discretion of the Issuer
                (or the Trustee acting on its behalf), and the Issuer and the Trustee shall not be
                liable to any Person having an interest in the Notes sold as a result of any such
                sale or the exercise of its discretion.

     2.13       Tax Characterization

     The Issuer agrees and each registered holder and beneficial owner, by accepting a Note,
     agrees to treat the Notes as debt instruments of the Issuer only for accounting, financial
     reporting and U.S. federal and, to the extent permitted by law, state and local income and
     franchise tax purposes, to report all income (or loss) in accordance with such treatment
     and not to take any action inconsistent with such treatment unless otherwise required by
     any relevant taxing authority.

     3.         CONDITIONS PRECEDENT

     3.1        Conditions to Issuance of Notes on Closing Date

     (a)        The Notes to be issued on the Closing Date shall be executed by the Applicable
                Issuers and delivered to the Trustee for authentication and thereupon the same
                shall be authenticated and delivered by the Trustee upon Issuer Order and upon
                receipt by the Trustee of the following:

                  (i) Officers' Certificates of the Co-Issuers Regarding Corporate Matters. An
                      Officer's certificate of each of the Co-Issuers:

                       (A)     (1) evidencing (x) the authorization by Board Resolution of the
                               execution and delivery of this Indenture and the Purchase
                               Agreement and, in the case of the Issuer, the Servicing Agreement,
                               the Preference Shares Paying Agency Agreement, the Collateral
                               Administration Agreement and the Hedge Agreements being
                               entered into on or before the Closing Date (if any), and related
                               transaction documents and (y) the execution, authentication and
                               delivery of the Notes applied for by it and specifying the Stated
                               Maturity, principal amount and the Note Interest Rate of each
                               applicable Class of Notes to be authenticated and delivered and (2)
                               with respect to the Issuer only, evidencing the authorization by
                               Board Resolution of the issuance, terms and number of Preference
                               Shares issued on the Closing Date, and that each of the foregoing is
                               in accordance with the terms of the Board Resolution, and

                       (B)     certifying that (1) the attached copy of the Board Resolution is an
                               accurate copy, (2) the resolutions have not been rescinded and are




     US318495                                                                                Page 120

                                                                                         010323
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
                                       of 30506/09/21 Page 134 of 310 PageID 13206
Case 3:21-cv-00538-N Document 26-38 Filed



                              in full force on and as of the Closing Date and (3) the Officers
                              authorized to execute and deliver the documents hold the offices
                              and have the signatures indicated on the documents.

                (ii) Governmental Approvals. From each of the Co-Issuers either:

                      (A)     a certificate of the Applicable Issuer or other official document
                              evidencing the due authorization, approval or consent of any
                              governmental bodies, at the time having jurisdiction in the
                              premises, together with an Opinion of Counsel of the Applicable
                              Issuer that no other authorization, approval or consent of any
                              governmental body is required for the valid issuance of the Notes
                              applied for by it, or

                      (B)     an Opinion of Counsel of the Applicable Issuer that no
                              authorization, approval, or consent of any governmental body is
                              required for the valid issuance of the Notes except as have been
                              given; provided that the opinions of Freshfields Bruckhaus
                              Deringer LLP and Maples and Calder, substantially in the forms of
                              Exhibit C and Exhibit D, respectively, shall satisfy this clause (B).

                (iii) Co-Issuers' and Servicer's U.S. Counsel Opinion. Opinions of
                      Freshfields Bruckhaus Deringer LLP, special U.S. counsel to the Co-
                      Issuers, and an opinion of Orrick, Herrington & Sutcliffe LLP, counsel to
                      the Servicer, dated the Closing Date, substantially in the forms of Exhibit
                      C and Exhibit F.

                (iv) Issuer's Cayman Counsel Opinion. An opinion of Maples and Calder,
                     Cayman Islands counsel to the Issuer, dated the Closing Date,
                     substantially in the form of Exhibit D.

                (v) Trustee's Counsel Opinion. An opinion of Nixon Peabody LLP, counsel
                    to the Trustee, dated the Closing Date, substantially in the form of
                    Exhibit E.

                (vi) Officers' Certificates of Co-Issuers Regarding Indenture. An Officer's
                     certificate of each of the Co-Issuers stating that, to the best of the Officer's
                     knowledge,

                      (A)     the Applicable Issuer is not in default under this Indenture and that
                              the issuance of the Notes applied for by it will not result in a
                              default or a breach of, or be a default under, its organizational
                              documents, any indenture or other agreement or instrument to
                              which it is a party or by which it is bound, or any order of any
                              court or administrative agency entered in any Proceeding to which




     US318495                                                                                 Page 121

                                                                                          010324
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
                                       of 30506/09/21 Page 135 of 310 PageID 13207
Case 3:21-cv-00538-N Document 26-38 Filed



                               it is a party or by which it may be bound or to which it may be
                               subject;

                       (B)     all conditions precedent in this Indenture relating to the
                               authentication and delivery of the applicable Notes have been
                               complied with; and

                       (C)     all expenses due or accrued with respect to the Offering or relating
                               to actions taken on or in connection with the Closing Date have
                               been paid or reserves therefor have been made.

                       The Officer's certificate of the Issuer shall also state that, to the best of the
                       Officer's knowledge, all of its representations and warranties contained in
                       this Indenture are accurate as of the Closing Date.

                (vii) Hedge Agreements. Executed copies of the Hedge Agreements being
                      entered into on or entered into before the Closing Date, if any.

                (viii) Servicing Agreement. Executed copy of the Servicing Agreement.

                 (ix) Preference Shares. Copies of executed Preference Share certificates to
                      be issued on the Closing Date.

                  (x) Preference Share Documents.        An executed counterpart of the
                      Preference Shares Paying Agency Agreement.

                 (xi) Collateral Administration Agreement. Executed copy of the Collateral
                      Administration Agreement.

                (xii) Grant of Collateral Obligations. Evidence of the Grant pursuant to the
                      Granting Clauses of this Indenture of all of the Issuer's interest in the
                      Collateral Obligations pledged to the Trustee for inclusion in the
                      Collateral, on the Closing Date and Delivery of the Collateral Obligations
                      (including any promissory notes and all other Underlying Instruments
                      related to them to the extent received by the Issuer) to the Trustee or the
                      Custodian as contemplated by Section 3.2.

                (xiii) Certificate of the Servicer. A certificate of an Authorized Officer of the
                       Servicer, dated as of the Closing Date, to the effect that, to the best
                       knowledge of the Servicer, in the case of each Collateral Obligation
                       pledged to the Trustee for inclusion in the Collateral, as the case may be,
                       on the Closing Date and immediately before the delivery of the Collateral
                       Obligation on the Closing Date:

                       (A)     the "row/column combination" of the table appearing in the
                               definition of "Ratings Matrix" selected by the Servicer on the
                               Closing Date;



     US318495                                                                                    Page 122

                                                                                            010325
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
                                       of 30506/09/21 Page 136 of 310 PageID 13208
Case 3:21-cv-00538-N Document 26-38 Filed



                       (B)    the information with respect to the Collateral Obligation in the
                              Schedule of Collateral Obligations is correct; and

                       (C)    the Collateral Obligation satisfies the requirements of the
                              definition of "Collateral Obligation" and of Section 3.1(a)(xix)(B);

                (xiv) Rating Letters. An Officer's certificate of the Issuer to the effect that
                      attached is an accurate copy of a letter signed by each Rating Agency and
                      confirming that each Class of Notes rated by the Rating Agency has been
                      assigned the applicable Initial Rating and that the ratings are in full force
                      on the Closing Date.

                 (xv) Accounts. Evidence that each of the Accounts has been established.

                (xvi) Issuer Order for Deposit of Funds into Accounts. An Issuer Order
                      signed in the name of the Issuer by an Authorized Officer of the Issuer,
                      dated as of the Closing Date, authorizing the deposit of at least
                      U.S.$103,000,000 into the Collection Account for use pursuant to Section
                      7.19 and the deposit of at least U.S.$2,136,313 into the Closing Date
                      Expense Account for use pursuant to Section 10.3(g).

                (xvii) Irish Listing. An Officer's certificate of the Issuer to the effect that
                       application has been made to the Irish Stock Exchange to admit the Notes
                       to the Official List.

            (xviii) Issuer Order for Authentication of Notes. An Issuer Order signed in the
                    name of the Issuer by an Authorized Officer of the Issuer, dated as of the
                    Closing Date, directing the Trustee to authenticate the Notes in the
                    amounts, in the registered names and with the CUSIP numbers in the
                    Issuer Order.

                (xix) Accountants' Certificate. An Accountants' Certificate satisfactory to the
                      Issuer (A) confirming the information with respect to each Collateral
                      Obligation on the Schedule of Collateral Obligations attached as
                      Schedule 1, (B) confirming that the Aggregate Principal Balance of the
                      Collateral Obligations that the Issuer has purchased or committed to
                      purchase in accordance with customary settlement procedures in the
                      relevant markets, is approximately U.S.$659,000,000, (C) specifying the
                      procedures undertaken by them to review data and computations relating
                      to this Section 3.1(a)(xix) and (D) confirming the weighted average
                      purchase price of the Collateral Obligations.

                 (xx) Certificate of the Issuer Regarding Collateral. A certificate of an
                      Authorized Officer of the Issuer, dated as of the Closing Date, to the effect
                      that, to the knowledge of the Issuer, in the case of each Collateral
                      Obligation pledged to the Trustee for inclusion in the Collateral, as the




     US318495                                                                               Page 123

                                                                                        010326
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
                                       of 30506/09/21 Page 137 of 310 PageID 13209
Case 3:21-cv-00538-N Document 26-38 Filed



                       case may be, on the Closing Date and immediately before the delivery of
                       the Collateral Obligation on the Closing Date:

                       (A)     the Issuer is the owner of the Collateral Obligation free of any
                               liens, claims, or encumbrances of any nature whatsoever except for
                               those that are being released on the Closing Date and except for
                               those Granted pursuant to or permitted by this Indenture;

                       (B)     the Issuer has acquired its ownership in the Collateral Obligation in
                               good faith without notice of any adverse claim, except as described
                               in paragraph (A) above;

                       (C)     the Issuer has not assigned, pledged or otherwise encumbered any
                               interest in the Collateral Obligation (or, if any interest in the
                               Collateral Obligation has been assigned, pledged or otherwise
                               encumbered, it has been released before the Closing Date or is
                               being released on the Closing Date) other than interests Granted
                               pursuant to or permitted by this Indenture;

                       (D)     the Issuer has full right to Grant a security interest in and assign
                               and pledge the Collateral Obligation to the Trustee;

                       (E)     upon Grant by the Issuer, the Trustee has a first priority perfected
                               security interest in the Collateral Obligations and the other
                               Collateral; and

                       (F)     based solely on the Accountant's Certificate set forth in clause
                               (xix) above, the weighted average purchase price of the Collateral
                               Obligations in the Collateral as of the Closing Date is at least 90%
                               of the aggregate par amount thereof.

                (xxi) Certificate of the Issuer Regarding Important Section 3(c)(7)
                      Reminder Notice. A certificate of an Authorized Officer of the Issuer,
                      dated as of the Closing Date, to the effect that, on or prior to the Closing
                      Date the Issuer provided to the Depository the Important Section 3(c)(7)
                      Reminder Notice, substantially in the form of Exhibit G-2.

                (xxii) Other Documents. Any other documents the Trustee reasonably requires.
                       Nothing in this clause (xxii) shall imply or impose a duty on the part of the
                       Trustee to require any other documents.

     (b)        Any Refinancing Note may be issued from time to time pursuant to Section 9.7
                hereof. Any such Refinancing Notes shall be executed by the Applicable Issuer
                and delivered to the Trustee for authentication, and thereupon shall be
                authenticated and delivered by the Trustee upon and pursuant to Issuer Order
                delivered to the Trustee, together with delivery to the Trustee by the Issuer of an




     US318495                                                                                Page 124

                                                                                         010327
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
                                       of 30506/09/21 Page 138 of 310 PageID 13210
Case 3:21-cv-00538-N Document 26-38 Filed



                Opinion of Counsel to the effect that (A) such Refinancing Notes are duly
                authorized and validly issued by the Applicable Issuer pursuant to the Indenture,
                constituting the legal, valid and binding obligation of such Applicable Issuer,
                enforceable against such Issuer in accordance with its terms and (B) all conditions
                precedent under this Indenture, if any, applicable to the issuance, authentication
                and delivery of such Notes, have been satisfied.

     3.2        Custodianship; Delivery of Collateral Obligations and Eligible Investments

     (a)        The Servicer, on behalf of the Issuer, shall deliver or cause to be delivered to a
                custodian appointed by the Issuer, which shall be a Securities Intermediary (the
                Custodian), all Collateral in accordance with the definition of "Deliver." Initially,
                the Custodian shall be State Street Bank and Trust Company. Any successor
                custodian shall be a state or national bank or trust company that is not an Affiliate
                of the Issuer or the Co-Issuer, has a short-term rating of at least "A-1" by S&P (or
                a long-term rating of at least "A+" by S&P if such institution has no short-term
                rating) and has combined capital and surplus of at least U.S.$200,000,000 and is a
                Securities Intermediary. Subject to the limited right to relocate Pledged
                Obligations as provided in Section 7.5(b), the Trustee shall hold all Collateral
                Obligations, Eligible Investments, other assets purchased in accordance with this
                Indenture (other than Loans, Participations and general intangibles) and Cash in
                the relevant Account established and maintained pursuant to Section 10, as to
                which in each case the Trustee shall have entered into a Securities Account
                control agreement with the Custodian in accordance with Section 8 of the UCC
                providing, inter alia, that the establishment and maintenance of the Account shall
                be governed by the law of the State of New York.

     (b)        Each time that the Issuer, or the Servicer on behalf of the Issuer, directs or causes
                the acquisition of any Collateral Obligation, Eligible Investment or other assets,
                the Servicer (on behalf of the Issuer) shall, if the Collateral Obligation, Eligible
                Investment or other asset is required to be, but has not already been, transferred to
                the relevant Account, cause the Collateral Obligation, Eligible Investment or other
                asset to be Delivered to the Custodian to be held in the Custodial Account (or in
                the case of any such asset that is not a Collateral Obligation, in the Account in
                which the funds used to purchase the asset are held in accordance with Section
                10) for the benefit of the Trustee in accordance with this Indenture. The security
                interest of the Trustee in the funds or other property used in connection with the
                acquisition shall, immediately and without further action on the part of the
                Trustee, be released. The security interest of the Trustee shall nevertheless come
                into existence and continue in the Collateral Obligation, Eligible Investment or
                other asset so acquired, including all interests of the Issuer in to any contracts
                related to and proceeds of the Collateral Obligations, Eligible Investments or
                other assets.




     US318495                                                                                 Page 125

                                                                                          010328
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
                                       of 30506/09/21 Page 139 of 310 PageID 13211
Case 3:21-cv-00538-N Document 26-38 Filed



     3.3        Representations as to Collateral

     (a)        The Issuer hereby represents and warrants to the Secured Parties as to the
                Collateral as follows (which representations are repeated on each day on which
                the Issuer acquires new Collateral):

                  (i) This Indenture creates a valid and continuing security interest (as defined
                      in the applicable Uniform Commercial Code) in the Collateral in favor of
                      the Trustee, which security interest is prior to all other liens, charges,
                      claims, security interests, mortgages and other encumbrances, and is
                      enforceable as such as against creditors of and purchasers from the Issuer.

                  (ii) Except for any Securities Lending Collateral and Synthetic Securities
                       Collateral, the Issuer has good and marketable title to and is the owner of
                       each item of Collateral free of any liens, claims, or encumbrances of any
                       nature whatsoever except for liens (A) that are being released on the
                       Closing Date and (B) granted pursuant to or permitted by this Indenture.
                       The Issuer has a first priority security interest in all Securities Lending
                       Collateral to secure all obligations of Securities Lending Counterparty
                       under the Securities Lending Agreement and a first priority interest in all
                       Synthetic Securities Collateral to secure all obligations of Synthetic
                       Security Counterparty under the Synthetic Securities Agreement.

                 (iii) The Issuer has not assigned, pledged or otherwise encumbered any interest
                       in the Collateral (or, if any interest in the Collateral has been assigned,
                       pledged or otherwise encumbered, it has been released before the Closing
                       Date or is being released on the Closing Date) other than interests granted
                       pursuant to or permitted by this Indenture.

                 (iv) The Issuer has full right, and has received all consents and approvals
                      required by the related Underlying Instruments, to grant a security interest
                      in its rights in the Collateral to the Trustee.

                  (v) Each Collateral Obligation included in the Collateral satisfied the
                      requirements of the definition of "Collateral Obligation" as of the date the
                      Issuer committed to purchase the same or, in the case of the Loans with
                      respect to which loans were made by Pre-Closing Participant and repaid
                      by the Issuer on the Closing Date, as of the Closing Date.

                 (vi) All Collateral Obligations, any obligation that at the time of acquisition,
                      conversion or exchange did not satisfy the requirements of a Collateral
                      Obligation, and Eligible Investments (other than, in each case, "general
                      intangibles" within the meaning of the applicable Uniform Commercial
                      Code) have been and will have been credited to one of the Accounts. The
                      securities intermediary for each Account has agreed to treat all assets




     US318495                                                                              Page 126

                                                                                       010329
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
                                       of 30506/09/21 Page 140 of 310 PageID 13212
Case 3:21-cv-00538-N Document 26-38 Filed



                       credited to the Accounts as "financial assets" within the meaning of the
                       applicable Uniform Commercial Code.

                (vii) The Issuer has pledged to the Trustee all of the Issuer's interest in each
                      Collateral Obligation included in the Collateral pursuant to the Granting
                      Clauses of this Indenture and has delivered each Collateral Obligation
                      (including any promissory note and all its other Underlying Instruments to
                      the extent received by the Issuer) to the Trustee or the Custodian as
                      contemplated by Section 3.2.

                (viii) Each of the Collateral constitutes "general intangibles," "certificated
                       securities," "instruments," "securities entitlements," "uncertificated
                       securities," "chattel paper" or Securities Accounts, each within the
                       meaning of the applicable Uniform Commercial Code, or any other
                       category of collateral under the applicable Uniform Commercial Code as
                       to which the Issuer has complied with its obligations under Section 3.2(b).

                 (ix) The Issuer has caused (or will have caused within 30 days following the
                      Closing Date) the filing of appropriate financing statements in the proper
                      filing offices in the appropriate jurisdictions under applicable law to
                      perfect the security interest in the portion of the Collateral pledged to the
                      Trustee under this Indenture that may be perfected by the filing of
                      financing statements.

                  (x) The Issuer has not authorized the filing of and is not aware of any
                      financing statements against the Issuer that include a description of
                      collateral covering the Collateral other than any financing statement (A)
                      relating to the security interest granted to the Trustee under this Indenture,
                      (B) that has been terminated or (C) that names the Trustee as the secured
                      party. On the date of this Indenture, the Issuer is not aware of any
                      judgment or Pension Benefit Guaranty Corporation or tax lien filings
                      against the Issuer.

                 (xi) The Issuer has delivered to the Trustee a fully executed agreement
                      pursuant to which the securities intermediary for each Account has agreed
                      to comply with all instructions originated by the Trustee relating to the
                      Account without further consent by the Issuer.

                (xii) All original executed copies of each "instrument" (as defined in each
                      applicable Uniform Commercial Code) that are or evidence the Collateral
                      have been delivered to the Custodian, to the extent received by the Issuer.
                      The Issuer has received confirmation from the Custodian that the
                      Custodian has credited the instruments to one of the Accounts. None of
                      the instruments that are or evidence the Collateral has any marks or
                      notations indicating that they are then pledged or otherwise assigned to
                      any Person other than the Trustee.




     US318495                                                                                Page 127

                                                                                         010330
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
                                       of 30506/09/21 Page 141 of 310 PageID 13213
Case 3:21-cv-00538-N Document 26-38 Filed



                (xiii) The Accounts are not in the name of any Person other than the Issuer or
                       the Trustee. The Issuer has not consented to the securities intermediary of
                       any Account to comply with instructions of any Person other than the
                       Trustee.

                (xiv) All "certificated securities" (as defined in each applicable Uniform
                      Commercial Code) that are or evidence the Collateral have been delivered
                      to the Custodian, to the extent received by the Issuer, registered in the
                      name of the Custodian or indorsed to the Custodian. The Issuer has
                      received confirmation from the Custodian that the Custodian has credited
                      such certificated securities to one of the Accounts.

                 (xv) The Issuer has caused all "uncertificated securities" (as defined in each
                      applicable Uniform Commercial Code) that are or evidence the Collateral
                      to be registered in the name of the Custodian.

                (xvi) Upon grant by the Issuer, the Trustee has a first priority perfected security
                      interest in the Collateral.

                The parties to this Indenture shall not waive any of the representations in this
                Section 3.3, unless the Rating Condition is satisfied in connection with such
                waiver. The Issuer shall provide each of the Rating Agencies with prompt written
                notice of any breach of the representations contained in this Section 3.3 upon
                becoming aware thereof, and shall not waive a breach of any of the
                representations in this Section 3.3, unless the Rating Condition is satisfied (as
                determined after any adjustment or withdrawal of the ratings following notice of
                such breach) in connection with such waiver.

                If the Issuer acquires Collateral that is not "general intangibles," "certificated
                securities," "instruments," Securities Accounts, "chattel paper," "securities
                entitlements" or "uncertificated securities," each within the meaning of the
                applicable Uniform Commercial Code, or another category of collateral under the
                applicable Uniform Commercial Code as to which the Issuer has complied with
                its obligations under this Section 3.3(b), then on or before the date on which the
                Issuer acquires the Collateral, the Issuer (or the Servicer on behalf of the Issuer)
                shall notify S&P and the Trustee (for the benefit of the Secured Parties) of its
                acquisition or intended acquisition of the Collateral and the Issuer shall represent
                to S&P and to the Trustee (for the benefit of the Secured Parties) as to the
                category of the Collateral under the applicable Uniform Commercial Code and
                shall make any further representations as to the perfection and priority of the
                security interest in the Collateral Granted under this Indenture acceptable to S&P.




     US318495                                                                                Page 128

                                                                                         010331
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
                                       of 30506/09/21 Page 142 of 310 PageID 13214
Case 3:21-cv-00538-N Document 26-38 Filed



     4.         SATISFACTION AND DISCHARGE

     4.1        Satisfaction and Discharge of Indenture

     This Indenture shall be discharged and shall cease to be of further effect with respect to
     the Notes and the Collateral except as to:

                   (i) rights of registration of transfer and exchange,

                  (ii) substitution of mutilated, destroyed, lost or stolen Notes,

                 (iii) rights of Noteholders to receive payments of principal or interest on, or
                       other amounts (including without limitation Extension Bonus Payments)
                       owing in respect of, the Notes as provided in this Indenture,

                 (iv) the rights, indemnities, and immunities of the Trustee under this Indenture
                      and the obligations of the Trustee under Section 7.3 of this Indenture with
                      respect to the holding and paying of unclaimed funds,

                  (v) for so long as any Preference Shares remain Outstanding, any provisions
                      hereof conferring any rights or remedies upon the Holders of the
                      Preference Shares or the Preference Shares Paying Agent on behalf of the
                      Holders of the Preference Shares, including but not limited to, the
                      provisions of Sections 7, 8, 10, 11, 12, 14 and 15,

                 (vi) for so long as any Preference Shares remain Outstanding, the provisions of
                      Sections 10, 11 and 12 relating to the acquisition, retention and
                      disbursement of Collateral,

                 (vii) the rights, obligations, and immunities of the Servicer under this Indenture
                       and under the Servicing Agreement, and

                (viii) the rights of Noteholders as beneficiaries of this Indenture with respect to
                       the property deposited with the Trustee and payable to any of them (and
                       the Trustee, on demand of and at the expense of the Issuer, shall execute
                       proper instruments acknowledging satisfaction and discharge of this
                       Indenture),

     when:

     (a)        either:

                   (i) all Notes theretofore authenticated and delivered to Holders of Notes
                       (other than (A) Notes that have been destroyed, lost or stolen and which
                       have been replaced or paid as provided in Section 2.7 and (B) Notes for
                       whose payment money has theretofore irrevocably been deposited in trust




     US318495                                                                               Page 129

                                                                                        010332
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
                                       of 30506/09/21 Page 143 of 310 PageID 13215
Case 3:21-cv-00538-N Document 26-38 Filed



                       and thereafter repaid to the Issuer or discharged from the trust, as provided
                       in Section 7.3), have been delivered to the Trustee for cancellation; or

                  (ii) all Notes not theretofore delivered to the Trustee for cancellation

                       (A)     have become payable, or

                       (B)     will become payable at their Stated Maturity within one year, or

                       (C)     are to be called for redemption pursuant to Section 9 under an
                               arrangement satisfactory to the Trustee for the giving of notice of
                               redemption by the Applicable Issuers pursuant to Section 9.3,

                       and the Issuer has irrevocably deposited with the Trustee, in trust for
                       payment of the principal and interest on the Notes, Cash or non-callable
                       obligations of the United States of America. The obligations deposited
                       under Section 4.1(a)(ii) with respect to the other Notes must be entitled to
                       the full faith and credit of the United States of America or be debt
                       obligations that are rated "Aaa" by Moody's and "AAA" by S&P, in an
                       amount sufficient, as verified by a firm of Independent certified public
                       accountants that are nationally recognized, to pay and discharge the entire
                       indebtedness on the Notes not theretofore delivered to the Trustee for
                       cancellation, for principal and interest to the date of the deposit (in the
                       case of Notes that have become payable), or to the respective Stated
                       Maturity or the respective Redemption Date, as the case may be, and the
                       Issuer shall have Granted to the Trustee a valid perfected security interest
                       in the Eligible Investment that is of first priority, free of any adverse
                       claim, and shall have furnished an Opinion of Counsel with respect
                       thereto. Section 4.1(a)(ii) shall not apply if an election to act in
                       accordance with Section 5.5(a) has been made and not rescinded. In
                       addition, the Issuer shall cause delivery to the Trustee of a Tax Opinion of
                       Counsel to the effect that the Noteholders would recognize no income,
                       gain or loss for U.S. federal income tax purposes as a result of the deposit
                       and satisfaction and discharge of this Indenture;

     (b)        the Issuer has paid all other sums then payable under this Indenture by the Issuer
                and no other amounts are scheduled to be payable by the Issuer; and

     (c)        the Co-Issuers have delivered to the Trustee Officer's certificates and an Opinion
                of Counsel, each stating that all conditions precedent in this Indenture provided
                for relating to the satisfaction and discharge of this Indenture have been complied
                with.

     Notwithstanding the satisfaction and discharge of this Indenture, the rights and
     obligations of the Co-Issuers, the Trustee, the Servicer and, if applicable, the




     US318495                                                                                Page 130

                                                                                         010333
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
                                       of 30506/09/21 Page 144 of 310 PageID 13216
Case 3:21-cv-00538-N Document 26-38 Filed



     Noteholders, as the case may be, under Sections 2.8, 4.2, 5.4(d), 5.9, 5.18, 6.7, 6.8, 7.1,
     7.3, 13.1 and 14.13 shall survive.

     4.2        Application of Trust Money

     All monies deposited with the Trustee pursuant to Section 4.1 shall be held in trust for the
     Person entitled to it and applied by the Trustee in accordance with the Notes and this
     Indenture, including the Priority of Payments, to the payment of principal and interest,
     either directly or through any Paying Agent, as the Trustee may determine. The money
     shall be held in a segregated Securities Account identified as being held in trust for the
     benefit of the Secured Parties.

     4.3        Repayment of Monies Held by Paying Agent

     In connection with the satisfaction and discharge of this Indenture with respect to the
     Notes, all monies then held by any Paying Agent other than the Trustee under this
     Indenture shall, upon demand of the Co-Issuers, be paid to the Trustee to be held and
     applied pursuant to Section 7.3 and in accordance with the Priority of Payments and
     thereupon the Paying Agent shall be released from all further liability with respect to the
     monies.

     5.         REMEDIES

     5.1        Events of Default

     Event of Default, wherever used in this Indenture, means any one of the following events
     whatever the reason:

     (a)        a default for four Business Days in the payment of any interest on the Class A-1
                Notes, the Class A-2 Notes or the Class B Notes, or, if no Class A-1 Notes, Class
                A-2 Notes or Class B Notes are Outstanding, a default in the payment of any
                interest on the Controlling Class, in each case, when it becomes payable (or in the
                case of a default in payment due to an administrative error or omission by the
                Trustee, the Irish Paying Agent or the Indenture Registrar, after seven Business
                Days);

     (b)        a default in the payment of principal (including Deferred Interest) of any Note,
                when the same becomes payable, at its Stated Maturity or on the Redemption
                Date;

     (c)        the failure on any Payment Date to disburse amounts available in the Payment
                Account in accordance with the Priority of Payments and the failure continues for
                three Business Days;

     (d)        on any Measurement Date for so long as any Class A-1 Notes or Class A-2 Notes
                are Outstanding, the Class A Overcollateralization Ratio is less than 100%;




     US318495                                                                               Page 131

                                                                                        010334
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
                                       of 30506/09/21 Page 145 of 310 PageID 13217
Case 3:21-cv-00538-N Document 26-38 Filed



     (e)        either of the Co-Issuers or the pool of Collateral becomes an investment company
                under the Investment Company Act;

     (f)        breach of any other covenant or other agreement of the Issuer or the Co-Issuer in
                this Indenture (other than any failure to satisfy any of the Collateral Quality Tests,
                any of the Concentration Limitations, any of the Coverage Tests, the Retention
                Overcollateralization Test, or other covenants or agreements for which a specific
                remedy has been provided in this Section 5.1) in any material respect, or the
                failure of any representation or warranty of the Issuer or the Co-Issuer in this
                Indenture or in any certificate or other writing delivered pursuant thereto, or in
                connection therewith, to be correct in any material respect when made, and the
                breach or failure continues for 30 days after either of the Co-Issuers has actual
                knowledge of it or after notice to the Issuer, the Co-Issuer, and the Servicer by the
                Trustee or to the Issuer, the Co-Issuer, the Servicer, and the Trustee by the
                Holders of at least 25% of the Aggregate Outstanding Amount of the Controlling
                Class by registered or certified mail or overnight courier specifying the breach or
                failure and requiring it to be remedied and stating that the notice is a "Notice of
                Default" under this Indenture;

     (g)        the entry of a decree or order by a court having competent jurisdiction adjudging
                the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as properly filed
                a petition seeking reorganization, arrangement, adjustment, or composition of the
                Issuer or the Co-Issuer under the Bankruptcy Law or any other applicable law, or
                appointing a receiver, liquidator, assignee, or sequestrator (or other similar
                official) of the Issuer or the Co-Issuer or of any substantial part of its property, or
                ordering the winding up or liquidation of its affairs, and if the decree or order
                remains unstayed and in effect for 45 consecutive days;

     (h)        the institution by the shareholders of the Issuer or the Co-Issuer of Proceedings to
                have the Issuer or Co-Issuer, as the case may be, adjudicated as bankrupt or
                insolvent, or the consent by the shareholders of the Issuer or the Co-Issuer to the
                institution of bankruptcy or insolvency Proceedings against the Issuer or Co-
                Issuer, or the filing by the Issuer or the Co-Issuer of a petition or answer or
                consent seeking reorganization or relief under the Bankruptcy Law or any other
                similar applicable law, or the consent by the Issuer or the Co-Issuer to the filing of
                any such petition or to the appointment of a receiver, liquidator, assignee, trustee,
                or sequestrator (or other similar official) of the Issuer or the Co-Issuer or of any
                substantial part of its property, or the making by the Issuer or the Co-Issuer of an
                assignment for the benefit of creditors, or the admission by the Issuer or the Co-
                Issuer in writing of its inability to pay its debts generally as they become due, or
                the taking of any action by the Issuer or the Co-Issuer in furtherance of any such
                action; or

     (i)        one or more final judgments is rendered against the Issuer or the Co-Issuer that
                exceed in the aggregate U.S.$2,000,000 and that remain unstayed, undischarged,




     US318495                                                                                   Page 132

                                                                                            010335
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
                                       of 30506/09/21 Page 146 of 310 PageID 13218
Case 3:21-cv-00538-N Document 26-38 Filed



                and unsatisfied for 30 days after the judgments become nonappealable, unless
                adequate funds have been reserved or set aside for their payment.

     5.2  Notice of Event of Default; Acceleration of Maturity; Rescission and
     Annulment

     (a)        Upon the occurrence of an Event of Default, the Trustee shall give prompt (and in
                no event later than five Business Days after becoming aware of such event) notice
                thereof to the Noteholders.

     (b)        If an Event of Default is continuing (other than an Event of Default specified in
                Section 5.1(e), (g) or (h)), the Trustee may, with consent of the Majority of the
                Controlling Class, and shall, upon the written direction of a Majority of the
                Controlling Class, declare the principal of all the Notes to be immediately payable
                by notice to the Applicable Issuers and the Noteholders, and upon that declaration
                the unpaid principal of all the Notes, together with all its accrued and unpaid
                interest (and any applicable Defaulted Interest Charge), and other amounts
                payable under this Indenture, shall become immediately payable.                    The
                Replacement Period shall terminate upon a declaration of acceleration (subject to
                re-commencement pursuant to Section 5.2(c)). If an Event of Default specified in
                Section 5.1(e), (g) or (h) occurs, all unpaid principal, together with all its accrued
                and unpaid interest (and any applicable Defaulted Interest Charge), of all the
                Notes, and other amounts payable under this Indenture, shall automatically
                become payable without any declaration or other act on the part of the Trustee or
                any Noteholder and the Replacement Period shall terminate automatically (subject
                to re-commencement pursuant to Section 5.2(c)).

     (c)        At any time after the declaration of acceleration of maturity has been made and
                before a judgment or decree for payment of the money due has been obtained by
                the Trustee, a Majority of the Controlling Class by written notice to the Issuer, the
                Trustee and the Preference Shares Paying Agent may rescind the declaration and
                its consequences:

                   (i) The Issuer or the Co-Issuer has paid or deposited with the Trustee a sum
                       sufficient to pay:

                       (A)     all unpaid installments of interest and principal on the Notes then
                               due;

                       (B)     to the extent that payment of the interest is lawful, interest on any
                               Deferred Interest and Defaulted Interest at the Applicable Note
                               Interest Rate or Default Interest Rate, as applicable;

                       (C)     all Administrative Expenses of the Co-Issuers and other sums paid
                               or advanced by the Trustee under this Indenture;




     US318495                                                                                  Page 133

                                                                                           010336
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
                                       of 30506/09/21 Page 147 of 310 PageID 13219
Case 3:21-cv-00538-N Document 26-38 Filed



                       (D)     all unpaid Senior Servicing Fees;

                       (E)     all amounts then payable to any Hedge Counterparty; and

                  (ii) The Trustee has determined that all Events of Default, other than the non-
                       payment of the interest on or principal of the Notes, have been (A) cured,
                       and a Majority of the Controlling Class by written notice to the Trustee
                       has agreed with that determination, or (B) waived as provided in Section
                       5.14.

                No such rescission shall affect any subsequent Default or impair any right
                consequent thereon. The Issuer shall not terminate any Hedge Agreement at any
                time after a declaration of acceleration of Maturity of the Notes has been made,
                unless such declaration and its consequences may no longer be rescinded and
                annulled in accordance with this Section 5.2(c) and liquidation of the Collateral
                has begun.

                If a declaration of acceleration is rescinded as described above:

                (x)    the Replacement Period, if terminated by the declaration, shall re-
                       commence on the date of the rescission (unless the Replacement Period
                       would have otherwise terminated before that date pursuant to clauses (i),
                       (ii), or (iii) of its definition); and

                (y)    the Trustee shall retain the Collateral in accordance with this Indenture. If
                       the retention of the Collateral is rescinded pursuant to Section 5.5, the
                       Notes may again be accelerated pursuant to Section 5.2(b),
                       notwithstanding any previous rescission of a declaration of acceleration
                       pursuant to this Section 5.2(c).

                No rescission shall affect any subsequent Default or impair any right resulting
                from the Default.

     (d)        Notwithstanding anything in this Section 5.2 to the contrary, the Notes will not be
                subject to acceleration by the Trustee, a Majority of the Controlling Class or any
                other Holders solely as a result of the failure to pay any amount due on Notes that
                are not of the Controlling Class.

     5.3        Collection of Indebtedness and Suits for Enforcement by Trustee

     The Applicable Issuers covenant that if a default occurs in the payment of any principal
     of or interest when payable on any Note, upon demand of the Trustee or the Holder of
     any affected Note, the Applicable Issuers shall pay to the Trustee, for the benefit of the
     Holder of the Note, the whole amount then payable on the Note for principal and interest
     with interest on the overdue principal and, to the extent that payments of the interest shall
     be legally enforceable, on overdue installments of interest and all other amounts owing to




     US318495                                                                                Page 134

                                                                                         010337
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
                                       of 30506/09/21 Page 148 of 310 PageID 13220
Case 3:21-cv-00538-N Document 26-38 Filed



     the Noteholders under this Indenture, at the Applicable Note Interest Rate or Default
     Interest Rate, as applicable, and, in addition, an amount sufficient to cover the costs and
     expenses of collection, including the reasonable compensation, expenses, disbursements
     and advances of the Trustee and the Holders and their agents and counsel.

     If the Issuer or the Co-Issuer fails to pay those amounts immediately on demand, the
     Trustee, in its own name and as Trustee of an express trust, may, with the consent of the
     Majority of the Controlling Class, and shall at the written direction of a Majority of the
     Controlling Class (subject to Section 6.3(e)), institute a Proceeding for the collection of
     the sums due, may prosecute the Proceeding to judgment or final decree, and may enforce
     the same against the Applicable Issuers or any other obligor on the Notes and collect the
     monies determined to be payable in the manner provided by law out of the Collateral.

     If an Event of Default is continuing, the Trustee may, with the consent of the Majority of
     the Controlling Class, and shall upon written direction of a Majority of the Controlling
     Class (subject to Section 6.3(e)), proceed to protect and enforce its rights and the rights of
     the Noteholders by any appropriate Proceedings as is deemed most effective (if no
     direction is received by the Trustee) or as the Trustee may be directed by a Majority of
     the Controlling Class, to protect and enforce the rights of the Trustee and the
     Noteholders, whether for the specific enforcement of any agreement in this Indenture or
     in aid of the exercise of any power granted in this Indenture, or to enforce any other
     proper remedy or legal or equitable right vested in the Trustee by this Indenture or by
     law. The reasonable compensation, costs, expenses, disbursements and advances
     incurred or paid by the Trustee and its agents and counsel, in connection with such
     Proceeding, including, without limitation, the exercise of any remedies pursuant to
     Section 5.4, shall be reimbursed to the Trustee pursuant to Section 6.8.

     If any Proceedings are pending relating to the Issuer or the Co-Issuer or any other obligor
     on the Notes under the Bankruptcy Law or any other applicable bankruptcy, insolvency
     or other similar law, or if a receiver, assignee, or trustee in bankruptcy or reorganization,
     liquidator, sequestrator or similar official has been appointed for or taken possession of
     the Issuer, the Co-Issuer or their respective property or any other obligor on the Notes or
     its property, or if any other comparable Proceedings are pending relating to the Issuer, the
     Co-Issuer or other obligor on the Notes, or the creditors or property of the Issuer, the Co-
     Issuer or other obligor on the Notes, the Trustee, regardless of whether the principal of
     any Notes is then payable by declaration or otherwise and regardless of whether the
     Trustee has made any demand pursuant to this Section 5.3, may, by intervention in the
     Proceedings or otherwise:

     (a)        file and prove claims for the whole amount of principal and interest owing and
                unpaid in respect of the Notes, and file any other papers or documents appropriate
                and take any other appropriate action (including sitting on a committee of
                creditors) to have the claims of the Trustee (including any claim for reasonable
                compensation to the Trustee and each predecessor Trustee, and their respective
                agents, attorneys, and counsel, and for reimbursement of all expenses and
                liabilities incurred, and all advances made, by the Trustee and each predecessor



     US318495                                                                               Page 135

                                                                                        010338
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
                                       of 30506/09/21 Page 149 of 310 PageID 13221
Case 3:21-cv-00538-N Document 26-38 Filed



                Trustee, except as a result of negligence or bad faith) and of the Noteholders
                allowed in any Proceedings relating to the Issuer, the Co-Issuer, or other obligor
                on the Notes or to the creditors or property of the Issuer, the Co-Issuer or other
                obligor on the Notes;

     (b)        unless prohibited by applicable law, vote on behalf of the Noteholders in any
                election of a trustee or a standby trustee in arrangement, reorganization,
                liquidation or other bankruptcy or insolvency Proceedings or Person performing
                similar functions in comparable Proceedings; and

     (c)        collect and receive any monies or other property payable to or deliverable on any
                such claims, and distribute all amounts received with respect to the claims of the
                Noteholders and of the Trustee on their behalf; and any trustee, receiver or
                liquidator, custodian or other similar official is authorized by each of the
                Noteholders to make payments to the Trustee, and, if the Trustee consents to
                making payments directly to the Noteholders, to pay to the Trustee amounts
                sufficient to cover reasonable compensation to the Trustee, each predecessor
                Trustee, and their respective agents, attorneys, and counsel, and all other
                reasonable expenses and liabilities incurred, and all advances made, by the
                Trustee and each predecessor Trustee except as a result of negligence or bad faith.

     Nothing in this Indenture shall authorize the Trustee to authorize or consent to or vote for
     or accept or adopt on behalf of the Holder of any Note, any plan of reorganization,
     arrangement, adjustment or composition affecting the Notes or any Noteholder, or to
     authorize the Trustee to vote on the claim of the Holder of any Note in any Proceeding
     except, as aforesaid, to vote for the election of a trustee in bankruptcy or similar Person.

     Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may not sell or
     liquidate the Collateral or institute Proceedings in furtherance of the sale or liquidation of
     the Collateral pursuant to this Section 5.3 except according to Section 5.5(a).

     5.4        Remedies

     (a)        If an Event of Default is continuing, and the Notes have been declared payable
                and the declaration and its consequences have not been rescinded, or at any time
                after the Stated Maturity, the Co-Issuers agree that the Trustee may, with the
                consent of the Majority of the Controlling Class, and shall, upon written direction
                of a Majority of the Controlling Class (subject to Section 6.3(e)), to the extent
                permitted by applicable law, exercise one or more of the following rights:

                  (i) institute Proceedings for the collection of all amounts then payable on the
                      Notes or otherwise payable under this Indenture, whether by declaration or
                      otherwise, enforce any judgment obtained, and collect from the Collateral
                      any monies adjudged due;




     US318495                                                                               Page 136

                                                                                        010339
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
                                       of 30506/09/21 Page 150 of 310 PageID 13222
Case 3:21-cv-00538-N Document 26-38 Filed



                  (ii) sell or liquidate all or a portion of the Collateral or interests in it, at one or
                       more public or private sales called and conducted in any manner permitted
                       by law and in accordance with Section 5.17;

                 (iii) institute Proceedings from time to time for the complete or partial
                       foreclosure of this Indenture with respect to the Collateral;

                 (iv) exercise any remedies of a secured party under the UCC and take any
                      other appropriate action to protect and enforce the rights of the Trustee
                      and the Noteholders under this Indenture; and

                  (v) exercise any other rights that may be available at law or in equity;

                except that the Trustee may not sell or liquidate the Collateral or institute
                Proceedings in furtherance of the sale or liquidation of the Collateral pursuant to
                this Section 5.4 except according to Section 5.5(a).

     (b)        If an Event of Default as described in Section 5.1(f) is continuing the Trustee
                may, with the consent of, and shall, at the written direction of, the Holders of not
                less than 25% of the Aggregate Outstanding Amount of the Controlling Class,
                subject to Section 5.8 (and subject to Section 6.3(e)), institute a Proceeding solely
                to compel performance of the covenant or agreement or to cure the representation
                or warranty, the breach of which gave rise to the Event of Default under Section
                5.1(f), and enforce any equitable decree or order arising from the Proceeding.

     (c)        Upon any sale, whether made under the power of sale given under this Indenture
                or by virtue of judicial Proceedings, any Holders or the Servicer (subject to the
                Servicing Agreement) may bid for and purchase any part of the Collateral and,
                upon compliance with the terms of sale, may hold, retain, possess, or dispose of
                the Collateral in its or their own absolute right without accountability.

                Upon any sale, whether made under the power of sale given under this Indenture
                or by virtue of judicial Proceedings, the receipt of the Trustee, or of the Officer
                making a sale under judicial Proceedings, shall be a sufficient discharge to the
                purchasers at any sale for their purchase money, and the purchasers shall not be
                obliged to see to its application.

                Any sale, whether under any power of sale given under this Indenture or by virtue
                of judicial Proceedings, shall bind the Co-Issuers, the Trustee and the
                Noteholders, shall operate to divest all interest whatsoever, either at law or in
                equity, of each of them in the property sold, and shall be a perpetual bar, both at
                law and in equity, against each of them and their successors and assigns, and
                against all Persons claiming through or under them.

     (d)        Notwithstanding any other provision of this Indenture, none of the Trustee, the
                Secured Parties or the Noteholders may, before the date that is one year and one




     US318495                                                                                     Page 137

                                                                                             010340
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
                                       of 30506/09/21 Page 151 of 310 PageID 13223
Case 3:21-cv-00538-N Document 26-38 Filed



                day (or if longer, any applicable preference period plus one day) after the payment
                in full of all Notes, institute against, or join any other Person in instituting against,
                the Issuer or the Co-Issuer any bankruptcy, reorganization, arrangement,
                insolvency, moratorium, or liquidation Proceedings, or other Proceedings under
                the Bankruptcy Law or any similar laws in any jurisdiction. Nothing in this
                Section 5.4 shall preclude the Trustee or any Secured Party (i) from taking any
                action before the expiration of that period in (A) any case or Proceeding
                voluntarily filed or commenced by the Issuer or the Co-Issuer or (B) any
                involuntary insolvency Proceeding filed or commenced by a Person other than a
                Secured Party or (ii) from commencing against the Issuer or the Co-Issuer or any
                of its properties any legal action that is not a bankruptcy, reorganization,
                arrangement, insolvency, moratorium or liquidation Proceeding.

     5.5        Optional Retention of Collateral

     (a)        Notwithstanding anything to the contrary in this Indenture, if an Event of Default
                is continuing, the Trustee shall retain the Collateral, collect, and cause the
                collection of the proceeds of the Collateral and make and apply all payments and
                deposits and maintain all accounts in respect of the Collateral and the Notes, and
                any Hedge Agreements (other than amounts received under a Hedge Agreement
                that are used in putting a Replacement Hedge in place), in accordance with the
                Priority of Payments and Section 10 and Section 12 unless:

                   (i) the Trustee, in consultation with the Servicer, determines that the
                       anticipated net proceeds of a sale or liquidation of the Collateral would be
                       sufficient to discharge in full the amounts then due and unpaid on the
                       Notes for principal and interest (including Defaulted Interest and Deferred
                       Interest and any interest on the Defaulted Interest and Deferred Interest),
                       all Administrative Expenses, all other amounts (if any) then payable to the
                       Hedge Counterparty by the Issuer (including any applicable termination
                       payments) net of all amounts then payable to the Issuer by the Hedge
                       Counterparty and all other amounts then payable under clause (3) of
                       Section 11.1(a)(i) and a Majority of the Controlling Class agrees with that
                       determination;

                  (ii) the Holders of a Super Majority of each of the Class A-1 Notes, the Class
                       A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes and
                       the Class E Notes direct the sale and liquidation of the Collateral; or

                 (iii) the Class A/B Overcollateralization Ratio is less than 90% and the Holders
                       of a Majority of the Class A-1 Notes, the Class A-2 Notes and the Class B
                       Notes voting together as a single Class direct the sale and liquidation of
                       the Collateral; provided that upon such direction, the Trustee shall (x)
                       first sell or liquidate any Collateral for which either (A) two or more bid-
                       side prices have been determined by an Approved Pricing Service or (B)
                       bid-side prices have been obtained from at least two nationally recognized



     US318495                                                                                     Page 138

                                                                                             010341
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
                                       of 30506/09/21 Page 152 of 310 PageID 13224
Case 3:21-cv-00538-N Document 26-38 Filed



                       broker-dealers selected by a Majority of the Controlling Class and (y)
                       thereafter shall sell or liquidate such remaining Collateral to the extent
                       such Collateral can be liquidated or sold in accordance with the Indenture
                       and applicable law; provided that any Collateral consisting of equity
                       securities or Defaulted Collateral Obligations shall not be subject to sale or
                       liquidation pursuant to this clause (iii).

                     If any Collateral is sold in accordance with clause (a)(iii)(x) above and
                Highland Capital Management, L.P. is the Servicer, the Servicer shall have the
                exclusive right to purchase such Collateral for the first two Business Days from
                the date the last of such bid-prices was determined by an Approved Pricing
                Service or obtained from a nationally recognized broker-dealer selected by a
                Majority of the Controlling Class with respect to such Collateral at a price equal
                to the highest bid-price for such Collateral that was determined by an Approved
                Pricing Service or obtained from a nationally recognized broker-dealer selected
                by a Majority of the Controlling Class and, thereafter, the Trustee may sell such
                Collateral to other parties in accordance with the terms hereof; provided that, in
                any such case, such sale to the Servicer or to any other party is effected in
                compliance with applicable law, including all notice and other provisions under
                the UCC.

                     The Trustee shall give written notice of the retention of the Collateral to the
                Issuer with a copy to the Co-Issuer and the Servicer. So long as the Event of
                Default is continuing, any retention pursuant to this Section 5.5(a) may be
                rescinded at any time when the conditions specified in clause (i) or (ii) exist.

     (b)        Nothing contained in Section 5.5(a) shall be construed to require the Trustee to
                sell the Collateral if the conditions in clause (i) or (ii) of Section 5.5(a) are not
                satisfied. Nothing contained in Section 5.5(a) shall be construed to require the
                Trustee to retain the Collateral if prohibited by applicable law.

     (c)        In determining whether the condition specified in Section 5.5(a)(i) exists, the
                Trustee, in consultation with the Servicer, shall obtain bid prices with respect to
                each security contained in the Collateral from two nationally recognized dealers
                (or if there is only one market maker, that market maker and if there is no market
                maker, from a pricing service) selected and specified by the Servicer to the
                Trustee in writing, at the time making a market in those securities, and shall
                compute the anticipated proceeds of sale or liquidation on the basis of the lower
                of the bid prices for each security. In addition, for the purposes of determining
                issues relating to the valuation of the Collateral, the satisfaction of the conditions
                specified in this Indenture, the execution of a sale or liquidation of the Collateral,
                and the execution of a sale or other liquidation of the Collateral in connection
                with a determination whether the condition specified in Section 5.5(a)(i) exists,
                the Trustee may retain, at the Issuer's expense, and rely on an opinion of an
                Independent investment banking firm of national reputation, which may be either
                of the Initial Purchasers.



     US318495                                                                                  Page 139

                                                                                           010342
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
                                       of 30506/09/21 Page 153 of 310 PageID 13225
Case 3:21-cv-00538-N Document 26-38 Filed



                The Trustee shall deliver to the Preference Shares Paying Agent (for forwarding
                to the Holders of Preference Shares), the Noteholders, the Co-Issuers, the Servicer
                and the Hedge Counterparties a report stating the results of any determination
                required pursuant to Section 5.5(a)(i). The Trustee shall make the determinations
                required by Section 5.5(a)(i) after an Event of Default at the written request of a
                Majority of the Controlling Class at any time during which the Trustee retains the
                Collateral pursuant to Section 5.5(a) (provided that to the extent any such request
                is made more than once per fiscal quarter, the Trustee may require that such
                determination be at the expense of such requesting Holders). The Trustee shall
                obtain (at the Issuer's expense) a letter of a firm of Independent certified public
                accountants confirming the accuracy of each calculation made by the Trustee
                pursuant to Section 5.5(a)(i) and certifying their conformity to the requirements of
                this Indenture.

     (d)        Notwithstanding anything in this Indenture to the contrary, the Trustee may not,
                and the Noteholders representing the requisite percentage of the Aggregate
                Outstanding Amount of the Notes specified in Section 5.4 or 5.5, may not instruct
                the Trustee to sell or liquidate or (except in connection with the concurrent
                execution of a Replacement Hedge) terminate any Hedge Agreement during the
                continuance of an Event of Default until all Collateral other than the Hedge
                Agreements has been sold or liquidated and its proceeds applied in accordance
                with this Indenture.

     (e)        Collateral may not be sold or liquidated pursuant to Section 5.5(a)(i) after the last
                date on which the sale or liquidation is permitted under Section 5.5(a)(i) with
                respect to a determination made pursuant to Section 5.5(a)(i) (the last permitted
                date being determined by the Trustee under Section 5.5(a)(i)), unless a new
                determination is made in accordance with Section 5.5(a)(i) and the Collateral is
                sold or liquidated before the last sale date permitted in accordance with the new
                determination.

     5.6        Trustee May Enforce Claims Without Possession of Notes

     All rights of action and claims under this Indenture or under any of the Notes may be
     prosecuted and enforced by the Trustee without the possession of any of the Notes or
     their production in any trial or other Proceeding relating to them, and any Proceeding
     instituted by the Trustee shall be brought in its own name as trustee of an express trust,
     and any recovery of judgment shall be applied as provided in Section 5.7.

     In any Proceedings brought by the Trustee (and any Proceedings involving the
     interpretation of any provision of this Indenture to which the Trustee shall be a party) the
     Trustee shall be held to represent all the Noteholders.




     US318495                                                                                 Page 140

                                                                                          010343
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
                                       of 30506/09/21 Page 154 of 310 PageID 13226
Case 3:21-cv-00538-N Document 26-38 Filed



     5.7        Application of Money Collected

     Any money collected by the Trustee with respect to the Notes pursuant to this Section 5
     and any money that may then be held or subsequently received by the Trustee with
     respect to the Notes under this Indenture shall be applied, subject to Section 13.1 and in
     accordance with Section 11.1, at the dates fixed by the Trustee.

     5.8        Limitation on Suits

     No Holder of any Note shall have any right to institute any Proceedings, judicial or
     otherwise, with respect to this Indenture, or for the appointment of a receiver or trustee,
     or for any other remedy under this Indenture, unless:

     (a)        the Holder has previously given to the Trustee written notice of an Event of
                Default;

     (b)        the Holders of not less than 25% of the Aggregate Outstanding Amount of the
                Controlling Class shall have made written request to the Trustee to institute
                Proceedings with respect to the Event of Default in its own name as Trustee under
                this Indenture and the Holders have offered to the Trustee indemnity satisfactory
                to it against the expenses and liabilities to be incurred in compliance with the
                request;

     (c)        the Trustee for 30 days after its receipt of the notice, request and offer of
                indemnity has failed to institute a Proceeding; and

     (d)        no direction inconsistent with the written request has been given to the Trustee
                during the 30 day period by a Majority of the Controlling Class.

     No Noteholder shall have any right in any manner whatsoever by virtue of, or by availing
     of, any provision of this Indenture to affect the rights of any other Noteholders of the
     same Class or to obtain or to seek to obtain priority or preference over any other Holders
     of Notes of the same Class or to enforce any right under this Indenture, except in the
     manner provided in this Indenture and for the equal and ratable benefit of all the Holders
     of Notes of the same Class subject to and in accordance with Section 13.1 and the Priority
     of Payments or Section 11.2, as the case may be.

     If the Trustee receives conflicting or inconsistent requests and indemnity from two or
     more groups of Holders of the Controlling Class, each representing less than a Majority
     of the Controlling Class pursuant to this Section 5.8, the Trustee shall take the action
     requested by the Holders of the largest percentage in Aggregate Outstanding Amount of
     the Controlling Class, notwithstanding any other provisions of this Indenture but subject
     to Section 6.3(e).




     US318495                                                                             Page 141

                                                                                      010344
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
                                       of 30506/09/21 Page 155 of 310 PageID 13227
Case 3:21-cv-00538-N Document 26-38 Filed



     5.9        Unconditional Rights of Noteholders

     Notwithstanding any provision of this Indenture other than this Section 5.9 and Sections
     2.8(i), 5.4(d), and 13.1, the Holder of any Note shall have the right, which is absolute and
     unconditional, to receive payment of the principal of and interest on the Note as it comes
     due in accordance with the Priority of Payments and Section 13.1, and, subject to Section
     5.8, to institute proceedings for the enforcement of any such payment, and that right shall
     not be impaired without the consent of the Holder. Noteholders ranking junior to Notes
     still Outstanding may not institute proceedings for the enforcement of any such payment
     until no Note ranking senior to their Note remains Outstanding, subject to Section 5.8.
     For so long as any Notes are Outstanding, the Preference Shares Paying Agent shall not
     be entitled to any payment of any amount for payments to the Holders of the Preference
     Shares pursuant to the Preference Share Documents, to the extent legally permitted, on a
     claim against the Issuer unless there are sufficient funds to pay such amounts to the
     Preference Shares Paying Agent in accordance with the Priority of Payments.

     5.10       Restoration of Rights and Remedies

     If the Trustee or the Holder of any Note has instituted any Proceeding to enforce any
     right under this Indenture and the Proceeding has been discontinued or abandoned for any
     reason, or has been determined adversely to the Trustee or to the Holder, then, subject to
     any determination in the Proceeding, the Co-Issuers, the Trustee and the Holder shall be
     restored to their former positions under this Indenture, and thereafter all rights of the
     Trustee and the Holder shall continue as though no Proceeding had been instituted.

     5.11       Rights and Remedies Cumulative

     No right in this Indenture conferred on or reserved to the Trustee or to the Noteholders is
     intended to be exclusive of any other right, and every right shall, to the extent permitted
     by law, be cumulative and in addition to every other right given under this Indenture or
     now or hereafter existing at law or in equity or otherwise. The assertion or employment
     of any right under this Indenture, or otherwise, shall not prevent the concurrent assertion
     or employment of any other appropriate right.

     5.12       Delay or Omission Not Waiver

     No delay or omission of the Trustee or the Holder of any Note to exercise any right
     accruing upon any Event of Default shall impair the right or be a waiver of the Event of
     Default or an acquiescence in it or of a subsequent Event of Default. Every right given
     by this Section 5 or by law to the Trustee or to the Noteholders may be exercised from
     time to time, and as often as deemed expedient, by the Trustee or by the applicable
     Noteholders.




     US318495                                                                             Page 142

                                                                                      010345
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
                                       of 30506/09/21 Page 156 of 310 PageID 13228
Case 3:21-cv-00538-N Document 26-38 Filed



     5.13       Control by Majority of the Controlling Class

     (a)        Notwithstanding any other provision of this Indenture, during the continuance of
                an Event of Default, a Majority of the Controlling Class may institute and direct
                the time, method and place of conducting any Proceeding for any remedy
                available to the Trustee, or exercising any right of the Trustee with respect to the
                Notes if:

                  (i) the direction does not conflict with any rule of law or with any express
                      provision of this Indenture; and

                  (ii) the Trustee has been indemnified to its reasonable satisfaction (and the
                       Trustee need not take any action that it determines might involve it in
                       liability unless it has received an indemnity against the liability).

                Notwithstanding the foregoing, only a Majority of the Controlling Class may
                direct proceedings with respect to remedies specified in Section 5.4(a) or
                otherwise with respect to the Collateral.

     (b)        The Trustee may take any other action deemed proper by the Trustee that is not
                inconsistent with a direction under Section 5.13(a). Subject to Section 6.1, the
                Trustee need not take any action that it determines might involve it in liability or
                expense (unless the Trustee has received an indemnity against the liabilities and
                expenses reasonably satisfactory to it) and during the continuance of an Event of
                Default that has not been cured, or waived, the Trustee shall, before receiving
                directions from a Majority of the Controlling Class, exercise the rights expressly
                vested in it by this Indenture and use the same degree of care and skill in their
                exercise with respect to the Event of Default as is required by Section 6.1(b).

     (c)        Any direction to the Trustee to undertake a Sale of the Collateral shall be in
                accordance with Section 5.4 or 5.5.

     5.14       Waiver of Past Defaults

     Before a judgment or decree for payment of any money due has been obtained by the
     Trustee, as provided in this Section 5, a Majority of the Controlling Class may on behalf
     of the Holders of all the Notes, with respect to the Notes waive any past Default and its
     consequences, except a Default:

     (a)        in the payment of the principal or Redemption Price of any Note or in the
                payment of interest (including Defaulted Interest, Deferred Interest, and any
                interest on Defaulted Interest or Deferred Interest) on the Notes;

     (b)        with respect to a provision of this Indenture that under Section 8.2 cannot be
                modified or amended without the waiver or consent of the Holder of each
                Outstanding Note adversely affected by the modification or amendment;




     US318495                                                                                Page 143

                                                                                         010346
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
                                       of 30506/09/21 Page 157 of 310 PageID 13229
Case 3:21-cv-00538-N Document 26-38 Filed



     (c)        in the payment of amounts due to the Servicer, the Trustee or the Hedge
                Counterparty, which may only be waived with the consent of the affected party;
                or

     (d)        arising as a result of an Event of Default described in Section 5.1(e), (g) or (h).

     Upon any such waiver, the Default shall cease to exist, and any Event of Default arising
     from it shall be cured, for every purpose of this Indenture, but no such waiver shall
     extend to any subsequent or other Default or impair any right consequent thereto. The
     Trustee shall promptly give written notice of any such waiver to the Servicer, S&P, the
     Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares) and
     each Noteholder.

     5.15       Undertaking for Costs

     All parties to this Indenture agree, and each Holder of any Note by its acceptance of its
     Note agrees, that in any suit for the enforcement of any right under this Indenture, or in
     any suit against the Trustee or the Servicer for any action taken or omitted by it as
     Trustee or for any action taken or omitted by the Servicer, as applicable, any court may in
     its discretion require the filing by any party litigant in the suit of an undertaking to pay
     the costs of the suit, and that the court may in its discretion assess reasonable costs,
     including reasonable attorneys' fees, against any party litigant in the suit, having due
     regard to the merits and good faith of the claims or defenses made by the party litigant.
     This Section 5.15 shall not apply to any suit instituted by the Trustee or the Servicer, to
     any suit instituted by any Holder, or group of Holders, of Notes holding in the aggregate
     more than 10% in Aggregate Outstanding Amount of the Controlling Class, or to any suit
     instituted by any Noteholder for the enforcement of the payment of the principal of or
     interest on any Note or any other amount payable under this Indenture after the applicable
     Stated Maturity (or, in the case of redemption, after the applicable Redemption Date).

     5.16       Waiver of Stay or Extension Laws

     To the extent that they may lawfully do so, the Co-Issuers covenant that they will not at
     any time insist on, or plead, or in any manner whatsoever claim or take the benefit or
     advantage of, any stay or extension law or any valuation, appraisement, redemption, or
     marshalling law or rights, in each case wherever enacted, now or at any time hereafter in
     force, that may affect the covenants, the performance of, or any remedies under this
     Indenture. To the extent that they may lawfully do so, the Co-Issuers expressly waive all
     benefit or advantage of any such law or rights, and covenant that they shall not delay or
     impede the execution of any power in this Indenture granted to the Trustee or the
     Noteholders but will permit the execution of every power as though the law had not been
     enacted or rights created.




     US318495                                                                                   Page 144

                                                                                            010347
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
                                       of 30506/09/21 Page 158 of 310 PageID 13230
Case 3:21-cv-00538-N Document 26-38 Filed



     5.17       Sale of Collateral

     (a)        The power to effect any sale (a Sale) of any portion of the Collateral pursuant to
                Sections 5.4 and 5.5 shall not be exhausted by any one or more Sales as to any
                portion of the Collateral remaining unsold, but shall continue unimpaired until the
                entire Collateral is sold or all amounts secured by the Collateral have been paid.
                The Trustee may upon notice to the Noteholders and the Preference Shares Paying
                Agent (for forwarding to the Holders of Preference Shares), and shall, at the
                direction of a Majority of the Controlling Class with respect to Collateral, from
                time to time postpone any Sale by public announcement made at the time and
                place of the Sale. The Trustee waives its rights to any amount fixed by law as
                compensation for any Sale. The Trustee may deduct the reasonable expenses
                (including the reasonable fees and expenses of its agents and attorneys) incurred
                by it in connection with a Sale from its proceeds notwithstanding Section 6.8.

     (b)        The Trustee may bid for and acquire any portion of the Collateral in connection
                with a public Sale of the Collateral, and may pay all or part of the purchase price
                by crediting against amounts owing on the Notes or other amounts secured by the
                Collateral all or part of the net proceeds of the Sale after deducting the reasonable
                expenses incurred by the Trustee in connection with the Sale notwithstanding
                Section 6.8. The Notes need not be produced to complete any Sale, or for the net
                proceeds of the Sale to be credited against amounts owing on the Notes. The
                Trustee may hold, lease, operate, manage or otherwise deal with any property so
                acquired in any manner permitted by law in accordance with this Indenture.

     (c)        If any portion of the Collateral consists of securities issued without registration
                under the Securities Act (Unregistered Securities), the Trustee may seek an
                Opinion of Counsel, or, if no Opinion of Counsel can be obtained, seek a no
                action position from the Securities and Exchange Commission or any other
                relevant federal or state regulatory authorities, regarding the legality of a public or
                private Sale of the Unregistered Securities.

     (d)        The Trustee shall execute and deliver an appropriate instrument of transfer
                transferring its interest in any portion of the Collateral in connection with its Sale.
                In addition, the Trustee is irrevocably appointed the agent and attorney-in-fact of
                the Issuer to transfer its interest in any portion of the Collateral in connection with
                its Sale, and to take all action necessary to effect the Sale. No purchaser or
                transferee at a Sale shall be bound to ascertain the Trustee's authority, to inquire
                into the satisfaction of any conditions precedent, or see to the application of any
                monies.

     5.18       Action on the Notes

     The Trustee's right to seek and recover judgment on the Notes or under this Indenture
     shall not be affected by the seeking or obtaining of or application for any other relief
     under or with respect to this Indenture. Neither the lien of this Indenture nor any rights or




     US318495                                                                                   Page 145

                                                                                            010348
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
                                       of 30506/09/21 Page 159 of 310 PageID 13231
Case 3:21-cv-00538-N Document 26-38 Filed



     remedies of the Trustee or the Noteholders shall be impaired by the recovery of any
     judgment by the Trustee against the Issuer or by the levy of any execution under the
     judgment on any portion of the Collateral or on any of the assets of the Issuer or the Co-
     Issuer.

     6.         THE TRUSTEE

     6.1        Certain Duties and Responsibilities

     (a)        Except during the continuance of an Event of Default known to the Trustee:

                  (i) the Trustee undertakes to perform the duties and only the duties
                      specifically provided in this Indenture, and no implied covenants or
                      obligations shall be read into this Indenture against the Trustee; and

                  (ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
                       as to the truth of the statements and the correctness of the opinions
                       expressed therein, on certificates or opinions furnished to the Trustee and
                       conforming to the requirements of this Indenture; the Trustee shall
                       examine any certificates or opinions that by any provision of this
                       Indenture are specifically required to be furnished to the Trustee to
                       determine whether or not they substantially conform on their face to the
                       requirements of this Indenture and shall promptly notify the party
                       delivering the same if the certificate or opinion does not conform. If a
                       corrected form has not been delivered to the Trustee within 15 days after
                       the notice from the Trustee, the Trustee shall so notify the Noteholders and
                       the Preference Shares Paying Agent (for forwarding to the Holders of
                       Preference Shares).

     (b)        If the Trustee has actual knowledge that an Event of Default is continuing, the
                Trustee shall, before the receipt of directions from a Majority of the Controlling
                Class, exercise the rights and powers vested in it by this Indenture, and use the
                same degree of care and skill in its exercise, as a prudent Person would use under
                the circumstances in the conduct of the Person's own affairs.

     (c)        No provision of this Indenture shall be construed to relieve the Trustee from
                liability for its own negligent action, its own negligent failure to act or its own
                willful misconduct, except that:

                  (i) this subsection shall not be construed to limit the effect of subsection (a)
                      of this Section 6.1;

                  (ii) the Trustee shall not be liable for any error of judgment made in good faith
                       by a Trust Officer, unless it is proven that the Trustee was negligent in
                       ascertaining the pertinent facts;




     US318495                                                                                Page 146

                                                                                        010349
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
                                       of 30506/09/21 Page 160 of 310 PageID 13232
Case 3:21-cv-00538-N Document 26-38 Filed



                 (iii) the Trustee shall not be liable with respect to any action taken or omitted
                       to be taken by it in good faith in accordance with the direction of the
                       Issuer or the Co-Issuer or the Servicer in accordance with this Indenture or
                       a Majority (or the other percentage required or permitted by this
                       Indenture) of the Controlling Class (or other Class if required or permitted
                       by this Indenture) relating to the time, method, and place of conducting
                       any Proceeding for any remedy available to the Trustee, or exercising any
                       trust or power conferred on the Trustee, under this Indenture; and

                 (iv) no provision of this Indenture shall require the Trustee to expend or risk its
                      own funds or otherwise incur any financial liability in the performance of
                      any of its duties under this Indenture, or in the exercise of any of its rights
                      contemplated under this Indenture, if it has reasonable grounds for
                      believing that repayment of the funds or indemnity satisfactory to it
                      against the risk or liability is not reasonably assured to it; provided that
                      the reasonable costs of performing its ordinary services under this
                      Indenture shall not be deemed a "financial liability" for purposes hereof.

     (d)        For all purposes under this Indenture, the Trustee shall not have notice or
                knowledge of any Event of Default described in Section 5.1(d) through 5.1(i) or
                any Default described in Section 5.1(e) through 5.1(i) unless a Trust Officer
                assigned to and working in the Corporate Trust Office has actual knowledge of it
                or unless written notice of any event that is in fact the an Event of Default or
                Default is received by the Trustee at the Corporate Trust Office, and the notice
                references the Notes generally, the Issuer, the Co-Issuer, the Collateral or this
                Indenture. For purposes of determining the Trustee's responsibility and liability
                under this Indenture, whenever reference is made in this Indenture to an Event of
                Default or a Default, the reference shall be construed to refer only to an Event of
                Default or Default of which the Trustee has notice as described in this Section 6.1.

     (e)        Whether or not therein expressly so provided, every provision of this Indenture
                relating to the conduct or affecting the liability of or affording protection to the
                Trustee shall be subject to this Section 6.1 and Section 6.3.

     6.2        Notice of Default

     Promptly (and in no event later than five Business Days) after the occurrence of any
     Default known to the Trustee or after any declaration of acceleration has been made or
     delivered to the Trustee pursuant to Section 5.2, the Trustee shall transmit notice of all
     Defaults under this Indenture known to the Trustee, unless the Default has been cured or
     waived, and of the declaration by mail to the Servicer and the Co-Issuers, each Rating
     Agency, the Preference Shares Paying Agent (for forwarding to the Holders of Preference
     Shares) and to all Noteholders, as their names and addresses appear on the Indenture
     Register, the Irish Stock Exchange, for so long as any Class of Notes is listed on the Irish
     Stock Exchange and so long as the rules of the exchange so require, and, upon written




     US318495                                                                                 Page 147

                                                                                          010350
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
                                       of 30506/09/21 Page 161 of 310 PageID 13233
Case 3:21-cv-00538-N Document 26-38 Filed



     request therefor by a Beneficial Owner in the form of Exhibit H certifying that it is a
     Beneficial Owner, to the Beneficial Owner (or its designee).

     6.3        Certain Rights of Trustee

     Except as otherwise provided in Section 6.1:

     (a)        the Trustee may rely and shall be protected in acting or refraining from acting on
                any resolution, certificate, statement, instrument, opinion, report, notice, request,
                direction, consent, order, note, or other paper or document (including but not
                limited to any reports prepared and delivered under Section 10) believed by it to
                be genuine and to have been signed or presented by the proper party or parties;

     (b)        any request or direction of the Issuer or the Co-Issuer mentioned in this Indenture
                shall be sufficiently evidenced by an Issuer Request or Issuer Order;

     (c)        whenever in the administration of this Indenture the Trustee

                   (i) deems it desirable that a matter be proved or established before taking,
                       suffering, or omitting any action under this Indenture, the Trustee may, in
                       the absence of bad faith on its part, rely on an Officer's certificate (unless
                       other evidence is specifically prescribed in this Indenture) or

                  (ii) is required to determine the value of, or any other matter with respect to,
                       any Collateral or funds under this Indenture or the cash flows projected to
                       be received therefrom, the Trustee may, in the absence of bad faith on its
                       part, rely on reports of nationally recognized accountants, investment
                       bankers or other persons qualified to provide the information required to
                       make the determination, including nationally recognized dealers in
                       securities of the type being valued and securities quotation services;

     (d)        as a condition to taking or omitting to take any action under this Indenture, the
                Trustee may consult with counsel and the advice of the counsel or any Opinion of
                Counsel shall be full and complete authorization and protection with respect to
                any action taken or omitted by it under this Indenture in good faith and in reliance
                thereon;

     (e)        the Trustee need not exercise any of the rights or powers vested in it by this
                Indenture at the request or direction of any of the Noteholders (or other Person
                authorized or permitted hereby to give such direction) pursuant to this Indenture,
                unless the Holders (or such Person, as the case may be) have offered to the
                Trustee security or indemnity satisfactory to it against the costs and liabilities that
                might reasonably be incurred by it in compliance with the request or direction;

     (f)        the Trustee need not make any investigation into the facts or matters stated in any
                resolution, certificate, statement, instrument, opinion, report, notice, request,




     US318495                                                                                   Page 148

                                                                                            010351
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
                                       of 30506/09/21 Page 162 of 310 PageID 13234
Case 3:21-cv-00538-N Document 26-38 Filed



                direction, consent, order, note or other paper or document, but the Trustee, in its
                discretion, may, and upon the written direction of a Majority of the Controlling
                Class, subject to Section 6.3(e), shall, make any the further inquiry or
                investigation into the facts or matters that it deems appropriate or as it is directed,
                and the Trustee shall be entitled, on reasonable prior notice to the Co-Issuers and
                the Servicer, to examine the books and records relating to the Notes, the
                Collateral, personally or by agent or attorney, during the Co-Issuers' or the
                Servicer's normal business hours. The Trustee shall, and shall cause its agents to,
                hold in confidence all such information, except to the extent (i) disclosure may be
                required by law by any regulatory or administrative authority and (ii) that the
                Trustee, in its sole judgment, determines that disclosure is consistent with its
                obligations under this Indenture; provided, however, that the Trustee may
                disclose on a confidential basis any such information to its agents, attorneys and
                auditors in connection with the performance of its responsibilities hereunder;

     (g)        the Trustee may execute any of the trusts or powers under this Indenture or
                perform any duties under this Indenture either directly or by or through agents or
                attorneys, and the Trustee shall not be responsible for any misconduct or
                negligence on the part of any non-Affiliated agent, or non-Affiliated attorney,
                appointed with due care by it under this Indenture;

     (h)        the Trustee shall not be liable for any action it takes or omits to take in good faith
                that it reasonably believes to be authorized or within its rights or powers under
                this Indenture;

     (i)        nothing in this Indenture shall be construed to impose an obligation on the Trustee
                to recalculate, evaluate, or verify any report, certificate or information received
                from the Issuer or Servicer;

     (j)        the Trustee may request and receive (and rely on) instruction from the Issuer, the
                Servicer, or the accountants identified in the Accountants' Certificate (and in the
                absence of its receipt of timely instruction from them, may obtain from an
                Independent accountant at the expense of the Issuer) as to the application of
                GAAP to the extent any defined term in this Indenture, or any calculation required
                to be made or determined by the Trustee under this Indenture, is dependent on or
                defined by reference to United States generally accepted accounting principles
                (GAAP), in any instance;

     (k)        the permissive rights of the Trustee to take or refrain from taking any actions
                enumerated in this Indenture are not duties;

     (l)        the Trustee is not responsible for the accuracy of the books and records of, or for
                any acts or omissions of, the Depository, any Transfer Agent, Custodian,
                Securities Intermediary, Collateral Administrator, Clearstream, Euroclear,
                Calculation Agent or any Paying Agent (in each case, other than the Bank acting
                in that capacity);




     US318495                                                                                   Page 149

                                                                                            010352
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
                                       of 30506/09/21 Page 163 of 310 PageID 13235
Case 3:21-cv-00538-N Document 26-38 Filed



     (m)        in purchasing or disposing of any asset permitted by this Indenture, the Trustee is
                authorized to deal with itself (in its individual capacity) or with any one or more
                of its Affiliates, whether it or the Affiliate is acting as a subagent of the Trustee or
                for any third Person or dealing as principal for its own account. If otherwise
                qualified, obligations of the Bank or any of its Affiliates shall qualify as Eligible
                Investments under this Indenture; and

     (n)        if the Bank is also acting in the capacity of Paying Agent, Transfer Agent,
                Custodian, Calculation Agent or Securities Intermediary under this Indenture, the
                rights protections, immunities, and indemnities afforded to the Trustee pursuant to
                this Section 6 shall also be afforded to the Bank acting in those capacities.

     6.4        Not Responsible for Recitals or Issuance of the Notes

     The recitals contained in this Indenture and in the Notes, other than the Certificate of
     Authentication, shall be taken as the statements of the Applicable Issuers. The Trustee
     assumes no responsibility for their correctness. The Trustee makes no representation as
     to the validity or sufficiency of this Indenture (except as may be made with respect to the
     validity of the Trustee's obligations under this Indenture), the Collateral or the Notes.
     The Trustee shall not be accountable for the use or application by the Co-Issuers of the
     Notes or their proceeds or any money paid to the Co-Issuers pursuant to this Indenture.

     6.5        May Hold Notes

     (a)        The Trustee, any Paying Agent, Indenture Registrar or any other agent of the Co-
                Issuers, in its individual or any other capacity, may become the owner or pledgee
                of Notes and may otherwise deal with the Co-Issuers or any of their Affiliates
                with the same rights it would have if it were not Trustee, Paying Agent, Indenture
                Registrar or other agent.

     6.6        Acquisition of Preference Shares

     The Trustee, in its individual or any other capacity, agrees that after the initial
     distribution of the Preference Shares, neither the Trustee nor any of its affiliates (as
     defined in the Plan Asset Regulation) will acquire any Preference Shares (including
     pursuant to a Maturity Extension, a Refinancing and the Amendment Buy-Out Option)
     unless such acquisition would not, as determined by the Trustee in reliance on
     representations made in the applicable transfer certificates with respect thereto, result in
     persons that have represented that they are Benefit Plan Investors owning 25% or more of
     the Aggregate Outstanding Amount of any of the Class I Preference Shares or the Class II
     Preference Shares immediately after such acquisition (determined in accordance with
     Section 3(42) of ERISA, this Indenture and the Preference Share Documents). Any
     Preference Shares held as principal by the Trustee or any of its affiliates shall be
     disregarded and shall not be treated as outstanding for purposes of determining
     compliance with such 25% limitation to the extent that such person has represented that it
     is not a Benefit Plan Investor.




     US318495                                                                                    Page 150

                                                                                             010353
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
                                       of 30506/09/21 Page 164 of 310 PageID 13236
Case 3:21-cv-00538-N Document 26-38 Filed



     6.7        Money Held in Trust

     Money held by the Trustee under this Indenture shall be held in trust to the extent
     required in this Indenture. The Trustee shall be under no liability for interest on any
     money received by it under this Indenture except as otherwise agreed on with the Issuer
     and except to the extent of income or other gain on assets that are deposits in or
     certificates of deposit of the Bank in its commercial capacity and income or other gain
     actually received by the Trustee on Eligible Investments. Under no circumstances shall
     the Trustee be responsible for any losses on assets purchased in accordance with an Issuer
     Order or a written order or request by the Servicer, unless such asset is purchased in an
     obligation of the Trustee in its corporate capacity.

     6.8        Compensation and Reimbursement

     (a)        The Issuer agrees:

                  (i) to pay the Trustee on each Payment Date reasonable compensation for all
                      services rendered by it under this Indenture in accordance with its letter
                      agreement with the Trustee (which compensation shall not be limited by
                      any provision of law in regard to the compensation of a trustee of an
                      express trust);

                  (ii) except as otherwise expressly provided in this Indenture or in its letter
                       agreement with the Trustee, to reimburse the Trustee in a timely manner
                       upon its request for all reasonable expenses, disbursements and advances
                       incurred or made by the Trustee in accordance with this Indenture
                       (including securities transaction charges and the reasonable compensation
                       and expenses and disbursements of its agents and legal counsel and of any
                       accounting firm or investment banking firm employed by the Trustee
                       pursuant to Section 5.4, 5.5, 10.5 or 10.7, except any such expense,
                       disbursement or advance attributable to its negligence, willful misconduct
                       or bad faith) but with respect to securities transaction charges, only to the
                       extent they have not been waived during a Due Period due to the Trustee's
                       receipt of a payment from a financial institution with respect to certain
                       Eligible Investments, as specified by the Servicer;

                 (iii) to indemnify the Trustee and its officers, directors, employees and agents
                       for any loss, liability or expense (including reasonable attorney's fees and
                       costs) incurred without negligence, willful misconduct or bad faith on their
                       part, arising out of or in connection with the acceptance or administration
                       of this Indenture or the performance of its duties hereunder, including the
                       costs and expenses of defending themselves against any claim or liability
                       in connection with the exercise or performance of any of their powers or
                       duties under this Indenture; and




     US318495                                                                                Page 151

                                                                                         010354
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
                                       of 30506/09/21 Page 165 of 310 PageID 13237
Case 3:21-cv-00538-N Document 26-38 Filed



                 (iv) to pay the Trustee reasonable additional compensation together with its
                      expenses (including reasonable counsel fees and costs) for any collection
                      action taken pursuant to Section 6.14.

     (b)        The Trustee shall receive amounts pursuant to this Section 6.8 as provided in
                Sections 11.1(a)(i) and (ii) but only to the extent that funds are available for their
                payment. Subject to Section 6.10, the Trustee shall continue to serve as Trustee
                under this Indenture notwithstanding the fact that the Trustee has not received
                amounts due to it under this Indenture. No direction by the Noteholders shall
                affect the right of the Trustee to collect amounts owed to it under this Indenture.
                If on any date when a fee is payable to the Trustee pursuant to this Indenture
                insufficient funds are available for its payment any portion of a fee not so paid
                shall be deferred and payable on the next date on which a fee is payable and
                sufficient funds are available for it.

     (c)        The Trustee agrees not to cause the filing of a petition in bankruptcy for the non-
                payment to the Trustee of any amounts provided by this Section 6.8 until at least
                one year and one day, or if longer the applicable preference period then in effect
                plus one day, after the payment in full of all Notes issued under this Indenture and
                the payment to the Preference Shares Paying Agent of all amounts payable with
                respect to the Preference Shares in accordance with the Priority of Payments.
                Nothing in this Section 6.8(c) shall prohibit or otherwise prevent the Trustee from
                filing proofs of claim in any bankruptcy, insolvency or similar proceeding.

     (d)        The indemnification set forth in this Section 6.8 shall survive the termination of
                this Indenture.

     6.9        Corporate Trustee Required; Eligibility

     There shall at all times be a Trustee under this Indenture that is an Independent "bank"
     (within the meaning of the Investment Company Act) organized and doing business
     under the laws of the United States of America or of any state of the United States,
     authorized under those laws to exercise corporate trust powers, having a combined capital
     and surplus of at least U.S.$200,000,000, subject to supervision or examination by federal
     or state banking authority, having a rating of at least "Baa1" (and not on credit watch with
     negative implications) by Moody's and at least "BBB+" by S&P, and having an office
     within the United States. In addition, the Trustee shall not be "affiliated" (within the
     meaning of Rule 405 under the Securities Act) with either of the Co-Issuers or any person
     involved in the organization or operation of either of the Co-Issuers and shall not provide
     credit or credit enhancement to either of the Co-Issuers; provided that the requirements of
     the preceding sentence shall be met if (a) the Trustee is not "affiliated" (as defined in the
     preceding sentence) with the Issuer, the Co-Issuer, the Administrator or the Share
     Registrar, (b) neither the Trustee nor the Issuer has actual knowledge, or has received
     written notice, that the Trustee is "affiliated" (as defined in the preceding sentence) with
     any person involved with the organization or operation of either of the Co-Issuers, and (c)
     the Trustee has not provided and does not provide credit or credit enhancement to either



     US318495                                                                                  Page 152

                                                                                           010355
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
                                       of 30506/09/21 Page 166 of 310 PageID 13238
Case 3:21-cv-00538-N Document 26-38 Filed



     of the Co-Issuers. For purposes of the preceding clause (b), (i) the "actual knowledge" of
     the Trustee shall mean (x) its knowledge of those persons who have been expressly
     identified in writing to it by either or both of the Co-Issuers, or the Servicer on their
     behalf or (y) any persons otherwise actually known to a Responsible Officer of the
     Trustee, in either case, to be a person involved with the organization or operation either
     of the Co-Issuers, without any duty of independent inquiry or investigation on the part of
     the Trustee, and (ii) unless and except to the extent it has been otherwise expressly
     notified in writing by the Issuer, or the Servicer on its behalf , the Trustee shall be entitled
     to presume that the Issuer has no knowledge of such an affiliation. If the Trustee
     publishes reports of condition at least annually, pursuant to law or to the requirements of
     its supervising or examining authority, then for the purposes of this Section 6.9, the
     combined capital and surplus of the Trustee shall be its combined capital and surplus in
     its most recent published report of condition. If at any time the Trustee ceases to be
     eligible in accordance with this Section 6.9, it shall resign immediately in the manner and
     with the effect specified in Section 6.10.

     6.10       Resignation and Removal; Appointment of Successor

     (a)        No resignation or removal of the Trustee and no appointment of a successor
                Trustee pursuant to this Section 6 shall become effective until the acceptance of
                appointment by the successor Trustee under Section 6.11. The indemnification in
                favor of the Trustee shall survive any resignation or removal of the Trustee.

     (b)        The Trustee may resign at any time by giving not less than 30 days’ written notice
                to the Co-Issuers, the Servicer, the Noteholders, the Preference Shares Paying
                Agent (for forwarding to the Holders of Preference Shares) and each Rating
                Agency. Upon receiving the notice of resignation, the Co-Issuers shall by Board
                Resolution (or, if an Event of Default shall have occurred and be continuing, at
                the direction of a Majority of the Controlling Class) promptly appoint a successor
                trustee satisfying the requirements of Section 6.9, by written instrument, in
                duplicate, executed by an Authorized Officer of the Issuer and an Authorized
                Officer of the Co-Issuer, one copy of which shall be delivered to the resigning
                Trustee and one copy to the successor Trustee, together with a copy to each
                Noteholder, the Preference Shares Paying Agent (for forwarding to the Holders of
                Preference Shares) and the Servicer. If no successor Trustee has been appointed
                and an instrument of acceptance by a successor Trustee has not been delivered to
                the Trustee within 60 days after the giving of the notice of resignation, the
                resigning Trustee or any Noteholder, on behalf of himself and all others similarly
                situated, may petition any court of competent jurisdiction for the appointment of a
                successor Trustee satisfying the requirements of Section 6.9.

     (c)        The Trustee may be removed (i) at any time by the Co-Issuers as directed by
                Board Resolution (or, if an Event of Default shall have occurred and be
                continuing, by an Act of a Majority of the Controlling Class) or (ii) by order of a
                court of competent jurisdiction, delivered to the Trustee and to the Co-Issuers.




     US318495                                                                                 Page 153

                                                                                          010356
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
                                       of 30506/09/21 Page 167 of 310 PageID 13239
Case 3:21-cv-00538-N Document 26-38 Filed



     (d)        If at any time:

                   (i) the Trustee ceases to be eligible under Section 6.9 and fails to resign after
                       written request by the Co-Issuers or a Majority of the Controlling Class; or

                  (ii) the Trustee becomes incapable of acting or is adjudged bankrupt or
                       insolvent or a receiver or liquidator of the Trustee or of its property
                       appointed or any public officer takes charge or control of the Trustee or of
                       its property or affairs for the purpose of rehabilitation, conservation or
                       liquidation,

                then, in any such case (subject to Section 6.10(a)), (A) the Co-Issuers, by Issuer
                Order (as directed by Board Resolution), may, and at the direction of a Majority
                of the Controlling Class shall, remove the Trustee or (B) subject to Section 5.15,
                or any Holder may, on behalf of itself and all others similarly situated, petition
                any court of competent jurisdiction for the removal of the Trustee and the
                appointment of a successor Trustee.

     (e)        If the Trustee is removed or becomes incapable of acting, or if a vacancy occurs
                in the office of the Trustee for any reason (other than resignation), the Co-Issuers,
                by Issuer Order (as directed by Board Resolution) or at the direction of a Majority
                of the Controlling Class, shall promptly appoint a successor Trustee. If the Co-
                Issuers fail to appoint a successor Trustee within 60 days after the removal or
                incapability or the occurrence of the vacancy, a successor Trustee may be
                appointed by a Majority of the Controlling Class by written instrument delivered
                to the Issuer and the retiring Trustee. The successor Trustee so appointed shall,
                upon its acceptance of its appointment, become the successor Trustee and
                supersede any successor Trustee proposed by the Co-Issuers. If no successor
                Trustee has been so appointed by the Co-Issuers or a Majority of the Controlling
                Class and accepted appointment pursuant to Section 6.11, subject to Section 5.15,
                then the Trustee to be replaced, or any Holder, may, on behalf of himself and all
                others similarly situated, petition any court of competent jurisdiction for the
                appointment of a successor Trustee.

     (f)        The Co-Issuers shall give prompt notice of each resignation and each removal of
                the Trustee and each appointment of a successor Trustee by mailing written notice
                of the event by first-class mail, postage prepaid, to the Servicer, to each Rating
                Agency, to the Noteholders as their names and addresses appear in the Indenture
                Register and to the Preference Shares Paying Agent (for forwarding to the
                Holders of Preference Shares). Each notice shall include the name of the
                successor Trustee and the address of its Corporate Trust Office. If the Co-Issuers
                fail to mail the notice within 10 days after acceptance of appointment by the
                successor Trustee, the successor Trustee shall cause the notice to be given at the
                expense of the Co-Issuers.




     US318495                                                                                 Page 154

                                                                                          010357
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
                                       of 30506/09/21 Page 168 of 310 PageID 13240
Case 3:21-cv-00538-N Document 26-38 Filed



     (g)        If the Trustee resigns or is removed hereunder, unless and except to the extent
                otherwise expressly agreed by it in writing (which shall include agreement over
                terms of compensation), the Bank likewise shall automatically and immediately
                be declared to have resigned or been removed, as the case may be, in all other
                capacities in which it serves hereunder, and as Collateral Administrator under the
                Collateral Administration Agreement and Preference Shares Paying Agent under
                the Preference Shares Paying Agency Agreement, and the acceptance of
                appointment by the Person serving as successor Trustee shall constitute an
                acceptance of appointment by it in each such other capacity.

     6.11       Acceptance of Appointment by Successor

     Every successor Trustee appointed under this Indenture shall execute, acknowledge, and
     deliver to the Co-Issuers and the retiring Trustee an instrument accepting its appointment.
     Upon delivery of the required instruments, the resignation or removal of the retiring
     Trustee shall become effective and the successor Trustee, without any further act, shall
     become vested with all the rights and obligations of the retiring Trustee; but, on request
     of the Co-Issuers or a Majority of any Class of Notes or the successor Trustee, the retiring
     Trustee shall, upon payment of any amounts then due to it, execute and deliver an
     instrument transferring to the successor Trustee all the rights and obligations of the
     retiring Trustee, and shall duly assign, transfer and deliver to the successor Trustee all
     property and money held by the retiring Trustee under this Indenture. Upon request of
     any successor Trustee, the Co-Issuers shall execute any instruments to more fully and
     certainly vest in and confirm to the successor Trustee all the rights and obligations of the
     Trustee under this Indenture.

     No successor Trustee shall accept its appointment unless at the time of its acceptance the
     successor is qualified and eligible under Section 6.9 and either (a) each Rating Agency
     has been notified and the successor has long-term debt rated within the four highest rating
     categories by each Rating Agency, or (b) if not rated within the four highest categories by
     each Rating Agency, the Rating Condition with respect to each Rating Agency is satisfied
     with respect thereto.

     6.12       Merger, Conversion, Consolidation, or Succession to Business of Trustee

     Any entity into which the Trustee may be merged or converted or with which it may be
     consolidated, or any entity resulting from any merger, conversion or consolidation to
     which the Trustee is a party, or any entity succeeding to all or substantially all of the
     corporate trust business of the Trustee, shall be the successor of the Trustee under this
     Indenture (and of the Bank under all of its other capacities under this Indenture, including
     as Custodian, Securities Intermediary, Indenture Registrar and Paying Agent) without the
     execution or filing of any paper or any further act on the part of any of the parties hereto.
     If any of the Notes have been authenticated, but not delivered, by the Trustee then in
     office, any successor by merger, conversion or consolidation to the authenticating Trustee
     may adopt the authentication and deliver the Notes so authenticated with the same effect
     as if the successor Trustee had itself authenticated the Notes.



     US318495                                                                              Page 155

                                                                                       010358
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
                                       of 30506/09/21 Page 169 of 310 PageID 13241
Case 3:21-cv-00538-N Document 26-38 Filed



     6.13       Co-Trustees

     At any time, to meet the legal requirements of any jurisdiction in which any part of the
     Collateral may at the time be located, the Co-Issuers and the Trustee may appoint a co-
     trustee (subject to the approval of the Rating Agencies) to act jointly with the Trustee,
     with respect to all or any part of the Collateral, with the power to file proofs of claim and
     take any other actions pursuant to Section 5.6 in this Indenture and to make claims and
     enforce rights of action on behalf of the Noteholders, as the Holders themselves have the
     right to do, subject to the other provisions of this Section 6.13.

     The Co-Issuers shall join with the Trustee in the execution, delivery and performance of
     all instruments and agreements necessary or proper to appoint a co-trustee. If the Co-
     Issuers do not join in the appointment within 15 days after they receive a request to do so,
     the Trustee may make the appointment.

     Any instruments to more fully confirm a co-trustee's appointment shall, on request, be
     executed, acknowledged and delivered by the Co-Issuers. The Co-Issuers agree to pay
     (but only from and to the extent of the Collateral), to the extent funds are available
     therefor under Section 11.1(a)(i)(1), any reasonable fees and expenses in connection with
     the appointment.

     Every co-trustee shall, to the extent permitted by law, but to that extent only, be
     appointed subject to the following terms:

     (a)        the Notes shall be authenticated and delivered and all rights and obligations under
                this Indenture in respect of the custody of securities, cash and other personal
                property held by, or required to be deposited or pledged with, the Trustee under
                this Indenture, shall be exercised solely by the Trustee;

     (b)        the rights and obligations conferred or imposed on the Trustee in respect of any
                property covered by the appointment of a co-trustee shall be conferred or imposed
                on and exercised or performed by the Trustee or by the Trustee and the co-trustee
                jointly as provided in the instrument appointing the co-trustee;

     (c)        the Trustee at any time, by an instrument in writing executed by it, with the
                concurrence of the Co-Issuers evidenced by an Issuer Order, may accept the
                resignation of or remove any co-trustee appointed under this Section 6.13, and if
                an Event of Default is continuing, the Trustee shall have the power to accept the
                resignation of, or remove, any co-trustee without the concurrence of the Co-
                Issuers. A successor to any co-trustee so resigned or removed may be appointed
                in the manner provided in this Section 6.13;

     (d)        no co-trustee under this Indenture shall be personally liable because of any act or
                omission of the Trustee under this Indenture;

     (e)        the Trustee shall not be liable because of any act or omission of a co-trustee; and




     US318495                                                                                 Page 156

                                                                                          010359
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
                                       of 30506/09/21 Page 170 of 310 PageID 13242
Case 3:21-cv-00538-N Document 26-38 Filed



     (f)        any Act of Noteholders delivered to the Trustee shall be deemed to have been
                delivered to each co-trustee.

     6.14       Certain Duties of Trustee Related to Delayed Payment of Proceeds

     If in any month the Trustee has not received a payment with respect to any Pledged
     Obligation on its Due Date:

     (a)        the Trustee shall promptly notify the Issuer and the Servicer in writing, and

     (b)        unless the payment is received by the Trustee within three Business Days (or the
                end of the applicable grace period for the payment, if longer) after the notice, or
                unless the Issuer, in its absolute discretion (but only to the extent permitted by
                Section 10.2(a)), makes provision for the payment satisfactory to the Trustee in
                accordance with Section 10.2(a), the Trustee shall request the issuer of the
                Pledged Obligation, the trustee under the related Underlying Instrument, or
                paying agent (save for the Irish Paying Agent) designated by either of them to
                make the payment as soon as practicable after the request but in no event later
                than three Business Days after the date of the request. If the payment is not made
                within that time period, the Trustee, subject to clause (iv) of Section 6.1(c), shall
                take the action directed by the Servicer in writing. Any such action shall be
                without prejudice to any right to claim a Default or Event of Default under this
                Indenture. If the Issuer or the Servicer requests a release of a Pledged Obligation
                or delivers a Collateral Obligation in connection with any such action under the
                Servicing Agreement, the release or substitution shall be subject to Section 10.6
                and Section 12. Notwithstanding any other provision of this Indenture, the
                Trustee shall deliver to the Issuer or its designee any payment with respect to any
                Pledged Obligation or any Collateral Obligation received after its Due Date to the
                extent the Issuer previously made provisions for the payment satisfactory to the
                Trustee in accordance with this Section 6.14 and the payment shall not be part of
                the Collateral.

     6.15       Authenticating Agents

     Upon the request of the Co-Issuers, the Trustee shall, and if the Trustee so chooses the
     Trustee may, appoint one or more Authenticating Agents with power to act on its behalf
     and subject to its direction in the authentication of the Notes in connection with issuance,
     transfers, and exchanges under Sections 2.4, 2.5, 2.6, 2.7, and 8.5, as fully to all intents
     and purposes as though each Authenticating Agent had been expressly authorized by
     those Sections to authenticate the Notes. For all purposes of this Indenture, the
     authentication of Notes by an Authenticating Agent pursuant to this Section 6.15 shall be
     the authentication of the Notes "by the Trustee."

     Any Authenticating Agent may at any time resign by giving written notice of resignation
     to the Trustee and the Issuer. The Trustee may at any time terminate the agency of any




     US318495                                                                                   Page 157

                                                                                          010360
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
                                       of 30506/09/21 Page 171 of 310 PageID 13243
Case 3:21-cv-00538-N Document 26-38 Filed



     Authenticating Agent by giving written notice of termination to the Authenticating Agent
     and the Co-Issuers.

     The Co-Issuers agree to pay to each Authenticating Agent from time to time reasonable
     compensation for its services, and reimbursement for its reasonable expenses relating to
     its services as an Administrative Expense; provided, however, that if the Trustee elects
     to appoint an Authenticating Agent without the approval or request of the Co-Issuers,
     then the Trustee shall pay such compensation and reimbursement. Sections 2.9, 6.4, and
     6.5 shall be applicable to any Authenticating Agent.

     6.16       Fiduciary for Noteholders Only; Agent for Secured Parties

     With respect to the security interest created under this Indenture, the delivery of any
     Pledged Obligation to the Trustee is to the Trustee as representative of the Noteholders
     and agent for the other Secured Parties. In furtherance of the foregoing, the possession
     by the Trustee of any Pledged Obligation and the endorsement to or registration in the
     name of the Trustee of any Pledged Obligation (including as Entitlement Holder of the
     Custodial Account) are all undertaken by the Trustee in its capacity as representative of
     the Noteholders and agent for the other Secured Parties.

     6.17       Representations and Warranties of the Bank

     The Bank represents and warrants as follows for the benefit of the Noteholders:

     (a)        Organization. The Bank has been duly organized and is validly existing as a
                Massachusetts trust company and has the power to conduct its business and affairs
                as a trustee.

     (b)        Authorization; Binding Obligations. The Bank has the corporate power and
                authority to perform the duties and obligations of trustee under this Indenture.
                The Bank has taken all necessary corporate action to authorize the execution,
                delivery and performance of this Indenture, and all of the documents required to
                be executed by the Bank pursuant to this Indenture. Upon execution and delivery
                by the Bank, this Indenture will be the valid and legally binding obligation of the
                Bank enforceable in accordance with its terms.

     (c)        Eligibility. The Bank is eligible under Section 6.9 to serve as Trustee under this
                Indenture.

     6.18       Withholding Tax Forms

     The Issuer hereby agrees to deliver or cause to be delivered, a United States Internal
     Revenue Service Form W-8BEN (or successor form thereto) or any other appropriate tax
     certificates to the relevant issuer of its Collateral Obligations and issuer of its Eligible
     Investments at the time such Collateral Obligations or Eligible Investments are purchased
     by the Issuer and thereafter as required under the relevant law. In addition, the Issuer




     US318495                                                                               Page 158

                                                                                        010361
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
                                       of 30506/09/21 Page 172 of 310 PageID 13244
Case 3:21-cv-00538-N Document 26-38 Filed



     hereby agrees to deliver, and the Issuer shall be required to deliver, United States Internal
     Revenue Service Forms W-8BEN (or successor form thereto) and other appropriate
     United States tax forms as may be required by the Hedge Counterparty, to the Hedge
     Counterparty at the time the Hedge Agreement is entered into and thereafter prior to the
     expiration or obsolescence of such form, and shall take any other action appropriate to
     prevent withholding or backup withholding tax on the Hedge Agreements. The Issuer
     shall represent, to the Hedge Counterparty in the master agreement, confirmation or
     schedule to the Hedge Agreement, that the Issuer is a "non-U.S. branch" of a foreign
     person as that term is used in section 1.1441-4(a)(3)(ii) of the United States Treasury
     Regulations and a "foreign person" as that term is used in Section 1.6041-4(a)(4) of the
     United States Treasury Regulations. The Issuer will request that the Hedge Counterparty
     provide the Issuer a United States Internal Revenue Service Forms W-9 or W-8, as
     applicable, together with any required attachments, at the time the Hedge Agreement is
     entered into and thereafter prior to the expiration or obsolescence of such form.

     6.19       Withholding Tax

     If any withholding tax is imposed on the Issuer's payment under the Notes or otherwise to
     any Noteholder, such tax shall reduce the amount of such payment otherwise distributable
     to such Noteholder or Beneficial Owner. The Trustee or the applicable paying agent is
     hereby authorized and directed to retain from amounts otherwise distributable to any
     Noteholder sufficient funds for the payment of any tax that is legally owed by the Issuer
     (but such authorization shall not prevent the Trustee from contesting any such tax in
     appropriate proceedings and withholding payment of such tax, if permitted by law,
     pending the outcome of such proceedings) and to remit such amounts to the appropriate
     taxing authorities. The amount of any withholding tax imposed with respect to any
     Noteholder or Beneficial Owner shall be treated as Cash distributed to such Noteholder or
     Beneficial Owner at the time it is withheld by the Trustee. If there is a possibility that
     withholding tax is payable with respect to a distribution, the Trustee may in its sole
     discretion withhold such amounts in accordance with this Section 6.18. If any
     Noteholder or Beneficial Owner wishes to apply for a refund of any such withholding tax,
     the Trustee shall reasonably cooperate with such Noteholder or Beneficial Owner in
     making such claim so long as such Noteholder or Beneficial Owner agrees to reimburse
     the Trustee for any out-of-pocket expenses incurred. Failure of a Holder of a Note to
     provide the Trustee or any Paying Agent and the Issuer with appropriate tax certificates
     may result in amounts being withheld from the payment to such Holders. Nothing herein
     shall impose an obligation on the part of the Trustee to determine the amount of any tax
     or withholding obligation on the part of the Issuer or in respect of the Notes. Amounts
     withheld pursuant to applicable tax laws shall be considered as having been paid by the
     Issuer as provided in Section 7.1.




     US318495                                                                              Page 159

                                                                                       010362
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
                                       of 30506/09/21 Page 173 of 310 PageID 13245
Case 3:21-cv-00538-N Document 26-38 Filed



     7.         COVENANTS

     7.1        Payment of Principal and Interest

     The Applicable Issuers shall pay the principal of and interest on the Notes in accordance
     with the Notes and this Indenture.

     The Issuer shall, subject to the Priority of Payments, reimburse the Co-Issuer for any
     amounts paid by the Co-Issuer pursuant to the Notes or this Indenture. The Co-Issuer
     shall not reimburse the Issuer for any amounts paid by the Issuer pursuant to the Notes or
     this Indenture.

     Amounts properly withheld under the Code or other applicable law by any Person from a
     payment to any Holder shall be considered as having been paid by the Applicable Issuers
     to the Holder for all purposes of this Indenture.

     7.2        Maintenance of Office or Agency

     The Co-Issuers appoint the Trustee as a Paying Agent for the payment of principal of and
     interest on the Notes. The Co-Issuers appoint State Street Bank and Trust Company, 200
     Clarendon Street, Mailcode EUC 108, Boston, MA 02116, Attn: CDO Services Group, as
     the Co-Issuers' agent where notices and demands on the Co-Issuers in respect of the
     Notes or this Indenture may be served and where the Notes may be surrendered for
     registration of transfer or exchange.

     The Co-Issuers may at any time and from time to time vary or terminate the appointment
     of any Paying Agent or appoint any additional agents for all of these purposes.

     The Co-Issuers hereby appoint Corporation Service Company with an address at 1133
     Avenue of the Americas, Suite 3100, New York, New York 10036, as the Co-Issuers'
     agent where service of any and all process in any action or Proceeding may be delivered.

     No paying agent shall be appointed in a jurisdiction that subjects payments on the Notes
     to withholding tax.

     So long as any Class of Notes is listed on the Irish Stock Exchange and the rules of the
     exchange so require, the Co-Issuers shall maintain in Ireland a Paying Agent.

     The Co-Issuers appoint, for so long as any Class of Notes is listed on the Irish Stock
     Exchange, Maples Finance Dublin (the "Irish Paying Agent") as Paying Agent in Ireland
     with respect to the Notes. If the Irish Paying Agent is replaced at any time when any
     Class of Notes is listed on the Irish Stock Exchange, notice of the appointment of any
     replacement shall be given to the Company Announcements Office of the Irish Stock
     Exchange as promptly as practicable after the appointment. The Co-Issuers shall give
     prompt written notice to the Trustee, each Rating Agency, the Preference Shares Paying
     Agent (for forwarding to the Holders of Preference Shares) and the Holders of the Notes




     US318495                                                                           Page 160

                                                                                    010363
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
                                       of 30506/09/21 Page 174 of 310 PageID 13246
Case 3:21-cv-00538-N Document 26-38 Filed



     of the appointment or termination of any such agent and of the location and any change in
     the location of any such office or agency.

     If at any time the Co-Issuers fail to maintain any required office or agency in the Borough
     of Manhattan, The City of New York, or outside the United States, or fail to furnish the
     Trustee with their addresses, notices and demands may be served on the Co-Issuers.

     7.3        Money for Note Payments to be Held in Trust

     All payments of amounts payable with respect to any Notes that are to be made from
     amounts withdrawn from the Payment Account shall be made on behalf of the Applicable
     Issuers by the Trustee or a Paying Agent with respect to payments on the Notes.

     When the Applicable Issuers have a Paying Agent that is not also the Indenture Registrar,
     they shall furnish not later than the fifth calendar day after each Record Date a list in the
     form the Paying Agent reasonably requests, of the names and addresses of the Holders
     and of the certificate numbers of individual Notes held by each Holder.

     Whenever the Applicable Issuers have a Paying Agent other than the Trustee, they shall,
     on or before the Business Day before each Payment Date or Redemption Date direct the
     Trustee to deposit on the Payment Date with the Paying Agent an aggregate sum
     sufficient to pay the amounts then becoming due (to the extent funds are then available
     for that purpose in the Payment Account), that sum to be held in trust for the benefit of
     the Persons entitled to it and (unless the Paying Agent is the Trustee) the Co-Issuers shall
     promptly notify the Trustee of its action or failure so to act. Any monies deposited with a
     Paying Agent (other than the Trustee) in excess of an amount sufficient to pay the
     amounts then becoming due on the Notes with respect to which the deposit was made
     shall be paid over by the Paying Agent to the Trustee for application in accordance with
     Section 10.

     Additional or successor Paying Agents shall be appointed by Issuer Order with written
     notice of the appointment to the Trustee. So long as Notes of any Class are rated by a
     Rating Agency any Paying Agent must either have a long-term debt rating of "Aa3" (and
     not on credit watch with negative implications) or higher by Moody's and "AA-" or
     higher by S&P or a short-term debt rating of "P-1" (and not on credit watch for possible
     downgrade) by Moody's and "A-1+" by S&P or the Rating Condition with respect to each
     Rating Agency must be satisfied with respect to its appointment. If a successor Paying
     Agent ceases to have a long-term debt rating of "Aa3" (and not on credit watch with
     negative implications) or higher by Moody's and "AA-" or higher by S&P or a short-term
     debt rating of "P-1" (and not on credit watch for possible downgrade) by Moody's and a
     short-term debt rating of "A-1+" by S&P, the Co-Issuers shall promptly remove the
     Paying Agent and appoint a successor Paying Agent. The Co-Issuers shall not appoint
     any Paying Agent that is not, at the time of the appointment, a depository institution or
     trust company subject to supervision and examination by federal or state or national
     banking authorities. The Co-Issuers shall cause each Paying Agent other than the Trustee




     US318495                                                                              Page 161

                                                                                       010364
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
                                       of 30506/09/21 Page 175 of 310 PageID 13247
Case 3:21-cv-00538-N Document 26-38 Filed



     to execute and deliver to the Trustee an instrument in which the Paying Agent agrees with
     the Trustee, subject to this Section 7.3, that the Paying Agent will:

                 (i) allocate all sums received for payment to the Noteholders for which it acts
                     as Paying Agent on each Payment Date and any Redemption Date among
                     the Holders in the proportion specified in the applicable report to the
                     extent permitted by applicable law;

                (ii) hold all sums held by it for the payment of amounts due with respect to the
                     Notes in trust for the benefit of the Persons entitled to them until they are
                     paid or otherwise disposed of as provided in this Indenture;

                (iii) immediately resign as a Paying Agent and forthwith pay to the Trustee all
                      sums held by it in trust for the payment of the Notes if at any time it ceases
                      to meet the standards required to be met by a Paying Agent at the time of
                      its appointment;

                (iv) immediately give the Trustee notice of any default by the Issuer or the Co-
                     Issuer (or any other obligor on the Notes) in the making of any payment
                     required to be made; and

                (v) during the continuance of any such default, upon the written request of the
                    Trustee, forthwith pay to the Trustee all sums so held in trust by the
                    Paying Agent.

     To obtain the satisfaction and discharge of this Indenture or for any other purpose, the
     Co-Issuers may at any time pay, or by Issuer Order direct any Paying Agent to pay, to the
     Trustee all sums held in trust by the Co-Issuers or the Paying Agent, and, upon the
     payment by any Paying Agent to the Trustee, the Paying Agent shall be released from all
     further liability with respect to the money paid.

     Any money deposited with a Paying Agent and not previously returned that remains
     unclaimed for 15 Business Days shall be returned to the Trustee. Except as otherwise
     required by applicable law, any money deposited with the Trustee or any Paying Agent in
     trust for the payment of the principal of or interest on any Note and remaining unclaimed
     for two years after the principal or interest has become payable shall be paid to the
     Applicable Issuers. The Noteholder shall thereafter look only to the Applicable Issuers
     for payment of the amounts due to it as an unsecured general creditor and all liability of
     the Trustee or the Paying Agent with respect to that money (but only to the extent of the
     amounts so paid to the Applicable Issuers) shall thereupon cease. The Trustee or the
     Paying Agent, before being required to release any payment, may, but shall not be
     required to, adopt and employ, at the expense of the Applicable Issuers any reasonable
     means of notification of the release of the payment, including mailing notice of the
     release to Holders whose Notes have been called but have not been surrendered for
     redemption or whose right to or interest in monies payable but not claimed is




     US318495                                                                                Page 162

                                                                                         010365
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
                                       of 30506/09/21 Page 176 of 310 PageID 13248
Case 3:21-cv-00538-N Document 26-38 Filed



     determinable from the records of any Paying Agent, at the last address of record of each
     Holder.

     7.4        Existence of Co-Issuers

     (a)        The Issuer and the Co-Issuer shall maintain in full force their existence and rights
                as companies incorporated or organized under the laws of the Cayman Islands and
                the State of Delaware, respectively, and shall obtain and preserve their
                qualification to do business as foreign corporations (or, in the case of the Co-
                Issuer, as a limited liability company) in each jurisdiction in which the
                qualifications are necessary to protect the validity and enforceability of this
                Indenture, the Notes, the Preference Shares Paying Agency Agreement and any of
                the Collateral.

                However, the Issuer may change its jurisdiction of incorporation from the
                Cayman Islands to any other jurisdiction reasonably selected by the Issuer so long
                as:

                       (A)     the Issuer has received a legal opinion (on which the Trustee may
                               rely) to the effect that the change is not disadvantageous in any
                               material respect to the Holders, the Servicer or any Hedge
                               Counterparty,

                       (B)     written notice of the change has been given by the Issuer to the
                               Trustee, the Noteholders, the Preference Shares Paying Agent (for
                               forwarding to the Holders of Preference Shares), the Servicer, any
                               Hedge Counterparty and each Rating Agency,

                       (C)     on or before the 15th Business Day following its receipt of the
                               notice the Trustee has not received written notice from a Majority
                               of the Controlling Class objecting to the change,

                       (D)     the Rating Condition with respect to S&P is satisfied, and

                       (E)     the Issuer shall cause to be delivered to the Trustee an Opinion of
                               Counsel stating that, in such counsel's opinion, all necessary
                               filings, if any, and other necessary actions, if any, have been taken
                               to maintain the effectiveness of the perfection of the security
                               interest granted in the Collateral hereunder immediately after such
                               change in the Issuer's jurisdiction of incorporation.

     (b)        The Issuer and the Co-Issuer shall ensure that all corporate or other formalities
                regarding their respective existences (including holding regular board of
                directors', shareholders', independent managers’ or other similar, meetings to the
                extent required by applicable law) are followed. Neither the Issuer nor the Co-
                Issuer shall take any action or conduct its affairs in a manner that is likely to result




     US318495                                                                                    Page 163

                                                                                             010366
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
                                       of 30506/09/21 Page 177 of 310 PageID 13249
Case 3:21-cv-00538-N Document 26-38 Filed



                in its separate existence being ignored or in its assets and liabilities being
                substantively consolidated with any other Person in a bankruptcy, reorganization
                or other insolvency proceeding. Without limiting the foregoing,

                  (i) Except as may be provided in Annex 1 to the Servicing Agreement, the
                      Issuer shall not have any subsidiaries (other than the Co-Issuer),

                  (ii) the Co-Issuer shall not have any subsidiaries,

                 (iii) the Issuer shall maintain at all times at least one director who is
                       Independent of the Servicer, the Trustee and any of their respective
                       Affiliates,

                 (iv) the Issuer shall not commingle its funds with the funds of any other
                      Person, except as expressly permitted by this Indenture, and

                  (v) except to the extent contemplated in the Servicing Agreement, the
                      Administration Agreement, the Preference Shares Paying Agency
                      Agreement and the declaration of trust by the Share Trustee, the Issuer and
                      the Co-Issuer shall not:

                       (A)     engage in any transaction with any shareholder that would be a
                               conflict of interest (the entry into the Administration Agreement
                               with the Administrator shall not be deemed a conflict of interest),
                               or

                       (B)     pay dividends in violation of this Indenture, the resolutions of its
                               board of directors and the Preference Share Documents.

     7.5        Protection of Collateral

     (a)        The Servicer on behalf of the Issuer will procure any action within the Servicer's
                control that is reasonably necessary to maintain the perfection and priority of the
                security interest of the Trustee in the Collateral. The Issuer from time to time
                shall execute and deliver any supplements and amendments to this Indenture and
                shall execute and deliver any Financing Statements, continuation statements,
                instruments of further assurance, and other instruments and shall take any other
                action appropriate to secure the rights and remedies of the Secured Parties under
                this Indenture and to:

                  (i) Grant more effectively all or any portion of the Collateral;

                  (ii) maintain or preserve the lien (and its priority) of this Indenture or to carry
                       out more effectively the purposes of this Indenture;




     US318495                                                                                 Page 164

                                                                                          010367
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
                                       of 30506/09/21 Page 178 of 310 PageID 13250
Case 3:21-cv-00538-N Document 26-38 Filed



                 (iii) perfect, publish notice of, or protect the validity of, any Grant made by
                       this Indenture (including any actions appropriate as a result of changes in
                       law);

                 (iv) enforce any of the Pledged Obligations or other instruments or property
                      included in the Collateral;

                  (v) preserve and defend title to the Collateral and the rights of the Secured
                      Parties in the Collateral against the claims of anyone; and

                 (vi) pay when due all taxes levied or assessed on any part of the Collateral.

                The Issuer designates the Servicer as its agent and attorney in fact to execute any
                Financing Statement, continuation statement, and all other instruments, and take
                all other actions, required pursuant to this Section 7.5.

                The Issuer authorizes the filing without the Issuer's signature a financing
                statement that names the Issuer as "debtor" and State Street Bank and Trust
                Company as "secured party" (with or without indicating its capacity as Trustee
                hereunder) and that describes the Collateral as "all assets of the debtor, whether
                now owned or hereafter acquired and wherever located."

     (b)        The Trustee shall not:

                  (i) except in accordance with Section 10.6(a), (b) or (c), remove any portion
                      of the Collateral that consists of Cash or is evidenced by an instrument,
                      certificate or other writing:

                       (A)     from the jurisdiction in which it was held at the date the most
                               recent Opinion of Counsel was delivered pursuant to Section 7.6
                               (or from the jurisdiction in which it was held as described in the
                               Opinions of Counsel delivered at the Closing Date pursuant to
                               Section 3.1(a)(iii) if no Opinion of Counsel has yet been delivered
                               pursuant to Section 7.6), or

                       (B)     from the possession of the Person who held it (other than the
                               Bank), or

                  (ii) cause or permit ownership or the pledge of any portion of the Collateral
                       that consists of book-entry securities to be recorded on the books of a
                       Person (other than the Bank):

                       (A)     located in a different jurisdiction from the jurisdiction in which the
                               ownership or pledge was recorded, or

                       (B)     other than the Person on whose books the ownership or pledge was
                               originally recorded, unless (in the case of any of the actions



     US318495                                                                                 Page 165

                                                                                          010368
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
                                       of 30506/09/21 Page 179 of 310 PageID 13251
Case 3:21-cv-00538-N Document 26-38 Filed



                               described in clauses (i) or (ii) of this Section 7.5(b)) the Trustee
                               shall have first received an Opinion of Counsel to the effect that
                               the lien and security interest created by this Indenture with respect
                               to the property and its priority will continue to be maintained after
                               giving effect to the change.

     (c)        Without at least 30 days' prior written notice to the Trustee and the Servicer, the
                Issuer shall not change its "location" (as defined in Section 9-307 of the UCC) or
                change its name from the name shown on the signature pages of this Indenture.

     (d)        The Issuer shall, subject to the Priority of Payments, enforce all of its material
                rights and remedies under the Servicing Agreement, the Collateral Administration
                Agreement, the Preference Shares Paying Agency Agreement, each Hedge
                Agreement and each Securities Lending Agreement.

     (e)        The Issuer shall pay any taxes levied because any Pledged Obligations are owned
                by the Issuer.

     (f)        The Servicer on behalf of the Issuer will either exercise the "put" option that
                prevents a Collateral Obligation from being a Long-Dated Collateral Obligation
                on the last available date before the Stated Maturity of the Notes or sell the
                Collateral Obligation for Sale Proceeds at least equal to the Principal Balance of
                the Collateral Obligation, in either case by the Stated Maturity of the Notes.

     7.6        Opinions as to Collateral

     On or before November 1 in each calendar year, commencing in 2008, the Issuer shall
     furnish to the Trustee and each of the Rating Agencies, an Opinion of Counsel stating
     that in the opinion of such counsel as of the date of such opinion under the District of
     Columbia Uniform Commercial Code, the UCC financing statement(s) filed in
     connection with the lien and security interests created by this Indenture shall remain
     effective and no additional financing statements, continuation statements or amendments
     with respect to such financing statement(s) shall be required to be filed in the District of
     Columbia from the date thereof through the next twelve months to maintain the
     perfection of the security interest of this Indenture under the District of Columbia
     Uniform Commercial Code.

     7.7        Performance of Obligations

     (a)        The Co-Issuers, each as to itself, shall not take any action, and shall use their
                reasonable commercial efforts not to permit any action to be taken by others, that
                would release any Person from any of the Person's covenants or obligations under
                any instrument included in the Collateral, except in the case of enforcement action
                taken with respect to any Defaulted Collateral Obligation in accordance with this
                Indenture and actions by the Servicer under the Servicing Agreement and in
                conformity with this Indenture or as otherwise required by this Indenture.




     US318495                                                                                Page 166

                                                                                         010369
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
                                       of 30506/09/21 Page 180 of 310 PageID 13252
Case 3:21-cv-00538-N Document 26-38 Filed



     (b)        The Applicable Issuers may, with the prior written consent of a Majority of each
                Class of Notes and a Majority of the Preference Shares (except in the case of the
                Servicing Agreement and the Collateral Administration Agreement as initially
                executed), contract with other Persons (including the Servicer, the Trustee and the
                Collateral Administrator) for the performance of actions and obligations to be
                performed by the Applicable Issuers under this Indenture. Notwithstanding any
                such arrangement, the Applicable Issuers shall remain primarily liable for
                performance under this Indenture. The Applicable Issuers shall punctually
                perform, and use their reasonable commercial efforts to cause the Servicer, the
                Trustee, the Collateral Administrator, the Preference Shares Paying Agent and
                any other Person to perform, all of their obligations in the Servicing Agreement,
                this Indenture, the Collateral Administration Agreement, the Preference Shares
                Paying Agency Agreement or any other agreement.

     7.8        Negative Covenants

     (a)        The Issuer shall not and, with respect to clauses (ii), (iii), (iv), (vi) and (ix), the
                Co-Issuer shall not, in each case from and after the Closing Date:

                   (i) sell, transfer, assign, exchange, or otherwise dispose of, or pledge,
                       mortgage, hypothecate, or otherwise encumber (or permit or suffer the
                       sale, transfer, assignment, exchange, or other disposition of, or pledge,
                       mortgage, hypothecation, or other encumbering of), any part of the
                       Collateral, except as expressly permitted by this Indenture and the
                       Servicing Agreement;

                  (ii) claim any credit on, make any deduction from, or, to the fullest extent
                       permitted by applicable laws, dispute the enforceability of payment of the
                       principal or interest (or any other amount) payable in respect of the Notes
                       (other than amounts withheld in accordance with the Code or any
                       applicable laws of the Cayman Islands) or assert any claim against any
                       present or future Noteholder because of the payment of any taxes levied or
                       assessed on any part of the Collateral;

                 (iii) (A) incur or assume or guarantee any indebtedness, other than the Notes
                       and this Indenture and the transactions contemplated by this Indenture
                       (including a Refinancing in accordance with Section 9.7 and including, as
                       contemplated hereby, entering into the Hedge Agreements and Securities
                       Lending Agreements) or (B) issue any additional class of securities other
                       than the Preference Shares issued on or before the Closing Date, except as
                       otherwise permitted by the Preference Share Documents;

                 (iv) (A) permit the validity or effectiveness of this Indenture or any Grant
                      under this Indenture to be impaired, or permit the lien of this Indenture to
                      be amended, hypothecated, subordinated, terminated, or discharged or
                      permit any Person to be released from any covenants or obligations with




     US318495                                                                                   Page 167

                                                                                            010370
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
                                       of 30506/09/21 Page 181 of 310 PageID 13253
Case 3:21-cv-00538-N Document 26-38 Filed



                       respect to this Indenture or the Notes, except as may be expressly
                       permitted by this Indenture or by the Servicing Agreement, (B) permit any
                       lien, charge, adverse claim, security interest, mortgage or other
                       encumbrance (other than the lien of this Indenture) to be created on or
                       extend to or otherwise arise on or burden any part of the Collateral, any
                       interest in it, or its proceeds of or (C) take any action that would permit the
                       lien of this Indenture not to be a valid first priority perfected security
                       interest in the Collateral;

                  (v) amend the Servicing Agreement except pursuant to its terms and Section
                      15.1(h) or amend the Collateral Administration Agreement except
                      pursuant to its terms unless the Rating Condition with respect to each
                      Rating Agency is satisfied with respect to the amendment or enter into any
                      waiver in respect of any of the foregoing agreements without providing
                      written notice to each Rating Agency and the Trustee (and, with respect to
                      the Collateral Administration Agreement, without the consent of the
                      Trustee);

                 (vi) to the extent permitted by applicable law, dissolve or liquidate in whole or
                      in part, except as permitted under this Indenture;

                (vii) pay any dividends or other distributions other than in accordance with the
                      Priority of Payments and the Preference Share Documents;

                (viii) conduct business under any name other than its own;

                 (ix) have any employees (other than directors and officers to the extent they
                      are employees);

                  (x) except for any Underlying Instrument and agreements involving the
                      purchase or sale of Collateral Obligations having customary purchase or
                      sale terms and documented with customary trading documentation (but not
                      excepting any Synthetic Security or Hedge Agreement), enter into any
                      agreement unless the agreement contains "non-petition" and "limited
                      recourse" provisions and shall not amend such "non-petition" and "limited
                      recourse" provisions without prior Rating Confirmation; or

                 (xi) operate so as to be subject to U.S. federal income taxes on its net income
                      except as a result of ownership of Eligible Equity Securities, securities or
                      other consideration received in an exchange or Defaulted Collateral
                      Obligations pending their sale in accordance with Section 12.1.

     (b)        Neither the Issuer nor the Trustee shall sell, transfer, exchange or otherwise
                dispose of Collateral, or enter into an agreement or commitment to do so, or enter
                into or engage in any business with respect to any part of the Collateral, except as




     US318495                                                                                  Page 168

                                                                                           010371
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
                                       of 30506/09/21 Page 182 of 310 PageID 13254
Case 3:21-cv-00538-N Document 26-38 Filed



                expressly permitted by this Indenture and, with respect to the Issuer, the Servicing
                Agreement.

     (c)        The Co-Issuer shall not invest any of its assets in "securities" as the term is
                defined in the Investment Company Act, and shall keep all of its assets in Cash.

     (d)        Neither the Issuer nor the Co-Issuer shall use the proceeds of the Notes to buy or
                carry Margin Stock.

     7.9        Notice of Default; Statement as to Compliance

     (a)        The Co-Issuers shall notify the Trustee, the Servicer, the Rating Agencies and
                each Hedge Counterparty in writing within 10 days of acquiring actual knowledge
                of Default.

     (b)        On or before September 15 in each calendar year, commencing in 2008, the Issuer
                shall deliver to the Trustee (to be forwarded by the Trustee to the Servicer and
                each Noteholder making a written request therefor and, upon written request
                therefor by a Beneficial Owner in the form of Exhibit H certifying that it is a
                Beneficial Owner, to the Beneficial Owner (or its designee) and each Rating
                Agency) a certificate of an Authorized Officer of the Issuer that, to the best
                knowledge of the Issuer, no Default exists, and has not existed since the date of
                the last certificate or, if a Default does then exist or had existed, specifying the
                same and its nature and status, including actions undertaken to remedy it, and that
                the Issuer has complied with all of its obligations under this Indenture or, if that is
                not the case, specifying those obligations with which it has not complied.

     7.10       Co-Issuers May Consolidate, etc. Only on Certain Terms

     Neither the Issuer nor the Co-Issuer (the Merging Entity) shall consolidate or merge with
     or into any other Person or transfer or convey all or substantially all of its assets to any
     Person, unless permitted by Cayman Islands law (in the case of the Issuer) or United
     States and Delaware law (in the case of the Co-Issuer) and unless:

     (a)        the Merging Entity shall be the surviving corporation, or the Person (if other than
                the Merging Entity) formed by the consolidation or into which the Merging Entity
                is merged or to which all or substantially all of the assets of the Merging Entity
                are transferred (the Successor Entity),

                   (i) if the Merging Entity is the Issuer, is a company organized and existing
                       under the laws of the Cayman Islands or another jurisdiction approved by
                       a Majority of the Controlling Class (except that no approval shall be
                       required in connection with any such transaction undertaken solely to
                       effect a change in the jurisdiction of incorporation pursuant to Section
                       7.4), and




     US318495                                                                                   Page 169

                                                                                            010372
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
                                       of 30506/09/21 Page 183 of 310 PageID 13255
Case 3:21-cv-00538-N Document 26-38 Filed



                  (ii) in any case shall expressly assume, by an indenture supplemental to this
                       Indenture, executed and delivered to the Trustee and each Noteholder, the
                       due and punctual payment of all amounts on all Notes issued by the
                       Merging Entity and the performance and observance of every covenant of
                       this Indenture on its part to be performed or observed, all as provided in
                       this Indenture;

     (b)        each Rating Agency shall have been notified of the consolidation, merger,
                transfer, or conveyance and the Rating Condition with respect to each Rating
                Agency is satisfied with respect to the transaction;

     (c)        if the Merging Entity is not the surviving corporation, the Successor Entity shall
                have agreed with the Trustee,

                  (i) to observe the same legal requirements for the recognition of the formed
                      or surviving corporation as a legal entity separate and apart from any of its
                      Affiliates as are applicable to the Merging Entity with respect to its
                      Affiliates,

                  (ii) not to consolidate or merge with or into any other Person or transfer or
                       convey the Collateral or all or substantially all of its assets to any other
                       Person except in accordance with this Section 7.10; and

                 (iii) in any case shall expressly assume by an indenture supplemental to this
                       Indenture, executed and delivered to the Trustee, each Noteholder and the
                       Preference Shares Paying Agent (for forwarding to the Holders of
                       Preference Shares), the due and punctual payment of all amounts on all the
                       Notes issued by the Merging Entity and the performance and observance
                       of every covenant of this Indenture on its part to be performed or
                       observed, all as provided in this Indenture;

     (d)        if the Merging Entity is not the surviving corporation, the Successor Entity shall
                have delivered to the Trustee and each Rating Agency an Officer's certificate and
                an Opinion of Counsel each stating that it is duly organized, validly existing, and
                in good standing in the jurisdiction in which it is organized; that it has sufficient
                power and authority to assume the obligations in subsection (a) above and to
                execute and deliver an indenture supplemental to this Indenture for the purpose of
                assuming the obligations in subsection (a) above; that it has duly authorized the
                execution, delivery, and performance of an indenture supplemental to this
                Indenture for the purpose of assuming the obligations in subsection (a) above and
                that the supplemental indenture is its valid and legally binding obligation,
                enforceable in accordance with its terms, subject only to bankruptcy,
                reorganization, insolvency, moratorium, and other laws affecting the enforcement
                of creditors' rights generally and to general principles of equity; if the Merging
                Entity is the Issuer, that, following the event that causes the Successor Entity to
                become the successor to the Issuer, (i) the Successor Entity has title, free of any




     US318495                                                                                 Page 170

                                                                                          010373
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
                                       of 30506/09/21 Page 184 of 310 PageID 13256
Case 3:21-cv-00538-N Document 26-38 Filed



                lien, security interest, or charge, other than the lien and security interest of this
                Indenture, to the Collateral, and (ii) the lien of this Indenture continues to be
                effective in the Collateral; and in each case as to any other matters the Trustee or
                any Noteholder reasonably requires;

     (e)        after giving effect to the transaction, no Default or Event of Default shall be
                continuing;

     (f)        the Merging Entity shall have notified each Rating Agency of the consolidation,
                merger, transfer or conveyance and shall have delivered to the Trustee, each
                Noteholder and the Preference Shares Paying Agent (for forwarding to the
                Holders of Preference Shares) an Officer's certificate and an Opinion of Counsel
                each stating that the consolidation, merger, transfer or conveyance and the
                supplemental indenture comply with this Section 7 and that all conditions
                precedent in this Section 7 relating to the transaction have been complied with and
                shall have obtained a Tax Opinion of Counsel that no adverse tax consequences
                will result therefrom to the Holders of the Securities;

     (g)        the Merging Entity shall have delivered to the Trustee an Opinion of Counsel
                stating that after giving effect to the transaction, neither of the Co-Issuers (or, if
                applicable, the Successor Entity) will be required to register as an investment
                company under the Investment Company Act; and

     (h)        after giving effect to the transaction, the outstanding stock of the Merging Entity
                (or, if applicable, the Successor Entity) will not be beneficially owned within the
                meaning of the Investment Company Act by any U.S. person.

     7.11       Successor Substituted

     Upon any consolidation or merger, or transfer or conveyance of all or substantially all of
     the assets of the Issuer or the Co-Issuer, in accordance with Section 7.10 in which the
     Merging Entity is not the surviving corporation, the Successor Entity shall succeed to,
     and be substituted for, and may exercise every right of, the Merging Entity under this
     Indenture with the same effect as if the Person had been named as the Issuer or the Co-
     Issuer, as the case may be, in this Indenture. Upon any such consolidation, merger,
     transfer or conveyance, the Person named as the "Issuer" or the "Co-Issuer" in the first
     paragraph of this Indenture or any successor may be dissolved, wound up and liquidated
     at any time thereafter, and the Person thereafter shall be released from its liabilities as
     obligor and maker on all the Notes and from its obligations under this Indenture.

     7.12       No Other Business

     (a)        From and after the Closing Date, the Issuer shall not engage in any business or
                activity other than (i) acquisition and disposition of Collateral Obligations and
                Eligible Investments solely for its own account, (ii) entering into, and performing
                its obligations under, the Indenture, the Preference Share Documents, any Hedge




     US318495                                                                                  Page 171

                                                                                           010374
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
                                       of 30506/09/21 Page 185 of 310 PageID 13257
Case 3:21-cv-00538-N Document 26-38 Filed



                Agreements, the Securities Lending Agreements, the Servicing Agreement, the
                Collateral Administration Agreement and the Administration Agreement, (iii) the
                issuance and sale of the Securities and the Issuer Ordinary Shares, (iv) the pledge
                of the Collateral as security for its obligations in respect of the Notes and any
                Hedge Agreements, (v) entering into certain pre-closing warehousing
                arrangements and the agreements relating thereto, (vi) owning all of the
                membership interests in the Co-Issuer and (vii) undertaking certain other activities
                incidental to the foregoing. The Co-Issuer shall not engage in any business or
                activity other than issuing and selling the Notes to be issued by it pursuant to this
                Indenture and, with respect to the Issuer and the Co-Issuer, other activities
                appropriate to accomplish the foregoing or incidental thereto or connected
                therewith.

     (b)        The Issuer and the Co-Issuer may amend, or permit the amendment of, their
                Memorandum and Articles or the Certificate of Incorporation and By-laws (or, in
                the case of the Co-Issuer, the certificate of formation and limited liability
                company agreement) if the Rating Condition with respect to each Rating Agency
                is satisfied with respect to the amendment (but not otherwise).

     7.13       Listing on Irish Stock Exchange

     So long as any Notes remain Outstanding, the Co-Issuers shall use all reasonable efforts
     to obtain and maintain the listing of the Notes on the regulated market of the ISE;
     provided that the Co-Issuers will not be required to maintain a listing on a stock
     exchange in the European Union if compliance with requirements of the European
     Commission on a member state becomes burdensome in the sole judgment of the
     Servicer.

     7.14       Annual Rating Review

     So long as any Notes of any Class remain Outstanding, on or before May in each year
     commencing in 2008, the Co-Issuers shall obtain and pay for an annual review or
     ongoing surveillance of the rating of each Outstanding Class of Notes from each Rating
     Agency, as applicable. The Co-Issuers shall promptly notify the Trustee and the Servicer
     in writing (and the Trustee shall promptly provide a copy of the notice to the
     Noteholders) and the Preference Shares Paying Agent (for forwarding to the Holders of
     Preference Shares) if at any time the rating of any Class of Notes has been, or is known
     will be, changed or withdrawn.

     7.15       Reporting

     At any time when the Co-Issuers are not subject to Section 13 or 15(d) of the Exchange
     Act and are not exempt from reporting pursuant to Rule 12g3-2(b) under the Exchange
     Act, upon the request of a Holder or Beneficial Owner of any Note, the Co-Issuers shall
     promptly furnish "Rule 144A Information" to the Holder or Beneficial Owner, to a
     prospective purchaser of a Note designated by the Holder or Beneficial Owner or to the




     US318495                                                                                 Page 172

                                                                                          010375
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
                                       of 30506/09/21 Page 186 of 310 PageID 13258
Case 3:21-cv-00538-N Document 26-38 Filed



     Trustee for delivery to the Holder or Beneficial Owner or a prospective purchaser
     designated by the Holder or Beneficial Owner, as the case may be, to permit compliance
     by the Holder or Beneficial Owner with Rule 144A under the Securities Act in
     connection with the resale of the Note by the Holder or Beneficial Owner. Rule 144A
     Information is the information specified pursuant to Rule 144A(d)(4) under the
     Securities Act.

     7.16       Calculation Agent

     (a)        The Issuer agrees that for so long as any Floating Rate Notes remain Outstanding
                an agent will always have been appointed (that does not control and is not
                controlled by or under common control with the Issuer or its Affiliates) to
                calculate LIBOR in respect of each Interest Period (the Calculation Agent). The
                Issuer has initially appointed the Trustee as Calculation Agent. The Issuer may
                remove the Calculation Agent at any time. If the Calculation Agent is unable or
                unwilling to act as such or is removed by the Issuer or if the Calculation Agent
                fails to determine any of the information required to be given to the Company
                Announcements Office of the Irish Stock Exchange, as described in subsection
                (b), in respect of any Interest Period, the Issuer or the Servicer (on its behalf) shall
                promptly appoint a replacement Calculation Agent. For so long as any Floating
                Rate Notes are listed on the Irish Stock Exchange and the rules of the exchange so
                require, notice of the appointment of any replacement Calculation Agent shall be
                given to the Company Announcements Office of the Irish Stock Exchange as
                promptly as practicable after the appointment. The Calculation Agent may not
                resign its duties without a successor having been duly appointed.

     (b)        As soon as possible after 11:00 A.M., London time, on the second Business Day
                before the first day of each Interest Period, but in no event later than 11:00 A.M.,
                London time, on the next Business Day, the Calculation Agent shall calculate the
                Note Interest Rate for each Class of Floating Rate Notes for the next Interest
                Period. The Calculation Agent shall communicate those rates and amounts to the
                Co-Issuers, the Trustee, each Paying Agent, the Servicer, Euroclear, Clearstream,
                the Depository, and, so long as any of the Floating Rate Notes are listed thereon
                and the rules of the exchange so require, the Irish Stock Exchange. In the latter
                case, the information shall be given to the Company Announcements Office of the
                Irish Stock Exchange as soon as possible after its determination. The Calculation
                Agent shall separately notify the Irish Stock Exchange of the information. The
                Calculation Agent shall also specify to the Co-Issuers the quotations on which the
                foregoing rates are based, and in any event the Calculation Agent shall notify the
                Co-Issuers before 7:00 P.M., London time, on the second Business Day before the
                first day of each Interest Period that either:

                   (i) it has determined or is in the process of determining the Note Interest Rate
                       for each Class of Floating Rate Notes, or




     US318495                                                                                    Page 173

                                                                                             010376
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
                                       of 30506/09/21 Page 187 of 310 PageID 13259
Case 3:21-cv-00538-N Document 26-38 Filed



                  (ii) it has not determined and is not in the process of determining any such
                       Note Interest Rate together with its reasons therefor.

     The Calculation Agent's determination of the foregoing rates for any Interest Period shall
     (in the absence of manifest error) be final and binding on all parties and the Holders and
     Beneficial Owners of the Preference Shares.

     7.17       Certain Tax Matters

     (a)        The Issuer, the Co-Issuer, the Trustee agree, and each registered Holder and
                Beneficial Owner of Notes, by accepting a Note, agrees to treat such Notes as
                indebtedness solely of the Issuer and not of the Co-Issuer for accounting, financial
                reporting and U.S. federal, and, to the extent permitted by law, state and local
                income tax purposes, to report all income (or loss) in accordance with such
                treatment and not to take any action inconsistent with such treatment unless
                otherwise required by any relevant taxing authority.

     (b)        The Issuer agrees not to take any action to be treated as other than a corporation
                for U.S. federal income tax purposes.

     (c)        The Issuer and Co-Issuer shall file, or cause to be filed, any tax returns, including
                information tax returns, required by any governmental authority.

     (d)        The Issuer shall not file, or cause to be filed, any income or franchise tax return in
                any state of the United States unless the Issuer shall have obtained a Tax Opinion
                of Counsel prior to such filing that, under the laws of such jurisdiction, the Issuer
                is required to file such income or franchise tax return.

     (e)        The Issuer shall not become the owner of any asset if the acquisition (including
                the manner thereof), ownership or disposition of such asset (without regard to the
                other activities of the Issuer) would cause the Issuer to be engaged, or deemed to
                be engaged, in a trade or business within the United States for U.S. federal income
                tax purposes, except as a result of ownership of Eligible Equity Securities,
                securities or other consideration received in an exchange or Defaulted Collateral
                Obligations pending their sale in accordance with Section 12.1.

     (f)        The Issuer will treat each purchase of Collateral Obligations and Eligible
                Investments as a "purchase" for tax accounting and reporting purposes.

     (g)        Each of the Issuers and the Trustee agrees that it does not intend for this Indenture
                to represent an agreement to enter into a partnership, a joint venture or any other
                business entity for U.S. federal income tax purposes. The Issuers and the Trustee
                shall not represent or otherwise hold themselves out to the United States Internal
                Revenue Service or other third parties as partners in a partnership or members of a
                joint venture or other business entity for U.S. federal income tax purposes.




     US318495                                                                                  Page 174

                                                                                           010377
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
                                       of 30506/09/21 Page 188 of 310 PageID 13260
Case 3:21-cv-00538-N Document 26-38 Filed



     (h)        If the Issuer or Servicer becomes aware that withholding of United States income
                tax is required with respect to fees associated with the Synthetic Letters of Credit
                included in the Collateral and such taxes are not being withheld by an agent for
                the relevant syndicate of lenders, the Issuer shall cause such taxes to be paid.

     7.18       Securities Lending.

     (a)        So long as no Event of Default is continuing and if after the completion of the
                transaction the limit in clause (30) of the definition of "Concentration
                Limitations" would be satisfied, the Servicer may cause Collateral Obligations
                that are not Defaulted Collateral Obligations to be lent for a term of 90 days or
                less to banks, broker-dealers and other financial institutions (other than insurance
                companies) having long-term and short-term senior unsecured debt ratings or
                guarantors with ratings of at least "A1" (and not "A1" but on credit watch with
                negative implications) and "P-1" (and not on credit watch for possible downgrade)
                from Moody's and a long-term senior unsecured debt rating of at least "A" or a
                short-term senior unsecured debt rating of at least "A-1" from S&P (each, a
                Securities Lending Counterparty) pursuant to one or more agreements (each, a
                Securities Lending Agreement); provided that Collateral Obligations the Market
                Value of which cannot be determined under clause (i), (ii) or (iii) of that definition
                may not be lent pursuant to a Securities Lending Agreement. Upon receipt of an
                Issuer Order, the Trustee shall release any lent Collateral Obligations to a
                Securities Lending Counterparty as directed by the Servicer. The Securities
                Lending Counterparties may be Affiliates of the Initial Purchasers or Affiliates of
                the Servicer. The duration of any Securities Lending Agreement shall not exceed
                the Stated Maturity of the Notes.

     (b)        Each Securities Lending Agreement shall be on market terms as determined by
                the Servicer (except as may be required below) and shall:

                   (i) require that the Securities Lending Counterparty return to the Issuer debt
                       obligations that are identical (in terms of issue and class) to the lent
                       Collateral Obligations;

                  (ii) require that the Securities Lending Counterparty pay to the Issuer amounts
                       equivalent to all interest and other payments that the owner of the lent
                       Collateral Obligation is entitled to for the period during which the
                       Collateral Obligation is lent and require that any such payments not be
                       subject to withholding tax imposed by any jurisdiction unless the
                       Securities Lending Counterparty is required under the Securities Lending
                       Agreement to make "gross-up" payments to the Issuer that cover the full
                       amount of the withholding tax on an after-tax basis;

                 (iii) require that the Rating Condition with respect to each Rating Agency shall
                       be satisfied with respect to the execution of the Securities Lending
                       Agreement;




     US318495                                                                                  Page 175

                                                                                           010378
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
                                       of 30506/09/21 Page 189 of 310 PageID 13261
Case 3:21-cv-00538-N Document 26-38 Filed



                 (iv) satisfy any other requirements of Section 1058 of the Code and the
                      Treasury Regulations promulgated under it;

                  (v) be governed by the laws of New York;

                 (vi) permit the Issuer to assign its rights under the Securities Lending
                      Agreement to the Trustee pursuant to this Indenture;

                (vii) provide for early termination and the delivery of any lent Collateral
                      Obligation with no penalty if the Collateral Obligation becomes a Credit
                      Risk Obligation or is subject to redemption in accordance with its terms;

                (viii) provide for early termination and the delivery of any lent Collateral
                       Obligation with no penalty upon any redemption of the Notes in whole;

                 (ix) require the Securities Lending Counterparty to post with the Trustee
                      collateral consisting of cash or direct registered debt obligations of the
                      United States of America that have a maturity date no later than the
                      Business Day preceding the stated termination date of the Securities
                      Lending Agreement (the "Securities Lending Collateral") to secure its
                      obligation to return the Collateral Obligations or in the alternative post the
                      Securities Lending Collateral with a custodian for the benefit of the Issuer
                      designated by the Securities Lending Counterparty that satisfies the
                      requirements with respect to being a securities intermediary with respect
                      to the posted collateral if that custodian would qualify to be a successor
                      trustee under Section 6.9;

                  (x) provide that the Securities Lending Collateral shall be maintained as
                      provided in the related Securities Lending Agreement and if securities are
                      delivered to the Trustee as security for the obligations of the Securities
                      Lending Counterparty under the related Securities Lending Agreement, the
                      Servicer on behalf of the Issuer will negotiate with the Securities Lending
                      Counterparty a rate for the loan fee to be paid to the Issuer for lending the
                      lent Collateral Obligations;

                 (xi) the lent Collateral Obligations shall be marked-to-market on a daily basis
                      by the Servicer on the basis of their Market Value;

                (xii) the Collateral will include the Issuer's rights under the related Securities
                      Lending Agreement rather than the loaned Collateral Obligation;

                (xiii) provide for early termination within ten days at the option of the Issuer
                       and the delivery of any lent Collateral Obligation with no penalty if the
                       Securities Lending Counterparty is no longer in compliance with the
                       requirements relating to the credit ratings of the Securities Lending




     US318495                                                                                Page 176

                                                                                         010379
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
                                       of 30506/09/21 Page 190 of 310 PageID 13262
Case 3:21-cv-00538-N Document 26-38 Filed



                       Counterparty and the noncompliance is not cured as provided in this
                       Indenture; and

                (xiv) contain appropriate limited recourse and non-petition provisions (to the
                      extent the Issuer has contractual payment obligations to the Securities
                      Lending Counterparty) equivalent (mutatis mutandis) to those in this
                      Indenture.

     (c)        If either Moody's or S&P downgrades a Securities Lending Counterparty such
                that the Securities Lending Agreements to which the Securities Lending
                Counterparty is a party are no longer in compliance with the requirements relating
                to the credit ratings of the Securities Lending Counterparty, then the Servicer on
                behalf of the Issuer shall take such steps as provided in the related Securities
                Lending Agreements.

     (d)        In connection with any such direction by the Servicer to enter into a Securities
                Lending Agreement, the Trustee may receive and rely on an Issuer Order to the
                effect that the Securities Lending Agreement, and its Securities Lending
                Counterparty, is each in compliance with the requirements of this Indenture
                (including the definition of "Securities Lending Counterparty"). The Issuer and
                the Trustee may enter into any Securities Lending Agreement (and any related
                account control agreement) at the instruction of the Servicer, and deliver and
                accept delivery and return of any Collateral Obligations pursuant to the Securities
                Lending Agreement, or pursuant to instructions from the Servicer in connection
                with the Securities Lending Agreement. The Trustee may take any actions and
                exercise any rights and remedies under any Securities Lending Agreement that the
                Servicer instructs. The Trustee need not enter into any Securities Lending
                Agreement (or any related account control agreement) that would in its judgment,
                subject it to any liability, whether financial or otherwise, or cause it to incur or
                subject it to risk of any cost or disbursement for which it is not, in its judgment,
                adequately indemnified, or that would impose on it any obligations or
                administrative burdens that are unacceptable to it. The Servicer shall instruct the
                Trustee in writing with respect to the administration of any Securities Lending
                Agreement (including with respect to any default and the exercise of rights under
                it). The Trustee shall not have any responsibility for evaluating the sufficiency,
                validity or acceptability of any Securities Lending Agreement or for the
                qualifications or eligibility of any Securities Lending Counterparty. Nothing in
                this Indenture shall be construed to cause the Trustee to have any fiduciary duties
                to any Securities Lending Counterparty.

     So long as any Collateral Obligation is on loan pursuant to a Securities Lending
     Agreement,

     (e)        the Trustee shall have no liability for any failure or inability on its part to receive
                any information or take any action with respect to the Collateral Obligation
                because of its being on loan (including any failure to take action with respect to a



     US318495                                                                                   Page 177

                                                                                            010380
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
                                       of 30506/09/21 Page 191 of 310 PageID 13263
Case 3:21-cv-00538-N Document 26-38 Filed



                notice of redemption, consent solicitation, exchange or tender offer, or similar
                corporate action), and

     (f)        the loaned Collateral Obligations shall not be disqualified for return to the Trustee
                as a Collateral Obligation by any change in circumstance or status during the time
                while on loan (including any change that would cause the Collateral Obligation to
                be ineligible for purchase by the Issuer under this Indenture if applied to a
                proposed purchase of it in the open market at the time of its return from loan).

     7.19       Purchase of Collateral Obligations; Ramp-Up Completion Date

     (a)        The Issuer shall use its best efforts to purchase Collateral Obligations on any
                Business Day during the Ramp-Up Period or enter into commitments to purchase
                Collateral Obligations on any Business Day during the Ramp-Up Period for
                purchase on or as soon as practicable thereafter (not to exceed 60 days thereafter),
                in each case, for inclusion in the Collateral so that each of the Aggregate Principal
                Balance of the Collateral Obligations and the Overcollateralization Ratio
                Numerator with respect to the Class A-1 Notes, the Class A-2 Notes and the Class
                B Notes is at least U.S.$687,400,000.

     (b)        No Collateral Obligations may be purchased prior to the Ramp-Up Completion
                Date unless immediately following the purchase of any Collateral Obligation (as
                certified by the Servicer in writing), the remaining funds in the Collection
                Account, after giving effect to such purchase, are sufficient as of the date of
                determination to purchase Collateral Obligations for inclusion in the Collateral so
                that each of the Aggregate Principal Balance of the Collateral Obligations and the
                Overcollateralization Ratio Numerator with respect to the Class A-1 Notes, the
                Class A-2 Notes and the Class B Notes is at least U.S.$687,400,000 (taking into
                account the Collateral Obligations already part of the Collateral (without giving
                effect to any reductions of that amount that may have resulted from scheduled
                principal payments, principal prepayments or dispositions made with respect to
                any Collateral Obligations on or before the Ramp-Up Completion Date)).

     (c)        Notwithstanding the foregoing, or any other provision of this Indenture, if the
                Issuer has previously entered into a commitment to purchase a Collateral
                Obligation to be included in the Collateral, such commitment initially not to
                exceed 60 days, and at the time of the commitment the Collateral Obligation
                complied with the definition of "Collateral Obligation" and the requirements set
                forth in this Section 7.19, the Issuer may consummate the purchase of the
                Collateral Obligation notwithstanding that the Collateral Obligation fails to
                comply with the definition of "Collateral Obligation" and the requirements set out
                above on the date of settlement.

     (d)        The Issuer will use commercially reasonable efforts to purchase, or to enter into
                binding agreements to purchase, Collateral Obligations by the Ramp-Up
                Completion Date, that, together with the Collateral Obligations purchased on or




     US318495                                                                                 Page 178

                                                                                          010381
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
                                       of 30506/09/21 Page 192 of 310 PageID 13264
Case 3:21-cv-00538-N Document 26-38 Filed



                before the Closing Date and then held by the Issuer, will satisfy, as of the Ramp-
                Up Completion Date (without giving effect to any reductions of that amount that
                may have resulted from scheduled principal payments, principal prepayments or
                dispositions made with respect to any Collateral Obligations on or before the
                Ramp-Up Completion Date), the Collateral Quality Tests, the Concentration
                Limitations, the criteria set forth in Section 12.2 of this Indenture and the
                Overcollateralization Tests.

     (e)        No later than five Business Days after the Ramp-Up Completion Date, the Issuer
                shall notify each of the Rating Agencies in writing of the occurrence of the Ramp-
                Up Completion Date (each, a "Ramp-Up Notice") and request in writing that each
                of S&P and Moody’s confirm in writing prior to the Determination Date related to
                the first Payment Date that it has not reduced or withdrawn the Initial Ratings;
                provided, that the Issuer shall not be required to request a Rating Confirmation
                from Moody’s if, by the Determination Date related to the first Payment Date
                Moody’s has received an Accountants’ Certificate confirming (i) the Issuer is in
                compliance with each of the Collateral Quality Tests, the Coverage Tests and the
                Concentration Limitations and (ii) the Aggregate Principal Balance of the
                Collateral Obligations that the Issuer owns or has committed to purchase is at
                least equal to U.S.$687,400,000. In connection with such request or, in the case
                of Moody’s, in lieu of such request, the Issuer shall provide a report to the Rating
                Agencies identifying the Collateral Obligations then included in the Collateral and
                the Issuer shall obtain and deliver to the Trustee and the Rating Agencies,
                together with the delivery of a report (and, with respect to S&P, an Excel Default
                Model Input File and, with respect to each Collateral Obligation, the name of the
                obligor thereon and the CUSIP number thereof (if applicable)) substantially in the
                form of a Monthly Report as of the Ramp-Up Completion Date, an Accountants'
                Certificate confirming:

                  (i) confirming the maturity date, rating, spread and recovery rate for each
                      item of Original Collateral Obligations owned by the Issuer as of the
                      Ramp-Up Completion Date and the information provided by the Issuer
                      with respect to every other asset included in the Collateral, by reference to
                      such sources as shall be specified therein;

                  (ii) confirming that as of the Ramp-Up Completion Date:

                               (1)    each of the Coverage Tests are satisfied;

                               (2)    the Aggregate Principal Balance of Collateral Obligations
                                      that the Issuer owned or committed to purchase as of the
                                      Ramp-Up Completion Date is at least equal to the
                                      Maximum Amount; and




     US318495                                                                                Page 179

                                                                                         010382
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
                                       of 30506/09/21 Page 193 of 310 PageID 13265
Case 3:21-cv-00538-N Document 26-38 Filed



                               (3)    the Collateral Obligations comply with all of the
                                      requirements of the Collateral Quality Tests and the
                                      Concentration Limitations; and

                 (iii) specifying the procedures undertaken by them to review data and
                       computations relating to the foregoing statements.

     (f)        Any failure by the Issuer to obtain a Rating Confirmation pursuant to Section
                7.19(e) above shall be a Rating Confirmation Failure (a "Rating Confirmation
                Failure") and will thereafter be deemed to be continuing until the first date
                thereafter on which the Trustee shall have received evidence of confirmation of
                the Initial Ratings, on which date it shall be deemed to have been cured. If a
                Rating Confirmation Failure occurs, the Notes will be redeemed pursuant to, and
                to the extent provided in, Section 9.1(a).

     (g)        On the date occurring 45 days after the Closing Date (the Interim Ramp-Up Test
                Date), the Servicer, on behalf of the Issuer, shall submit to Moody's a statement
                showing compliance with the Interim Ramp-Up Test specified in the Interim
                Ramp-Up Test table below. Should the results of any such Interim Ramp-Up Test
                fail to comply with the levels established for such Interim Ramp-Up Test Date by
                the Servicer on behalf of the Issuer, and that are acceptable to Moody's, the Issuer
                shall discuss a plan with Moody's for achieving compliance with such tests by the
                Ramp-Up Completion Date at the levels required on the Ramp-Up Completion
                Date.

                                            Interim Ramp-Up Test



  Minimum Moody’s           Minimum            Maximum             Minimum                Minimum
  Weighted Average        Diversity Score      Weighted         Weighted Average      Aggregate Principal
   Recovery Rate                            Average Moody’s         Spread                 Balance
                                             Rating Factor

           46%                  60                2550                 250            U.S.$666,800,000



     7.20       Secondary Risk Procedures

     The Servicer shall notify S&P and request that S&P modify the S&P CDO Monitor
     accordingly if on any date (as disclosed in the most recent Monthly Report):

     (a)        the Aggregate Principal Amount of all Collateral Obligations participated from or
                entered into with the same Secondary Risk Counterparty exceeds the percentage
                of the Maximum Amount in the Secondary Risk Table opposite the long-term




     US318495                                                                                Page 180

                                                                                         010383
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
                                       of 30506/09/21 Page 194 of 310 PageID 13266
Case 3:21-cv-00538-N Document 26-38 Filed



                S&P credit rating of the Secondary Risk Counterparty under the caption
                "Individual Counterparty Limit," or

     (b)        the Aggregate Principal Amount of all Collateral Obligations participated from or
                entered into with Secondary Risk Counterparties with the same long-term credit
                rating exceeds the percentage of the Maximum Amount in the Secondary Risk
                Table opposite that rating under the caption "Aggregate Counterparty Limit"
                (excluding up to 5.0% by Aggregate Principal Amount of Synthetic Securities
                with respect to Collateral Obligations the Aggregate Counterparty Limit of which
                is 20.0% to the extent that (x) such exposure is fully collateralized with respect to
                principal and (y) the related Synthetic Security Counterparties are rated at least
                "A-1+" by S&P).

     7.21       Section 3(c)(7) Procedures

     In addition to the notices required to be given under Section 10.6 hereof, the Issuer shall
     take the following actions to ensure compliance with the requirements of Section 3(c)(7)
     of the Investment Company Act (provided that such procedures and disclosures may be
     revised by the Issuer to be consistent with generally accepted practice for compliance
     with the requirements of Section 3(c)(7) of the Investment Company Act):

     (a)        Section 3(c)(7) Notice to Investors. The Issuer shall (i) request the Depository to
                cause, and cooperate with the Depository in causing, the Depository's security
                description and delivery order to include a "3(c)(7) marker" and the Depository's
                user manual to contain an accurate description of the restrictions on the holding
                and transfer of the Notes due to the Issuer's reliance on the exclusion to
                registration provided by Section 3(c)(7) of the Investment Company Act, (ii)
                request that the Depository send, and cooperate with the Depository in causing the
                Depository to send, to its Agent Members (x) the Important Section 3(c)(7)
                Reminder Notice substantially in the form of Exhibit G-2 in connection with the
                initial offering of the Notes and (y) the Section 3(c)(7) Reminder Notice
                substantially in the form of Exhibit G-1 as set forth in Section 10.6(b) and (iii)
                request that the Depository cause, and cooperate with the Depository in causing,
                the Depository's Reference Directory to include each Class of Notes (and the
                applicable CUSIP numbers for the Notes) in the listing of 3(c)(7) issues together
                with an attached description of the limitations as to the distribution, purchase, sale
                and holding of the Notes.

     (b)        CUSIP Numbers. The Issuer shall (a) request of S&P, and shall cooperate with
                S&P to ensure that all CUSIP numbers identifying the Notes shall have a "fixed
                field" attached thereto that contains "3c7" and "144A" indicators and (b) take
                steps to cause the Initial Purchasers and any market makers to require that all
                "confirms" of trades of the Notes contain CUSIP numbers with such "fixed field"
                identifiers.




     US318495                                                                                  Page 181

                                                                                           010384
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
                                       of 30506/09/21 Page 195 of 310 PageID 13267
Case 3:21-cv-00538-N Document 26-38 Filed



     (c)        Bloomberg and other Third-Party Vendor Screens. The Issuer shall use all
                reasonable efforts to cause the Bloomberg screen or screens containing
                information about the Notes to include the following language: (a) the "Note
                Box" on the bottom of the "Security Display" page describing the Notes shall
                state: "Iss'd Under 144A/3(c)(7)," (b) the "Security Display" page shall have the
                flashing red indicator "See Other Available Information" and (c) the indicator
                shall link to the "Additional Security Information" page, which shall state that the
                securities are "being offered in reliance on the exemption from registration under
                Rule 144A of the Securities Act, to persons who are both (x) qualified
                institutional buyers (as defined in Rule 144A under the Securities Act) and (y)
                qualified purchasers (as defined under Section 3(c)(7) under the Investment
                Company Act)." The Issuer shall use all reasonable efforts to require that any
                other third-party vendor screens containing information about the Notes include
                substantially similar language to clauses (a) through (c) above.

     8.         SUPPLEMENTAL INDENTURES

     8.1        Supplemental Indentures Without Consent of Holders

     (a)        Without the consent of the Holders of any Securities (other than with respect to
                the consent of the Majority of the Controlling Class specified in clause (15)
                below), any Hedge Counterparty (except to the extent such consent is required
                under the applicable Hedge Agreement) or any Synthetic Security Counterparty
                (except to the extent such consent is required under the applicable Synthetic
                Security Agreement), when authorized by Board Resolutions, and subject to the
                requirement provided below in this Section 8.1 with respect to the ratings of any
                Class of Notes, the Co-Issuers and the Trustee may, if, with respect to any matters
                described in clauses (1) through (23) below, the interests of the Holders of the
                Securities (except, in the case of clause (12) below, any Holders of Notes subject
                to the applicable Refinancing) are not materially and adversely affected thereby
                (the Co-Issuers and the Trustee will be bound by a standard of good faith and fair
                dealing in making such determination, subject to the terms of this Indenture)
                execute one or more indentures supplemental to this Indenture, in form
                satisfactory to the Trustee, to:

                (1)    evidence the succession of another Person to the Issuer or the Co-Issuer
                       and the assumption by the successor Person of the obligations of the Issuer
                       or the Co-Issuer in this Indenture and in the Securities;

                (2)    add to the covenants of the Co-Issuers or the Trustee for the benefit of the
                       Noteholders or to surrender any right in this Indenture conferred on the
                       Co-Issuers;

                (3)    convey, transfer, assign, mortgage or pledge any property to the Trustee,
                       or add to the conditions, limitations, or restrictions on the authorized




     US318495                                                                                Page 182

                                                                                         010385
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
                                       of 30506/09/21 Page 196 of 310 PageID 13268
Case 3:21-cv-00538-N Document 26-38 Filed



                       amount, terms, and purposes of the issue, authentication and delivery of
                       the Notes;

                (4)    evidence and provide for the acceptance of appointment under this
                       Indenture by a successor Trustee and to add to or change any of the
                       provisions of this Indenture necessary to facilitate the administration of the
                       trusts under this Indenture by more than one Trustee, pursuant to the
                       requirements of Sections 6.10, 6.11, and 6.13;

                (5)    correct or amplify the description of any property at any time subject to
                       the lien of this Indenture, or to better assure, convey, and confirm to the
                       Trustee any property subject or required to be subject to the lien of this
                       Indenture (including all actions appropriate as a result of changes in law)
                       or to subject to the lien of this Indenture any additional property;

                (6)    cause any provision of this Indenture to conform to, or be consistent with,
                       the statements made with respect to such provision in the Offering
                       Memorandum;

                (7)    modify the restrictions on and procedures for resales and other transfers of
                       the Notes to reflect any changes in applicable law (or its interpretation) or
                       to enable the Co-Issuers to rely on any less restrictive exemption from
                       registration under the Securities Act (including, without limitation, to add
                       provisions for resales and transfers of the Preference Shares under
                       Regulation S) or the Investment Company Act or to remove restrictions on
                       resale and transfer to the extent not required under this Indenture;

                (8)    with the consent of the Servicer, modify (A) the restrictions on the sales of
                       Collateral Obligations in Section 12.1 or (B) with the consent of the
                       Majority of the Controlling Class (which consent shall not be
                       unreasonably withheld), the Eligibility Criteria in Section 12.2 (and the
                       definitions related thereto); provided that, for the avoidance of doubt, the
                       consent of a Majority of the Controlling Class shall not be required if such
                       amendment also satisfies the requirements of clause (24) below;

                (9)    make appropriate changes for any Class of Notes to be listed on an
                       exchange other than the Irish Stock Exchange;

                (10)   otherwise to correct any inconsistency or cure any ambiguity or errors in
                       this Indenture;

                (11)   accommodate the issuance of the Notes in book-entry form through the
                       facilities of DTC or otherwise;

                (12)   to accommodate a Refinancing effected pursuant to and in compliance
                       with Section 9.7; provided that no Holders of Notes or Preference Shares




     US318495                                                                                 Page 183

                                                                                          010386
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
                                       of 30506/09/21 Page 197 of 310 PageID 13269
Case 3:21-cv-00538-N Document 26-38 Filed



                       are materially adversely affected thereby, other than Holders of Notes
                       subject to such Refinancing;

                (13)   to avoid the imposition of tax on the net income of the Issuer or of
                       withholding tax on any payment to the Issuer;

                (14)   authorize the appointment of any listing agent, Transfer Agent, Paying
                       Agent or additional registrar for any Class of Notes appropriate in
                       connection with the listing of any Class of Notes on the Irish Stock
                       Exchange or any other stock exchange, and otherwise to amend this
                       Indenture to incorporate any changes required or requested by any
                       governmental authority, stock exchange authority, listing agent, Transfer
                       Agent, Paying Agent or additional registrar for any Class of Notes in
                       connection with its appointment, so long as the supplemental indenture
                       would not materially and adversely affect any Noteholder, as evidenced by
                       an Opinion of Counsel (which may be supported as to factual (including
                       financial and capital markets) matters by any relevant certificates and
                       other documents necessary or advisable in the judgment of counsel
                       delivering the opinion) or a certificate of an Authorized Officer of the
                       Servicer, to the effect that the modification would not be materially
                       adverse to the Holders of any Class of Notes;

                (15)   with the consent of the Majority of the Controlling Class, amend, modify,
                       enter into or accommodate the execution of any contract relating to a
                       Synthetic Security (including posting collateral under a Synthetic Security
                       Agreement) if such particular action is not otherwise permitted under the
                       Indenture;

                (16)   modify Section 3.3 to be consistent with applicable laws or Rating Agency
                       requirements;

                (17)   evidence any waiver by any Rating Agency as to any requirement or
                       condition, as applicable, of the Rating Agency set forth in this Indenture;

                (18)   facilitate the issuance of participation notes, combination notes, composite
                       securities and other similar securities;

                (19)   facilitate hedging transactions;

                (20)   facilitate the ability of the Issuer to lend collateral pursuant to a Securities
                       Lending Agreement;

                (21)   modify any provision to facilitate an A/B Exchange, including to effect
                       any serial designation relating to the exchange;




     US318495                                                                                   Page 184

                                                                                            010387
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
                                       of 30506/09/21 Page 198 of 310 PageID 13270
Case 3:21-cv-00538-N Document 26-38 Filed



                (22)   with the consent of the Servicer, enter into any additional agreements not
                       expressly prohibited by this Indenture as well as any amendment,
                       modification, or waiver if the Issuer determines that the amendment,
                       modification, or waiver would not, upon or after becoming effective,
                       materially and adversely affect the rights or interest of the Holders of any
                       Class of Securities as evidenced by an Opinion of Counsel (which may be
                       supported as to factual (including financial and capital markets) matters by
                       any relevant certificates and other documents necessary or advisable in the
                       judgment of counsel delivering the opinion) or a certificate of an officer of
                       the Servicer to the effect that the modification would not be materially
                       adverse to the Holders of any Class of Securities; provided that, for the
                       avoidance of doubt, this clause (22) shall not permit the Co-Issuers and the
                       Trustee to effect any amendment that expressly requires the consent of the
                       Majority of the Controlling Class without such consent;

                (23)   provide for the issuance of additional Preference Shares to the extent
                       permitted by the Preference Share Documents and to extend to such
                       additional Preference Shares the benefits applicable to the Preference
                       Shares under the Indenture and the Preference Share Documents; or

                (24)   prevent the Issuer from becoming an "investment company" as defined in
                       the Investment Company Act or to better assure compliance with the
                       requirements of Rule 3a-7 and/or to remove transfer restrictions and other
                       requirements relating to Section 3(c)(7);

     provided that, as a condition to the effectiveness of any such supplemental indenture,
     each of the Issuer, the Trustee and the Servicer shall have received (A) a Rating
     Confirmation with respect to such supplemental indenture and (B) a customary opinion of
     counsel (which may be supported as to factual matters by any relevant certificates or
     other documents necessary or advisable in the judgment of counsel delivering such
     opinion) from a nationally recognized law firm providing that, after giving effect to such
     supplemental indenture, the Issuer is exempt from registration as an "investment
     company" under the Investment Company Act in reliance on the exemption provided by
     Rule 3a-7.

     (b)        Without the consent of the Servicer, no supplemental indenture may be entered
                into that would reduce the rights, decrease the fees or other amounts payable to
                the Servicer under this Indenture or increase the duties or obligations of the
                Servicer.

     (c)        The Trustee is authorized to join in the execution of any such supplemental
                indenture and to make any further appropriate agreements and stipulations that
                may be in the agreements, but the Trustee shall not be obligated to enter into any
                such supplemental indenture that affects the Trustee's own rights, duties, liabilities
                or immunities under this Indenture or otherwise, except to the extent required by
                law. Unless notified by a Majority of any Class of Notes or a Majority of the



     US318495                                                                                  Page 185

                                                                                           010388
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
                                       of 30506/09/21 Page 199 of 310 PageID 13271
Case 3:21-cv-00538-N Document 26-38 Filed



                Preference Shares that Holders of the Class of the Notes or Holders of the
                Preference Shares would be materially and adversely affected, the Trustee may
                rely on a certificate of the Servicer and an Opinion of Counsel (which may be
                supported as to factual (including financial and capital markets) matters by any
                relevant certificates and other documents necessary or advisable in the judgment
                of counsel delivering the opinion) as to whether the interests of any Holder of
                Securities would be materially and adversely affected by any such supplemental
                indenture.

     (d)        If any Outstanding Notes are rated by a Rating Agency, the Trustee shall enter
                into a supplemental indenture pursuant to this Section 8.1 only if either (1) the
                Rating Condition with respect to each Rating Agency is satisfied with respect to
                the supplemental indenture or (2) the Servicer and the Holders of 100% in
                Aggregate Outstanding Amount of each Class of Notes the ratings on which
                would be reduced or withdrawn consent to the supplemental indenture. Prior to
                the entry into any supplemental Indenture with respect to which a Rating
                Confirmation for one or more Classes of Notes is not expected to be delivered, the
                Trustee shall provide written notice to each Holder of each Outstanding Note
                informing them of such fact.

     (e)        At the cost of the Co-Issuers, the Trustee shall mail to the Noteholders, the
                Preference Shares Paying Agent (for forwarding to the Holders of Preference
                Shares), each Rating Agency (for so long as any Notes are Outstanding and rated
                by a Rating Agency) and each Hedge Counterparty a copy of any such proposed
                supplemental indenture pursuant to this Section at least 15 Business Days before
                its execution by the Trustee (or 60 calendar days before execution in the case of a
                supplemental indenture for the purpose described in paragraph (8) of Section
                8.1(a), which shall be identified as such in a certificate of the Servicer delivered to
                the Trustee before the date on which such notice is required to be given).

     8.2        Supplemental Indentures With Consent of Holders

     (a)        If the Rating Condition is satisfied with respect to each Rating Agency, the
                Trustee and the Co-Issuers may execute one or more indentures supplemental to
                this Indenture to add any provisions to, or change in any manner, or eliminate any
                of the provisions of, this Indenture or modify in any manner the rights of the
                Noteholders under this Indenture with the consent of:

                (1)    the Servicer if the supplemental indenture would reduce the rights,
                       decrease the fees or other amounts payable to it under this Indenture or
                       increase the duties or obligations of the Servicer;

                (2)    a Majority of each Class of Notes adversely affected thereby, by Act of the
                       Holders of each such Class of Notes;

                (3)    a Majority of the Preference Shares adversely affected thereby;




     US318495                                                                                   Page 186

                                                                                            010389
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 195
                                       of 30506/09/21 Page 200 of 310 PageID 13272
Case 3:21-cv-00538-N Document 26-38 Filed



                (4)    each Hedge Counterparty (if such consent is required pursuant to the
                       applicable Hedge Agreement); and

                (5)    each Synthetic Security Counterparty (if such consent is required pursuant
                       to the applicable Synthetic Security Agreement).

     Any proposed supplemental indenture that would also necessitate a change to the Issuer
     Charter may only be made after a Special Resolution (as defined in the Issuer Charter)
     has been passed to permit the Issuer's constitutional documents to be altered to conform
     them to the proposed change to this Indenture as certified to the Trustee by the Issuer.

     Notwithstanding anything in this Indenture to the contrary, without the consent of the
     Holder of each Outstanding Note adversely affected thereby and the Holder of each
     Preference Share adversely affected thereby, no supplemental indenture shall:

                  (i) change the Stated Maturity of the principal of or the due date of any
                      installment of interest on any Note or of any payment to the Preference
                      Shares Paying Agent for payment to the Holders of the Preference Shares
                      (other than in the case of any Maturity Extension in connection with an
                      extension of the Replacement Period as described in Section 2.4), reduce
                      the principal amount or the rate of interest on any Note, or the Default
                      Interest Rate or the Redemption Price with respect to any Note or
                      Preference Share, or change the earliest date on which Notes of any Class
                      or Preference Share may be redeemed at the option of the Issuer, change
                      the provisions of this Indenture relating to the application of proceeds of
                      any Collateral to the payment of principal of or interest on Notes, or to
                      payment to the Preference Shares Paying Agent for payment to the
                      Holders of the Preference Shares, or change any place where, or the coin
                      or currency in which, Notes or their principal or interest are paid or impair
                      the right to institute suit for the enforcement of any such payment on or
                      after their Stated Maturity (or, in the case of redemption, on or after the
                      applicable Redemption Date);

                  (ii) reduce the percentage of the Aggregate Outstanding Amount of Holders of
                       Notes of each Class or Holders of Preference Shares whose consent is
                       required for the authorization of any such supplemental indenture or for
                       any waiver of compliance with certain provisions of this Indenture or
                       certain defaults under this Indenture or their consequences provided for in
                       this Indenture;

                 (iii) permit the creation of any lien ranking prior to or on a parity with the lien
                       of this Indenture with respect to any part of the Collateral or terminate the
                       lien on any property at any time subject hereto or deprive the Holder of
                       any Note of the security afforded by the lien of this Indenture;




     US318495                                                                                Page 187

                                                                                         010390
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 196
                                       of 30506/09/21 Page 201 of 310 PageID 13273
Case 3:21-cv-00538-N Document 26-38 Filed



                 (iv) reduce the percentage of the Aggregate Outstanding Amount of Holders of
                      Notes of each Class whose consent is required to request the Trustee to
                      retain the Collateral or rescind the Trustee's election to retain the
                      Collateral, pursuant to Section 5.5 or to sell or liquidate the Collateral,
                      pursuant to Section 5.4 or 5.5;

                  (v) modify any of the provisions of this Section, or to provide that certain
                      other provisions of this Indenture cannot be modified or waived without
                      the consent of the Holder of each Outstanding Note and Preference Share
                      affected thereby;

                 (vi) modify the definition of "Outstanding," "Controlling Class," or
                      "Majority," or the Priority of Payments in Section 11.1(a) or Section 13.1;
                      or

                (vii) modify any of the provisions of this Indenture in such a manner as to
                      affect the calculation of the amount of any payment of Redemption Price
                      or of interest or principal on any Note or any payment to the Preference
                      Shares Paying Agent for the payment of dividends or other payments on
                      the Preference Shares on any Payment Date or to affect the rights of the
                      Holders of the Securities to the benefit of any provisions for the
                      redemption of the Notes or the Preference Shares contained in this
                      Indenture.

     (b)        Not later than 15 Business Days prior to the execution of any proposed
                supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense of
                the Co-Issuers, shall mail to the Noteholders, the Servicer, the Preference Shares
                Paying Agent (for forwarding to the Holders of Preference Shares), each Hedge
                Counterparty, each Synthetic Security Counterparty (to the extent required by the
                terms of the related Synthetic Security) and each Rating Agency (for so long as
                any Notes are Outstanding and rated by a Rating Agency) a copy of such
                proposed supplemental indenture and shall request any required consent from the
                applicable Holders of Securities to be given within the Initial Consent Period.
                Any consent given to a proposed supplemental indenture by the Holder of any
                Securities, as applicable, shall be irrevocable and binding on all future Holders or
                beneficial owners of that Security, irrespective of the execution date of the
                supplemental indenture. If the Holders of less than the required percentage of the
                Aggregate Outstanding Amount of the relevant Securities consent to a proposed
                supplemental indenture within the Initial Consent Period, on the first Business
                Day after the Initial Consent Period, the Trustee shall notify the Issuer and the
                Servicer which Holders of Securities have consented to the proposed
                supplemental indenture and, which Holders (and, to the extent such information is
                reasonably available to the Trustee, which beneficial owners) have not consented
                to the proposed supplemental indenture. If it intends to exercise its Amendment
                Buy-Out Option pursuant to Section 9.6, the Amendment Buy-Out Purchaser shall
                so notify the Trustee and S&P (which notice shall designate a date for the



     US318495                                                                                Page 188

                                                                                         010391
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 197
                                       of 30506/09/21 Page 202 of 310 PageID 13274
Case 3:21-cv-00538-N Document 26-38 Filed



                Amendment Buy-Out to occur no earlier than 10 Business Days after the date of
                such notice) no later than five Business Days after the Servicer is so notified by
                the Trustee and the Trustee shall promptly mail such notice to all Noteholders and
                the Preference Shares Paying Agent (for forwarding to the Holders of Preference
                Shares). Any Non-Consenting Holder may give consent to the related proposed
                supplemental indenture until the 5th Business Day prior to the date of the
                Amendment Buy-Out designated by the Amendment Buy-Out Purchaser, and in
                such case shall cease to be a Non-Consenting Holder for purposes of the
                Amendment Buy-Out. If the Amendment Buy-Out Purchaser exercises its
                Amendment Buy-Out Option and purchases the applicable Securities pursuant to
                Section 9.6 below, the Amendment Buy-Out Purchaser, as Holder or beneficial
                owner of the applicable Securities, may consent to the related proposed
                supplemental indenture within five Business Days of the Amendment Buy-Out.

     (c)        It shall not be necessary for any Act of Noteholders under this Section 8.2 to
                approve the particular form of any proposed supplemental indenture, but it shall
                be sufficient if the Act or consent approves its substance.

     (d)        The Trustee, at the expense of the Co-Issuers, shall mail to the Noteholders, the
                Servicer, the Preference Shares Paying Agent (for forwarding to the Holders of
                Preference Shares), each Hedge Counterparty, each Synthetic Security
                Counterparty and each Rating Agency a copy of any supplemental indenture
                pursuant to this Section 8.2 promptly after its execution by the Co-Issuers and the
                Trustee. Any failure of the Trustee to mail a copy of any supplemental indenture
                as provided in this Indenture, or any defect in the mailing, shall not in any way
                affect the validity of the supplemental indenture.

     8.3        Execution of Supplemental Indentures

     In executing or accepting the additional trusts created by any supplemental indenture
     permitted by this Section 8 or the modifications thereby of the trusts created by this
     Indenture, the Trustee may receive, and (subject to Sections 6.1 and 6.3) shall be fully
     protected in relying upon, an Opinion of Counsel stating that the execution of the
     supplemental indenture is authorized or permitted by this Indenture and that all
     conditions precedent to the execution of such supplemental indenture have been satisfied.
     In the event that any supplemental indenture is consented to by the Issuer, the Co-Issuer
     and 100% of the Aggregate Outstanding Amount of each Class of Notes and the Rating
     Condition is satisfied or is specifically waived by all consenting parties, all conditions
     precedent to the execution of such supplemental indenture shall be deemed satisfied, the
     execution of such supplemental indenture shall be authorized or permitted by this
     Indenture, and the Trustee shall execute and accept the additional trusts created by such
     supplemental indenture pursuant to this Section 8 or modification thereby of the trusts
     created by this Indenture without obtaining an Opinion of Counsel; provided that the
     Trustee may, but shall not be obligated to, enter into any such supplemental indenture
     that affects the Trustee's own rights, duties or immunities under this Indenture or
     otherwise. The Servicer shall not be bound by any amendment or supplement to this



     US318495                                                                               Page 189

                                                                                        010392
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 198
                                       of 30506/09/21 Page 203 of 310 PageID 13275
Case 3:21-cv-00538-N Document 26-38 Filed



     Indenture that would reduce the rights, decrease the fees or other amounts payable to it
     under this Indenture or increase the duties or obligations of the Servicer unless the
     Servicer consents to it in writing, such consent not to be unreasonably withheld or
     delayed. The Servicer shall follow any amendment or supplement to this Indenture by
     which it is bound of which it has received written notice from the time it receives a copy
     of the amendment from the Issuer or the Trustee.

     8.4        Effect of Supplemental Indentures; Certain Required Consents

     Upon the execution of any supplemental indenture under this Section 8, this Indenture
     shall be modified in accordance therewith, and the supplemental indenture shall form a
     part of this Indenture for all purposes; and every Holder of Notes theretofore and
     thereafter authenticated and delivered under this Indenture shall be bound thereby.

     Any supplemental indenture that would necessitate a change to the Issuer Charter may
     only be made after a Special Resolution (as defined in the Issuer Charter) has been passed
     to permit the Issuer Charter to be altered to conform with such proposed amendment.

     8.5        Reference in Notes to Supplemental Indentures

     Notes authenticated and delivered after the execution of any supplemental indenture
     pursuant to this Section 8 may, and if required by the Trustee shall, bear a notice in form
     approved by the Trustee as to any matter provided for in the supplemental indenture. If
     the Applicable Issuers shall so determine, new Notes, so modified as to conform in the
     opinion of the Trustee and the Co-Issuers to any such supplemental indenture, may be
     prepared and executed by the Applicable Issuers and authenticated and delivered by the
     Trustee in exchange for Outstanding Notes.

     9.         REDEMPTION OF NOTES

     9.1        Mandatory Redemption

     (a)        If either (a) a Coverage Test is not met on any Determination Date or (b) a Rating
                Confirmation Failure occurs, principal payments on the Notes shall be made on
                the related Payment Date (without payment of any Redemption Price) in
                accordance with the Priority of Payments.

                Upon receipt of notice of a Rating Confirmation Failure and if available Interest
                Proceeds and Principal Proceeds are insufficient to effect the redemption of the
                Notes, at par on any subsequent Payment Date in accordance with the Priority of
                Payments as and to the extent necessary for each of Moody's and S&P to confirm
                in writing the Initial Ratings assigned by it on the Closing Date to the Notes, then
                at the direction and in accordance with the instructions of the Servicer the Trustee
                shall sell Collateral Obligations so that the proceeds from the sale and all other
                funds available for the purpose in the Collection Account will be used to redeem
                the Notes and the Preference Shares (but only to the extent necessary for each of




     US318495                                                                                Page 190

                                                                                         010393
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 199
                                       of 30506/09/21 Page 204 of 310 PageID 13276
Case 3:21-cv-00538-N Document 26-38 Filed



                Moody's and S&P to confirm in writing the Initial Ratings assigned by it on the
                Closing Date to the Notes) and to pay all administrative and other fees, expenses
                and obligations payable under the Priority of Payments. Any sale under this
                Section shall be conducted in such a manner that:

                  (i) after giving effect to the sale each Overcollateralization Test is satisfied
                      or, if any Overcollateralization Test is not satisfied, the extent of
                      compliance with the Overcollateralization Test is not reduced,

                  (ii) if the sale occurs on or after the second Payment Date, after giving effect
                       to the sale each Interest Coverage Test is satisfied or, if any Interest
                       Coverage Test is not satisfied, the extent of compliance with the Interest
                       Coverage Test is not reduced, and

                 (iii) after giving effect to the sale each Collateral Quality Test is satisfied or, if
                       any Collateral Quality Test is not satisfied, the extent of compliance with
                       the Collateral Quality Test is not reduced.

     (b)        The Preference Shares will be redeemed in whole in accordance with the Priority
                of Payments and the Preference Share Documents on any Payment Date on which
                a mandatory redemption of the Notes pursuant to Section 9.1(a) results in the
                payment in full of the Aggregate Outstanding Amount of each Class of Notes.

     9.2        Optional Redemption

     (a)        Upon the occurrence of a Tax Event, or at any time after the Non-Call Period, the
                Notes shall be redeemed by the Applicable Issuers, in whole but not in part, on
                any Payment Date from Principal Proceeds and all other funds available for that
                purpose in the Collection Account, the Payment Account, the Closing Date
                Expense Account, the Synthetic Security Reserve Account, the Revolving
                Reserve Account and the Delayed Drawdown Reserve Account at the direction of
                the applicable Required Redemption Percentage, which direction must be given to
                the Preference Shares Paying Agent, the Trustee, the Issuer and the Servicer not
                later than 45 days before the Payment Date on which the redemption is to be
                made, at the applicable Redemption Price (exclusive of installments of interest
                and principal maturing on or before that date, payment of which shall have been
                made or duly provided for, to the Noteholders on relevant Record Dates or as
                otherwise provided in this Indenture). All Notes must be simultaneously
                redeemed, and any termination payments pursuant to Hedge Agreements must be
                paid.

                In the event that the Preference Shares Paying Agent, the Trustee and the Issuer
                receive notice directing an optional redemption from any one or more Holders of
                Preference Shares holding less than a Majority of the Preference Shares, the
                Preference Shares Paying Agent shall, within five Business Days of receipt of
                such notice, notify the Holders of the Preference Shares (i) of the receipt of such




     US318495                                                                                   Page 191

                                                                                            010394
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 200
                                       of 30506/09/21 Page 205 of 310 PageID 13277
Case 3:21-cv-00538-N Document 26-38 Filed



                notice and (ii) that any Holder of Preference Shares may join in directing an
                optional redemption by notifying the Issuer, the Trustee and the Preference Shares
                Paying Agent in writing within five Business Days after such Holder's receipt of
                the Preference Shares Paying Agent's Notice.

                Upon receipt of a notice of redemption pursuant to the first paragraph of this
                Section 9.2(a), the Servicer in its sole discretion will (subject to the standard of
                care specified in the Servicing Agreement), on behalf of the Issuer, direct the sale
                of the Collateral Obligations so that the proceeds from the sale and all other funds
                available for such purpose in the Collection Account, the Closing Date Expense
                Account, the Synthetic Security Reserve Account, the Revolving Reserve
                Account and the Delayed Drawdown Reserve Account will be at least sufficient
                to redeem all of the Notes and to pay all administrative and other fees and
                expenses payable under the Priority of Payments without regard to any payment
                limitations. If, in the Servicer's reasonable discretion, the sale would not be
                sufficient to redeem the Notes, and to pay the fees, expenses and obligations, the
                Notes shall not be redeemed.

                Upon any redemption pursuant to this Section 9.2(a), the Issuer shall, at least 30
                days before the Redemption Date (unless the Trustee shall agree to a shorter
                notice period), notify the Trustee, the Preference Shares Paying Agent (for
                forwarding to the Holders of Preference Shares) and each Rating Agency of the
                Redemption Date, the applicable Record Date, the principal amount of Notes to
                be redeemed on the Redemption Date and the applicable Redemption Prices.

     (b)        On any Payment Date on or after payment in full of the Notes, all administrative
                and other fees (without regard to any payment limitations) payable under the
                Priority of Payments (including the Senior Servicing Fee and the Subordinated
                Servicing Fee), all amounts owing under this Indenture and all amounts owing
                under this Indenture and any Hedge Agreement to any Hedge Counterparty have
                been discharged,

                  (i) at the direction of a Majority of the Preference Shares, the Issuer shall
                      cause the Trustee to make payments in redemption of all of the Preference
                      Shares, in an aggregate amount equal to all of the proceeds from the sale
                      or other disposition of all of the remaining Collateral less any fees and
                      expenses owed by the Issuer (including the Redemption Price of any Notes
                      being simultaneously redeemed), the aggregate amount to be distributed to
                      the Preference Shares Paying Agent for distribution to the Holders of the
                      Preference Shares pro rata in accordance with their respective holdings or

                  (ii) at the unanimous direction of the Holders of the Preference Shares, voting
                       as a single Class or group, the Issuer shall cause the Trustee to make
                       payments in redemption of all or a directed portion (representing less than
                       all) of the Preference Shares to the Preference Shares Paying Agent for




     US318495                                                                                Page 192

                                                                                         010395
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 201
                                       of 30506/09/21 Page 206 of 310 PageID 13278
Case 3:21-cv-00538-N Document 26-38 Filed



                       distribution to the Holders of the Preference Shares based upon such
                       direction.

                Upon a distribution pursuant to Section 9.2(b)(i), the Servicer will (subject to the
                standard of care specified in the Servicing Agreement), on behalf of the Issuer
                (and subject to Section 9.2(b)(ii)), direct the sale of all remaining Collateral
                Obligations. Upon a distribution pursuant to Section 9.2(b)(ii), the Servicer will
                effect the sale of Collateral Obligations in accordance with the unanimous
                direction of the Holders of the Preference Shares.

     9.3        Optional Redemption Procedures

     (a)        Upon any redemption pursuant to Section 9.2, the Trustee shall give notice of a
                redemption by first-class mail, postage prepaid, mailed not later than 10 Business
                Days and not earlier than 30 days before the applicable Redemption Date, to each
                Holder of Notes to be redeemed, at the Holder's address in the Indenture Register
                or otherwise in accordance with the rules and procedures of DTC, Euroclear, and
                Clearstream, as applicable, to the Preference Shares Paying Agent (for forwarding
                to the Holders of Preference Shares) and (in the case of a redemption pursuant to
                Section 9.2(a)) to each Rating Agency. In addition, for so long as any Notes are
                listed on the Irish Stock Exchange and so long as the rules of the exchange so
                require, notice of redemption of Notes pursuant to Section 9.2 shall also be given
                to the Company Announcements Office of the Irish Stock Exchange.

     (b)        All notices of redemption delivered pursuant to Section 9.3(a) shall state:

                  (i) the applicable Redemption Date;

                  (ii) the Redemption Price of the Notes to be redeemed (in the case of a
                       redemption pursuant to Section 9.2(a));

                 (iii) in the case of a redemption pursuant to Section 9.2(a), that all of the Notes,
                       are to be redeemed in full and that interest on the Notes to be redeemed
                       shall cease to accrue on the Payment Date specified in the notice; and

                 (iv) the places where the Notes to be redeemed in whole are to be surrendered
                      for payment of the Redemption Price, which shall be the office or agency
                      of the Co-Issuers to be maintained in the Borough of Manhattan as
                      provided in Section 7.2 and the Corporate Trust Office or other office
                      designated by the Trustee for surrender).

                Any such notice of redemption may be withdrawn by the Issuer up to the fourth
                Business Day before the scheduled Redemption Date by written notice to the
                Preference Shares Paying Agent (for forwarding to the Holders of Preference
                Shares), the Trustee and the Servicer only if:




     US318495                                                                                 Page 193

                                                                                          010396
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 202
                                       of 30506/09/21 Page 207 of 310 PageID 13279
Case 3:21-cv-00538-N Document 26-38 Filed



                       (A)     in the case of a redemption pursuant to Section 9.2(a), the Servicer
                               does not deliver the sale agreement or certifications (described in
                               Section 9.3(c) and 12.1(f)), as the case may be, in form satisfactory
                               to the Trustee,

                       (B)     in the case of a redemption pursuant to Section 9.2(a) or Section
                               9.2(b)(i), the Issuer receives the written direction of the Majority of
                               the Preference Shares (or, in the case of an Optional Redemption
                               of the Notes resulting from a Tax Event, the Affected Class) to
                               withdraw the notice of redemption delivered by a percentage of the
                               Preference Shares (or, in the case of an Optional Redemption of
                               the Notes resulting from a Tax Event, the Affected Class)
                               requesting redemption under Section 9.2(a) or Section 9.2(b)(i), as
                               applicable, or

                       (C)     in the case of a redemption pursuant to Section 9.2(b)(ii), the Issuer
                               receives the unanimous written direction of the Holders of the
                               Preference Shares to withdraw the notice of redemption (and the
                               Issuer hereby agrees for the benefit of the directing Holders to
                               withdraw the applicable notice of redemption if it receives the
                               written direction referred to in the preceding clause (B) or this
                               clause (C)).

                Notice of any withdrawal shall be sent, not later than the third Business Day
                before the scheduled Redemption Date (assuming that the Trustee has received
                timely written notice from the Issuer as provided above), by the Trustee, to each
                Noteholder scheduled to be redeemed at the Holder's address in the Indenture
                Register by overnight courier guaranteeing next day delivery (or, to the extent the
                address contained in the Indenture Register is not sufficient for that purpose, by
                first class mail) and the Preference Shares Paying Agent (for forwarding to each
                Holder of Preference Shares). If the Issuer so withdraws any notice of redemption
                or is otherwise unable to complete any redemption of the Notes, the Sale Proceeds
                received from the sale of any Collateral Obligations sold pursuant to Sections 9.2
                and 12.1(f) may, during the Replacement Period (and, in respect of Sale Proceeds
                from Credit Risk Obligations and Credit Improved Obligations, after the
                Replacement Period) at the Servicer's discretion, be used to purchase replacement
                Collateral Obligations in accordance with the Eligibility Criteria.

                Notice of redemption shall be given by the Co-Issuers or, upon an Issuer Order,
                by the Trustee in the name and at the expense of the Co-Issuers. Failure to give
                notice of redemption, or any defect therein, to any Holder of any Notes selected
                for redemption or the Preference Shares Paying Agent (for forwarding to each
                Holder of Preference Shares) shall not impair or affect the validity of the
                redemption of any other Securities.




     US318495                                                                                  Page 194

                                                                                           010397
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 203
                                       of 30506/09/21 Page 208 of 310 PageID 13280
Case 3:21-cv-00538-N Document 26-38 Filed



     (c)        The Notes may not be redeemed pursuant to Section 9.2(a) unless either of the
                following conditions is satisfied:

                  (i) At least 10 Business Days before the Redemption Date, the Servicer shall
                      have furnished to the Trustee evidence (in form reasonably satisfactory to
                      the Trustee) that the Issuer has entered into a binding agreement (with (x)
                      a financial or other institution or entity whose short-term unsecured debt
                      obligations (other than obligations whose rating is based on the credit of a
                      Person other than the institution) have a credit rating of at least "A-1" from
                      S&P and of "P-1" (and not on credit watch for possible downgrade) from
                      Moody’s, (y) any other entity that has the benefit of a credit facility, a
                      warehouse agreement, a liquidity facility or a similar arrangement with a
                      financial or other institution or entity that satisfies the criteria in sub-
                      clause (x) above and such financial or other institution or entity
                      irrevocably agrees to fund the purchase of all or part of the Collateral as
                      set forth herein or (z) any other institution or entity if the Rating Condition
                      with respect to Moody’s is satisfied with respect to the other entity) to sell
                      to the financial or other institutions, not later than the Business Day before
                      the Redemption Date in immediately available funds, all or part of the
                      Collateral (directly or by participation or other arrangement) at a Purchase
                      Price at least equal to an amount sufficient (together with any Cash and
                      other Eligible Investments not subject to the agreements and maturing on
                      or before the Redemption Date and any payments to be received with
                      respect to the Hedge Agreements on or before the Redemption Date) to
                      pay all administrative and other fees and expenses payable under the
                      Priority of Payments without regard to any payment limitations (including
                      the Senior Servicing Fee and the Subordinated Servicing Fee), all amounts
                      owing under this Indenture, all amounts owing under the Hedge
                      Agreements to the Hedge Counterparties, and to redeem the Notes on the
                      Redemption Date at the applicable Redemption Prices; or

                  (ii) Before entering into any binding agreement to sell all or a portion of the
                       Collateral and selling or terminating any Hedge Agreement, the Servicer
                       shall have certified that, in its commercially reasonable judgment, the
                       settlement dates of the sales will be scheduled to occur on or before the
                       Business Day before the Redemption Date and that the expected proceeds
                       from the sales are to be delivered to the Trustee no later than the Business
                       Day before the Redemption Date, in immediately available funds, in an
                       amount (calculated as applicable in the manner provided below) sufficient
                       (together with any Cash and other Eligible Investments not subject to the
                       agreements and maturing on or before the Redemption Date and any
                       payments to be received with respect to the Hedge Agreements on or
                       before the Redemption Date) to pay all administrative and other fees and
                       expenses payable under the Priority of Payments (including the Senior
                       Servicing Fee and the Subordinated Servicing Fee), all amounts owing




     US318495                                                                                 Page 195

                                                                                          010398
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 204
                                       of 30506/09/21 Page 209 of 310 PageID 13281
Case 3:21-cv-00538-N Document 26-38 Filed



                       under this Indenture, all amounts owing under the Hedge Agreements to
                       the Hedge Counterparties, and to redeem the Notes on the Redemption
                       Date at the applicable Redemption Prices. For purposes of this paragraph,
                       the amount shall be calculated with respect to the classes of Collateral
                       listed in the table below by multiplying the expected proceeds of sale of
                       the Collateral by the indicated percentage in the table below. For the
                       avoidance of doubt, no Hedge Agreement shall be sold or terminated
                       unless the third Business Day before the scheduled Redemption Date has
                       passed and no notice of withdrawal has been issued.

                                                     Number of Business Days Between
                                                     Certification to the Trustee and Sale

                                                 Same Day       1 to 2    3 to 5     6 to 15

       1    Cash or other Eligible
            Investments                              100%        100%      100%       100%

       2    Loans (other than 5 below)               100%         93%       92%        88%

       3    High-Yield Bonds (other than 5
            below) and Structured Finance
                                                     100%         89%       85%        75%
            Obligations (in each case, other
            than 4 below)
       4    High-Yield Bonds (other than 5
            below) and Structured Finance
            Obligations, in each case with a
                                                     100%         75%       65%        55%
            Moody's Rating of "B3" and on
            credit watch with negative
            implications or below "B3"
       5    Synthetic Securities                     100%         65%       55%        35%



     Any certification delivered pursuant to this Section 9.3(c) shall include (A) the prices of,
     and expected proceeds from, the sale of any Collateral Obligations, Eligible Investments,
     or Hedge Agreements and (B) all calculations required by this Section 9.3(c).

     9.4        Notes Payable on Redemption Date

     (a)        Notice of redemption pursuant to Section 9.3 having been given as aforesaid, the
                Notes to be redeemed shall, on the Redemption Date, become payable at the
                Redemption Price therein specified and from and after the Redemption Date
                (unless the Issuer shall default in the payment of the Redemption Price and
                accrued interest) the Notes shall cease to bear interest on the Redemption Date.
                Upon final payment on a Note to be so redeemed, the Holder shall present and




     US318495                                                                                Page 196

                                                                                      010399
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 205
                                       of 30506/09/21 Page 210 of 310 PageID 13282
Case 3:21-cv-00538-N Document 26-38 Filed



                surrender the Note at the place specified in the notice of redemption on or before
                the Redemption Date unless the Co-Issuers and the Trustee receive the security or
                indemnity required by them to save each of them harmless and an undertaking
                thereafter to surrender the Note, and in the absence of notice to the Co-Issuers and
                the Trustee, that the applicable Note has been acquired by a protected purchaser,
                the final payment shall be made without presentation or surrender. Payments of
                interest on Notes so to be redeemed whose Stated Maturity is on or before the
                Redemption Date shall be payable to the Noteholders, or one or more predecessor
                Notes, registered as such at the close of business on the relevant Record Date if
                the Record Date is a Business Day (or, if the Record Date is not a Business Day,
                the close of business on the Business Day before the Record Date) according to
                Section 2.8(e).

     (b)        If any Note called for redemption is not paid on its surrender for redemption, its
                principal shall bear interest from the Redemption Date at the Applicable Note
                Interest Rate for each successive Interest Period the Note remains Outstanding if
                the reason for the non-payment is not the fault of the Holder of the Note.

     9.5        Special Redemption

     Principal payments on the Notes shall be made in whole or in part, at par, in accordance
     with the Priority of Payments if, at any time during the Replacement Period, the Servicer
     elects (subject to the Servicing Agreement) to notify the Trustee and each Rating Agency
     that it has been unable, for 45 consecutive Business Days, to identify additional or
     replacement Collateral Obligations that are deemed appropriate by the Servicer in its sole
     discretion and meet the Eligibility Criteria in sufficient amounts to permit the application
     of all or a portion of the funds then in the Collection Account available to be used to
     purchase additional or replacement Collateral Obligations (a "Special Redemption").

     On the first Payment Date following the Due Period for which the notice is effective (a
     "Special Redemption Date"), the funds in the Collection Account or the Payment
     Account representing Principal Proceeds that, by operation of the preceding paragraph,
     are not used to purchase additional Collateral Obligations (the "Special Redemption
     Amount") will be available to be applied in accordance with the Priority of Payments
     under Section 11.1(a)(ii). Notice of payments pursuant to this Section 9.5 shall be given
     by first-class mail, postage prepaid, mailed not later than three Business Days before the
     applicable Special Redemption Date, to each Holder of Notes to be redeemed, at the
     Holder's address in the Indenture Register or otherwise in accordance with the rules and
     procedures of DTC. In addition, for so long as any Notes are listed on the Irish Stock
     Exchange and so long as the rules of the exchange so require, notice of redemption of
     Notes pursuant to Section 9.2 shall also be given to the Company Announcements Office
     of the Irish Stock Exchange.




     US318495                                                                                Page 197

                                                                                         010400
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 206
                                       of 30506/09/21 Page 211 of 310 PageID 13283
Case 3:21-cv-00538-N Document 26-38 Filed



     9.6        Amendment Buy-Out

     (a)        In the case of any supplemental indenture pursuant to Section 8.2 that requires the
                consent of one or more Holders of Securities, the Amendment Buy-Out Purchaser
                shall have the right, but not the obligation, to purchase from Non-Consenting
                Holders all Securities held by such Holders whose consent was solicited with
                respect to such supplemental indenture (the "Amendment Buy-Out Option") for
                the applicable Amendment Buy-Out Purchase Price; provided, that the
                Amendment Buy-Out Purchaser may not exercise the Amendment Buy-Out
                Option during the Non-Call Period in connection with a proposed amendment to
                reduce the rate of interest on any Note or to change the earliest date on which
                Notes of any Class or Preference Shares may be redeemed at the option of the
                Issuer. If such option is exercised, the Amendment Buy-Out Purchaser must
                purchase all such Securities of Non-Consenting Holders for the applicable
                Amendment Buy-Out Purchase Price, regardless of the applicable percentage of
                the Aggregate Outstanding Amount of the Securities the consent of whose
                Holders is required for such supplemental indenture (an "Amendment Buy-Out").
                By its acceptance of its Securities hereunder, each Holder of Securities agrees that
                if the Amendment Buy-Out Option is exercised, any Non-Consenting Holder will
                be required to sell its applicable Securities to the Amendment Buy-Out Purchaser;
                provided that if any Non-Consenting Holder holds Class II Preference Shares,
                such Non-Consenting Holder will sell such Class II Preference Shares to the
                Amendment Buy-Out Purchaser and such Preference Shares will be redesignated
                as Class I Preference Shares. Neither the Amendment Buy-Out Purchaser nor any
                other Person shall have any liability to any Holder or beneficial owner of
                Securities as a result of an election by the Amendment Buy-Out Purchaser not to
                exercise the Amendment Buy-Out Option.

     (b)        All purchases made pursuant to an Amendment Buy-Out Option individually and
                in the aggregate must comply with the applicable transfer restrictions for the
                relevant Securities set forth herein and in the Preference Share Documents, and all
                applicable laws, rules and regulations (including, without limitation, any rules,
                regulations and procedures of any securities exchange, self-regulatory
                organization or clearing agency).

     9.7        Redemption by Refinancing

     (a)        On any Payment Date after the Non-Call Period, any Class of the Notes may be
                redeemed in whole, but not in part from Refinancing Proceeds if the Servicer, on
                behalf of the Issuer, proposes to the Holders of the Preference Shares in writing
                (by notice to the Preference Shares Paying Agent (for forwarding to the Holders
                of Preference Shares)) with a copy to the Trustee and the Rating Agencies, at least
                30 days prior to the Payment Date for such redemption (such date, the
                "Refinancing Date"), to redeem such Notes in accordance with this Section 9.7 (a
                "Notice of Refinancing"), which notice shall, among other things, specify the
                Refinancing Date and the Class of Notes to be Refinanced. Such redemption shall



     US318495                                                                                Page 198

                                                                                         010401
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 207
                                       of 30506/09/21 Page 212 of 310 PageID 13284
Case 3:21-cv-00538-N Document 26-38 Filed



                be effected by the Issuer obtaining a loan or an issuance of a replacement class of
                notes ("Refinancing Notes"), the terms of which loan or issuance will be
                negotiated by the Servicer, on behalf of the Issuer, from one or more financial
                institutions or purchasers (which may include the Servicer or its Affiliates)
                selected by the Servicer (a refinancing provided pursuant to such loan or issuance,
                a "Refinancing"), and provided that (i) such proposal is approved by a Majority
                of the Preference Shares (voting as a single class) at least 15 days prior to the
                Refinancing Date and (ii) the Servicer completes such Refinancing and causes the
                Refinancing Proceeds to be deposited with the Trustee (in immediately available
                funds) no later than the close of the Business Day immediately preceding the
                Refinancing Date.

     (b)        The Issuer shall obtain a Refinancing only if the Servicer determines and certifies
                to the Trustee that:

                  (i) a Rating Confirmation has been obtained from each Rating Agency for
                      each class of Refinancing Notes and each Class of Notes not subject to
                      Refinancing;

                  (ii) the proceeds from the Refinancing will be at least sufficient to pay the
                       Refinancing Price plus any Administrative Expenses of the Issuer related
                       to the Refinancing;

                 (iii) the interest rate payable in respect of the obligations providing the
                       Refinancing is less than the interest rate payable on the Notes being
                       refinanced;

                 (iv) the principal amount of any obligations providing the Refinancing is no
                      greater than the principal amount of the Notes being redeemed with the
                      proceeds of such obligations;

                  (v) the stated maturity of the obligations providing the Refinancing is no
                      earlier than the stated maturity of the Notes being refinanced;

                 (vi) the Refinancing Proceeds will be used (to the extent necessary) to redeem
                      the applicable Notes;

                (vii) the agreements relating to the Refinancing contain limited recourse, non-
                      recourse and non-petition provisions, investor qualification provisions and
                      transfer restrictions equivalent to those applicable to the Notes being
                      redeemed, as set forth herein;

                (viii) the obligations providing the Refinancing are subject to the Priority of
                       Payments and do not rank higher in priority pursuant to the Priority of
                       Payments than the Class of Notes being redeemed; and




     US318495                                                                               Page 199

                                                                                        010402
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 208
                                       of 30506/09/21 Page 213 of 310 PageID 13285
Case 3:21-cv-00538-N Document 26-38 Filed



                 (ix) the expenses in connection with the Refinancing have been paid or will be
                      adequately provided for.

     (c)        The Trustee shall be entitled to receive, and (subject to Sections 6.1 and 6.3
                hereof) shall be fully protected in relying upon an Opinion of Counsel stating that
                the Refinancing is permitted by this Indenture and that all conditions precedent
                thereto have been complied with.

     (d)        Any Refinancing Proceeds will not constitute Interest Proceeds or Principal
                Proceeds but will be applied directly on the related Refinancing Date pursuant to
                this Indenture to redeem the Notes being refinanced and pay Administrative
                Expenses in connection with the Refinancing without regard to the Priority of
                Payments; provided that to the extent that any Refinancing Proceeds exceed the
                amount necessary to redeem the Notes being refinanced (and any associated
                Administrative Expenses), such excess Refinancing Proceeds will be treated as
                Principal Proceeds.

     (e)        If notice of consent by a Majority of the Preference Shares to a Refinancing has
                been received by the Trustee from the Servicer pursuant to Section 9.7(a) no later
                than 15 days prior to the Refinancing Date, notice of a Refinancing shall be given
                by the Trustee by first class mail, postage prepaid, mailed not less than 10
                Business Days prior to the proposed Refinancing Date, to each Holder of Notes of
                the Class to be refinanced at the address in the Indenture Register (with a copy to
                the Servicer) and, so long as any Class of Notes is listed on the Irish Stock
                Exchange, the Irish Paying Agent.

                All Notices of Refinancing shall state:

                  (i) the proposed Refinancing Date, which shall be the applicable Redemption
                      Date in respect of the Notes being redeemed;

                  (ii) the Refinancing Price, which shall be the applicable Redemption Price in
                       respect of the Notes being redeemed;

                 (iii) that on such proposed Refinancing Date such Notes will be refinanced and
                       redeemed in full, and that, provided that the Refinancing Proceeds have
                       been deposited with the Trustee for any such payment in full, interest on
                       such Notes being redeemed shall cease to accrue on such date; and

                 (iv) the place or places where such Notes are to be surrendered for payment of
                      the Refinancing Price which, if not stated, shall be the office or agency of
                      any paying agent (save for the Irish Paying Agent) as provided in Section
                      7.2.

                provided that no such Notice of Refinancing shall be sent if either (a) the
                Servicer has withdrawn its consent to such Refinancing or (b) the consent of a




     US318495                                                                               Page 200

                                                                                        010403
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 209
                                       of 30506/09/21 Page 214 of 310 PageID 13286
Case 3:21-cv-00538-N Document 26-38 Filed



                Majority of the Holders of Preference Shares to such Refinancing has not been
                obtained.

     (f)        Notice of Refinancing shall be given by the Trustee at the expense of the Issuer.
                Failure to give a Notice of Refinancing, or any defect therein, to any Holder of
                any Note selected for Refinancing shall not impair or affect the validity of the
                Refinancing or give rise to any claim based upon such failure or defect.

     (g)        Any Notice of Refinancing may be withdrawn by the Servicer, on behalf of the
                Issuer, on or prior to the fourth Business Day prior to the scheduled Refinancing
                Date by written notice to the Trustee, the Paying Agent, the Preference Shares
                Paying Agent, the Rating Agencies and the Holders of the Preference Shares.
                Upon receipt of such notice of withdrawal, the Trustee shall send such notice to
                the Holders of Notes and, if applicable, the Irish Paying Agent.

     (h)        If a Notice of Refinancing pursuant to Section 9.7(a) has been given as provided
                herein and not withdrawn, the Notes to be refinanced shall on the Refinancing
                Date become due and payable at the Refinancing Price. Each Holder of such
                Notes shall present and surrender its Note at the place specified in the Notice of
                Refinancing on or prior to such Refinancing Date; provided that if there is
                delivered to the Issuer and the Trustee such security or indemnity as may be
                required by them to save each of them harmless and an undertaking thereafter to
                surrender such Note, then, in the absence of notice to the Issuer and the Trustee
                that the applicable Note has been acquired by a bona fide purchaser, such final
                payment shall be made without presentation or surrender.

     (i)        If any Class of Notes called for Refinancing shall not be so paid upon surrender
                thereof for Refinancing (or the delivery of the indemnity pursuant to the
                preceding paragraph) the principal shall, until paid, bear interest from the
                Refinancing Date at the applicable Interest Rate for each successive Payment Date
                with respect to which such Note remains Outstanding.

     10.        ACCOUNTS, ACCOUNTINGS, AND RELEASES

     10.1       Collection of Money

     Except as otherwise expressly provided in this Indenture, the Trustee may demand
     payment or delivery of, and shall receive and collect, directly and without intervention or
     assistance of any fiscal agent or other intermediary, all money and other property payable
     to or receivable by the Trustee pursuant to this Indenture, including all payments due on
     the Pledged Obligations, in accordance with the terms of the Pledged Obligations. The
     Trustee shall segregate and hold all money and property received by it in trust for the
     Secured Parties and shall apply it as provided in this Indenture. Any Account may
     contain any number of sub-accounts for the convenience of the Trustee or as required by
     the Servicer for convenience in administering the Accounts, the Collateral.




     US318495                                                                              Page 201

                                                                                       010404
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 210
                                       of 30506/09/21 Page 215 of 310 PageID 13287
Case 3:21-cv-00538-N Document 26-38 Filed



     10.2       Collection Account

     (a)        Before the Closing Date, the Trustee shall establish a single, segregated Securities
                Account that shall be designated as the Collection Account, that shall be held in
                trust in the name of the Trustee as Entitlement Holder for the benefit of the
                Secured Parties over which the Trustee shall have exclusive control and the sole
                right of withdrawal, and into which the Trustee shall from time to time deposit, in
                addition to the deposits required pursuant to Section 10.7(e), immediately upon
                the Trustee's receipt thereof:

                  (i) any funds transferred from the Closing Date Expense Account pursuant to
                      Section 10.3(g),

                  (ii) all Principal Proceeds (unless (1) simultaneously used to purchase
                       Collateral Obligations in accordance with Section 12, (2) deposited into
                       the Synthetic Security Reserve Account, the Revolving Reserve Account
                       or the Delayed Drawdown Reserve Account or (3) posted by the Issuer as
                       cash collateral with (or for the benefit of) a Synthetic Security
                       Counterparty simultaneously with the Issuer's purchase of or entry into a
                       Synthetic Security or in Eligible Investments) received by the Trustee,

                 (iii) all Interest Proceeds received by the Trustee (unless simultaneously used
                       to purchase accrued interest in respect of Collateral Obligations in
                       accordance with Section 12 or in Eligible Investments), and

                 (iv) all other funds received by the Trustee from the Collateral and not
                      excluded above.

                In addition to the items described above, the Issuer may, but under no
                circumstances shall be required to, deposit from time to time any monies,
                securities and other instruments in the Collection Account it deems, in its sole
                discretion, to be advisable (and may designate any amounts deposited pursuant to
                this sentence as Principal Proceeds or Interest Proceeds in its discretion). Any
                Principal Proceeds received during the Replacement Period, and Sale Proceeds
                from the sale of Credit Improved Obligations and Unscheduled Principal
                Payments received after the Replacement Period, which have not been used to
                purchase additional Collateral Obligations on the Business Day of receipt shall be
                deposited in the Collection Account and shall at the direction of the Servicer be
                applied to the purchase of additional Collateral Obligations in accordance with the
                Eligibility Criteria and the other requirements set forth herein or the purchase of
                Eligible Investments pending such application or used to enter into additional
                Hedge Agreements or used in connection with a Special Redemption. Principal
                Proceeds (other than Sale Proceeds from the sale of Credit Improved Obligations,
                Credit Risk Obligations and Unscheduled Principal Payments) received after the
                Replacement Period shall be deposited into the Collection Account and applied to
                the purchase of Eligible Investments. All monies deposited from time to time in




     US318495                                                                                Page 202

                                                                                         010405
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 211
                                       of 30506/09/21 Page 216 of 310 PageID 13288
Case 3:21-cv-00538-N Document 26-38 Filed



                the Collection Account pursuant to this Indenture shall be held by the Trustee as
                part of the Collateral and shall be applied to the purposes provided in this
                Indenture. Amounts in the Collection Account shall be held pursuant to Section
                10.4(a).

     (b)        Within one Business Day after receipt of any distribution or other proceeds of the
                Collateral that are not Cash, the Trustee shall so notify the Issuer and the Servicer.
                Within five Business Days of receipt of the notice from the Trustee, the Servicer,
                on behalf of the Issuer, shall sell the distribution or other proceeds for Cash in an
                arm's length transaction to a Person that is not the Servicer or an Affiliate of the
                Servicer and deposit its proceeds in the Collection Account. The Issuer need not
                sell the distributions or other proceeds if it delivers an Issuer Order or an Officer's
                certificate to the Trustee and the Servicer certifying that the distributions or other
                proceeds are Collateral Obligations, Eligible Investments, or Workout Assets.

     (c)        During the Replacement Period (or, in respect of Principal Proceeds constituting
                Unscheduled Principal Payments and Sale Proceeds from Credit Risk Obligations
                and Credit Improved Obligations, after the Replacement Period), at the direction
                of the Servicer, the Issuer may by Issuer Order direct the Trustee to, and upon
                receipt of the Issuer Order the Trustee shall withdraw funds on deposit in the
                Collection Account representing Principal Proceeds (and, to the extent expressly
                provided in this Indenture, Interest Proceeds) and apply the funds to purchase
                Collateral Obligations (including any related deposit into the Synthetic Security
                Reserve Account, the Revolving Reserve Account or the Delayed Drawdown
                Reserve Account or the posting by the Issuer of cash collateral with (or for the
                benefit of) a Synthetic Security Counterparty simultaneously with the Issuer's
                purchase of or entry into a Synthetic Security), in each case in accordance with
                the requirements of Section 12 and the Issuer Order.

     (d)        At any time during or after the Replacement Period, at the direction of the
                Servicer, the Issuer may by Issuer Order direct the Trustee to, and upon receipt of
                the Issuer Order the Trustee shall, pay from amounts on deposit in the Collection
                Account on any Business Day during any Interest Period from Interest Proceeds
                only, any Administrative Expenses that require payment before the next Payment
                Date to the extent that the amount of the payments does not exceed the aggregate
                amount that may be paid on the next Payment Date under, and at the level of
                priority specified by, Section 11.1(a)(i)(1); provided that the Trustee shall be
                entitled (but not required), without liability on its part, to refrain from making
                such a requested payment of an Administrative Expense on a day other than a
                Payment Date if in the reasonable determination of the Trustee the payment of
                such amount would leave insufficient funds available to pay in full each of the
                items described in said Section 11.1(a)(i)(1) in amounts reasonably anticipated by
                the Trustee to be payable thereunder on the next Payment Date (taking into
                account the Administrative Expense Cap) or that would result in payments being
                made that are not in accordance with the Priority of Payments.




     US318495                                                                                   Page 203

                                                                                            010406
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 212
                                       of 30506/09/21 Page 217 of 310 PageID 13289
Case 3:21-cv-00538-N Document 26-38 Filed



     (e)        The Trustee shall transfer to the Payment Account from the Collection Account
                for application pursuant to Section 11.1(a) or 11.2, as applicable, on or not later
                than the Business Day preceding each Payment Date, the amount set forth to be so
                transferred in the Valuation Report for the Payment Date.

     (f)        On the Determination Date related to the first Payment Date, and at the option of
                the Servicer, Principal Proceeds in the Collection Account in an amount not to
                exceed U.S.$2,000,000 may be designated as Interest Proceeds for distribution on
                the first Payment Date in accordance with the Priority of Payments to the extent
                such funds are not required to be applied to cure a Rating Confirmation Failure or
                applied to a Special Redemption.

     10.3       Other Accounts

     (a)        Custodial Account. Before the Closing Date, the Trustee shall establish a single,
                segregated Securities Account that shall be designated as the Custodial Account,
                that shall be held in trust in the name of the Trustee as Entitlement Holder for the
                benefit of the Secured Parties, over which the Trustee shall have exclusive control
                and the sole right of withdrawal, and into which the Trustee shall deposit the
                Collateral Obligations and other Collateral not deposited elsewhere in accordance
                with this Indenture (other than Loans, Participations and general intangibles,
                which in the case of Loans and Participations, shall be held by the Trustee as
                provided in Section 3.2). All assets or securities at any time on deposit in, or
                otherwise to the credit of, the Custodial Account shall be held in trust by the
                Trustee for the benefit of the Secured Parties. The only permitted withdrawals
                from the Custodial Account shall be in accordance with this Indenture. The Co-
                Issuers shall not have any legal, equitable, or beneficial interest in the Custodial
                Account other than in accordance with Section 3.2 and the Priority of Payments.

     (b)        Revolving Reserve Account and Delayed Drawdown Reserve Account.
                Before the Closing Date, the Trustee shall establish (i) a single, segregated
                Securities Account which shall be designated as the Revolving Reserve Account
                and (ii) a single, segregated Securities Account that shall be designated as the
                Delayed Drawdown Reserve Account, each of which shall be held in trust in the
                name of the Trustee as Entitlement Holder for the benefit of the Secured Parties,
                over which the Trustee shall have exclusive control and the sole right of
                withdrawal. Upon the purchase of any Collateral Obligation that is a Revolving
                Loan or Delayed Drawdown Loan, at the direction of the Servicer, the Trustee
                shall deposit Principal Proceeds into the Revolving Reserve Account, in the case
                of a Revolving Loan, and the Delayed Drawdown Reserve Account, in the case of
                a Delayed Drawdown Loan, each equal to the unfunded commitment amount of
                the Revolving Loan or Delayed Drawdown Loan, respectively, and the Principal
                Proceeds so deposited shall be considered part of the Purchase Price of the
                Revolving Loan or Delayed Drawdown Loan for purposes of Section 12. At the
                direction of the Servicer at any time during or after the Replacement Period, the
                Trustee shall withdraw funds from the Revolving Reserve Account or the Delayed



     US318495                                                                                Page 204

                                                                                         010407
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 213
                                       of 30506/09/21 Page 218 of 310 PageID 13290
Case 3:21-cv-00538-N Document 26-38 Filed



                Drawdown Reserve Account to fund extensions of credit pursuant to Revolving
                Loans or Delayed Drawdown Loans, respectively. In addition, to the extent that
                the Issuer receives proceeds of a repayment in respect of a Revolving Loan at any
                time during or after the Replacement Period, the Trustee shall deposit the
                proceeds into the Revolving Reserve Account. Upon the sale of a Revolving
                Loan or Delayed Drawdown Loan in whole or in part or the reduction in part or
                termination of the Issuer's commitment thereunder, an amount on deposit in the
                Revolving Reserve Account or the Delayed Drawdown Reserve Account, as the
                case may be, specified by the Servicer as being equal to:

                  (i) the unfunded amount of the commitment (in the case of a sale in whole or
                      a termination of the commitment),

                  (ii) the proportionate amount of the amount on deposit (in the case of a sale in
                       part), or

                 (iii) the amount by which the commitment is reduced (in the case of a
                       reduction thereof in part),

                shall be transferred by the Trustee to the Collection Account as Principal
                Proceeds. Amounts on deposit in the Revolving Reserve Account or the Delayed
                Drawdown Reserve Account shall be held pursuant to Section 10.4(b). All
                interest and other income from amounts in the Revolving Reserve Account and
                the Delayed Drawdown Reserve Account deposited to the Collection Account
                pursuant to Section 10.4(b) shall be considered Interest Proceeds in the Due
                Period in which they are so deposited.

     (c)        Expense Reimbursement Account. Before the Closing Date, the Trustee shall
                establish a single, segregated Securities Account that shall be designated as the
                Expense Reimbursement Account, that shall be held in trust in the name of the
                Trustee as Entitlement Holder for the benefit of the Secured Parties, over which
                the Trustee shall have exclusive control and the sole right of withdrawal. On any
                Payment Date and on any date between Payment Dates, the Trustee will apply
                amounts, if any, in the Expense Reimbursement Account to the payment of
                expenses and fees that must be paid between Payment Dates or that are due on
                that Payment Date under Section 11.1(a)(i)(1) and the Trustee shall on any
                Payment Date transfer to the Expense Reimbursement Account an amount equal
                to the excess, if any, of the Administrative Expense Cap over the amounts due
                under Section 11.1(a)(i)(1) to the Expense Reimbursement Account in accordance
                with Section 11.1(a)(i)(2). Funds in the Expense Reimbursement Account shall
                be applied in accordance with Section 10.4(a).

     (d)        Hedge Counterparty Collateral Account. Before the Closing Date, the Trustee
                shall establish a single, segregated Securities Account that shall be designated as
                the Hedge Counterparty Collateral Account, that shall be held in trust in the name
                of the Trustee as Entitlement Holder for the benefit of the Secured Parties (other




     US318495                                                                               Page 205

                                                                                        010408
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 214
                                       of 30506/09/21 Page 219 of 310 PageID 13291
Case 3:21-cv-00538-N Document 26-38 Filed



                than the Hedge Counterparty pledging the Collateral), over which the Trustee
                shall have exclusive control, the sole right of withdrawal and a lien for the benefit
                of the Secured Parties. The Trustee shall deposit all collateral received from a
                Hedge Counterparty under any Hedge Agreement into the Hedge Counterparty
                Collateral Account. The only permitted withdrawal from or application of funds
                on deposit in, or otherwise to the credit of, the Hedge Counterparty Collateral
                Account shall be:

                  (i) for application to obligations of the relevant Hedge Counterparty to the
                      Issuer under a Hedge Agreement if the Hedge Agreement becomes subject
                      to early termination, or

                  (ii) to return collateral to the relevant Hedge Counterparty when and as
                       required by the relevant Hedge Agreement, in each case as directed by the
                       Servicer.

                Amounts on deposit in the Hedge Counterparty Collateral Account shall be held
                pursuant to Section 10.4(a) and shall not be considered an asset of the Issuer for
                the purposes of the Coverage Tests.

     (e)        Synthetic Security Collateral Account. Before the Closing Date, the Trustee
                shall establish a single, segregated Securities Account that shall be designated as
                the Synthetic Security Collateral Account, that shall be held in trust in the name of
                the Trustee as Entitlement Holder for the benefit of the Secured Parties over
                which the Trustee shall have exclusive control, the sole right of withdrawal, and a
                lien for the benefit of the Secured Parties. On or before the date on which the
                Issuer enters into a Synthetic Security and delivers a copy of it to the Trustee, the
                Trustee shall create a sub-account of the Synthetic Security Collateral Account
                with respect to the Synthetic Security.

                All Synthetic Security Collateral posted by any Synthetic Security Counterparty
                in support of its respective obligation under a Synthetic Security shall be
                immediately deposited into the Synthetic Security Collateral Account and posted
                to the sub-account related to the Synthetic Security. On each day on which
                amounts are payable to the Issuer out of Synthetic Security Collateral, the Issuer
                by Issuer Order shall direct the Trustee to, and upon receipt of the Issuer Order,
                the Trustee shall, withdraw amounts on deposit in the Synthetic Security
                Collateral Account in an amount sufficient to make the payment as provided in
                the Issuer Order (including any total or partial release of Synthetic Security
                Collateral). The only permitted withdrawal from or application of funds on
                deposit in, or otherwise to the credit of, the Synthetic Security Collateral Account
                shall be (i) for application to the obligations of the relevant Synthetic Security
                Counterparty under a Synthetic Security Agreement or (ii) to return Synthetic
                Security Collateral to the relevant Synthetic Security Counterparty at the
                termination of the relevant Synthetic Security Agreement or as otherwise required
                by the Synthetic Security Agreement, in each case as directed by the Servicer.



     US318495                                                                                 Page 206

                                                                                          010409
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 215
                                       of 30506/09/21 Page 220 of 310 PageID 13292
Case 3:21-cv-00538-N Document 26-38 Filed



                Amounts on deposit in the Synthetic Security Collateral Account shall be held
                pursuant to Section 10.4(b) and shall not be considered an asset of the Issuer for
                the purposes of the Coverage Tests.

     (f)        Securities Lending Account. Before the Closing Date, the Trustee shall
                establish a single, segregated Securities Account that shall be designated as the
                Securities Lending Account, that shall be held in trust in the name of the Trustee
                as Entitlement Holder for the benefit of the Secured Parties, over which the
                Trustee shall have exclusive control, the sole right of withdrawal, and a lien for
                the benefit of the Secured Parties. On or before the date on which the Issuer
                enters into a Securities Lending Agreement and delivers a copy of it to the
                Trustee, the Trustee shall create a sub-account of the Securities Lending Account
                with respect to the Securities Lending Agreement. All Securities Lending
                Collateral posted by any Securities Lending Counterparty in support of its
                respective obligation under a Securities Lending Agreement shall be immediately
                deposited into the Securities Lending Account and posted to the sub-account
                related to the Securities Lending Agreement. The only permitted withdrawal
                from or application of funds on deposit in, or otherwise to the credit of, the
                Securities Lending Account shall be:

                  (i) for application to obligations of the relevant Securities Lending
                      Counterparty to the Issuer under a Securities Lending Agreement if the
                      Securities Lending Agreement becomes subject to early termination or in
                      the exercise of remedies under the related Securities Lending Agreement
                      upon any "event of default" under and as defined in the related Securities
                      Lending Agreement, including liquidating the related Securities Lending
                      Collateral, or

                  (ii) to return the Securities Lending Collateral to the relevant Securities
                       Lending Counterparty when and as required by the relevant Securities
                       Lending Agreement, in each case as directed by the Servicer.

                Amounts on deposit in the Securities Lending Account shall be held pursuant to
                Section 10.4(c). To the extent provided in a Securities Lending Agreement,
                earnings on amounts on deposit in the Securities Lending Account shall be
                payable by the Issuer to the related Securities Lending Counterparty.

                Amounts on deposit in the Securities Lending Account shall not be considered an
                asset of the Issuer for the purposes of the Coverage Tests, but the loaned security
                or asset that relates to the Securities Lending Account shall be so considered an
                asset of the Issuer.

     (g)        Closing Date Expense Account. Before the Closing Date, the Trustee shall
                establish a single, segregated Securities Account that shall be designated as the
                Closing Date Expense Account, that shall be held in trust in the name of the
                Trustee as Entitlement Holder for the benefit of the Secured Parties, over which




     US318495                                                                               Page 207

                                                                                        010410
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 216
                                       of 30506/09/21 Page 221 of 310 PageID 13293
Case 3:21-cv-00538-N Document 26-38 Filed



                the Trustee shall have exclusive control and the sole right of withdrawal. On the
                Closing Date, the Trustee, at the direction of the Issuer, shall deposit into the
                Closing Date Expense Account approximately U.S.$2,136,313 from the gross
                proceeds of the Offering. At any time before the Payment Date in August 2008,
                at the direction of the Servicer, the Issuer may by Issuer Order direct the Trustee
                to, and upon receipt of the Issuer Order the Trustee shall, pay from amounts on
                deposit in the Closing Date Expense Account any applicable fees and expenses of
                the Offering. On the Payment Date in August 2008 (or, at the discretion of the
                Servicer, on the Payment Date in May 2008), at the direction of the Servicer in its
                sole discretion, the Trustee shall transfer all funds on deposit in the Closing Date
                Expense Account to the Collection Account as Interest Proceeds or Principal
                Proceeds and close the Closing Date Expense Account.

                Amounts on deposit in the Closing Date Expense Account shall be held pursuant
                to Section 10.4(a) and shall not be considered an asset of the Issuer for the
                purposes of the Coverage Tests.

     (h)        Payment Account. Before the Closing Date, the Trustee shall establish a single,
                segregated Securities Account that shall be designated as the Payment Account,
                that shall be held in trust in the name of the Trustee as Entitlement Holder for the
                benefit of the Secured Parties, over which the Trustee shall have exclusive control
                and the sole right of withdrawal. The only permitted withdrawal from or
                application of funds on deposit in, or otherwise to the credit of, the Payment
                Account shall be to pay amounts due and payable on the Notes in accordance with
                their terms and the provisions of this Indenture and to pay Administrative
                Expenses and other amounts specified in this Indenture, each in accordance with
                the Priority of Payments. The Co-Issuers shall not have any legal, equitable, or
                beneficial interest in the Payment Account other than in accordance with the
                Priority of Payments.

     (i)        Class II Preference Share Special Payment Account. Before the Closing Date,
                the Trustee shall establish a single, segregated Securities Account that shall be
                designated as the Class II Preference Share Special Payment Account, that shall
                be held in trust in the name of the Trustee as Entitlement Holder for the benefit of
                Holders of the Class II Preference Shares, over which the Trustee shall have
                exclusive control and the sole right of withdrawal. On each Payment Date, to the
                extent of available funds in accordance with the Priority of Payments, the Trustee
                will deposit into the Class II Preference Share Special Payment Account amounts
                equal to the Class II Preference Share Special Payments. With respect to any
                Payment Date, the Servicer may, in its sole discretion, at any time waive a portion
                (or all) of the Subordinated Servicing Fee or Supplemental Servicing Fees then
                due and payable, in which event, an amount equal to such waived portion will be
                paid by the Trustee on behalf of the Issuer to the Preference Shares Paying Agent
                for payment, subject to the laws of the Cayman Islands (as provided in the
                Preference Shares Paying Agency Agreement), for payment pro rata to the
                Holders of the Class II Preference Shares as Class II Preference Share Special



     US318495                                                                                Page 208

                                                                                         010411
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 217
                                       of 30506/09/21 Page 222 of 310 PageID 13294
Case 3:21-cv-00538-N Document 26-38 Filed



                Payments, provided that with respect to the Payment Date in May 2008 such
                Class II Preference Share Special Payments will, at a minimum, include amounts
                that would otherwise constitute a portion (representing the Class II Preference
                Share Percentage) of the Servicing Fees that have accrued from the Closing Date
                to February 3, 2008. For purposes of any calculation under the Indenture and the
                Servicing Agreement, the Servicer will be deemed to have received the Servicing
                Fee in an amount equal to the sum of the Servicing Fee actually paid to the
                Servicer and the amount distributed to the Holders of the Class II Preference
                Shares as Class II Preference Share Special Payments.

     (j)        [Reserved]

     (k)        Synthetic Security Reserve Account. Before the Closing Date, the Trustee shall
                establish a single, segregated Securities Account that shall be designated as the
                Synthetic Security Reserve Account, which shall be held in trust in the name of
                the Trustee as Entitlement Holder for the benefit of the Secured Parties, over
                which the Trustee shall have exclusive control and the sole right of withdrawal.
                Upon the entry into any Unfunded Synthetic Security, at the direction of the
                Servicer, the Trustee shall deposit Principal Proceeds into the Synthetic Security
                Reserve Account equal to the unfunded commitment amount of the Unfunded
                Synthetic Security, and the Principal Proceeds so deposited shall be considered
                part of the Purchase Price of the Unfunded Synthetic Security for purposes of
                Section 12. At the direction of the Servicer at any time during or after the
                Replacement Period, the Trustee shall withdraw funds from Synthetic Security
                Reserve Account to fund the Issuer's payment obligations under the Unfunded
                Synthetic Securities. Upon the sale of an Unfunded Synthetic Security in whole
                or in part or the reduction in part or termination of the Issuer’s commitment
                thereunder, an amount on deposit in the Synthetic Security Reserve Account
                specified by the Servicer as being equal to (i) the proportionate amount of the
                amount on deposit (in the case of a sale in part) or (ii) the amount by which the
                commitment is reduced (in the case of a reduction thereof in part), shall be
                transferred by the Trustee to the Collection Account as Principal Proceeds.

                Amounts on deposit in the Synthetic Security Reserve Account will be held in
                Eligible Investments with Stated Maturities as directed by the Servicer (which
                may be in the form of standing instructions) not later than the Business Day after
                the date of their purchase. All interest and other income from amounts in the
                Synthetic Security Reserve Account deposited to the Collection Account pursuant
                to Section 10.4(b) shall be considered Interest Proceeds in the Due Period in
                which they are so deposited.

     (l)        In addition to any deposit, withdrawal, transfer or other application of funds with
                respect to any Account set forth in this Section 10.3 or in Section 10.2, any
                deposit, withdrawal, transfer or other application of funds with respect to any
                Account authorized elsewhere in this Indenture is hereby authorized pursuant to
                this Section 10.3.



     US318495                                                                               Page 209

                                                                                        010412
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 218
                                       of 30506/09/21 Page 223 of 310 PageID 13295
Case 3:21-cv-00538-N Document 26-38 Filed



     (m)        In order to comply with its obligations under the USA Patriot Act of 2001, if any,
                the Trustee shall be entitled to request and verify, and the Noteholders, beneficial
                owners, the Co-Issuers and other parties related to this Indenture shall be
                obligated to provide to the Trustee all the necessary information required by the
                USA Patriot Act of 2001.

     10.4       Application of Funds in Accounts; Reports by Trustee

     (a)        By Issuer Order (which may be in the form of standing instructions), at the
                direction of the Servicer, the Issuer shall at all times before an Event of Default
                occurs, direct the Trustee to, and, upon receipt of the Issuer Order, the Trustee
                shall, apply all funds on deposit in the Collection Account, the Hedge
                Counterparty Collateral Account, the Expense Reimbursement Account and the
                Closing Date Expense Account as so directed in Eligible Investments having
                Stated Maturities no later than the Business Day before the next Payment Date.
                All applications on any Business Day shall be subject to the timely receipt of the
                funds and the availability of any Eligible Investments. Before an Event of Default
                occurs, if the Issuer has not given directions, the Trustee shall seek instructions
                from the Servicer within three Business Days after transfer of any funds to the
                Collection Account, the Hedge Counterparty Collateral Account, the Expense
                Reimbursement Account or the Closing Date Expense Account. If the Trustee
                does not receive written instructions from the Servicer within five Business Days
                after transfer of the funds to the account, it shall apply the funds held in the
                account, as fully as practicable, but only in one or more Eligible Investments of
                the type described in clause (c) of the definition of "Eligible Investments"
                maturing no later than the Business Day before the next Payment Date. After an
                Event of Default occurs, if the Issuer does not give directions to the Trustee for
                three consecutive days, the Trustee shall apply the monies as fully as practicable
                in the Bank's "LMCS" account (or successor account) or, if the Servicer shall
                subsequently so direct by standing written instruction to the Trustee, such other
                Eligible Investments of the type described in clause (c) of the definition of
                "Eligible Investments" as shall be designated in such standing instruction
                maturing not later than the earlier of (i) 30 days after the date of the application or
                (ii) the Business Day before the next Payment Date. All interest and other income
                from such Eligible Investments shall be deposited in the Collection Account, any
                gain realized from such Eligible Investments shall be credited to the Collection
                Account, and any loss resulting from such Eligible Investments shall be charged
                to the Collection Account. Subject to Section 6.7, the Trustee shall not in any
                way be held liable for the selection of Eligible Investments or because of any
                insufficiency of the Collection Account, the Hedge Counterparty Collateral
                Account, the Expense Reimbursement Account or the Closing Date Expense
                Account or any other account that results from any loss relating to any such
                Eligible Investment.

     (b)        By Issuer Order (which may be in the form of standing instructions), at the
                direction of the Servicer, the Issuer shall at all times direct the Trustee to, and,



     US318495                                                                                   Page 210

                                                                                            010413
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 219
                                       of 30506/09/21 Page 224 of 310 PageID 13296
Case 3:21-cv-00538-N Document 26-38 Filed



                upon receipt of the Issuer Order, the Trustee shall, apply all funds on deposit in
                the Synthetic Security Reserve Account, the Revolving Reserve Account, the
                Delayed Drawdown Reserve Account, and the Synthetic Security Collateral
                Account in Eligible Investments having Stated Maturities not later than one
                Business Day after the date of their purchase. All applications on any Business
                Day shall be subject to the timely receipt of the funds and the availability of any
                Eligible Investments. If before an Event of Default, the Issuer does not give
                directions, the Trustee shall seek instructions from the Servicer within three
                Business Days after transfer of any funds to the Synthetic Security Reserve
                Account, the Revolving Reserve Account, the Delayed Drawdown Reserve
                Account, or the Synthetic Security Collateral Account. If the Trustee does not
                thereupon receive written instructions from the Servicer within five Business
                Days after transfer of the funds to the account, it shall apply the funds held in the
                account, as fully as practicable, but only in the Bank's "LMCS" account (or
                successor account), or if the Servicer shall subsequently so direct by standing
                written instruction to the Trustee, such other Eligible Investments of the type
                described in clause (e) of the definition of "Eligible Investments" that are
                overnight funds, as shall be designated in such standing instruction. If after an
                Event of Default, the Issuer does not give directions to the Trustee for three
                consecutive days, the Trustee shall apply the monies as fully as practicable in the
                Bank's "LMCS" account (or successor account), or if the Servicer shall
                subsequently so direct by standing written instruction to the Trustee, such other
                Eligible Investments of the type described in clause (e) of the definition of
                "Eligible Investments" that are overnight funds, as shall be designated in such
                standing instruction. All interest and other income from such Eligible
                Investments shall be deposited in the Collection Account, any gain realized from
                such Eligible Investments shall be credited to the Collection Account, and any
                loss resulting from such Eligible Investments shall be charged to the Collection
                Account.

     (c)        By Issuer Order (which may be in the form of standing instructions), at the
                direction of the Servicer, the Issuer shall at all times direct the Trustee to, and,
                upon receipt of the Issuer Order, the Trustee shall, apply all funds on deposit in
                the Securities Lending Account in Eligible Investments having Stated Maturities
                no later than the Business Day before the stated termination date of the related
                Securities Lending Agreement. All applications on any Business Day shall be
                subject to the timely receipt of the funds and the availability of any Eligible
                Investments. The interest on the Eligible Investments shall be allocated between
                the Issuer and the Securities Lending Counterparty pursuant to the related
                Securities Lending Agreement. If before an Event of Default, the Issuer does not
                give directions, the Trustee shall seek instructions from the Servicer within three
                Business Days after transfer of any funds to the Securities Lending Account. If
                the Trustee does not thereupon receive written instructions from the Servicer
                within five Business Days after transfer of the funds to the account, it shall apply
                the funds held in the account, as fully as practicable, but only in the Bank's




     US318495                                                                                 Page 211

                                                                                          010414
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 220
                                       of 30506/09/21 Page 225 of 310 PageID 13297
Case 3:21-cv-00538-N Document 26-38 Filed



                "LMCS" account (or successor account), or if the Servicer shall subsequently so
                direct by standing written instruction to the Trustee, such other Eligible
                Investments of the type described in clause (e) of the definition of "Eligible
                Investments" that mature no later than the Business Day before the stated
                termination date of the related Securities Lending Agreement. If after an Event of
                Default, the Issuer does not give directions to the Trustee for three consecutive
                days, the Trustee shall apply the monies as fully as practicable in the Bank's
                "LMCS" account (or successor account), or if the Servicer shall subsequently so
                direct by standing written instruction to the Trustee, such other Eligible
                Investments of the type described in clause (e) of the definition of "Eligible
                Investments" maturing no later than the Business Day before the stated
                termination date of the related Securities Lending Agreement. All interest and
                other income from such Eligible Investments shall be deposited in the Collection
                Account, any gain realized from such Eligible Investments shall be credited to the
                Collection Account, and any loss resulting from such Eligible Investments shall
                be charged to the Collection Account.

     (d)        The Trustee agrees to give the Issuer notice as soon as reasonably practicable if a
                Trust Officer obtains actual knowledge that any Account or any funds on deposit
                in any Account, or otherwise to the credit of an Account, shall become subject to
                any writ, order, judgment, warrant of attachment, execution or similar process.
                All Accounts shall remain at all times with the Custodian or a federal or state-
                chartered depository institution having (x) a long-term debt rating of at least
                "Baa1" (and not on credit watch with negative implications) by Moody's, (y) a
                short-term rating of at least "A-1" by S&P (or a long-term rating of at least "A+"
                by S&P if such institution has no short-term rating) and (z) combined capital and
                surplus of at least U.S.$200,000,000 that has entered into one or more securities
                account control agreements in accordance with Section 8 of the UCC; provided,
                however, that (i) with respect to the Synthetic Security Collateral Account, the
                Synthetic Security Counterparty shall be a party to such control agreement and
                shall consent to the Trustee's control of such Synthetic Security Collateral
                Account, (ii) with respect to the Securities Lending Account, the Securities
                Lender shall be a party to such control agreement and shall consent to the
                Trustee's control of such Securities Lending Account and (iii) with respect to each
                Hedge Counterparty Collateral Account, the related Hedge Counterparty shall be
                a party to such control agreement and shall consent to the Trustee's control of
                such Hedge Counterparty Collateral Account.

     (e)        The Trustee shall supply, in a timely fashion, to the Co-Issuers and the Servicer
                any information regularly maintained by the Trustee that the Co-Issuers or the
                Servicer may from time to time request with respect to the Pledged Obligations,
                the Accounts and the Collateral and provide any other requested information
                reasonably available to the Trustee because of its acting as Trustee under this
                Indenture and required to be provided by Section 10.6, to permit the Servicer to
                perform its obligations under the Servicing Agreement. The Trustee shall




     US318495                                                                               Page 212

                                                                                        010415
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 221
                                       of 30506/09/21 Page 226 of 310 PageID 13298
Case 3:21-cv-00538-N Document 26-38 Filed



                promptly forward to the Servicer copies of notices and other writings received by
                it from the issuer of any Collateral Obligation or from any Clearing Agency with
                respect to any Collateral Obligation which notices or writings advise the holders
                of the security of any rights that the holders might have with respect to the
                Collateral Obligation (including requests to vote with respect to amendments or
                waivers and notices of prepayments and redemptions) as well as all periodic
                financial reports received from the issuer and Clearing Agencies with respect to
                the issuer.

     (f)        To the extent monies deposited in any Account exceed amounts insured by the
                Bank Insurance Fund or Savings Association Insurance Fund administered by the
                Federal Deposit Insurance Corporation or any agencies succeeding to its
                insurance functions, and are not fully collateralized by direct obligations of the
                United States of America, the excess shall be invested in Eligible Investments as
                provided in the applicable provisions of this Section 10.4.

     10.5       Synthetic Security Counterparty Account

     (a)        To the extent that any Synthetic Security requires the Issuer to secure its
                obligations to the related Synthetic Security Counterparty, the Issuer shall direct
                the Trustee and the Trustee shall establish a segregated Securities Account which
                shall be held in the name of the Trustee as Entitlement Holder for such Synthetic
                Security Counterparty and over which the Trustee shall have exclusive control
                and the sole right of withdrawal, acting at the direction of the Synthetic Security
                Counterparty, in accordance with the applicable Synthetic Security and this
                Indenture (a Synthetic Security Counterparty Account). In the alternative, a
                Synthetic Security Counterparty Account may be established with a trustee
                designated by the Synthetic Security Counterparty if that trustee would qualify to
                be a successor trustee under Section 6.9 and the account satisfies the other
                requirements of this Section.

                As directed in writing by the Servicer, the Trustee shall deposit (or deliver for
                deposit) into each Synthetic Security Counterparty Account all amounts or
                securities that are required to secure the obligations of the Issuer in accordance
                with the related Synthetic Security, such deposit to be made from funds held in
                the Collection Account and available for the purchase of Collateral Obligations
                hereunder (as instructed by the Servicer). The Servicer shall direct any such
                deposit only during the Replacement Period and only to the extent that monies are
                available for the purchase of Collateral Obligations pursuant to this Indenture.
                Any income received on amounts in the Synthetic Security Counterparty Account
                shall, after application in accordance with the relevant Synthetic Security (as
                instructed by the Servicer), be withdrawn from the Synthetic Security
                Counterparty Account and deposited in the Collection Account for distribution as
                Interest Proceeds.




     US318495                                                                               Page 213

                                                                                        010416
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 222
                                       of 30506/09/21 Page 227 of 310 PageID 13299
Case 3:21-cv-00538-N Document 26-38 Filed



     (b)        As directed by the Servicer in writing and in accordance with the applicable
                Synthetic Security and this Indenture, amounts on deposit in a Synthetic Security
                Counterparty Account shall be held in Synthetic Security Collateral.

     (c)        In connection with the occurrence of a credit event or an event of default or a
                termination event (each as defined in the applicable Synthetic Security) under the
                related Synthetic Security, amounts in any Synthetic Security Counterparty
                Account shall be withdrawn by the Trustee (or the Trustee shall request their
                withdrawal) and applied toward the payment of any amounts payable by the
                Issuer to the related Synthetic Security Counterparty (other than any Defaulted
                Synthetic Termination Payments) in accordance with the Synthetic Security, as
                directed by the Servicer in writing. Any excess amounts held in a Synthetic
                Security Counterparty Account, or held directly by a Synthetic Security
                Counterparty, after payment of all amounts owing from the Issuer to the related
                Synthetic Security Counterparty in accordance with the related Synthetic Security
                (as instructed by the Servicer) shall be withdrawn from the Synthetic Security
                Counterparty Account and deposited in the Collection Account for distribution as
                Principal Proceeds.

     (d)        Amounts on deposit in any Synthetic Security Counterparty Account shall not be
                considered an asset of the Issuer for the purposes of the Coverage Tests, but the
                Synthetic Security that relates to the Synthetic Security Counterparty Account
                shall be so considered an asset of the Issuer (with the notional amount as the
                Principal Balance unless a default exists under the applicable Synthetic Security).

     10.6       Accountings

     (a)        Monthly. Commencing the earlier of (a) the first full month after the Ramp-Up
                Completion Date and (b) the month ending December 2007, (i) in the case of a
                month in which there is no Payment Date, not later than the eighth Business Day
                after the last calendar day of such month and (ii) in the case of a month in which
                there is a Payment Date, on such Payment Date, the Issuer shall cause to be
                compiled and provided to the Servicer, the Trustee, the Preference Shares Paying
                Agent (for forwarding to each Holder of Preference Shares), the Initial
                Purchasers, each Hedge Counterparty, the Rating Agencies, (if so requested by
                the Initial Purchasers) or each Holder of a Note who makes a written request
                therefor, and, upon written request therefor by a Beneficial Owner in the form of
                Exhibit H certifying that it is a Beneficial Owner, the Beneficial Owner (or its
                designee), a monthly report (the Monthly Report). Each Monthly Report shall be
                accompanied by a Section 3(c)(7) Reminder Notice. The Monthly Report shall
                contain the following information, determined as of (1) in the case of a month in
                which there is no Payment Date, the last day of the applicable month and (2) in
                the case of a month in which there is a Payment Date, the Determination Date for
                such Payment Date, based in part on information provided by the Servicer (the
                Monthly Determination Date):




     US318495                                                                               Page 214

                                                                                        010417
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 223
                                       of 30506/09/21 Page 228 of 310 PageID 13300
Case 3:21-cv-00538-N Document 26-38 Filed



                (i) Collateral:

                    (A)    The Aggregate Principal Balance (and, in the case of a Revolving
                           Loan or Delayed Drawdown Loan, its funded and unfunded
                           amount), interest rate, Stated Maturity and obligor of each
                           Collateral Obligation;

                    (B)    The stated principal balance of Defaulted Collateral Obligations;

                    (C)    The identity of all Collateral Obligations and all obligations that at
                           the time of acquisition, conversion or exchange do not satisfy the
                           requirements of a Collateral Obligation that were released for sale
                           or other disposition (and, for each obligation sold, indicating
                           whether sold as a Credit Risk Obligation, a Credit Improved
                           Obligation, a Current-Pay Obligation, a Defaulted Collateral
                           Obligation, a Workout Asset or an obligation that at the time of
                           acquisition, conversion, or exchange does not satisfy the
                           requirements of a Collateral Obligation or whether sold in
                           connection with any withholding tax pursuant to Section 12.1(e) or
                           sold as a discretionary sale pursuant to Section 12.1(h)); and the
                           identity of all Collateral Obligations that were acquired, in each
                           case since the date of the previous Monthly Report;

                    (D)    The obligor of each Workout Asset;

                    (E)    The Purchase Price of each Collateral Obligation acquired, the sale
                           price of each Collateral Obligation sold (or the adjusted purchase
                           or sale price with respect to any exchange of securities requiring an
                           allocation by the Servicer) since the date of the previous Monthly
                           Report on each sale;

                    (F)    The identity of each Collateral Obligation (1) that is a Defaulted
                           Collateral Obligation, a Workout Asset or a PIK Security, and in
                           the case of a PIK Security (i) the principal amount of previously
                           deferred or capitalized interest and (ii) the change in the principal
                           amount of previously deferred or capitalized interest since the most
                           recent Monthly Report or (2) in respect of which an obligation that
                           at the time of acquisition, conversion or exchange does not satisfy
                           the requirements of a Collateral Obligation has been received, in
                           each case indicating the date of such default, as applicable, and
                           reporting any Other Indebtedness, as defined in clause (ii) in the
                           definition of "Defaulted Collateral Obligation," that the Servicer
                           has determined not to be material;

                    (G)    The S&P Industry Classification and the Moody's Industry
                           Classification for each Collateral Obligation and the five highest




     US318495                                                                             Page 215

                                                                                      010418
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 224
                                       of 30506/09/21 Page 229 of 310 PageID 13301
Case 3:21-cv-00538-N Document 26-38 Filed



                       concentrations of Collateral Obligations in the Moody's Industry
                       Classification groups and the five highest concentrations of
                       Collateral Obligations in the S&P Industry Classification groups;

                 (H)   For each Collateral Obligation, the country of the obligor (and the
                       related foreign currency debt rating) and, in the case of a country
                       other than the United States of America, whether the obligor is
                       Domiciled in a Moody's Group I Country, Moody's Group II
                       Country, or Moody's Group III Country and the percentage of the
                       Aggregate Principal Balance of the Collateral Obligations issued
                       by issuers in the applicable country;

                 (I)   For each Collateral Obligation, the Moody's Priority Category
                       Recovery Rate and S&P Recovery Rate;

                 (J)   For each Collateral Obligation, the S&P Rating, and if any S&P
                       Rating for any Collateral Obligation in any Monthly Report is a
                       credit estimate, "non-public" rating or "shadow" rating, the rating
                       shall not be disclosed, but shall be replaced with an asterisk in the
                       place of the applicable credit estimate, "non-public" rating or
                       "shadow" rating;

                 (K)   For each Collateral Obligation, the Moody's Rating and the
                       Moody's Rating Factor, determined, for this purpose, and set forth
                       both with and without regard to whether the Collateral Obligation
                       has been put on watch for possible upgrade or downgrade, and if
                       any Moody's Rating for any Collateral Obligation in any Monthly
                       Report is an "estimated" or "shadow" rating, the rating shall not be
                       disclosed, but shall be replaced with an asterisk in the place of the
                       applicable "estimated" or "shadow" rating;

                 (L)   The Aggregate Principal Balance of the Collateral Obligations that
                       have a Moody's Rating of "Caa1" or lower;

                 (M)   The Aggregate Principal Balance of the Collateral Obligations that
                       have an S&P Rating of "CCC+" or lower;

                 (N)   For each Collateral Obligation that is a Participation or a Synthetic
                       Security or is loaned pursuant to a Securities Lending Agreement,
                       the related Secondary Risk Counterparty and each Rating Agency's
                       long-term unsecured debt rating of the Secondary Risk
                       Counterparty;

                 (O)   Certain S&P benchmarks relating to the portfolio as provided by
                       S&P in the S&P CDO Monitor regardless whether or not the S&P
                       CDO Monitor passes or fails, including (1) S&P Default Measure




     US318495                                                                        Page 216

                                                                                 010419
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 225
                                       of 30506/09/21 Page 230 of 310 PageID 13302
Case 3:21-cv-00538-N Document 26-38 Filed



                           (Annualized Portfolio Default Rate), (2) S&P Variability Measure
                           (Annualized Standard Deviation of Portfolio Default Rate), (3)
                           S&P Correlation Measure (Ratio of Standard Deviation of
                           Portfolio with Correlation to Standard Deviation of Portfolio
                           without Correlation) and (4) Weighted Average Default
                           Correlation;

                    (P)    The identity and Market Value of each Collateral Obligation whose
                           Market Value (in the determination of the Overcollateralization
                           Ratio Numerator) was determined pursuant to last proviso in the
                           definition of "Market Value;"

                    (Q)    The identity of each Structured Finance Obligation serviced by the
                           Servicer and the Aggregate Principal Balance of all such Collateral
                           Obligations;

                    (R)    The identity of each Collateral Obligation participated from or
                           entered into with a Secondary Risk Counterparty;

                    (S)    (1) the Aggregate Principal Balance of all Cov-lite Loans and (2)
                           the identify of each Collateral Obligation that is a Cov-lite Loan;
                           and

                    (T)    The identity of each Collateral Obligation owned by the Issuer that
                           has not been disposed of within the time limits required by this
                           Indenture.

                (ii) Accounts:

                    (A)    The amount of any proceeds in the Collection Account,
                           distinguishing between amounts credited as Interest Proceeds,
                           Principal Proceeds (excluding unapplied proceeds), and unapplied
                           proceeds;

                    (B)    The amount of any Principal Proceeds in the Revolving Reserve
                           Account;

                    (C)    The amount of any Principal Proceeds in the Delayed Drawdown
                           Reserve Account;

                    (D)    The amount of any Principal Proceeds in the Synthetic Security
                           Reserve Account;

                    (E)    The amount of any Principal Proceeds in the Synthetic Security
                           Collateral Account;




     US318495                                                                          Page 217

                                                                                   010420
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 226
                                       of 30506/09/21 Page 231 of 310 PageID 13303
Case 3:21-cv-00538-N Document 26-38 Filed



                     (F)    The amount of any Principal Proceeds in the Securities Lending
                            Account;

                     (G)    The amount in the Hedge Counterparty Collateral Account; and

                     (H)    The amount in the Expense Reimbursement Account.

                (iii) Hedge Agreements:

                     (A)    The outstanding notional amount of each Hedge Agreement; and

                     (B)    The amount scheduled to be received and paid by the Issuer
                            pursuant to each Hedge Agreement on the next Payment Date (as
                            specified by the calculation agent under each Hedge Agreement);

                (iv) Coverage     Tests,    Collateral   Quality    Tests    and     Retention
                     Overcollateralization Test:

                     (A)    The Overcollateralization Ratios and the Overcollateralization
                            Ratios as of the Ramp-Up Completion Date; a statement as to
                            whether each of the Overcollateralization Tests is satisfied and a
                            statement as to whether the Retention Overcollateralization Test is
                            satisfied;

                     (B)    The Interest Coverage Ratios and, on and after the second Payment
                            Date, a statement as to whether each of the Interest Coverage Tests
                            is satisfied;

                     (C)    The Diversity Score and, on and after the Ramp-Up Completion
                            Date, a statement as to whether the Diversity Test is satisfied;

                     (D)    The Weighted Average Life of the Collateral Obligations and, on
                            and after the Ramp-Up Completion Date, a statement as to whether
                            the Weighted Average Life Test is satisfied;

                     (E)    The Moody’s Weighted Average Recovery Rate, the S&P
                            Recovery Rate and, on and after the Ramp-Up Completion Date, a
                            statement as to whether the Weighted Average Moody's Recovery
                            Rate Test with respect to the Moody’s Weighted Average
                            Recovery Rate and S&P Minimum Weighted Average Recovery
                            Rate Test with respect to the S&P Recovery Rate is satisfied;

                     (F)    The Weighted Average Fixed Rate Coupon of the Collateral
                            Obligations and, on and after the Ramp-Up Completion Date, a
                            statement as to whether the Weighted Average Fixed Rate Coupon
                            Test is satisfied and a statement as to the amount of Spread Excess




     US318495                                                                           Page 218

                                                                                    010421
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 227
                                       of 30506/09/21 Page 232 of 310 PageID 13304
Case 3:21-cv-00538-N Document 26-38 Filed



                            was used to satisfy the Weighted Average Fixed Rate Coupon
                            Test;

                     (G)    The Weighted Average Spread of the Collateral Obligations and,
                            on and after the Ramp-Up Completion Date, a statement as to
                            whether the Weighted Average Spread Test is satisfied and a
                            statement as to the amount of Fixed Rate Excess was used to
                            satisfy the Weighted Average Spread Test;

                     (H)    The Weighted Average Moody's Rating Factor and, on and after
                            the Ramp-Up Completion Date, a statement as to whether the
                            Weighted Average Rating Factor Test is satisfied; and

                     (I)    The S&P CDO Monitor Test and, on and after the Ramp-Up
                            Completion Date, a statement as to whether the S&P CDO Monitor
                            Test is satisfied and the Class Scenario Loss Rate and the then
                            applicable Note Break-Even Loss Rate with respect to each Class
                            of Notes that is rated by S&P and the adjusted Weighted Average
                            Spread level determined as set forth in the definition of "Note
                            Break-Even Loss Rate;"

                (v) Concentration Limitations and Withholding Taxes:

                     (A)    The percentage of the Maximum Amount itemized against each
                            element of the Concentration Limitations and a statement as to
                            whether each Concentration Limitation is satisfied; and

                     (B)    Any withholding tax on payments under any Collateral Obligation;

                (vi) Securities Lending Agreements:

                     (A)    Each Collateral Obligation loaned or borrowed pursuant to a
                            Securities Lending Agreement and the percentage of the Maximum
                            Amount that represents Collateral Obligations that are loaned or
                            borrowed pursuant to Securities Lending Agreements; and

                     (B)    With respect to each Securities Lending Agreement in effect as of
                            the Monthly Determination Date, a list setting forth:

                            (1)    for each Collateral Obligation loaned or borrowed under it
                                   as of the first day of the loan, (x) its Principal Balance, (y)
                                   its Market Value and (z) its Principal Balance expressed as
                                   a percentage of the Maximum Amount,

                            (2)    the term of the loan of the Collateral Obligation,

                            (3)    the expiration date of the Securities Lending Agreement,



     US318495                                                                              Page 219

                                                                                        010422
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 228
                                       of 30506/09/21 Page 233 of 310 PageID 13305
Case 3:21-cv-00538-N Document 26-38 Filed



                               (4)     the Moody's Rating and S&P Rating for each loaned or
                                       borrowed Collateral Obligation,

                               (5)     the principal amount of the related Securities Lending
                                       Collateral held in the Securities Lending Account, and

                               (6)     the Eligible Investments held as Securities Lending
                                       Collateral pursuant to the related Securities Lending
                                       Agreement; and

                (vii) Any other information the Trustee reasonably requests.

                Upon receipt of each Monthly Report, the Trustee shall compare the information
                contained in the Monthly Report to the information contained in its records with
                respect to the Collateral and shall, within three Business Days after receipt of such
                Monthly Report, notify the Issuer, the Preference Shares Paying Agent and the
                Servicer if the information contained in the Monthly Report does not conform to
                the information maintained by the Trustee with respect to the Collateral, and shall
                detail any discrepancies. In the event that any discrepancy exists, the Trustee, the
                Issuer, and the Servicer shall attempt to resolve the discrepancy. If such
                discrepancy cannot be promptly resolved, the Trustee shall within five Business
                Days after notification of such discrepancy cause the Independent accountants
                appointed by the Issuer pursuant to Section 10.8 to review such Monthly Report
                and the Trustee's records to determine the cause of such discrepancy. If such
                review reveals an error in the Monthly Report or the Trustee's records, the
                Monthly Report or the Trustee's records shall be revised accordingly and, as so
                revised, shall be used in making all calculations pursuant to this Indenture and
                notice of any error in the Monthly Report shall be sent as soon as practicable by
                the Issuer to all recipients of the report. If the review by the Independent
                accountants does not resolve the discrepancy, the Trustee, upon receipt of an
                Officer's certificate of the Servicer certifying that, to the best knowledge of the
                Servicer, the information contained in the related Monthly Report is correct, shall
                conform the information it maintains to the Monthly Report received.

     (b)        Payment Date Accounting. The Issuer shall cause to be rendered an accounting
                report (the "Valuation Report"), determined as of the close of business on each
                Determination Date, and provided to the Servicer, the Trustee, the Preference
                Shares Paying Agent (for forwarding to each Holder of Preference Shares), the
                Issuer, the Initial Purchasers, each Hedge Counterparty, the Rating Agencies and
                each Noteholder (if so requested by the Initial Purchasers), the Depository (with
                instructions to forward it to each of its Agent Members who are Noteholders), and
                upon written request therefor by a Beneficial Owner in the form of Exhibit H
                certifying that it is a Beneficial Owner and the Beneficial Owner (or its designee)
                not later than the second Business Day preceding the related Payment Date. Each
                Valuation Report shall be accompanied by a Section 3(c)(7) Reminder Notice.
                The Valuation Report shall contain the following information as of the related



     US318495                                                                                 Page 220

                                                                                          010423
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 229
                                       of 30506/09/21 Page 234 of 310 PageID 13306
Case 3:21-cv-00538-N Document 26-38 Filed



                Payment Date (unless otherwise stated), based in part on information provided by
                the Servicer:

                  (i) Notes:

                       (A)     The amount of principal payments to be made on each Class of
                               Notes on the related Payment Date;

                       (B)     The Aggregate Outstanding Amount of each Class of Notes after
                               giving effect to any principal payments on the related Payment
                               Date and, for each Class of Notes, the percentage of its initial
                               Aggregate Outstanding Amount that amount represents;

                       (C)     For each Class of Notes, the percentage of the initial Aggregate
                               Outstanding Amount of all of the Notes that its initial Aggregate
                               Outstanding Amount represented and, after giving effect to any
                               principal payments on the related Payment Date, the percentage of
                               the Aggregate Outstanding Amount of all of the Notes that its
                               Aggregate Outstanding Amount represents;

                       (D)     The interest payable in respect of each Class of Notes on the
                               related Payment Date (in the aggregate and by Class) and its
                               calculation in reasonable detail; and

                       (E)     The amounts to be paid, if any, to the Preference Shares Paying
                               Agent for payments on the Preference Shares on the related
                               Payment Date, showing separately the payments from Interest
                               Proceeds and the payments from Principal Proceeds;

                  (ii) Payment Date Payments:

                       (A)     The amounts to be distributed under each clause of Sections
                               11.1(a)(i), 11.1(a)(ii) and 11.2 itemized by clause, and to the extent
                               applicable, by type of distribution under the clause; and

                       (B)     Any amounts payable under the Hedge Agreements by any Hedge
                               Counterparty on or before the related Payment Date and its
                               calculation in reasonable detail (as specified by the calculation
                               agent under the Hedge Agreement);

                 (iii) Accounts:

                       (A)     The amount of any proceeds in the Collection Account,
                               distinguishing between amounts credited as Interest Proceeds,
                               Principal Proceeds (excluding unapplied proceeds) and unapplied
                               proceeds;




     US318495                                                                                 Page 221

                                                                                          010424
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 230
                                       of 30506/09/21 Page 235 of 310 PageID 13307
Case 3:21-cv-00538-N Document 26-38 Filed



                       (B)     The amount in the Collection Account after all payments and
                               deposits to be made on the related Payment Date, distinguishing
                               between amounts credited as Interest Proceeds and as Principal
                               Proceeds;

                       (C)     The amount of any Principal Proceeds in the Revolving Reserve
                               Account;

                       (D)     The amount of any Principal Proceeds in the Delayed Drawdown
                               Reserve Account;

                       (E)     The amount of any Principal Proceeds in the Synthetic Security
                               Reserve Account;

                       (F)     The amount of any Principal Proceeds in the Synthetic Security
                               Collateral Account;

                       (G)     The amount of any Principal Proceeds in the Securities Lending
                               Account;

                       (H)     The amount in the Hedge Counterparty Collateral Account; and

                       (I)     The amount in the Expense Reimbursement Account.

                 (iv) A notice setting forth LIBOR, as calculated by the Calculation Agent, for
                      the next Interest Period and each Note Interest Rate for the next Payment
                      Date; and

                  (v) Any other information the Trustee reasonably requests.

                Upon receipt of each Valuation Report, the Trustee shall compare the information
                contained in the Valuation Report to the information contained in its records with
                respect to the Collateral and shall, within three Business Days after receipt of such
                Valuation Report, notify the Issuer, the Preference Shares Paying Agent and the
                Servicer if the information contained in the Valuation Report does not conform to
                the information maintained by the Trustee with respect to the Collateral, and shall
                detail any discrepancies. In the event that any discrepancy exists, the Trustee, the
                Issuer, and the Servicer shall attempt to resolve the discrepancy. If such
                discrepancy cannot be promptly resolved, the Trustee shall within five Business
                Days after notification of such discrepancy cause the Independent accountants
                appointed by the Issuer pursuant to Section 10.8 to review such Valuation Report
                and the Trustee's records to determine the cause of such discrepancy. If such
                review reveals an error in the Valuation Report or the Trustee's records, the
                Valuation Report or the Trustee's records shall be revised accordingly and, as so
                revised, shall be used in making all calculations pursuant to this Indenture and
                notice of any error in the Valuation Report shall be sent as soon as practicable by




     US318495                                                                                 Page 222

                                                                                          010425
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 231
                                       of 30506/09/21 Page 236 of 310 PageID 13308
Case 3:21-cv-00538-N Document 26-38 Filed



                the Issuer to all recipients of such report. If the review by the Independent
                accountants does not resolve the discrepancy, the Trustee, upon receipt of an
                Officer's certificate of the Servicer certifying that, to the best knowledge of the
                Servicer, the information contained in the related Valuation Report is correct,
                shall conform the information it maintains to the Valuation Report received.

     (c)        Failure to Provide Accounting. If the Trustee shall not have received any
                accounting provided for in Section 10.6(b) on the first Business Day after the date
                on which the accounting is due to the Trustee, the Trustee shall notify the Issuer
                and the Servicer, and the Servicer shall use all reasonable efforts to cause the
                accounting to be made by the applicable Payment Date. To the extent the Trustee
                is required to provide any information or reports pursuant to this Section 10.6 as a
                result of the failure of the Issuer (or anyone acting on the Issuer's behalf) to
                provide the information or reports, the Trustee may retain an Independent
                certified public accountant in connection therewith and the reasonable costs
                incurred by the Trustee for the Independent certified public accountant shall be
                reimbursed pursuant to Section 6.8.

     (d)        Irish Stock Exchange. So long as any Class of Notes is listed on the Irish Stock
                Exchange: (i) the Trustee shall communicate to the Irish Stock Exchange the
                Aggregate Outstanding Amount of each listed Class of Notes following each
                Payment Date and inform the Irish Stock Exchange if any such Class of Notes did
                not receive scheduled payments of principal or interest on the Payment Date;
                (ii) the Trustee shall inform the Irish Stock Exchange if the ratings assigned to the
                Notes are reduced or withdrawn and the information shall be given to the
                Company Announcements Office of the Irish Stock Exchange; and (iii) the
                Trustee shall inform the Irish Stock Exchange, in advance, of the Note Interest
                Rate for each such Class, as well as the exact date of the following Payment Date.

     (e)        Quarterly Letter. The Servicer shall provide a quarterly letter to the recipients
                of the Valuation Report highlighting events occurring during the related quarterly
                period within 30 days of the date of the delivery of the Valuation Report.

     (f)        S&P CDO Monitor. On or after the Ramp-Up Completion Date and together
                with each Monthly Report and Valuation Report, the Issuer shall provide to S&P
                the Excel Default Model Input File via e-mail and, with respect to each Collateral
                Obligation, the name of the obligor thereon and the CUSIP number thereof (if
                applicable).

     (g)        Payments or Transfers from the Payment Account. Each Valuation Report
                shall constitute instructions to the Trustee to withdraw on the related Payment
                Date from the Payment Account and pay or transfer amounts set forth in such
                Valuation Report in the manner specified and in accordance with the priority
                established in Section 11.1 hereof.




     US318495                                                                                 Page 223

                                                                                          010426
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 232
                                       of 30506/09/21 Page 237 of 310 PageID 13309
Case 3:21-cv-00538-N Document 26-38 Filed



     10.7       Release of Collateral

     (a)        The Trustee shall present Collateral for redemption or payment in full in
                accordance with the terms of the Collateral upon receipt of an Issuer Order. If no
                Event of Default is continuing, the Issuer may, by Issuer Order executed by an
                Authorized Officer of the Servicer, delivered to the Trustee at least two Business
                Days before the settlement date for any sale of an obligation certifying that the
                sale of the Collateral is being made in accordance with Sections 12.1 and 12.3 and
                the sale complies with all applicable requirements of Section 12.1, direct the
                Trustee to release the Collateral and, upon receipt of the Issuer Order, the Trustee
                shall deliver any such Collateral, if in physical form, duly endorsed to the broker
                or purchaser designated in the Issuer Order or otherwise cause an appropriate
                transfer of it to be made, in each case against receipt of the sales price therefor as
                specified by the Servicer in the Issuer Order. The Trustee may deliver any such
                Collateral in physical form for examination pursuant to a bailee letter.

     (b)        The Trustee shall, upon an Issuer Order executed by an Authorized Officer of the
                Servicer, deliver any Pledged Obligation that is set for any mandatory call or
                redemption or payment in full to the appropriate paying agent (other than the Irish
                Listing Agent) on or before the date set for the call, redemption or payment, in
                each case against receipt of its call or redemption price or payment in full and
                provide notice of it to the Servicer.

     (c)        Upon receiving actual notice of any Offer, the Trustee on behalf of the Issuer shall
                notify the Servicer of any Collateral Obligation that is subject to a tender offer,
                voluntary redemption, exchange offer, conversion or other similar action (an
                "Offer"). If no Event of Default is continuing, the Servicer may direct the Trustee
                (and if an Event of Default is continuing, the Servicer may advise, and the Trustee
                may, in consultation with the Servicer, decide) to accept or participate in or
                decline or refuse to participate in the Offer and, in the case of acceptance or
                participation, to dispose of the Collateral Obligation in accordance with the Offer
                against receipt of payment for it. If the consideration to be received by the Issuer
                for the Collateral Obligation is other than Cash, the consideration must be a
                Collateral Obligation that would be eligible for purchase by the Issuer pursuant to
                Section 12.2 assuming for this purpose that the Issuer committed to purchase the
                same on the date on which the Issuer accepts the Offer.

     (d)        Upon disposition by the Trustee of Collateral to any Person against receipt of
                payment therefore as provided in any of the foregoing clauses (a), (b) or (c), the
                Collateral shall be free of the lien of this Indenture. The lien shall continue in the
                proceeds received from the disposition.

     (e)        As provided in Section 10.2(b), the Trustee shall deposit any proceeds received by
                it from the disposition of a Pledged Obligation in the Collection Account, unless
                simultaneously applied to the purchase of additional Collateral Obligations
                (including any related deposit into the Synthetic Security Reserve Account, the



     US318495                                                                                  Page 224

                                                                                           010427
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 233
                                       of 30506/09/21 Page 238 of 310 PageID 13310
Case 3:21-cv-00538-N Document 26-38 Filed



                Revolving Reserve Account or the Delayed Drawdown Reserve Account or the
                posting by the Issuer of cash collateral with (or for the benefit of) a Synthetic
                Security Counterparty simultaneously with the Issuer's purchase of or entry into a
                Synthetic Security) or Eligible Investments as permitted under and in accordance
                with the requirements of this Section 10 and Section 12.

     (f)        The Trustee shall, upon receipt of an Issuer Order when no Notes are Outstanding
                and all obligations of the Co-Issuers under this Indenture have been satisfied, as
                evidenced by an Officer's certificate or an Opinion of Counsel, release any
                remaining Collateral from the lien of this Indenture.

     (g)        The Trustee shall release from the lien of this Indenture any Collateral that is
                provided directly to a Synthetic Security Counterparty or deposited in a
                segregated account in accordance with Section 10.5. Any Collateral or proceeds
                received by or redeposited by the Issuer into the Collection Account in
                accordance with Section 10.5 shall again be subject to the lien of this Indenture.

                Any collateral deposited in a segregated account in accordance with Section
                10.3(d), (e), and (f) shall be subject to the lien of this Indenture for the benefit of
                the Secured Parties. Any collateral withdrawn by the Issuer in accordance with
                Section 10.3(d), (e), and (f) shall be released from the lien of this Indenture by the
                Trustee to the extent returned to the appropriate counterparty pursuant to
                Sections 10.3(d), (e) and (f).

     10.8       Reports by Independent Accountants

     (a)        At the Closing Date, the Issuer, at the direction of the Servicer, shall appoint a
                firm of Independent certified public accountants of recognized international
                reputation for purposes of preparing and delivering the reports or certificates of
                the accountants required by this Indenture. Within 30 days of any resignation by
                the firm, the Issuer, at the direction of the Servicer, shall promptly appoint by
                Issuer Order delivered to the Trustee and each Rating Agency a successor firm
                that is a firm of Independent certified public accountants of recognized
                international reputation. If the Issuer, at the direction of the Servicer, fails to
                appoint a successor to a firm of Independent certified public accountants which
                has resigned within 30 days after the resignation, the Trustee, in consultation with
                the Servicer, shall promptly appoint a successor firm of Independent certified
                public accountants of recognized international reputation. The fees of such
                Independent certified public accountants and their successors shall be payable by
                the Issuer as an Administrative Expense.

     (b)        On or before October 15 of each year commencing in 2008, the Issuer shall cause
                to be delivered to the Trustee, the Preference Shares Paying Agent (for forwarding
                to the Holders of Preference Shares), the Servicer or each Noteholder or Holder of
                Preference Shares upon written request therefor, upon written request therefor by
                a Beneficial Owner in the form of Exhibit H certifying that it is a Beneficial




     US318495                                                                                   Page 225

                                                                                            010428
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 234
                                       of 30506/09/21 Page 239 of 310 PageID 13311
Case 3:21-cv-00538-N Document 26-38 Filed



                Owner, to the Beneficial Owner (or its designee) and each Rating Agency a
                statement from a firm of Independent certified public accountants indicating (i)
                that the firm has reviewed each Valuation Report received since the last review
                and applicable information from the Trustee, (ii) that the calculations within those
                Valuation Reports have been performed in accordance with the applicable
                provisions of this Indenture (except as otherwise noted in the statement) and
                (iii) the Aggregate Principal Balance of the Collateral Obligations owned by the
                Issuer as of the preceding Determination Date. If a conflict exists between the
                firm of Independent certified public accountants and the Issuer with respect to any
                matter in this Section 10.8, the determination by that firm of Independent public
                accountants shall be conclusive. The statement shall be in the form of an
                Accountant's Certificate issued to the Issuer, the form of which shall be agreed on
                by the Servicer on behalf of the Issuer.

     (c)        Upon the written request of the Preference Shares Paying Agent or any Holder of
                Preference Shares, the Issuer shall cause the firm of Independent certified public
                accountants appointed pursuant to Section 10.8(a) to provide any Holder of
                Preference Shares with all information requested pursuant to Section 7.17(g) or
                provide the Issuer with any assistance required in its preparation.

     10.9       Reports to Rating Agencies

     In addition to the information and reports specifically required to be provided to each
     Rating Agency pursuant to this Indenture, the Issuer shall provide each Rating Agency
     with the Accountants' Certificates delivered to the Trustee under this Indenture, and such
     additional information as either Rating Agency may from time to time reasonably
     request. In addition, any notices of restructurings and amendments received by the Issuer
     or the Trustee in connection with the Issuer's ownership of a DIP Loan shall be delivered
     by the Servicer (on behalf of the Issuer) or the Trustee, as the case may be, promptly to
     the Rating Agencies.

     11.        APPLICATION OF MONIES

     11.1       Disbursements of Monies from Payment Account

     (a)        Notwithstanding any other provision in this Indenture, but subject to the other
                subsections of this Section 11.1 and to Section 13.1, on each Payment Date, the
                Trustee shall disburse available amounts from the Payment Account as follows
                and for application by the Trustee in accordance with the following priorities (the
                "Priority of Payments"):

                  (i) On each Payment Date, Interest Proceeds with respect to the related Due
                      Period (other than Interest Proceeds previously used during such Due
                      Period to purchase accrued interest in respect of Collateral Obligations or
                      otherwise used as permitted by Section 10.2) shall be distributed in the
                      following order of priority:




     US318495                                                                                Page 226

                                                                                         010429
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 235
                                       of 30506/09/21 Page 240 of 310 PageID 13312
Case 3:21-cv-00538-N Document 26-38 Filed



                       (1)   to the payment of any taxes and registration and filing fees
                             owed by the Co-Issuers (without limit) and then to the
                             payment of Administrative Expenses up to the
                             Administrative Expense Cap as follows:

                             first, in the following order of priority,

                             (i)     fees, expenses and indemnities of the Trustee; and
                                     then

                             (ii)    fees, expenses and indemnities of the Collateral
                                     Administrator; and then

                             (iii)   fees, expenses and indemnities of the Preference
                                     Shares Paying Agent; and

                             second, in the following order of priority,

                             (i)     fees and expenses of the Administrator; and then

                             (ii)    fees and expenses of the Co-Issuers (including fees
                                     and expenses of counsel and ongoing surveillance,
                                     credit estimate, and other fees owing to the Rating
                                     Agencies) and any other Person (except the
                                     Servicer) if specifically provided for in this
                                     Indenture, and to the expenses (but not fees) of the
                                     Servicer if payable under the Servicing Agreement;

                       (2)   the excess, if any, of the Administrative Expense Cap over
                             the amounts paid pursuant to clause (1) above to deposit
                             into the Expense Reimbursement Account;

                       (3)   first, to deposit in the Class II Preference Share Special
                             Payment Account for payment in accordance with Section
                             10.3(i) an amount equal to the product of (i) the Class II
                             Preference Share Portion for such Payment Date, if any,
                             and (ii) any accrued and unpaid Senior Servicing Fee then
                             due and payable and second, to the payment to the Servicer
                             of an amount equal to the difference between (i) the
                             accrued and unpaid Senior Servicing Fee as of such
                             Payment Date and (ii) the amount deposited to the Class II
                             Preference Share Special Payment Account in accordance
                             with the preceding clause;




     US318495                                                                     Page 227

                                                                              010430
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 236
                                       of 30506/09/21 Page 241 of 310 PageID 13313
Case 3:21-cv-00538-N Document 26-38 Filed



                       (4)    to the payment of all amounts due to the Hedge
                              Counterparties under the Hedge Agreements (if any) other
                              than any Defaulted Hedge Termination Payments;

                       (5)    to the payment of accrued and unpaid interest on the Class
                              A-1 Notes, and any accrued and unpaid Defaulted Interest
                              on, and any Defaulted Interest Charge with respect to, the
                              Class A-1 Notes;

                       (6)    to the payment of accrued and unpaid interest on the Class
                              A-2 Notes, and any accrued and unpaid Defaulted Interest
                              on, and any Defaulted Interest Charge with respect to, the
                              Class A-2 Notes;

                       (7)    to the payment of accrued and unpaid interest on the Class
                              B Notes, and any accrued and unpaid Defaulted Interest on,
                              and any Defaulted Interest Charge with respect to, the Class
                              B Notes;

                       (8)    if the Class A/B Coverage Tests are not satisfied on the
                              related Determination Date, to the payment of principal of
                              the Class A Notes and the Class B Notes in accordance
                              with the Note Payment Sequence, in each case, in the
                              amount necessary so that all of the Class A/B Coverage
                              Tests would be met on such Determination Date on a pro
                              forma basis after giving effect to any payments in reduction
                              of the principal of Notes made through this clause, or until
                              paid in full (Interest Proceeds to be applied pursuant to this
                              clause (8) before the application of any Principal Proceeds
                              pursuant to Section 11.1(a)(ii)(C)(1) on the current
                              Payment Date);

                       (9)    to the payment of accrued and unpaid interest on the Class
                              C Notes (excluding Class C Deferred Interest, but including
                              interest accrued for the preceding Interest Period on Class
                              C Deferred Interest);

                       (10)   if the Class C Coverage Tests are not satisfied on the
                              related Determination Date, to the payment of principal of
                              the Class A Notes, the Class B Notes and the Class C Notes
                              in accordance with the Note Payment Sequence, in each
                              case in the amount necessary so that all of the Class C
                              Coverage Tests would be met on such Determination Date
                              on a pro forma basis after giving effect to any payments in
                              reduction of the principal of Notes made through this
                              clause, or until paid in full (Interest Proceeds to be applied




     US318495                                                                        Page 228

                                                                                 010431
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 237
                                       of 30506/09/21 Page 242 of 310 PageID 13314
Case 3:21-cv-00538-N Document 26-38 Filed



                              pursuant to this clause (10) before the application of any
                              Principal Proceeds pursuant to Section 11.1(a)(ii)(C)(3) on
                              the current Payment Date);

                       (11)   to the payment of Class C Deferred Interest;

                       (12)   to the payment of accrued and unpaid interest on the Class
                              D Notes (excluding Class D Deferred Interest but including
                              interest accrued for the preceding Interest Period on Class
                              D Deferred Interest);

                       (13)   if the Class D Coverage Tests are not satisfied on the
                              related Determination Date, to the payment of principal of
                              the Class A Notes, the Class B Notes, the Class C Notes
                              and the Class D Notes in accordance with the Note
                              Payment Sequence, in each case in the amount necessary so
                              that all of the Class D Coverage Tests would be met on
                              such Determination Date on a pro forma basis after giving
                              effect to any payments in reduction of the principal of
                              Notes made through this clause, or until paid in full
                              (Interest Proceeds to be applied pursuant to this clause (13)
                              before the application of any Principal Proceeds pursuant to
                              Section 11.1(a)(ii)(C)(6) on the current Payment Date);

                       (14)   to the payment of Class D Deferred Interest;

                       (15)   to the payment of accrued and unpaid interest on the Class
                              E Notes (excluding Class E Deferred Interest but including
                              interest accrued for the preceding Interest Period on Class E
                              Deferred Interest);

                       (16)   if the Class E Coverage Test is not satisfied on the related
                              Determination Date, to the payment of principal of the
                              Class E Notes in the amount necessary so that the Class E
                              Coverage Test would be met on such Determination Date
                              on a pro forma basis after giving effect to any payments in
                              reduction of the principal of Notes made through this
                              clause, or until paid in full;

                       (17)   to the payment of Class E Deferred Interest;

                       (18)   if a Rating Confirmation Failure exists on the Payment
                              Date, to the payment of principal of the Class A Notes, the
                              Class B Notes, the Class C Notes, the Class D Notes and
                              the Class E Notes in accordance with the Note Payment
                              Sequence, in each case in the amount necessary so that a




     US318495                                                                       Page 229

                                                                                010432
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 238
                                       of 30506/09/21 Page 243 of 310 PageID 13315
Case 3:21-cv-00538-N Document 26-38 Filed



                              Rating Confirmation is obtained, or until paid in full
                              (Interest Proceeds to be applied pursuant to this clause (18)
                              before the application of any Principal Proceeds pursuant to
                              Section 11.1(a)(ii)(C)(10) on the current Payment Date);

                       (19)   during the Replacement Period, if the Retention
                              Overcollateralization Test is not satisfied on the related
                              Determination Date, for deposit to the Collection Account
                              as Principal Proceeds 50% of the remaining Interest
                              Proceeds available after the payments pursuant to clause
                              (18) above (or, if the amount necessary to cause the
                              Retention Overcollateralization Test to be satisfied as of
                              such Determination Date is less than 50% of such
                              remaining Interest Proceeds, such necessary amount);

                       (20)   to the payment of any remaining Administrative Expenses
                              not paid under clause (1) above in the respective priorities
                              specified in clause (1);

                       (21)   first, to deposit in the Class II Preference Share Special
                              Payment Account for payment in accordance with Section
                              10.3(i) an amount equal to the product of (i) the Class II
                              Preference Share Portion for such Payment Date, if any,
                              and (ii) any accrued and unpaid Subordinated Servicing Fee
                              then due and payable and second, to the payment (pro rata
                              according to the amounts payable under clauses (x) and (y)
                              below) to: (x) the Servicer of an amount equal to the
                              difference between (i) the accrued and unpaid Subordinated
                              Servicing Fee as of such Payment Date and (ii) the amount
                              deposited to the Class II Preference Share Special Payment
                              Account in accordance with the preceding clause; and (y)
                              pro rata to each Noteholder entitled thereto, the applicable
                              Extension Bonus Payment pursuant to, and in accordance
                              with, Section 2.4(g);

                       (22)   to the payment pari passu of any (x) Defaulted Hedge
                              Termination Payments and (y) Defaulted Synthetic
                              Termination Payments;

                       (23)   to the Preference Shares Paying Agent, on behalf of the
                              Issuer, for deposit into the Preference Shares Distribution
                              Account for payment pro rata to the Holders of Preference
                              Shares until the Holders of the Preference Shares have
                              realized a Preference Share Internal Rate of Return of
                              12.0%;




     US318495                                                                       Page 230

                                                                                010433
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 239
                                       of 30506/09/21 Page 244 of 310 PageID 13316
Case 3:21-cv-00538-N Document 26-38 Filed



                            (24)   first, to deposit in the Class II Preference Share Special
                                   Payment Account for payment in accordance with Section
                                   10.3(i) of an amount equal to the product of (i) the Class II
                                   Preference Share Portion for such Payment Date, if any,
                                   and (ii) the Supplemental Servicing Fee, if applicable and
                                   second, to the payment to the Servicer of an amount equal
                                   to the difference between (i) the accrued and unpaid
                                   Supplemental Servicing Fee as of such Payment Date and
                                   (ii) the amount deposited to the Class II Preference Share
                                   Special Payment Account in accordance with the preceding
                                   clause; and

                            (25)   any remaining Interest Proceeds, to the Preference Shares
                                   Paying Agent, on behalf of the Issuer, for deposit into the
                                   Preference Shares Distribution Account for payment pro
                                   rata to the Holders of the Preference Shares;

                                   provided that, in lieu of payment of Interest Proceeds
                                   referred to under clauses (23) and (25) above, in whole or
                                   in part on any Payment Date, the Servicer, on behalf of the
                                   Issuer, shall have the right to direct the Trustee to distribute
                                   any Eligible Equity Securities pro rata to the Consenting
                                   Holders of the Preference Shares with respect to such
                                   Payment Date to the extent that the Market Value of such
                                   Eligible Equity Securities (determined by the Servicer as of
                                   the relevant Market Value Determination Date) is equal to
                                   or lower than the aggregate amount of Interest Proceeds
                                   that would otherwise be due and payable on such Payment
                                   Date to such Consenting Holders of the Preference Shares.
                                   Interest Proceeds in an amount equal to the Market Value
                                   of such Eligible Equity Securities (determined by the
                                   Servicer as of the relevant Market Value Determination
                                   Date) distributed to the Consenting Holders of the
                                   Preference Shares with respect to any such Payment Date
                                   shall be treated for all purposes by the Issuer and the
                                   Servicer as Principal Proceeds available for distribution in
                                   accordance with Priority of Payments on the relevant
                                   Payment Date. The amount of Interest Proceeds available
                                   on the relevant Payment Date shall be reduced and the
                                   amount of Principal Proceeds available on the relevant
                                   Payment Date shall be increased accordingly.

                (ii) On each Payment Date, Principal Proceeds with respect to the related Due
                     Period other than:




     US318495                                                                               Page 231

                                                                                        010434
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 240
                                       of 30506/09/21 Page 245 of 310 PageID 13317
Case 3:21-cv-00538-N Document 26-38 Filed



                 (A)   Principal Proceeds previously used to purchase Collateral
                       Obligations (including any related deposit into the Synthetic
                       Security Reserve Account, the Revolving Reserve Account or the
                       Delayed Drawdown Reserve Account or the posting by the Issuer
                       of cash collateral with (or for the benefit of) a Synthetic Security
                       Counterparty simultaneously with the Issuer's purchase of or entry
                       into a Synthetic Security) or otherwise used as permitted by
                       Section 10.2,

                 (B)   Principal Proceeds on deposit in the Synthetic Security Reserve
                       Account, the Revolving Reserve Account, the Delayed Drawdown
                       Reserve Account, the Synthetic Security Collateral Account, or the
                       Securities Lending Account, and

                 (C)   Principal Proceeds on deposit in the Collection Account in an
                       aggregate amount equal to the agreed Purchase Prices for
                       Collateral Obligations with respect to which the Issuer has entered
                       into a commitment before the end of the Due Period for their
                       purchase, but has not settled the purchase by the end of the Due
                       Period, shall be distributed in the following order of priority:

                       (1)    (x) first, to the payment of the amounts referred to in
                              clauses (1) through (7) of Section 11.1(a)(i) (and in the
                              same manner and order of priority) to the extent not
                              previously paid in full thereunder and (y) second, to the
                              payment of amounts referred to in clause (8) of Section
                              11.1(a)(i) to the extent not previously paid in full
                              thereunder and to the extent necessary to cause the Class
                              A/B Overcollateralization Test to be met as of the related
                              Determination Date on a pro forma basis after giving effect
                              to any payments made through this clause (1), or until such
                              amounts are paid in full;

                       (2)    to the payment of the amounts referred to in clause (9) of
                              Section 11.1(a)(i) to the extent not previously paid in full
                              thereunder; provided that after giving effect to such
                              payment, each Coverage Test will be satisfied on a pro
                              forma basis;

                       (3)    to the payment of the amounts referred to in clause (10) of
                              Section 11.1(a)(i) to the extent not previously paid in full
                              thereunder and to the extent necessary to cause the Class C
                              Overcollateralization Test to be met as of the related
                              Determination Date on a pro forma basis after giving effect
                              to any payments made through this clause (3) or until such
                              amounts are paid in full;



     US318495                                                                       Page 232

                                                                                010435
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 241
                                       of 30506/09/21 Page 246 of 310 PageID 13318
Case 3:21-cv-00538-N Document 26-38 Filed



                       (4)    to the payment of the amounts referred to in clause (11) of
                              Section 11.1(a)(i) to the extent not previously paid in full
                              thereunder; provided that after giving effect to such
                              payment, each Coverage Test will be satisfied on a pro
                              forma basis;

                       (5)    to the payment of the amounts referred to in clause (12) of
                              Section 11.1(a)(i) to the extent not previously paid in full
                              thereunder; provided that after giving effect to such
                              payment, each Coverage Test will be satisfied on a pro
                              forma basis;

                       (6)    to the payment of the amounts referred to in clause (13) of
                              Section 11.1(a)(i) to the extent not previously paid in full
                              thereunder and to the extent necessary to cause the Class D
                              Overcollateralization Test to be met as of the related
                              Determination Date on a pro forma basis after giving effect
                              to any payments made through this clause (6) or until such
                              amounts are paid in full;

                       (7)    to the payment of the amounts referred to in clause (14) of
                              Section 11.1(a)(i) to the extent not previously paid in full
                              thereunder; provided that after giving effect to such
                              payment, each Coverage Test will be satisfied on a pro
                              forma basis;

                       (8)    to the payment of the amounts referred to in clause (15) of
                              Section 11.1(a)(i) to the extent not previously paid in full
                              thereunder; provided that after giving effect to such
                              payment, each Coverage Test will be satisfied on a pro
                              forma basis;

                       (9)    to the payment of the amounts referred to in clause (17) of
                              Section 11.1(a)(i) to the extent not previously paid in full
                              thereunder; provided that after giving effect to such
                              payment, each Coverage Test will be satisfied on a pro
                              forma basis;

                       (10)   to the payment of the amounts referred to in clause (18) of
                              Section 11.1(a)(i) to the extent not previously paid in full
                              thereunder;

                       (11)   (A)    if the Payment Date is a Redemption Date in the
                              following order of priority: (i) to the payment of the
                              Redemption Prices of all of the Notes to be redeemed
                              (sequentially, in direct order of seniority), (ii) to the




     US318495                                                                      Page 233

                                                                               010436
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 242
                                       of 30506/09/21 Page 247 of 310 PageID 13319
Case 3:21-cv-00538-N Document 26-38 Filed



                              payment of the amounts referred to in clauses (20) through
                              (24) of Section 11.1(a)(i) (and in the same manner and
                              order of priority) to the extent not previously paid in full
                              thereunder and (iii) to the Preference Shares Paying Agent,
                              on behalf of the Issuer, for deposit into the Preference
                              Shares Distribution Account for payment to the Holders of
                              the Preference Shares of the Redemption Price of any
                              Preference Shares to be redeemed; and

                              (B)     if the Payment Date is a Special Redemption Date,
                              to the payment of principal of the Notes (sequentially, in
                              direct order of seniority) in an aggregate amount equal to
                              the Special Redemption Amount, in each case until paid in
                              full;

                       (12)   during the Replacement Period, all remaining Principal
                              Proceeds to the acquisition of additional Collateral
                              Obligations in accordance with the provisions of Section
                              7.19 and Section 12 (and, until so applied (including any
                              related deposit into the Synthetic Security Reserve
                              Account, the Revolving Reserve Account or the Delayed
                              Drawdown Reserve Account or (if so required by the terms
                              of the related Synthetic Security) a Synthetic Security
                              Counterparty Account) or until so applied, to the Collection
                              Account to be held as Principal Proceeds);

                       (13)   after the Replacement Period, (i) first, at the discretion of
                              the Servicer (with respect to Unscheduled Principal
                              Payments and Sale Proceeds from the sale of Credit
                              Improved Obligations) to the purchase or funding of
                              additional or replacement Collateral Obligations in
                              accordance with the Eligibility Criteria and the applicable
                              provisions of this Indenture when appropriate Collateral
                              Obligations are available, and until such time, to the
                              Collection Account for the purchase of Eligible
                              Investments; and (ii) second, to the payment of principal of
                              Notes (sequentially, in direct order of seniority) until paid
                              in full;

                       (14)   to the extent not previously paid in full under clause (12)
                              above, after the Replacement Period, to the payment of the
                              amounts referred to in clauses (20) through (24) of Section
                              11.1(a)(i) (and in the same manner and order of priority) to
                              the extent not previously paid in full thereunder; and




     US318495                                                                       Page 234

                                                                                010437
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 243
                                       of 30506/09/21 Page 248 of 310 PageID 13320
Case 3:21-cv-00538-N Document 26-38 Filed



                               (15)    after the Replacement Period to the Preference Shares
                                       Paying Agent, on behalf of the Issuer, for deposit into the
                                       Preference Shares Distribution Account for payment pro
                                       rata to the Holders of the Preference Shares.

     (b)        If on any Payment Date the amount available in the Payment Account is
                insufficient to make the full amount of the disbursements required by the
                Valuation Report, the Trustee shall make the disbursements called for in the order
                and according to the priority under Section 11.1(a), subject to Section 13.1, to the
                extent funds are available therefor.

     (c)        The Trustee shall remit funds to pay Administrative Expenses of the Issuer or the
                Co-Issuer in accordance with Section 11.1(a), to the extent available, to the Issuer,
                the Co-Issuer as directed and designated in an Issuer Order (which may be in the
                form of standing instructions) delivered to the Trustee no later than the Business
                Day before each Payment Date.

     (d)        If the Hedge Counterparty defaults in the payment of its obligations to the Issuer
                under the respective Hedge Agreements on the date on which any payment is due
                thereunder, the Trustee shall make a demand on the Hedge Counterparty, or any
                guarantor, if applicable, demanding payment by 12:30 P.M., New York time, on
                that date. The Trustee shall give notice to the Noteholders, the Preference Shares
                Paying Agent (for forwarding to the Holders of Preference Shares), the Servicer
                and each Rating Agency upon the continuing failure by the Hedge Counterparty
                to perform its obligations during the two Business Days following a demand made
                by the Trustee on, the Hedge Counterparty, and shall take the action with respect
                to the continuing failure as directed by the Servicer (subject to Section 6.1(c)(iv))
                unless an Event of Default has occurred and is continuing in which case direction
                is to be taken pursuant to Section 5.13.

     (e)        Except as otherwise expressly provided in Section 11.1(a) above, if on any
                Payment Date, the amount available in the Payment Account from amounts
                received in the related Due Period is insufficient to make the full amount of the
                disbursements required by any numbered or lettered paragraph or clause of
                Section 11.1(a) to different Persons, the Trustee shall make the disbursements
                called for by the paragraph or clause ratably in accordance with the respective
                amounts of the disbursements then payable, subject to Section 13.1, to the extent
                funds are available therefor.

     12.        SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF COLLATERAL
                OBLIGATIONS

     12.1       Sales of Collateral Obligations

     Subject to the satisfaction of the conditions specified in Section 10.6, Section 12.1 and
     Section 12.3 and if no Event of Default is continuing as evidenced by an Officer's




     US318495                                                                                 Page 235

                                                                                          010438
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 244
                                       of 30506/09/21 Page 249 of 310 PageID 13321
Case 3:21-cv-00538-N Document 26-38 Filed



     certificate of the Servicer provided to the Trustee, the Issuer may, at the direction of the
     Servicer, direct the Trustee to sell any Collateral Obligation or Workout Asset if the
     Servicer certifies to the Trustee that the sale meets the requirements of any one of
     paragraphs (a) through (i) of this Section 12.1. If the Issuer sells any Collateral
     Obligation or Workout Asset during the Replacement Period, the proceeds shall be
     applied in accordance with Section 12.2.

     (a)        Credit Risk Obligations. At the direction of the Servicer, the Issuer may direct
                the Trustee to sell any Credit Risk Obligation at any time during or after the
                Replacement Period without restriction and the Trustee shall sell the Credit Risk
                Obligation in accordance with such direction. Following any sale of a Credit Risk
                Obligation pursuant to this Section 12.1(a), at the direction of the Servicer during
                the Replacement Period, the Issuer shall use commercially reasonable efforts to
                purchase additional Collateral Obligations (to the extent the purchase is in the best
                interest of the Issuer) meeting the Eligibility Criteria with an Aggregate Principal
                Balance at least equal to the Sale Proceeds received by the Issuer with respect to
                the Collateral Obligation sold. For this purpose, the Principal Balance of any
                Revolving Loan or Delayed Drawdown Loan shall only include its Funded
                Amount.

     (b)        Credit Improved Obligations. At the direction of the Servicer, the Issuer may
                direct the Trustee to sell any Credit Improved Obligation if either:

                  (i) during the Replacement Period, the Servicer has identified in writing
                      before the sale one or more specific manners in which it will be able, in
                      compliance with the Eligibility Criteria and the requirements set forth in
                      Section 12.1(i), to cause the Issuer to use the Sale Proceeds (it being
                      understood that such identification shall not be considered either a
                      requirement or an assurance that any specified purchase will be
                      consummated) to purchase one or more additional Collateral Obligations
                      with an Aggregate Principal Balance at least equal to the Purchase Criteria
                      Adjusted Balance of the Credit Improved Obligation by the end of the
                      immediately succeeding Due Period (for this purpose, the Principal
                      Balance of any Revolving Loan or Delayed Drawdown Loan shall only
                      include its Funded Amount and Principal Balance shall include the
                      principal balance of Collateral Obligations in which the Trustee does not
                      have a first priority perfected security interest) which in aggregate will
                      result in (i) the Collateral Quality Tests, the Interest Coverage Tests, the
                      Overcollateralization Tests and the Concentration Limitations herein being
                      satisfied or if one or more of such Collateral Quality Tests, Interest
                      Coverage Tests, Overcollateralization Tests or Concentration Limitations
                      are not satisfied, the degree of compliance therewith being improved, (ii)
                      the quality of the total portfolio of Collateral Obligations as measured by
                      such     Collateral     Quality     Tests,    Interest   Coverage     Tests,
                      Overcollateralization Tests and Concentration Limitations being improved
                      on a net basis in the commercially reasonable judgment of the Servicer



     US318495                                                                                 Page 236

                                                                                          010439
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 245
                                       of 30506/09/21 Page 250 of 310 PageID 13322
Case 3:21-cv-00538-N Document 26-38 Filed



                       and (iii) in the case of each of clause (i) and (ii), any other Collateral
                       Quality Tests, Interest Coverage Tests, Overcollateralization Tests or
                       Concentration Limitations not being violated or, in the commercially
                       reasonable judgment of the Servicer, the likelihood of such violation in the
                       future not being significantly increased; and

                  (ii) after the Replacement Period, the Sale Proceeds received in respect of the
                       Credit Improved Obligation are at least equal to its Purchase Criteria
                       Adjusted Balance. For this purpose, the Principal Balance of any
                       Revolving Loan or Delayed Drawdown Loan shall only include its Funded
                       Amount and Principal Balance shall include the principal balance of
                       Collateral Obligations in which the Trustee does not have a first priority
                       perfected security interest;

                and the Trustee shall sell the Credit Improved Obligation in accordance with such
                direction.

     (c)        Non-Performing Collateral Obligations. At the direction of the Servicer, the
                Issuer may direct the Trustee to sell any Non-Performing Collateral Obligation at
                any time during or after the Replacement Period without restriction and the
                Trustee shall sell the Non-Performing Collateral Obligation in accordance with
                such direction. Non-Performing Collateral Obligations may be sold regardless of
                price.

     (d)        Non-qualifying Collateral Obligations. At the direction of the Servicer, the
                Issuer may direct the Trustee to sell any obligation that at the time of acquisition,
                conversion, or exchange does not satisfy the requirements of a Collateral
                Obligation (the "Non-qualifying Collateral Obligation") at any time during or
                after the Replacement Period without restriction and the Trustee shall sell that
                obligation in accordance with such direction.

     (e)        Withholding Tax Sales. At the direction of the Servicer, the Issuer may direct
                the Trustee to sell any Collateral Obligation subject to withholding tax at any time
                during or after the Replacement Period without restriction and the Trustee shall
                sell the Collateral Obligation in accordance with such direction.

     (f)        Optional Redemption. After the Issuer has notified the Trustee of an Optional
                Redemption of the Notes in accordance with Section 9, at the direction of the
                Servicer, the Issuer shall direct the Trustee to sell all or a portion of the Collateral
                Obligations as contemplated therein if (i) the requirements of Section 9 are
                satisfied and (ii) the Independent certified public accountants appointed pursuant
                to Section 10.7 have confirmed the calculations contained in any required
                certificate furnished by the Servicer pursuant to Section 9.3(c). After a Majority
                of the Preference Shares have directed an Optional Redemption of the Preference
                Shares in accordance with Section 9.2(b), at the direction of the Servicer, the
                Issuer shall direct the Trustee to sell all of the remaining Collateral Obligations (in




     US318495                                                                                    Page 237

                                                                                             010440
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 246
                                       of 30506/09/21 Page 251 of 310 PageID 13323
Case 3:21-cv-00538-N Document 26-38 Filed



                the case of an Optional Redemption pursuant to Section 9.2(b)(i)) or a portion of
                the remaining Collateral Obligations in accordance with the unanimous directions
                of Holders of the Preference Shares (in the case of an Optional Redemption
                pursuant to Section 9.2(b)(ii)) and the Trustee shall sell the remaining Collateral
                Obligations in accordance with such direction.

     (g)        Rating Confirmation Failure. After the Servicer has received notice of a Rating
                Confirmation Failure and if available Interest Proceeds and Principal Proceeds are
                insufficient to effect the redemption of the Notes at par on any subsequent
                Payment Date in accordance with the Priority of Payments as and to the extent
                necessary for each of Moody's and S&P to confirm the Initial Ratings assigned by
                it on the Closing Date to the Securities, the Issuer may, at the direction of the
                Servicer, direct the Trustee to sell Collateral Obligations as contemplated in
                Section 9.1 and the Trustee shall sell the Collateral Obligations in accordance
                with such direction.

     (h)        Workout Assets. At the direction of the Servicer, the Issuer may direct the
                Trustee to sell any Workout Asset at any time during or after the Replacement
                Period without restriction and regardless of price and the Trustee shall sell the
                Workout Assets in accordance with such direction.

     (i)        Supervening Requirement. Notwithstanding anything herein to the contrary, the
                Issuer (at the direction of the Servicer or otherwise) shall not acquire or dispose of
                a Collateral Obligation or other eligible asset (as defined in Rule 3a-7) for the
                primary purpose of recognizing gains or decreasing losses resulting from market
                value changes. For the avoidance of doubt, the Issuer, at the direction of the
                Servicer or otherwise, may direct the Trustee to sell any CCC+/Caa1 Collateral
                Obligation or Deep Discount Obligation only (a) if it constitutes a Credit Risk
                Obligation or Non-Performing Collateral Obligation or (b) in connection with the
                Optional Redemption as set out in paragraph (f) above. The Trustee shall have no
                obligation to monitor compliance by the Issuer or the Servicer with respect to the
                requirement set out in this paragraph (i).

     (j)        Tax Sales.      The Issuer must sell (not merely hedge) any Eligible Equity
                Security or security or other consideration that is received in an exchange and any
                Defaulted Collateral Obligation or any other obligation or security that in each
                case does not comply with paragraphs (15), (28) or (29) of the definition of
                Collateral Obligation not later than five Business Days after the Issuer's receipt
                thereof (or within five Business Days of such later date as such security may first
                be sold of in accordance with its terms and applicable law).

                Notwithstanding the foregoing, the Issuer (or the Servicer on its behalf) shall not
                direct the Trustee to sell any Collateral Obligation (other than the sale of a Credit
                Risk Obligation or a Non-Performing Collateral Obligation pursuant to a sale that
                meets the requirements in paragraph (a) or (c) above, as applicable) following
                receipt by the Servicer of notice of removal pursuant to Section 14 of the



     US318495                                                                                  Page 238

                                                                                           010441
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 247
                                       of 30506/09/21 Page 252 of 310 PageID 13324
Case 3:21-cv-00538-N Document 26-38 Filed



                Servicing Agreement until a successor Servicer is appointed pursuant to Section
                12 of the Servicing Agreement.

     12.2       Purchase of Collateral Obligations

     (a)        On any date during the Replacement Period (and, in respect of Principal Proceeds
                constituting Unscheduled Principal Payments and Sale Proceeds from Credit Risk
                Obligations and Credit Improved Obligations, on any date after the Replacement
                Period), so long as no Event of Default is continuing, at the direction of the
                Servicer, the Issuer may direct the Trustee to apply Principal Proceeds (together
                with Interest Proceeds, but only to the extent used to pay for accrued interest on
                Collateral Obligations) to purchase Collateral Obligations (including any related
                deposit into the Synthetic Security Reserve Account, the Revolving Reserve
                Account or the Delayed Drawdown Reserve Account or the posting by the Issuer
                of cash collateral with (or for the benefit of) a Synthetic Security Counterparty
                simultaneously with the Issuer's purchase of or entry into a Synthetic Security) if
                the Servicer certifies to the Trustee that, to the best knowledge of the Servicer, the
                conditions specified in this Section 12.2 and Section 12.3 are met.

     (b)        Eligibility Criteria. No obligations may be purchased unless each of the
                conditions in the following clauses (i) through (xii) (the "Eligibility Criteria") is
                satisfied as evidenced by a certificate of the Servicer as of the date the Issuer
                commits to make the purchase, in each case after giving effect to the purchase and
                all other purchases and sales previously or simultaneously committed to:

                   (i) the obligation is a Collateral Obligation;

                  (ii) for any date occurring during the Replacement Period:

                       (A)     each Overcollateralization Test is satisfied and, if the commitment
                               is made on or after the second Payment Date, each Interest
                               Coverage Test is satisfied, or

                       (B)     if any such Coverage Test is not satisfied, both:

                               (1)    the extent of satisfaction of the Coverage Test is not
                               reduced, and

                               (2)    the Collateral Obligation is being purchased with Principal
                               Proceeds other than:

                                       (x)     Principal Proceeds received in respect of a
                                               Defaulted Collateral Obligation, or

                                       (y)     Principal Proceeds received in respect of a Workout
                                               Asset that has been received in exchange for a
                                               Defaulted Collateral Obligation;



     US318495                                                                                  Page 239

                                                                                           010442
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 248
                                       of 30506/09/21 Page 253 of 310 PageID 13325
Case 3:21-cv-00538-N Document 26-38 Filed



                 (iii) for any date occurring during the Replacement Period, the Diversity Test
                       is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

                 (iv) for any date occurring during the Replacement Period, the Weighted
                      Average Rating Factor Test is satisfied or, if not satisfied, the extent of
                      satisfaction is not reduced; provided that the Weighted Average Moody’s
                      Rating Factor does not exceed 2750 or, if the Weighted Average Moody’s
                      Rating Factor exceeds 2750 prior to giving effect to such purchase or sale,
                      the Weighted Average Moody’s Rating Factor is not increased;

                  (v) for any date occurring during the Replacement Period, each of the limits in
                      the definition of "Concentration Limitations" is satisfied or, if any such
                      limit is not satisfied, the extent of satisfaction is not reduced;

                 (vi) for any date occurring during the Replacement Period, the Weighted
                      Average Spread Test is satisfied or, if not satisfied, the extent of
                      satisfaction is not reduced;

                (vii) for any date occurring during the Replacement Period, the Weighted
                      Average Fixed Rate Coupon Test is satisfied or, if not satisfied, the extent
                      of satisfaction is not reduced;

                (viii) for any date occurring during the Replacement Period, the Weighted
                       Average Life Test is satisfied or, if not satisfied, the extent of satisfaction
                       is not reduced;

                 (ix) for any date occurring during the Replacement Period, the Weighted
                      Average Moody's Recovery Rate Test is satisfied or, if not satisfied, the
                      extent of satisfaction is not reduced;

                  (x) for any date occurring during the Replacement Period, the S&P Minimum
                      Weighted Average Recovery Rate Test is satisfied or, if not satisfied, the
                      extent of satisfaction is not reduced;

                 (xi) for any date occurring during the Replacement Period, the S&P CDO
                      Monitor Test is satisfied or, if not satisfied, the extent of satisfaction is not
                      reduced; provided, however, that this Eligibility Criterion (xi) shall not
                      apply either to the application of the proceeds from the sale of a Credit
                      Risk Obligation, Non-Performing Collateral Obligation or Workout Asset
                      or to the application of Principal Proceeds in respect of Defaulted
                      Collateral Obligations; and

                (xii) for any date occurring after the Replacement Period:

                       (A)     each Coverage Test is satisfied and the extent of satisfaction is not
                               reduced;




     US318495                                                                                   Page 240

                                                                                            010443
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 249
                                       of 30506/09/21 Page 254 of 310 PageID 13326
Case 3:21-cv-00538-N Document 26-38 Filed



                       (B)     each Collateral Quality Test is satisfied or, in the case of the
                               Diversity Test and the Weighted Average Moody’s Recovery Rate
                               Test, maintained or improved; provided that if the Weighted
                               Average Moody’s Rating Factor exceeds 2750 prior to giving
                               effect to such purchase or sale, the Weighted Average Moody’s
                               Rating Factor is not increased and the Weighted Average Rating
                               Factor Test is satisfied;

                       (C)     each Concentration Limitation is maintained or improved and the
                               Aggregate Principal Balance of all CCC+/Caa1 Collateral
                               Obligations do not exceed 7.5% of the Maximum Amount;

                       (D)     the S&P Rating of such Collateral Obligation is at least equal to
                               the S&P Rating of the Collateral Obligation being the source of the
                               Unscheduled Principal Payments or of the Credit Risk Obligations
                               or Credit Improved Obligation being the source of Sale Proceeds,
                               as applicable;

                       (E)     the current Moody's Rating on the Class A-1 Notes and the Class
                               A-2 Notes is "Aaa" and the current Moody's Ratings on the Class
                               B Notes, the Class C Notes, the Class D Notes and the Class E
                               Notes are no lower than one subcategory below their Initial Rating;
                               and

                       (F)     the Stated Maturity of such Collateral Obligation is equal to or
                               earlier than the Stated Maturity of the Collateral Obligation being
                               the source of the Unscheduled Principal Payments or of the Credit
                               Risk Obligations or Credit Improved Obligation being the source
                               of Sale Proceeds, as applicable.

                Notwithstanding the foregoing, the Issuer (or the Servicer on its behalf) shall not
                direct the Trustee to purchase any Collateral Obligation following receipt by the
                Servicer of notice of removal pursuant to Section 14 of the Servicing Agreement
                until a successor Servicer is appointed pursuant Section 12 of the Servicing
                Agreement.

     (c)        Certain Permitted Exchanges. The Issuer may, at the direction of the Servicer,
                exchange a Collateral Obligation for another Collateral Obligation in an A/B
                Exchange.

     (d)        Certification by Servicer. Not later than the Business Day preceding the
                settlement date for any Collateral Obligation purchased after the Closing Date
                (but in any event no later than the release of Cash for the Purchase Price of the
                purchase), the Servicer shall deliver to the Trustee an Officer's certificate of the
                Servicer certifying that, to the best knowledge of the Servicer, the purchase




     US318495                                                                                Page 241

                                                                                         010444
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 250
                                       of 30506/09/21 Page 255 of 310 PageID 13327
Case 3:21-cv-00538-N Document 26-38 Filed



                complies with this Section 12.2 and with Section 12.3 (determined as of the date
                that the Issuer commits to make the purchase).

     (e)        Eligible Investments. Cash on deposit in the Collection Account may be held at
                any time in Eligible Investments in accordance with Section 10.4(a) pending the
                application thereof to purchase Collateral Obligations.

     12.3       Conditions Applicable to All Sale and Purchase Transactions

     (a)        Any sale or purchase by the Issuer of a Collateral Obligation shall be conducted
                on an arm's length basis and, if effected with the Servicer or a Person Affiliated
                with the Servicer or any fund or account for which the Servicer or an Affiliate of
                the Servicer acts as investment adviser, shall be effected in accordance with the
                requirements of Section 5 of the Servicing Agreement on terms no less favorable
                to the Issuer than would be the case if the Person were not so Affiliated. The
                Trustee shall have no responsibility to oversee compliance with this clause (a) by
                the other parties.

     (b)        Upon any acquisition of any Collateral Obligation, all of the Issuer's interest in the
                Collateral Obligation shall be Granted to the Trustee pursuant to this Indenture.

     (c)        Notwithstanding the other provisions of this Section 12, the Issuer (or the Servicer
                on its behalf) shall not direct the Trustee to sell or purchase any Collateral
                Obligation (other than the sale of a Credit Risk Obligation or a Non-Performing
                Collateral Obligation pursuant to Section 12.1(a) or (c), as applicable) following
                receipt by the Servicer of notice of removal pursuant to Section 14 of the
                Servicing Agreement until a successor Servicer is appointed pursuant to Section
                12(e) of the Servicing Agreement.

     12.4       Certain Determinations Relating to Collateral Obligations

     (a)        Notwithstanding anything to the contrary contained in this Indenture, solely for
                the purpose of calculations in connection with the Eligibility Criteria, the Issuer or
                the Servicer on behalf of the Issuer shall be deemed to have purchased any
                Collateral Obligations as of the date on which the Issuer enters into a contract to
                purchase, a commitment letter, a confirmation or a due bill for such Collateral
                Obligation, in each case entitling the Issuer (or the Trustee as assignee thereof) to
                receive such Collateral Obligations and, in such event, the Issuer shall be deemed
                to have acquired, granted or delivered, as the case may be, such Collateral
                Obligations on such date.

     (b)        Notwithstanding anything to the contrary contained in this Indenture, solely for
                the purpose of calculations in connection with the Eligibility Criteria, the Issuer or
                the Servicer on behalf of the Issuer shall be deemed to have sold any Collateral
                Obligations as of the date on which the Issuer enters into a contract to sell, a
                commitment letter, a confirmation or a due bill for such Collateral Obligation, in




     US318495                                                                                  Page 242

                                                                                           010445
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 251
                                       of 30506/09/21 Page 256 of 310 PageID 13328
Case 3:21-cv-00538-N Document 26-38 Filed



                each case entitling the Issuer (or the Trustee as assignee thereof) to sell, and
                requiring the purchaser to purchase, such Collateral Obligations and, in such
                event, the Issuer shall be deemed to have sold such Collateral Obligations on such
                date.

     (c)        Under the circumstances described in subsections (a) and (b) above, if the
                transaction contemplated by the contract, commitment letter, confirmation or due
                bill referred to therein does not settle on or before the 60th day following the
                scheduled settlement date (the "Deadline"), the deemed purchase or sale shall be
                deemed not to have occurred; provided, however, that the Servicer shall have the
                right to extend the Deadline for an additional period (not to exceed an additional
                60 days) by notice to the Trustee, which notice shall include the Servicer's
                certification to the effect that the Servicer believes that the settlement shall occur
                on or before the extended Deadline.

     (d)        Scheduled distributions with respect to any Pledged Collateral Obligation shall be
                determined in accordance with the applicable provisions of this Indenture.

     13.        NOTEHOLDERS' RELATIONS

     13.1       Subordination

     (a)        With respect to each Class of Notes and the Preference Shares, the Classes of
                Notes and the Preference Shares that are Priority Classes and Junior Classes are as
                follows:

                                 Class                Junior Classes            Priority Classes

                                 A-1                  A-2, B, C, D, E,
                                                                                      None
                                                    Preference Shares*
                                 A-2               B, C, D, E, Preference
                                                          Shares*                      A-1

                                   B                C, D, E, Preference             A-1, A-2
                                                          Shares*

                                   C             D, E, Preference Shares*          A-1, A-2, B
                                   D               E, Preference Shares*         A-1, A-2, B, C
                                   E                Preference Shares*          A-1, A-2, B, C, D
                          Preference Shares               None**              A-1, A-2, B, C, D, E




     US318495                                                                                  Page 243

                                                                                           010446
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 252
                                       of 30506/09/21 Page 257 of 310 PageID 13329
Case 3:21-cv-00538-N Document 26-38 Filed



                       *       Other than with respect to the Class II Preference Share Special
                       Payments, which may be payable to the Holders of the Class II Preference
                       Shares as set forth herein and will have priority to the extent provided in
                       the Priority of Payments.

                       **     The Preference Shares will be entitled to certain residual cash flow
                       after payment of senior obligations in accordance with the Priority of
                       Payments.

     (b)        Anything in this Indenture or the Notes to the contrary notwithstanding, the
                Holders of each Class of Notes that is a Junior Class agree for the benefit of the
                Holders of Notes of each Priority Class with respect to the Junior Class that the
                Junior Class shall be subordinate and junior to the Notes of each Priority Class to
                the extent and in the manner provided in this Indenture. If any Event of Default
                has not been cured or waived and acceleration occurs and is continuing in
                accordance with Section 5, each Priority Class of Notes shall be paid in full in
                Cash or, to the extent a Majority of each Class consents, other than in Cash,
                before any further payment or distribution is made on account of any Junior Class
                of Notes with respect to the Priority Class. The Holders of each Junior Class of
                Notes agree, for the benefit of the Holders of Notes of each Priority Class in
                respect of the Junior Class, not to cause the filing of a petition in bankruptcy
                against the Issuer or the Co-Issuer for failure to pay to them amounts due to the
                Junior Class, of the Notes or each Class of Notes, as the case may be, or under
                this Indenture until the payment in full of the Priority Classes or all the Classes, as
                the case may be, and not before one year and a day, or if longer, the applicable
                preference period then in effect, has elapsed since the payment.

     (c)        If, notwithstanding the provisions of this Indenture, any Holder of Notes of any
                Junior Class has received any payment or distribution in respect of the Notes
                contrary to the provisions of this Indenture, then, until each Priority Class with
                respect to the Junior Class of Notes or each Class of Notes, as the case may be,
                has been paid in full in Cash or, to the extent a Majority of the Priority Class or
                the Class, as the case may be, consents, other than in Cash in accordance with this
                Indenture, the payment or distribution shall be received and held in trust for the
                benefit of, and shall forthwith be paid over and delivered to, the Trustee, which
                shall pay and deliver the same to the Holders of the applicable Priority Classes of
                Notes or the Holders of all Classes of Notes, as the case may be, in accordance
                with this Indenture. If any such payment or distribution is made other than in
                Cash, it shall be held by the Trustee as part of the Collateral and subject in all
                respects to this Indenture, including this Section 13.1.

     (d)        Each Holder of Notes of any Junior Class agrees with all Holders of the
                applicable Priority Classes that the Holder of Junior Class Notes shall not
                demand, accept, or receive any payment or distribution in respect of the Notes in
                violation of this Indenture including this Section 13.1. After a Priority Class has
                been paid in full, the Holders of Notes of the related Junior Class or Classes shall



     US318495                                                                                   Page 244

                                                                                            010447
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 253
                                       of 30506/09/21 Page 258 of 310 PageID 13330
Case 3:21-cv-00538-N Document 26-38 Filed



                be fully subrogated to the rights of the Holders of the Priority Class. Nothing in
                this Section 13.1 shall affect the obligation of the Issuer to pay Holders of any
                Junior Class of Notes.

     (e)        Distributions to Holders of the Preference Shares (other than, as and to the extent
                described herein, the Class II Preference Share Special Payments) are subordinate
                to distributions on the Notes as described in the Priority of Payments.

     (f)        The Servicing Fees shall have priority only to the extent provided in the Priority
                of Payments.

     13.2       Standard of Conduct

     In exercising any of its or their voting rights, rights to direct and consent, or any other
     rights as a Noteholder under this Indenture, a Noteholder shall not have any obligation or
     duty to any Person or to consider or take into account the interests of any Person and shall
     not be liable to any Person for any action taken by it or them or at its or their direction or
     any failure by it or them to act or to direct that an action be taken, without regard to
     whether the action or inaction benefits or adversely affects any Noteholder, the Issuer or
     any other Person, except for any liability to which the Noteholder may be subject to the
     extent the same results from the Noteholder's taking or directing an action, or failing to
     take or direct an action, in bad faith or in violation of the express terms of this Indenture.

     14.        MISCELLANEOUS

     14.1       Form of Documents Delivered to Trustee

     In any case where several matters are required to be certified by, or covered by an
     opinion of, any specified Person, it is not necessary that all the matters be certified by, or
     covered by the opinion of, only one Person, or that they be so certified or covered by only
     one document, but one such Person may certify or give an opinion with respect to some
     matters and one or more other such Persons as to other matters, and any such Person may
     certify or give an opinion as to the matters in one or several documents.

     Any certificate or opinion of an Officer of the Issuer, the Co-Issuer or the Servicer may
     be based, insofar as it relates to legal matters, upon a certificate or opinion of, or
     representations by, counsel, unless the Officer knows, or should know that the certificate
     or opinion or representations with respect to the matters upon which his certificate or
     opinion is based are erroneous. Any such certificate of an Officer of the Issuer, Co-Issuer
     or the Servicer or Opinion of Counsel may be based, insofar as it relates to factual
     matters, upon a certificate or opinion of, or representations by, the Issuer, the Co-Issuer,
     the Servicer or any other Person, stating that the information with respect to the factual
     matters is in the possession of the Issuer, the Co-Issuer, the Servicer or the other Person,
     unless the Officer of the Issuer, Co-Issuer or the Servicer or the counsel knows that the
     certificate or opinion or representations with respect to factual matters are erroneous.
     Any Opinion of Counsel may also be based, insofar as it relates to factual matters, upon a




     US318495                                                                               Page 245

                                                                                        010448
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 254
                                       of 30506/09/21 Page 259 of 310 PageID 13331
Case 3:21-cv-00538-N Document 26-38 Filed



     certificate or opinion of, or representations by, an Officer of the Issuer or the Co-Issuer,
     stating that the information with respect to factual matters is in the possession of the
     Issuer or the Co-Issuer, unless the counsel knows that the certificate or opinion or
     representations with respect to factual matters are erroneous.

     Where any Person is required to make, give, or execute two or more applications,
     requests, consents, certificates, statements, opinions or other instruments under this
     Indenture, they may, but need not, be consolidated and form one instrument.

     Whenever this Indenture provides that the absence of the continuation of a Default or
     Event of Default is a condition precedent to the taking of any action by the Trustee at the
     request or direction of either Co-Issuer, then notwithstanding that the satisfaction of the
     condition is a condition precedent to the Co-Issuer's right to make the request or
     direction, the Trustee shall be protected in acting in accordance with the request or
     direction if it does not have knowledge of the continuation of the Default or Event of
     Default as provided in Section 6.1(d).

     14.2       Acts of Holders of Securities

     (a)        Any request, demand, authorization, direction, notice, consent, waiver or other
                action provided by this Indenture to be given or taken by Holders of Securities
                may be embodied in and evidenced by one or more instruments (which may be an
                electronic document, including, but not limited, to in the form of e-mail, to the
                extent permitted by applicable law) of substantially similar tenor signed by
                Holders of Securities in Person or by agents duly appointed in writing (provided
                that no signature shall be required on electronic documents, including, but not
                limited to, in the form of e-mail to the extent permitted by law). Except as
                otherwise expressly provided in this Indenture, the action shall become effective
                when the instruments are delivered to the Trustee (which instrument or
                instruments may be delivered through the Preference Shares Paying Agent, in the
                case of the Holders of the Preference Shares) and, if expressly required, to the
                Issuer. The instruments (and the action embodied in them) are referred to as the
                "Act" of the Holders of Securities signing the instruments. Proof of execution of
                any instrument or of a writing appointing an agent for a Holder of a Security shall
                be sufficient for any purpose of this Indenture and conclusive in favor of the
                Trustee and the Issuer, if made in the manner provided in this Section.

     (b)        The fact and date of the execution by any Person of any instrument may be proved
                by an affidavit of a witness to the execution or the certificate of any notary public
                or other Person authorized by law to acknowledge the execution of deeds. Any
                certificate on behalf of a jural entity executed by a Person purporting to have
                authority to act on behalf of the jural entity shall itself be sufficient proof of the
                authority of the Person executing it to act. The fact and date of the execution by
                any Person of any instrument may also be proved in any other manner that the
                Trustee deems sufficient.




     US318495                                                                                  Page 246

                                                                                           010449
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 255
                                       of 30506/09/21 Page 260 of 310 PageID 13332
Case 3:21-cv-00538-N Document 26-38 Filed



     (c)        The Indenture Register shall prove the ownership of the Notes and the principal
                amount and registered numbers of Notes and the number of Preference Shares
                held by and the number(s) of the Preference Share certificate(s) issued to, any
                Person shall be proved by the Preference Share register.

     (d)        Any Act by the Holder of a Security shall bind every Holder of the same Security
                and every Security issued on its transfer or in exchange for it or in lieu of it, in
                respect of anything done, omitted or suffered to be done by the Trustee or the
                Issuer in reliance on the Act, whether or not notation of the action is made on the
                Securities.

     14.3       Notices, etc., to Certain Persons or Parties

     (a)        Any request, demand, authorization, direction, order, notice, consent, waiver, or
                Act of Holders of Securities or other documents provided or permitted by this
                Indenture to be made, given, or furnished to, or filed with:

                  (i) the Trustee or Preference Shares Paying Agent shall be sufficient for every
                      purpose under this Indenture if in writing and made, given, furnished, or
                      filed to and mailed, by certified mail, return receipt requested, hand
                      delivered, sent by overnight courier service guaranteeing next day
                      delivery, or by telecopy in legible form, to the Trustee or Preference
                      Shares Paying Agent addressed to it at, 200 Clarendon Street, Mail Code
                      EUC 108, Boston, MA 02116, telecopy no. (617) 351-4358, Attention:
                      CDO Services Group, or at any other address previously furnished in
                      writing to the other parties hereto by the Trustee (any request, direction,
                      order, notice or other communication from the Servicer to the Trustee
                      under Section 12 (other than required certifications) may be by electronic
                      mail, which shall be deemed to be in writing);

                  (ii) the Co-Issuers shall be sufficient for every purpose under this Indenture
                       (unless otherwise in this Indenture expressly provided) if in writing and
                       mailed, first-class postage prepaid, hand delivered, sent by overnight
                       courier service, or by telecopy in legible form, to the Issuer addressed to it
                       at c/o Maples Finance Limited, P.O. Box 1093GT, Boundary Hall, Cricket
                       Square, George Town, Grand Cayman, Cayman Islands, telecopy no.
                       (345) 945-7100, Attention: The Directors—Stratford CLO Ltd., or at any
                       other address previously furnished in writing to the other parties hereto by
                       the Issuer or the Co-Issuer, as the case may be, with a copy to the Servicer
                       at its address below;

                 (iii) the Servicer shall be sufficient for every purpose under this Indenture if in
                       writing and mailed, first-class postage prepaid, hand delivered, sent by
                       overnight courier service, or by telecopy in legible form, to the Servicer
                       addressed to it at Two Galleria Tower, 13455 Noel Road, Suite 800,
                       Dallas, Texas 75240, telecopy no. (972) 628-4147, Attention: James




     US318495                                                                                 Page 247

                                                                                          010450
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 256
                                       of 30506/09/21 Page 261 of 310 PageID 13333
Case 3:21-cv-00538-N Document 26-38 Filed



                       Dondero, or at any other address previously furnished in writing to the
                       other parties hereto;

                 (iv) the Initial Purchasers shall be sufficient for every purpose under this
                      Indenture if in writing and mailed, first-class postage prepaid, hand
                      delivered, sent by overnight courier service, or by telecopy in legible form,
                      to the Initial Purchasers addressed to them at 1301 Avenue of the
                      Americas, New York, NY 10019, telecopy no. (212) 526-6713, Attention:
                      Credit Markets & CDOs, or at any other address previously furnished in
                      writing to the Co-Issuers, the Servicer, and the Trustee by an Officer of
                      either Initial Purchaser, as the case may be

                  (v) any Hedge Counterparty shall be sufficient for every purpose under this
                      Indenture (unless otherwise in this Indenture expressly provided) if in
                      writing and mailed, first-class postage prepaid, hand delivered or sent by
                      overnight courier service or by telecopy in legible form to the Hedge
                      Counterparty addressed to it at the address specified in the relevant Hedge
                      Agreement or at any other address previously furnished in writing to the
                      Issuer or the Trustee by the Hedge Counterparty;

                 (vi) the Rating Agencies shall be sufficient for every purpose under this
                      Indenture (unless otherwise in this Indenture expressly provided) if in
                      writing and mailed, first-class postage prepaid, hand delivered, sent by
                      overnight courier service, or by telecopy in legible form, to each Rating
                      Agency addressed to it at Moody's Investors Service, Inc., 99 Church
                      Street, New York, New York, 10007, Telecopy No. (212) 553-4170,
                      cdomonitoring@moodys.com, Attention: CBO/CLO Monitoring and
                      Standard & Poor's, 55 Water Street, 41st Floor, New York, New York
                      10041-0003, telecopy no. (212) 438-2664, Attention: Asset Backed-
                      CBO/CLO Surveillance and each Monthly Report and Valuation Report,
                      together with the Excel Default Model Input File in each case, shall also
                      be         sent         to          S&P          electronically        to
                      CDO_Surveillance@standardandpoors.com (provided that the request for
                      rating confirmation pursuant to Section 7.19(e) shall be addressed to
                      CDOEffectiveDatePortfolios@standardandpoors.com) ; or

                (vii) the Administrator shall be sufficient for every purpose under this
                      Indenture (unless otherwise in this Indenture expressly provided) if in
                      writing and mailed, first-class postage prepaid, hand delivered, sent by
                      overnight courier service, or by facsimile in legible form, addressed to c/o
                      Maples Finance Limited, P.O. Box 1093GT, Boundary Hall, Cricket
                      Square, George Town, Grand Cayman, Cayman Islands, telecopy no.
                      (345) 945-7100, Attention: The Directors—Stratford CLO Ltd.

     (b)        If any provision in this Indenture calls for any notice or document to be delivered
                simultaneously to the Trustee and any other Person, the Trustee's receipt of the



     US318495                                                                               Page 248

                                                                                        010451
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 257
                                       of 30506/09/21 Page 262 of 310 PageID 13334
Case 3:21-cv-00538-N Document 26-38 Filed



                notice or document shall entitle the Trustee to assume that the notice or document
                was delivered to the other Person unless otherwise expressly specified in this
                Indenture.

     (c)        Any Holder or beneficial owner of any Class A-1 Notes or Class A-2 Notes may
                elect to acquire bond insurance, a surety bond, a credit default swap or similar
                credit enhancement supporting the payment of principal and/or interest on such
                Class A-1 Notes or Class A-2 Notes, as applicable, on terms and conditions
                acceptable to such Holder or beneficial owner and at the sole expense of such
                Holder or beneficial owner. On or after any such acquisition, such Holder or
                beneficial owner may deliver notice (and if from a beneficial owner, any such
                notice shall include certification that such owner is a beneficial owner of the Class
                A-1 Notes or Class A-2 Notes, as applicable) to the Trustee in substantially the
                form of Exhibit J specifying the name and contact information of the insurer,
                surety, credit protection seller or enhancer of such Class A-1 Notes or Class A-2
                Notes, as applicable (each, an "Insurer"). After receipt of any such notice (in the
                form of Exhibit J) by the Trustee, the Trustee shall copy the related Insurer on all
                notices, reports or other documents delivered to the Noteholders.

     14.4       Notices to Noteholders and the Preference Shares Paying Agent; Waiver

     Except as otherwise expressly provided in this Indenture, where this Indenture provides
     for notice to the Noteholders or the Preference Shares Paying Agent (for forwarding to
     the Holders of Preference Shares) of any event,

     (a)        the notice shall be sufficiently given to the Noteholders or the Preference Shares
                Paying Agent if in writing and mailed, first-class postage prepaid, each
                Noteholder affected by the event or the Preference Shares Paying Agent, at the
                address of the Holder as it appears in the Indenture Register or at the address of
                the Preference Shares Paying Agent supplied by the Preference Shares Paying
                Agent to the Trustee, as applicable, not earlier than the earliest date and not later
                than the latest date, prescribed for the giving of the notice; and

     (b)        the notice shall be in the English language.

     Notices shall be deemed to have been given on the date of their mailing.

     Notwithstanding clause (a), a Noteholder or the Preference Shares Paying Agent may
     give the Trustee a written notice that it is requesting that notices to it be given by
     facsimile transmissions and stating the telecopy number for the transmission. Thereafter,
     the Trustee shall give notices to the Holder or the Preference Shares Paying Agent by
     facsimile transmission. If the notice also requests that notices be given by mail, then the
     notice shall also be given by mail in accordance with clause (a) above, as the case may
     be.




     US318495                                                                                 Page 249

                                                                                          010452
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 258
                                       of 30506/09/21 Page 263 of 310 PageID 13335
Case 3:21-cv-00538-N Document 26-38 Filed



     The Trustee shall deliver to the Noteholders any information in its possession or notice
     received by it and relating to this Indenture requested to be so delivered by at least 10%
     (by Aggregate Outstanding Amount) of the Holders of any Class of Notes at the expense
     of the Issuer. The Trustee shall deliver to the Preference Shares Paying Agent any
     information in its possession or notice received by it, and relating to the Indenture that the
     Preference Shares Paying Agent certifies was requested to be so delivered by at least 10%
     (by Aggregate Outstanding Amount) of the Holders of the Preference Shares at the
     expense of the Issuer.

     Neither the failure to mail any notice, nor any defect in any notice so mailed, to any
     particular Noteholder or the Preference Shares Paying Agent shall affect the sufficiency
     of the notice with respect to other Noteholders or the Preference Shares Paying Agent. If
     it is impracticable to give the notice by mail of any event to Noteholders or the
     Preference Shares Paying Agent when the notice is required to be given pursuant to any
     provision of this Indenture because of the suspension of regular mail service as a result of
     a strike, work stoppage or similar activity or because of any other cause, then the
     notification to Noteholders or the Preference Shares Paying Agent as shall be made with
     the approval of the Trustee shall be a sufficient notification to the Holders for every
     purpose under this Indenture.

     Where this Indenture provides for notice in any manner, the notice may be waived in
     writing by any Person entitled to receive the notice, either before or after the event, and
     the waiver shall be the equivalent of the notice. Waivers of notice by Noteholders or the
     Preference Shares Paying Agent shall be filed with the Trustee but the filing shall not be
     a condition precedent to the validity of any action taken in reliance on the waiver.

     So long as any Notes are listed on the Irish Stock Exchange and the rules of the exchange
     so require, all notices to Noteholders or the Preference Shares Paying Agent (for
     forwarding to Holders of Preference Shares) shall also be given to the Irish Paying Agent
     for publication in the Company Announcements Office of the Irish Stock Exchange.

     The Issuer shall (and authorizes the Trustee to) deliver to the Initial Purchasers all
     periodic reports, notices, demands, and other written information delivered or received by
     the Issuer, the Servicer, trustees, paying agents, accountants, or other Persons pursuant to
     this Indenture and other operative documentation relating to the Notes requested by the
     Initial Purchasers (collectively, the "Transaction Reports") and the Issuer consents to the
     Initial Purchasers providing Transaction Reports received by it to current and prospective
     investors in the Notes (including by means of electronic transmissions or posting the
     Transaction Reports on internet sites maintained by the Initial Purchasers or any of their
     Affiliates).

     14.5       Effect of Headings and Table of Contents

     The Section headings in this Indenture and the Table of Contents are for convenience
     only and shall not affect the construction of this Indenture.




     US318495                                                                               Page 250

                                                                                        010453
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 259
                                       of 30506/09/21 Page 264 of 310 PageID 13336
Case 3:21-cv-00538-N Document 26-38 Filed



     14.6       Successors and Assigns

     All covenants and agreements in this Indenture by the Co-Issuers shall bind their
     respective successors and assigns, whether so expressed or not.

     14.7       Separability

     Except to the extent prohibited by applicable law, in case any provision in this Indenture,
     in the Notes shall be invalid, illegal, or unenforceable, the validity, legality, and
     enforceability of the remaining provisions shall not in any way be affected or impaired
     thereby.

     14.8       Benefits of Indenture

     Nothing in this Indenture or in the Notes, expressed or implied, shall give to any Person,
     other than the parties hereto and their successors under this Indenture, the Servicer, the
     Noteholders, the Holders of Preference Shares or the Preference Shares Paying Agent any
     benefit or any legal or equitable right, remedy or claim under this Indenture.

     14.9       Governing Law

     This Indenture and each Note shall be construed in accordance with, and this Indenture
     and each Note and all matters arising out of or relating in any way whatsoever (whether
     in contract, tort or otherwise) to this Indenture and each Note shall be governed by, the
     law of the State of New York.

     14.10 Submission to Jurisdiction

     The Co-Issuers and the Trustee hereby irrevocably submit to the non-exclusive
     jurisdiction of any New York State or federal court sitting in the Borough of Manhattan
     in The City of New York in any action or proceeding arising out of or relating to the
     Securities or this Indenture, and the Co-Issuers and the Trustee hereby irrevocably agree
     that all claims in respect of the action or proceeding may be heard and determined in the
     New York State or federal court. The Co-Issuers and the Trustee hereby irrevocably
     waive, to the fullest extent that they may legally do so, the defense of an inconvenient
     forum to the maintenance of the action or proceeding. The Co-Issuers and the Trustee
     irrevocably consent to the service of all process in any action or proceeding by the
     mailing or delivery of copies of the process to the Co-Issuers at the office of State Street
     Bank and Trust Company (to the attention of State Street Bank and Trust Company,
     Trustee for Stratford CLO Ltd.) set out in Section 7.2. The Co-Issuers and the Trustee
     agree that a final judgment in any such action or proceeding shall be conclusive and may
     be enforced in other jurisdictions by suit on the judgment or in any other manner
     provided by law.




     US318495                                                                             Page 251

                                                                                      010454
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 260
                                       of 30506/09/21 Page 265 of 310 PageID 13337
Case 3:21-cv-00538-N Document 26-38 Filed



     14.11 Counterparts

     This Indenture may be executed in any number of copies, and by the different parties on
     the same or separate counterparts, each of which shall be considered to be an original
     instrument.

     14.12 Acts of Issuer

     Any request, demand, authorization, direction, notice, consent, waiver or other action
     provided by this Indenture to be given or performed by the Issuer shall be effective if
     given or performed by the Issuer or by the Servicer on the Issuer's behalf.

     14.13 Liability of Co-Issuers

     Notwithstanding any other terms of this Indenture, the Notes or any other agreement
     entered into by either of the Co-Issuers or otherwise, neither of the Co-Issuers shall have
     any liability whatsoever to the other of the Co-Issuers under this Indenture, the Notes,
     any other agreement, or otherwise. Without prejudice to the generality of the foregoing,
     neither of the Co-Issuers may take any action to enforce, or bring any action or
     proceeding, in respect of this Indenture, the Notes, any other agreement, or otherwise
     against the other of the Co- Issuers. In particular, neither of the Co-Issuers may petition
     or take any other steps for the winding up or bankruptcy of the other of the Co-Issuers
     and neither of the Co-Issuers shall have any claim with respect to any assets of the other
     of the Co-Issuers.

     14.14 Indemnity of Co-Issuer

     The Issuer agrees to indemnify the Co-Issuer for any payments that may become due
     from the Co-Issuer under Section 11 with respect to any Notes issued under this
     Indenture and any administrative, legal, or other costs incurred by the Co-Issuer in
     connection with those payments.

     15.        ASSIGNMENT OF SERVICING AGREEMENT; HEDGE AGREEMENTS

     15.1       Assignment of Servicing Agreement; Amendment of Servicing Agreement

     (a)        The Issuer, in furtherance of the covenants of this Indenture and as security for the
                Notes and amounts payable to the Secured Parties under this Indenture and the
                performance and observance of the provisions of this Indenture, acknowledges
                that its Grant pursuant to the first Granting Clause includes all of the Issuer's
                interest in the Servicing Agreement, including:

                  (i) the right to give all notices, consents and releases under it,

                  (ii) the right to give all notices of termination pursuant to the Servicing
                       Agreement and to take any legal action upon the breach of an obligation of




     US318495                                                                                 Page 252

                                                                                          010455
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 261
                                       of 30506/09/21 Page 266 of 310 PageID 13338
Case 3:21-cv-00538-N Document 26-38 Filed



                       the Servicer under it, including the commencement, conduct and
                       consummation of proceedings at law or in equity,

                 (iii) the right to receive all notices, accountings, consents, releases and
                       statements under it, and

                 (iv) the right to do all other things whatsoever that the Issuer is or may be
                      entitled to do under it.

                Notwithstanding anything in this Indenture to the contrary, the Trustee may not
                exercise any of the rights in (i) through (iv) above or that may otherwise arise as a
                result of the Grant until the occurrence of an Event of Default under this Indenture
                and the authority shall terminate when the Event of Default is cured or waived.

     (b)        The assignment made hereby is executed as security, and the execution and
                delivery hereby shall not in any way impair or diminish the obligations of the
                Issuer under the Servicing Agreement, nor shall any of the obligations contained
                in the Servicing Agreement be imposed on the Trustee.

     (c)        Upon the retirement of the Notes and the release of the Collateral from the lien of
                this Indenture, this assignment, and all rights in this Indenture assigned to the
                Trustee for the benefit of the Noteholders shall cease and terminate and all the
                interest of the Trustee in the Servicing Agreement shall revert to the Issuer and no
                further instrument or act shall be necessary to evidence the termination and
                reversion.

     (d)        The Issuer represents that the Issuer has not executed any other assignment of the
                Servicing Agreement.

     (e)        The Issuer agrees that this assignment is irrevocable, and that it shall not take any
                action that is inconsistent with this assignment or make any other assignment
                inconsistent herewith. The Issuer shall, from time to time upon the request of the
                Trustee, execute all instruments of further assurance and all such supplemental
                instruments with respect to this assignment as the Trustee may reasonably request.

     (f)        The Issuer agrees to obtain the agreement and consent of the Servicer in the
                Servicing Agreement to the following:

                  (i) the Servicer consents to this collateral assignment and agrees to perform
                      any provisions of this Indenture made expressly applicable to the Servicer
                      pursuant to the Servicing Agreement.

                  (ii) the Servicer acknowledges that the Issuer is collaterally assigning all of its
                       interest in the Servicing Agreement to the Trustee for the benefit of the
                       Secured Parties and the Servicer agrees that all of the representations,




     US318495                                                                                 Page 253

                                                                                          010456
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 262
                                       of 30506/09/21 Page 267 of 310 PageID 13339
Case 3:21-cv-00538-N Document 26-38 Filed



                     covenants and agreements made by the Servicer in the Servicing
                     Agreement are also for the benefit of the Secured Parties.

                (iii) the Servicer shall deliver to the Trustee duplicate original copies of all
                      notices, statements, communications and instruments delivered or required
                      to be delivered to the Issuer pursuant to the Servicing Agreement (other
                      than any of them delivered to the Issuer by the Trustee or the Collateral
                      Administrator).

                (iv) the procedure for amending the Servicing Agreement as set forth in
                     Section 15.1(h) below.

                (v) except as otherwise provided in this Indenture and the Servicing
                    Agreement, subject to the resignation rights of the Servicer pursuant to
                    Section 12 of the Servicing Agreement, the Servicer shall continue to
                    serve as Servicer under the Servicing Agreement notwithstanding that the
                    Servicer shall not have received amounts due it under the Servicing
                    Agreement because sufficient funds were not then available under this
                    Indenture to pay the amounts pursuant to the Priority of Payments. The
                    Servicer agrees not to cause the filing of a petition in bankruptcy against
                    the Issuer for the nonpayment of the fees or other amounts payable by the
                    Administrative Agent to the Servicer under the Servicing Agreement until
                    the payment in full of all Notes issued under this Indenture and the
                    payment to the Preference Shares Paying Agent of all amounts payable
                    with respect to the Preference Shares in accordance with the Priority of
                    Payments and the expiration of a period equal to the greater of (A) the
                    applicable preference period plus one day or (B) one year and one day
                    following the payment. Notwithstanding the foregoing, the Servicer may
                    commence any legal action that is not a bankruptcy, insolvency,
                    liquidation or similar proceeding against the Issuer or the Co-Issuer or any
                    of their properties and may take any action it deems appropriate at any
                    time in any bankruptcy, insolvency, liquidation or similar proceeding and
                    any other Proceeding voluntarily commenced by the Issuer or the Co-
                    Issuer or involuntarily commenced against the Issuer or the Co-Issuer by
                    anyone other than the Servicer or any Affiliate of the Servicer.

                (vi) the Servicer irrevocably submits to the non-exclusive jurisdiction of any
                     New York State or federal court sitting in the Borough of Manhattan in
                     The City of New York in any action or proceeding arising out of or
                     relating to the Notes, the Preference Shares or this Indenture, and the
                     Servicer irrevocably agrees that all claims in respect of the action or
                     proceeding may be heard and determined in the New York State or federal
                     court. The Servicer irrevocably waives, to the fullest extent it may legally
                     do so, the defense of an inconvenient forum to the maintenance of the
                     action or proceeding. The Servicer irrevocably consents to the service of
                     all process in any action or proceeding by the mailing or delivery of copies



     US318495                                                                             Page 254

                                                                                      010457
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 263
                                       of 30506/09/21 Page 268 of 310 PageID 13340
Case 3:21-cv-00538-N Document 26-38 Filed



                       of the process to it the address provided for in Section 14.3. The Servicer
                       agrees that a final and non-appealable judgment by a court of competent
                       jurisdiction in any such action or proceeding shall be conclusive and may
                       be enforced in other jurisdictions by suit on the judgment or in any other
                       manner provided by law.

     (g)        Following the resignation or removal of the Servicer, the Issuer shall use its best
                efforts to appoint a successor Servicer, and the Issuer, the Trustee, and the
                resigning or removed Servicer shall take any action consistent with the Servicing
                Agreement and this Indenture applicable to the Servicer, necessary to effectuate
                any such succession.

     (h)        (i)    The Issuer may, at the request of the Servicer, enter into an amendment or
                       modification of the Servicing Agreement from time to time, without the
                       consent of the Holders of the Securities and without regard to whether or
                       not the interests of the Holders of the Securities are adversely affected
                       thereby; provided that, with respect to any such amendment or
                       modification, (a) a Rating Condition is satisfied and (b) a Majority of the
                       Controlling Class of Notes or a Majority of the Holders of the Preference
                       Shares have not objected in writing to such amendment or modification
                       prior to the relevant Objection Cut-Off Date (as defined below).

                  (ii) If at any time the Servicer desires to amend or modify the Servicing
                       Agreement, the Servicer shall notify the Issuer and the Trustee, providing
                       details of such proposed amendment or modification. Not later than five
                       Business Days after receipt of such notice, the Trustee shall mail such
                       notice to (a) each Noteholder at such Holder's address in the Indenture
                       Register or otherwise in accordance with the rules and procedures of the
                       Depository, Euroclear and Clearstream, as applicable, (b) to the Preference
                       Shares Paying Agent (for forwarding to the Holders of Preference Shares)
                       and (c) to each Rating Agency. If any Holder of the Controlling Class of
                       Notes or any Holder of the Preference Shares notifies, by delivering a
                       written notice to the Trustee within 35 days after the Trustee has mailed
                       such notice, that it objects to such proposed amendment or modification,
                       the Trustee shall, within two Business Days after receiving such notice of
                       objection, mail a notice of the receipt of such objection to the Issuer, the
                       Servicer and other Holders of the Controlling Class of Notes and other
                       Holders of the Preference Shares. Each Holder of the Controlling Class of
                       Notes and each Holder of the Preference Shares that also wishes to object
                       to such amendment or modification must, by delivering a written notice,
                       so notify the Trustee within seven Business Days after the Trustee has
                       mailed such notice of the receipt of such objection (the last day of such
                       seven Business Day period, the Objection Cut-Off Date). If a Majority of
                       either the Controlling Class of Notes or the Preference Shares notifies the
                       Trustee in writing on or before the Objection Cut-Off Date that they object




     US318495                                                                               Page 255

                                                                                        010458
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 264
                                       of 30506/09/21 Page 269 of 310 PageID 13341
Case 3:21-cv-00538-N Document 26-38 Filed



                       to the proposed amendment or modification to the Servicing Agreement,
                       such amendment or modification shall not be made.

     15.2       Hedge Agreements

     (a)        At any time and from time to time on or after the Closing Date, the Issuer, at the
                direction of the Servicer and with the consent of a Majority of the Controlling
                Class, shall enter into the Hedge Agreements and shall assign its rights (but none
                of its obligations) under the Hedge Agreements to the Trustee pursuant to this
                Indenture. The Trustee shall, on behalf of the Issuer and in accordance with the
                Valuation Report, pay amounts due to the Hedge Counterparties under the Hedge
                Agreements on any Payment Date in accordance with Section 11.1. The Issuer
                shall not enter into any Hedge Agreement the payments from which are subject to
                withholding tax unless the Issuer is not required to make additional payments to
                the Hedge Counterparty on account of amounts withheld and the Hedge
                Counterparty is required to make additional payments so that the net amount
                received by the Issuer after satisfaction of such tax is the amount due to the Issuer
                before the imposition of withholding tax. The Issuer shall not enter into any
                Hedge Agreement the entry into, performance or termination of which would
                subject the Issuer to net income tax in any jurisdiction outside of the Issuer’s
                jurisdiction of incorporation.

     (b)        If at any time a Hedge Counterparty does not have the Required Rating, then the
                Hedge Counterparty shall be required to post collateral, obtain a guarantor,
                replace itself with a substitute Hedge Counterparty or take such other measures as
                specified in the applicable Hedge Agreement that has been entered into according
                to Section 15.2(i) below.

     (c)        Whenever the Issuer enters into a Hedge Agreement, the Hedge Counterparty
                thereto shall comply with the then currently applicable rating criteria of each
                Rating Agency from time to time (the Required Rating).

     (d)        Any payments required to be made under the Hedge Agreements shall be made in
                accordance with the Priority of Payments. Subordinated Defaulted Hedge
                Termination Payments shall be subordinate to interest and principal payments on
                the Notes and any other payments required to be made by the Issuer under the
                Hedge Agreements, but senior to distributions to Holders of the Preference
                Shares.

     (e)        Except as provided in paragraph (i) of this Section 15.2, the Issuer, at the direction
                of the Servicer, shall, promptly following the early termination of a Hedge
                Agreement (other than on a Redemption Date) (but no later than 60 days after the
                early termination), and to the extent possible through application of Hedge
                Termination Receipts, enter into a Replacement Hedge, unless, in the exercise of
                the Servicer's commercially reasonable judgment, to do so would not be in the
                best interest of the Issuer and the Rating Condition with respect to each Rating




     US318495                                                                                  Page 256

                                                                                           010459
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 265
                                       of 30506/09/21 Page 270 of 310 PageID 13342
Case 3:21-cv-00538-N Document 26-38 Filed



                Agency is satisfied with respect to the non-entry into the a Replacement Hedge.
                In addition, a Replacement Hedge may not be entered into unless the Issuer
                provides the Rating Agencies with at least seven Business Days' prior written
                notice of its intention to enter into the agreement, together with its form and the
                Rating Condition with respect to each Rating Agency is satisfied with respect to
                the Replacement Hedge. The Issuer shall use commercially reasonable efforts to
                cause the termination of a Hedge Agreement (other than a termination resulting
                from the bankruptcy, insolvency, or similar event with respect to the Hedge
                Counterparty) to become effective simultaneously with its entering into a
                Replacement Hedge. To the extent that (i) the Servicer determines not to replace
                the Hedge Agreement and the Rating Condition with respect to each Rating
                Agency is satisfied with respect to the determination or (ii) termination is
                occurring on a Redemption Date, the Hedge Termination Receipts shall become
                part of Principal Proceeds and be distributed in accordance with Section 11.1 on
                the next following Payment Date (or on the Redemption Date, if the Notes are
                redeemed on the Redemption Date).

     (f)        Notwithstanding Section 15.2(f), the applicable requirements of Section 15.2(f)
                shall not have to be met if the Rating Condition with respect to each Rating
                Agency is otherwise satisfied with respect thereto.

     (g)        The notional amounts of the Hedge Agreements outstanding at any time may be
                reduced or increased from time to time, by the Issuer, and the Hedge Agreements
                may be amended, modified or terminated in accordance with the Hedge
                Agreements if the Rating Condition with respect to each Rating Agency is
                satisfied with respect to the reduction, increase, amendment, modification or
                termination, as the case may be.

     (h)        Each Hedge Agreement may be terminated pursuant to its terms by the Hedge
                Counterparty upon an Optional Redemption of the Notes, (but only after the
                applicable notice of redemption may no longer be withdrawn pursuant to Section
                9.03) an acceleration of maturity of the Notes followed by the liquidation of any
                or all of the Collateral after an Event of Default or the entry into certain
                amendments to the Indenture without the consent of the Hedge Counterparty. The
                Hedge Agreement will not be permitted to be terminated by the Issuer as the
                result of a Default or Event of Default unless any acceleration of maturity of the
                Notes resulting from the Event of Default is no longer permitted to be rescinded
                pursuant to this Indenture.

     (i)        Except for Hedge Agreements entered into on or before the Closing Date, the
                Issuer shall not enter into any Hedge Agreement unless the Rating Condition with
                respect to each Rating Agency is satisfied.




     US318495                                                                               Page 257

                                                                                        010460
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 266
                                       of 30506/09/21 Page 271 of 310 PageID 13343
Case 3:21-cv-00538-N Document 26-38 Filed



     IN WITNESS WHEREOF, we have set our hands as of the day and year first written
     above.

     Executed as a Deed by

     STRATFORD CLO LTD.,
      as Issuer



     By:   ________________________
           Name:
           Title:


     Witness:
     Name:
     Occupation:
     Address:



     STRATFORD CLO LLC,
      as Co-Issuer



     By:   ________________________
           Name:
           Title:



     STATE STREET BANK AND TRUST COMPANY,
      as Trustee and as Custodian



     By:   ________________________
           Name:
           Title:




                                       [INDENTURE]


                                                                          010461
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 267
                                       of 30506/09/21 Page 272 of 310 PageID 13344
Case 3:21-cv-00538-N Document 26-38 Filed



                                   SCHEDULE 1

                            List of Collateral Obligations




     US318495                                                          Page 259


                                                                    010462
         Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 268
                                                of 30506/09/21 Page 273 of 310 PageID 13345
         Case 3:21-cv-00538-N Document 26-38 Filed

                                                                                                   Stratford CLO, LTD.
                                                                                                          Schedule 1

Issuer                                                       Asset                                        Commitment     Spread     Maturity   Moody's DPR   Moody's Obligation Rating   S&P Rating
401 North Wabash Venture LLC                                 Loan                                            3,000,000   3.75%     6/7/2008       Ba3                  Ba3                   B
Acquireco LLC (Telesat)                                      Delayed Draw Term Loan B                          236,220   3.00%     10/9/2014       B2                  B1                    B+
Acquireco LLC (Telesat)                                      Term Loan B                                     2,763,780   3.00%     10/9/2014       B2                  B1                    B+
Acument Global Technologies, Inc. (fka TFS Acquisition)      Term Loan                                         990,000   3.50%     8/11/2013       B2                  B2                    B+
Advanced Lighting Technologies, Inc.                         Deferred Draw Term Loan (First Lien)              272,727   2.75%     6/1/2013        B2                  B1                    B
Advanced Lighting Technologies, Inc.                         Second Lien Term Loan Note                      1,000,000   6.00%     6/1/2014        B2                 Caa1                   B
Advanced Lighting Technologies, Inc.                         Term Loan (First Lien)                          1,221,136   2.75%     6/1/2013        B2                  B1                    B
Affinia Group Inc.                                           Tranche B Term Loan                               951,885   3.00%    11/30/2011       B2                  Ba3                   B
AIMCO Properties, L.P.                                       400MM Term Loan                                 3,166,667   1.50%     3/22/2011      Baa3                Baa3                  BB+
Alliance Imaging, Inc.                                       Tranche C1 Term Loan                              899,531   2.50%    12/29/2011       B1                  Ba3                   B+
Alon USA Energy, Inc.                                        Edgington Facility                                109,722   2.25%     6/22/2013       B2                  B1                    B+
Alon USA Energy, Inc.                                        Paramount Facility                                877,778   2.25%     6/22/2013       B2                  B1                    B+
American Achievement Corp.                                   Tranche B Term Loan                             3,362,008   2.25%     3/25/2011       B2                  Ba2                   B
American Airlines, Inc.                                      Term 2 Advance                                  3,482,322   2.00%    12/17/2010       B2                  Ba3                   B
Aramark Canada Ltd.                                          Canadian Term Loan                                985,038   2.00%     1/26/2014       B1                  Ba3                   B+
Aramark Corporation                                          LC Facility Letter of Credit                      260,091   2.00%     1/26/2014       B1                  Ba3                   B+
Aramark Corporation                                          U.S. Term Loan                                  3,639,114   2.00%     1/26/2014       B1                  Ba3                   B+
Arrowhead General Insurance Agency, Inc.                     First Lien Term Loan                            5,975,526   3.00%     8/8/2012        B2                  B2                    B
Astoria Generating Company Acquisitions, LLC                 First Lien Term Loan B                            939,757   2.00%     2/23/2013       B1                  B1                    B+
AWAS Capital, Inc.                                           Loan (First Lien)                               2,400,495   1.75%     3/15/2013       B2                  B2                    B+
BakerCorp.                                                   Tranche C Term Loan                             1,995,000   2.25%     5/8/2014        B2                  B1                    B
Berry Plastics Holding Corporation                           Term C Loan                                       497,500   2.00%     4/3/2015        B3                  Ba3                   B
Berry Plastics Holding Corporation                           Term C Loan                                     1,492,500   2.00%     4/3/2015        B3                  Ba3                   B
Big West Oil, LLC                                            Delayed Advance Loan                            2,200,000   2.25%     5/15/2014       B1                  B1                    B+
Big West Oil, LLC                                            Initial Advance Loan                            1,790,000   2.25%     5/15/2014       B1                  B1                    B+
BioTech Research Labs/Philosophy Merger Sub, Inc             Term Loan (First Lien)                          2,979,200   2.00%     3/16/2014       B2                  B1                    B
Birds Eye Foods, Inc.                                        Tranche B Term Loan                             3,446,667   1.75%     3/22/2013       B1                  B1                    B+
Blockbuster Inc.                                             Tranche B Term Loan                             1,235,147   4.25%     8/20/2011      Caa1                 B3                    B-
Bresnan Communications, LLC                                  Additional Term Loan B (First Lien)             2,500,000   2.00%     6/30/2013       B2                  B2                    B+
Brickman Group Holdings, Inc.                                Tranche B Term Loan                             1,487,513   2.00%     1/23/2014       B2                  Ba3                   B+
Burlington Coat Factory Warehouse Corporation                Term Loan                                       6,909,414   2.25%     5/28/2013       B2                  B2                    B
Calpine Corporation                                          First Priority Term Loan                       12,945,000   2.25%     3/29/2009       B1                  B1                    B+
Caritor, Inc.                                                Closing Date Term Loan                         10,206,977   2.25%     6/4/2013        B1                  B1                   BB-
Caritor, Inc.                                                Synthetic LC Loan                                 767,442   2.25%     6/4/2013        B1                  B1                   BB-
Celanese US Holdings LLC                                     Term Loan                                       5,472,500   1.75%     4/2/2014       Ba3                  Ba3                  BB-
Cequel Communications, LLC (aka Cebridge)                    2nd Lien Tr A TL (Cash Pay)                     1,000,000   4.50%     5/5/2014        B2                 Caa1                   B+
Cequel Communications, LLC (aka Cebridge)                    Term Loan                                       6,965,000   2.00%     11/5/2013       B2                  B1                    B+
CHG Companies Inc. / CHG Medical Staffing Inc.               First Lien Term Loan B                          3,168,020   2.50%    12/20/2012       B1                  Ba3                   B
CHG Companies Inc. / CHG Medical Staffing Inc.               Second Lien Term Loan                           2,000,000   6.00%    12/20/2013       B1                  B3                    B
CHG Companies Inc. / CHG Medical Staffing Inc.               Synthetic LOC Loan (First Lien)                   800,000   2.50%    12/20/2012       B1                  Ba3                   B
Chiquita Brands L.L.C.                                       Term C Loan                                     1,000,000   3.00%     6/28/2012       B3                  B1                    B-
Clarke American Corp.                                        Tranche B Term Loan                             1,000,000   2.50%     6/30/2014       B2                  B1                    B+
CNOVA 2007-2A                                                Floating - 10/2021 - C - 19964QAD8              2,500,000   2.25%    10/15/2021       A2                  A2                    A
CNOVA 2007-2A                                                Floating - 10/2021 - D - 19964QAE6              1,500,000   4.50%    10/15/2021      Baa2                Baa2                  BBB
Compass Minerals Group, Inc.                                 Term Loan                                         786,496   1.50%    12/22/2012      Ba3                  Ba2                  BB-
Conseco, Inc                                                 New Term Loan                                   5,939,963   2.00%    10/10/2013      Ba3                  Ba3                   B+
Consolidated Communications, Inc.                            New Term D Loan                                 2,688,125   1.75%    10/14/2011       B1                  Ba3                  BB-
Corel Corporation/Corel US Holdings, LLC                     Term Loan                                       2,940,300   4.00%     5/2/2012        B3                  B3                    B
Crescent Resources, LLC                                      Term Loan                                       2,000,000   3.00%     9/7/2012       Ba2                  Ba2                   BB
Cricket Communications, Inc. (aka Leap Wireless)             Revolver                                        1,000,000   2.00%     6/16/2011       B2                  Ba2                   B-
Cricket Communications, Inc. (aka Leap Wireless)             Term B Loan                                     7,924,812   2.25%     6/16/2013       B2                  Ba2                   B-
Custom Building Products, Inc.                               Term Loan (First Lien)                          1,652,244   2.25%    10/20/2011       B1                  B1                    B
CW Media Holdings Inc                                        Tranche B Term Loan                             5,000,000   3.25%     2/15/2015       B1                  Ba1                   B
D&E Communications, Inc.                                     Term Loan B                                     2,924,839   1.75%    12/31/2011      Ba3                  Ba2                  BB-
Delphi Corporation                                           Tranche B Loan                                  2,000,000   2.25%    12/31/2007      Ba1                  Ba1                  BB-
Delta Air Lines, Inc.                                        Second Lien Term Loan                           3,000,000   3.25%     4/30/2014       B2                  B2                    B
Dex Media East LLC                                           New Tranche B Term Loan                           398,920   1.50%     5/8/2009        B1                  Ba1                  BB-
Discovery Communications Holding, LLC                        Term B Loan                                     6,982,500   2.00%     5/14/2014      Ba2                  B1                   BB-
Dole Food Company, Inc.                                      Credit-Linked Deposit                              94,306   2.00%     4/12/2013       B2                  Ba3                   B
Dole Food Company, Inc.                                      Tranche B Term Loan                               209,006   2.00%     4/12/2013       B2                  Ba3                   B
DS Waters of America, Inc.                                   Term Loan                                       1,985,000   2.25%    10/27/2012       B3                  Ba3                   B-
EL AD IDB Las Vegas LLC                                      Tranche A1                                      2,000,000   2.75%     8/10/2008       B3                  B3                    B
Emerson Reinsurance Ltd.                                     Series A Loan                                   3,900,000   1.75%    12/15/2011       A2                  A2                    A-
Emerson Reinsurance Ltd.                                     Series B Loan                                   1,500,000   3.00%    12/15/2011      Baa3                Baa3                  BB+
Emerson Reinsurance Ltd.                                     Series C Loan                                     600,000   5.25%    12/15/2011      Ba2                  Ba2                   BB
Ferro Corporation                                            Term Loan                                       1,584,830   2.00%     6/6/2012        B1                  B1                    B+
Flag Luxury Properties Holdings, LLC                         First Lien Facility                             1,363,541   4.25%     3/21/2011       B2                  B1                    B
FleetCor Technologies Operating Company, LLC                 Tranche 1 Term Loan                             2,487,500   2.25%     4/30/2013       B1                  Ba3                   B+
FleetCor Technologies Operating Company, LLC                 Tranche 2 Term Loan                               500,000   2.25%     4/30/2013       B1                  Ba3                   B+
Foamex L.P.                                                  Loan (First Lien)                               1,951,588   2.25%     2/12/2013       B2                  B1                    B
Fontainebleau Las Vegas, LLC                                 Delayed Draw Term Loan                          2,000,000   3.25%     6/6/2014        B2                  B1                    B
Fontainebleau Las Vegas, LLC                                 Initial Term Loan                               4,000,000   3.25%     6/6/2014        B2                  B1                    B
Ford Motor Company                                           Term Loan                                       7,917,613   3.00%    12/16/2013       B3                  Ba3                   B+
Freeport-McMoRan Copper & Gold Inc.                          8.375% - 04/2017 - 35671DAS4                    1,000,000   8.38%     4/1/2017       Ba3                  Ba3                  BB+
Freeport-McMoRan Copper & Gold Inc.                          Floating - 04/2015 - 35671DAT2                  1,000,000   3.25%     4/1/2015       Ba3                  Ba3                  BB+
Freescale Semiconductor, Inc.                                Term Loan                                       1,985,000   1.75%    11/29/2013      Ba3                 Baa3                   B+
Gambro Holding AB                                            Facility B2                                     1,329,356   2.50%     6/5/2014        B2                  B3                    B-
Gambro Holding AB                                            Facility C2                                     1,329,356   3.00%     6/5/2015        B2                  B3                    B-
Generac Acquisition Corp.                                    First Lien Term Loan                              990,000   2.50%    11/10/2013       B2                  B1                    B
Generac Acquisition Corp.                                    Second Lien Term Loan                           2,500,000   6.00%     5/10/2014       B2                 Caa1                   B
General Motors Corporation                                   Secured Term Loan                               1,985,000   2.38%    11/29/2013       B3                  Ba3                   B+
Genoa Healthcare Group, LLC                                  Revolver                                        1,000,000   3.00%     8/10/2010       B2                  Ba3                   B
Georgia Gulf Corp.                                           Term Loan                                         611,787   2.50%     10/3/2013       B1                  Ba2                   B
Georgia-Pacific LLC                                          Term B Loan                                     1,965,000   1.75%    12/20/2012      Ba3                  Ba2                  BB-
Ginn LA Conduit Lender, Inc.                                 First Lien Tranche A Credit-Linked Deposit      1,574,127   3.50%     6/8/2011       Caa2                Caa1                 CCC+
Ginn LA Conduit Lender, Inc.                                 First Lien Tranche B Term Loan                  3,393,232   3.50%     6/8/2011       Caa2                Caa1                 CCC+
Graceway Pharmaceuticals, LLC                                Term B Loan (First Lien)                       10,816,667   2.75%     5/3/2012        B2                  Ba3                   B+
Graham Packaging Company, L.P.                               New Term Loan                                   2,000,000   2.25%     10/7/2011       B2                  B1                    B
Gray Television, Inc.                                        Term Loan B - DD                                4,000,000   1.50%    12/31/2014      Ba3                  Ba3                   B
Greenwood Racing Inc.                                        Term Loan                                       3,970,000   2.25%    11/28/2011       B2                  B2                    B+
Hanesbrands Inc.                                             Term B Loan                                     2,181,250   1.75%     9/5/2013       Ba3                  Ba2                   B+
Hargray Acquisition Co.,/DPC Acquisition LLC/HCP Acquisition Second Lien Term Loan                           1,000,000   5.50%     1/29/2015       B2                 Caa1                   B
Hawker Beechcraft Acquisition Company LLC                    LC Facility Deposit                               468,085   2.00%     3/26/2014       B2                  Ba3                   B+
Hawker Beechcraft Acquisition Company LLC                    Term Loan                                       5,504,255   2.00%     3/26/2014       B2                  Ba3                   B+
HCA Inc.                                                     Tranche B Term Loan                             2,917,569   2.25%    11/18/2013       B2                  Ba3                   B+
Health Management Associates, Inc                            Term B Loan                                     2,487,500   1.75%     2/28/2014      Ba3                  Ba2                   B+
Healthcare Partners, LLC                                     New Term Loan                                     928,571   1.75%    10/31/2013       B1                  Ba3                   BB
HealthSouth Corporation                                      Term Loan                                         293,331   2.50%     3/10/2013       B3                  B2                    B
Helix Energy Solutions Group, Inc.                           Term Loan                                       9,880,285   2.00%     7/1/2013        B2                  B1                   BB-
HUB International Limited                                    Delay Draw Term Loan                              183,263   2.50%     6/13/2014       B3                  B2                    B
HUB International Limited                                    Initial Term Loan                                 816,737   2.50%     6/13/2014       B3                  B2                    B
IAP Worldwide Services, Inc.                                 Term Loan (First-Lien)                            989,924   6.25%    12/30/2012       B3                  B2                  CCC-
IM US Holdings, LLC (Inverness Medical)                      Term Loan (Second Lien)                         1,000,000   4.25%     6/26/2015       B2                 Caa1                   B+




                                                                                                                                                                   010463
         Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 269
                                                of 30506/09/21 Page 274 of 310 PageID 13346
         Case 3:21-cv-00538-N Document 26-38 Filed

Issuer                                                         Asset                                        Commitment     Spread     Maturity   Moody's DPR   Moody's Obligation Rating   S&P Rating
Insight Midwest Holdings, LLC                                  B Term Loan                                     2,000,000    1.75%    4/7/2014        B1                  Ba3                  B+
Integra Telecom Holdings, Inc.                                 Term Loan                                       4,000,000    4.25%    8/31/2013       B3                  Ba3                   B-
Interstate Fibernet, Inc.                                      Term Loan (First Lien)                          2,000,000    4.00%    7/31/2013       B3                  B2                    B-
Iowa Telecommunications Services, Inc.                         Tranche B                                       1,500,000    1.75%   11/23/2011      Ba3                  Ba3                  BB-
Jarden Corporation                                             Term Loan B1                                    1,284,073    1.75%    1/24/2012       B1                  Ba3                  B+
Kenan Advantage Group, Inc.                                    Incremental Term Loan                             982,508    3.00%   12/16/2011       B3                  B3                   B+
KKR 2007 - AA                                                  Floating - 10/2017 - C - 482486AE7              4,000,000    2.65%   10/31/2017       A2                  A2                    A
Knology, Inc.                                                  Term Loan                                       4,987,500    2.25%    6/30/2012       B2                  B2                    B
Kuilima Resort Company (Turtle Bay)                            First Lien Term Loan                            9,138,805    2.75%    9/30/2010       B2                  B1                    B-
Kyle Acquisition Group, LLC                                    Facility B                                      4,386,758    3.50%    7/20/2008      Ba3                  Ba3                  BB
Kyle Acquisition Group, LLC                                    Facility C                                        613,242    3.50%    7/20/2010      Ba3                  Ba3                  BB
LNR Property Corporation                                       Initial Tranche B Term Loan                     5,000,000    2.75%    7/12/2011       B2                  B2                   B+
LPL Holdings, Inc.                                             Tranche D Term Loan                             3,813,729    2.00%    6/28/2013       B1                  B1                    B
Macerich Partnership, L.P., The                                Term Loan                                         666,667    1.50%    4/26/2010      Ba1                  Ba1                 BBB-
Mach Gen, LLC                                                  Revolver                                        2,000,000    2.25%    2/22/2012       B2                  B2                    B
Mach Gen, LLC                                                  Synthetic L/C Loan (First Lien)                   374,147    2.00%    2/22/2013       B2                  B2                    B
Mach Gen, LLC                                                  Term B Loan (First Lien)                        3,589,624    2.00%    2/22/2014       B2                  B2                    B
Maritime Telecommunications Network, Inc.                      Term Loan (First Lien)                          1,461,154    2.75%    5/11/2012       B2                  B2                    B
Matrix Acquisition Corp. (MacDermid, Incorporated)             Tranche B Term Loan                             1,990,000    2.00%    4/12/2014       B2                  B1                    B
Maxum Petroleum, Inc. (f/k/a Global Petroleum, Inc.)           Term Loan                                         987,500    4.50%    9/18/2013       B2                  B2                    B
MCC Iowa LLC (Mediacom Broadband Group)                        Tranche A Term Loan                               504,167    1.50%    3/31/2010       B1                  Ba3                  BB-
Mediacom Illinois, LLC (fka Mediacom Communications, LLC) Tranche C Term Loan                                  5,071,978    1.75%    1/31/2015       B1                  Ba3                  BB-
Merrill Communications LLC                                     Loan (Second Lien)                              1,000,000    6.50%   11/15/2013       B1                  B3                   B+
Metro-Goldwyn-Mayer Inc.                                       Tranche B Term Loan                             7,680,867    3.25%    4/8/2012       Ba3                  Ba3                 CCC+
Metro-Goldwyn-Mayer Inc.                                       Tranche B-1 Term Loan                           2,487,500    3.25%    4/8/2012       Ba3                  Ba3                 CCC+
MetroPCS Wireless, Inc.                                        New Tranche B Term Loan                         8,910,000    2.25%    11/4/2013       B2                  Ba3                   B-
Mirant North America, LLC                                      Term Loan                                       2,058,185    1.75%    1/3/2013        B2                  Ba3                   B
MultiPlan, Inc.                                                Term B Loan                                     1,432,131    2.50%    4/12/2013       B2                  B1                   B+
MultiPlan, Inc.                                                Term C Loan                                     2,130,562    2.50%    4/12/2013       B2                  B1                   B+
NES Rentals Holdings, Inc.                                     Permanent Term Loan (Second-Lien)               3,000,000    6.75%    7/20/2013       B3                 Caa1                  B+
New Aster S.A.R.L. (Flint Group)                               Term Loan B9 (USD)                              4,000,000    2.25%   12/31/2012      Ba3                  Ba3                   B
NewPage Corporation                                            New Term Loan                                   2,861,882    2.25%    5/2/2011        B1                  Ba2                   B
Newpark Resources, Inc.                                        Facility                                        2,221,933    3.00%    8/18/2011       B1                  B2                   B+
Nortek, Inc.                                                   Term Loan                                         992,327    2.25%    8/27/2011      Ba2                  Ba2                   B
Northwest Airlines, Inc.                                       Term Loan                                      10,207,000    2.00%    8/21/2013       B1                  Ba3                  B+
November 2005 Land Investors, LLC (North Las Vegas Consor Loan (Second Lien)                                   1,100,000    7.00%    5/9/2012        B2                 Caa1                  BB-
NRG Energy, Inc.                                               Credit-Linked Deposit                           1,867,232    1.75%    2/1/2013       Ba3                  Ba1                  B+
NRG Energy, Inc.                                               Term Loan                                       4,486,460    1.75%    2/1/2013       Ba3                  Ba1                  B+
NRG Holdings, Inc.                                             Term Loan                                       3,000,000    2.50%    6/8/2014       Ba3                  B2                   B+
Nuvox, Inc.                                                    Tranche B Term Loan                               997,500    3.25%    5/31/2014       B2                  B2                    B-
Onex Carestream Finance LP                                     Term Loan (First Lien)                         10,000,000    2.00%    4/30/2013       B1                  Ba2                  B+
Orbitz Worldwide, Inc.                                         Term Loan                                       4,500,000    3.00%    7/25/2014       B2                  B1                    B
OSHKOSH TRUCK CORPORATION                                      Term B Loan                                     2,468,750    1.75%    12/6/2013      Ba3                  Ba3                  BB
OSI Restaurant Partners, LLC                                   Incremental Term Loan                           5,014,201    2.25%    6/14/2014       B2                  B1                    B
OSI Restaurant Partners, LLC                                   Pre-Funded RC Loan                                385,159    2.25%    6/14/2013       B2                  B1                    B
PBM Holdings, Inc.                                             Term Loan                                         945,556    2.50%    9/28/2012       B2                  B1                    B
Penton Media, Inc.                                             Loan (Second Lien)                              2,000,000    5.00%    2/1/2014        B2                 Caa1                   B
Penton Media, Inc.                                             Term Loan (First Lien)                          1,000,000    2.25%    2/1/2013        B2                  B1                    B
PGT Industries, Inc.                                           First Lien Tranche A-2 Term Loan                3,927,789    3.00%    2/14/2012       B2                  B2                    B
Pharmaceutical Holdings Corp.                                  Loan                                            3,900,000    3.25%    1/30/2012       B2                  B2                   B+
Physiotherapy Associates, Inc. / Benchmark Medical, Inc.       Term Loan                                       1,995,000    3.00%    6/28/2013       B2                  B1                    B
Physiotherapy Associates, Inc. / Benchmark Medical, Inc.       Term Loan (Second Lien)                         1,000,000    6.50%   12/31/2013       B2                 Caa1                   B
Pinnacle Foods Finance LLC                                     Term Loan                                       7,980,000    2.75%    4/2/2014        B3                  B2                    B-
Polypore, Inc.                                                 US$ Term Loan                                   1,995,000    2.25%    7/3/2014        B3                  Ba3                   B
Port Barre Investments, LLC, d/b/a Bobcat Gas Storage          Term B Loan                                     1,000,000    2.13%    9/8/2014        B2                  B2                    B
Prestige Brands, Inc.                                          Tranche B Loan                                    584,249    2.25%    4/6/2011        B1                  Ba3                  B+
RCN Corporation                                                Initial Term Loan                               3,000,000    2.25%    4/25/2014       B1                  B1                    B-
ReAble Therapeutics Finance, LLC (Encore Medical)              Term Loan (New)                                 1,980,005    2.50%    11/4/2013       B3                  B1                    B
Realogy Corporation                                            Delayed Draw Term B Loan (Funded)               3,000,000    3.00%   10/10/2013       B3                  Ba3                  B+
Reliant Pharmaceuticals, Inc.                                  Delayed Draw Term Loan                            833,023    3.25%    3/31/2012       B2                  B2                   B+
Reliant Pharmaceuticals, Inc.                                  Initial Term Loan                               3,146,977    3.25%    3/31/2012       B2                  B2                   B+
Rental Service Corporation                                     Second Lien Initial Term Loan                   5,178,164    3.50%   11/30/2013       B2                  B3                   B+
Rexair LLC                                                     First Lien Term Loan                            4,740,983    4.25%    6/30/2010       B1                  B1                    B
Rhodes Companies, LLC, The                                     First Lien Term Loan                            3,646,528    3.50%   11/21/2010       B2                  B2                    B
Roofing Supply Group, LLC                                      First Lien Term Loan                              990,000    4.00%    8/24/2013       B2                  B1                    B
Sabre Inc.                                                     Initial Term Loan                               6,802,653    2.00%    9/30/2014       B2                  B1                   B+
Sally Holdings LLC                                             Term B Loan                                     5,940,000    2.50%   11/18/2013       B2                  B2                    B
Secure Computing Corporation                                   Term Loan                                       1,244,444    3.25%    8/31/2013       B2                  B2                   B+
Select Medical Corporation                                     Tranche B Term Loan                               975,000    2.00%    2/24/2012       B2                  Ba2                   B
Smurfit-Stone Container Enterprises, Inc.                      Deposit Funded Commitment                         378,430   -0.10%    11/1/2010       B2                  Ba2                   B
Smurfit-Stone Container Enterprises, Inc.                      Tranche B                                         533,785    2.00%    11/1/2011       B2                  Ba2                   B
Smurfit-Stone Container Enterprises, Inc.                      Tranche C                                         806,309    2.00%    11/1/2011       B2                  Ba2                   B
Solo Cup Company                                               Term B1 Loan                                      903,077    3.50%    2/27/2011       B3                  B1                  CCC+
Solutia Inc.                                                   Dip Add-on Term Loan B                          2,835,414    3.00%    3/31/2008       B2                  B1                   BB
Solvest, Ltd. (Dole)                                           Tranche C Term Loan                               696,687    2.00%    4/12/2013       B2                  Ba3                   B
Spirit Aerosystems, Inc. (fka Mid-Western Aircraft Systems,Inc Term B Loan                                     6,823,929    1.75%    9/30/2013      Ba3                  Ba3                  BB
Spirit Finance Corporation                                     Loan                                           10,000,000    3.00%    8/1/2013        B1                  B2                   BB-
Sports Authority, Inc., The                                    Term Loan B                                     3,950,000    2.25%    5/3/2013        B2                  B2                    B
Standard Pacific Corp.                                         Term Loan B                                     1,800,000    1.75%    5/5/2013       Ba3                  Ba3                  BB
Stiefel Laboratories, Inc.                                     Delayed Draw Term Loan                          1,290,409    2.25%   12/28/2013       B1                  B1                   B+
Stiefel Laboratories, Inc.                                     Initial Term Loan (First Lien)                  1,687,091    2.25%   12/28/2013       B1                  B1                   B+
Stile U.S. Acquisition Corp. (aka Masonite)                    US Term Loan                                      975,000    2.00%    4/6/2013        B2                  Ba3                  B+
Stratos Global Corporation/Stratos Funding LP                  Term B Facility                                 1,237,500    2.75%    2/13/2012       B1                  Ba2                  B+
SunGard Data Systems Inc (Solar Capital Corp)                  Term Loan B                                     2,481,250    2.00%    2/28/2014       B2                  Ba3                  B+
Sunshine Acquisition Limited (aka HIT Entertainment)           Term Facility                                     984,937    2.00%    3/20/2012       B1                  Ba3                   B
Supervalu Inc.                                                 Term Loan B                                     1,970,000    1.50%    6/2/2012       Ba3                  Ba3                  BB-
Talecris Biotherapeutics Holdings Corp.                        First Lien Term Loan                            9,925,000    3.50%    12/6/2013       B2                  B2                   B+
Tamarack Resort LLC                                            Tranche A Credit-Linked Deposit                 1,691,549   -0.10%    5/19/2011       B2                  B2                   B+
Tamarack Resort LLC                                            Tranche B Term Loan                             2,499,264    3.25%    5/19/2011       B2                  B2                   B+
Targa Resources, Inc.                                          Synthetic L/C Loan                              1,351,691    2.00%   10/31/2012       B1                  Ba3                   B
Targa Resources, Inc.                                          Term Loan                                       5,519,403    2.00%   10/31/2012       B1                  Ba3                   B
Time Warner Telecom Holdings Inc.                              Term Loan B Loan                                  992,500    2.00%    1/7/2013        B2                  Ba2                   B
Total Safety U.S., Inc.                                        Tranche B Term Loan (First Lien)                1,985,000    3.00%    12/8/2012       B2                  Ba3                   B-
Totes Isotoner Corporation                                     First Lien Term Loan                              995,000    2.50%    1/31/2013       B2                  B2                    B
Totes Isotoner Corporation                                     Loan (Second Lien)                              2,000,000    6.00%    1/31/2014       B2                 Caa1                   B
Travelport LLC (F/K/A Travelport Inc.)                         Delayed Draw Term Loan                          5,596,000    2.25%    8/23/2013       B2                  Ba3                   B
Travelport LLC (F/K/A Travelport Inc.)                         Original Post-First Amendment and Restatem        420,459    2.25%    8/23/2013       B2                  Ba3                   B
Travelport LLC (F/K/A Travelport Inc.)                         Tranche B Dollar Term Loan                      3,737,129    2.25%    8/23/2013       B2                  Ba3                   B
Tribune Company                                                Initial Tranche B Advance                       7,581,000    3.00%    5/19/2014       B1                  Ba2                   B
Tribune Company                                                Tranche X Advance                               5,040,000    2.50%    5/18/2009       B1                  Ba2                   B
Triumph Healthcare Second Holdings, LLC                        Term Loan (First Lien)                            997,484    3.00%    7/28/2013       B2                  B2                    B
Triumph Healthcare Second Holdings, LLC                        Term Loan (Second Lien)                         1,000,000    8.00%    7/28/2014       B2                 Caa1                   B
TRU 2005 RE Holding Co. I, LLC                                 Loan                                            6,000,000    3.00%    12/9/2008       B2                  B2                    B
Trump Entertainment Resorts Holdings, L.P.                     Term C-1 Facility                                 730,344    2.50%    5/20/2012       B3                  Ba3                   B
Trump Entertainment Resorts Holdings, L.P.                     Term C-2 Facility                                 730,344    2.50%    5/20/2012       B3                  Ba3                   B
Trussway Industries, Inc.                                      Revolver                                        1,000,000    2.75%    5/31/2009       B2                  B1                    B-
Trussway Industries, Inc.                                      Term Loan                                         987,137    3.50%    5/31/2009       B2                  B3                    B-
Tube City IMS Corporation                                      Credit-Linked Deposit                             108,108    2.25%    1/25/2014       B1                  Ba3                  B+




                                                                                                                                                                     010464
         Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 270
                                                of 30506/09/21 Page 275 of 310 PageID 13347
         Case 3:21-cv-00538-N Document 26-38 Filed

Issuer                                               Asset                                  Commitment     Spread     Maturity   Moody's DPR   Moody's Obligation Rating   S&P Rating
Tube City IMS Corporation                            First Lien Term Loan                        887,432   2.25%     1/25/2014       B1                  Ba3                  B+
United Components, Inc.                              Tranche D Term Loan                         493,182   2.00%     6/30/2012       B3                  Ba3                   B
United Rentals, Inc.                                 Initial Term Loan                           488,782   2.00%     2/14/2011       B2                  Ba2                  B+
United Rentals, Inc.                                 Tranche B Credit-Linked Deposit             223,629   2.25%     2/14/2011       B2                  Ba2                  B+
Univision Communications Inc.                        Delayed Draw Term Loan                      285,235   2.25%     9/29/2014       B1                  Ba3                   B
Univision Communications Inc.                        Initial Term Loan                        11,597,315   2.25%     9/29/2014       B1                  Ba3                   B
UPC Financing Partnership                            N Facility                                4,000,000   1.75%    12/31/2014      Ba3                  Ba3                   B
US Airways Group, Inc.                               Loan                                      2,000,000   2.50%     3/23/2014       B3                  B2                    B-
Valleycrest Companies LLC (VCC Holdco II Inc.)       New Term Loan                             4,975,000   2.00%     10/4/2013       B1                  B1                   B+
Verint Systems Inc.                                  Term Loan                                 4,692,308   2.75%     5/27/2014       B3                  B3                    B
Virgin Media Investment Holdings Limited (fka NTL)   B4 Facility                               2,500,000   2.00%     9/3/2012       Ba3                  Ba2                   B
VML US Finance LLC (aka Venetian Macau)              New Project Term Loan                       500,000   2.25%     5/25/2013       B1                  B1                   BB-
VML US Finance LLC (aka Venetian Macau)              Term B Delayed Draw Project Loan          1,955,376   2.25%     5/25/2012       B1                  B1                   BB-
VML US Finance LLC (aka Venetian Macau)              Term B Funded Project Loan                1,644,624   2.25%     5/25/2013       B1                  B1                   BB-
Vought Aircraft Industries, Inc.                     Term Loan                                   649,412   2.50%    12/22/2011       B2                  Ba2                   B-
WAICCS Las Vegas 3 LLC                               Loan (First Lien)                         4,000,000   3.50%     8/1/2008        B3                  B1                    B
WAICCS Las Vegas 3 LLC                               Loan (Second Lien)                        1,500,000   9.00%     8/1/2008        B3                 Caa2                   B
Warner Chilcott Company, Inc.                        Tranche B Acquisition Date Term Loan      8,049,025   2.00%     1/18/2012       B1                  Ba3                  B+
Warner Chilcott Corporation                          Tranche C Acquisition Date Term Loan      2,401,501   2.00%     1/18/2012       B1                  Ba3                  B+
Water PIK, Inc.                                      Loan (First Lien)                         3,990,000   3.25%     6/15/2013       B3                  B1                    B-
West Corporation                                     Term B-2 Loan                             6,935,094   2.38%    10/24/2013       B2                  B1                   B+
WideOpenWest Finance , LLC                           Term Loan (First Lien)                    4,000,000   2.50%     6/30/2014       B3                  B2                    B-
Wimar Opco LLC (Tropicana)                           Term Loan                                 2,369,112   2.25%     1/3/2012        B2                  Ba3                   B
WM. Bolthouse Farms, Inc.                            Second Lien Term Loan                     1,250,000   5.50%    12/16/2013       B2                 Caa1                   B
WM. Bolthouse Farms, Inc.                            Term Loan (First Lien)                    5,560,076   2.25%    12/17/2012       B2                  Ba3                   B
WMG Acquisitions Corporation                         Term Loan                                 2,912,903   2.00%     2/28/2011      Ba3                  Ba2                  B+
WP Evenflo Acquisition, Inc.                         First Lien Term Loan                      1,500,000   2.50%     2/7/2013        B2                  B1                    B-
Yell Group Plc                                       Facility B1                               3,000,000   2.00%    10/27/2012      Ba3                  Ba3                  BB-
Yellowstone Mountain Club, LLC                       Loan (First Lien)                         4,400,113   2.38%     9/30/2010       B1                  B1                   B+

                                                                                             659,783,813




                                                                                                                                                     010465
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 271
                                       of 30506/09/21 Page 276 of 310 PageID 13348
Case 3:21-cv-00538-N Document 26-38 Filed



                                        SCHEDULE 2

                         Moody's Industry Classification Group List



     Aerospace and Defense: Major           Contractor,   Subsystems,   Research,   Aircraft
     Manufacturing, Arms, Ammunition.

     Automobile: Automotive Equipment, Auto-Manufacturing, Auto Parts Manufacturing,
     Personal Use Trailers, Motor Homes, Dealers.

     Banking: Bank Holding, Savings and Loans, Consumer Credit, Small Loan, Agency,
     Factoring, Receivables.

     Beverage, Food and Tobacco: Beer and Ale, Distillers, Wines and Liquors, Distributors,
     Soft Drink Syrup, Bottling, Bakery, Mill Sugar, Canned Foods, Corn Refiners, Dairy
     Products, Meat Products, Poultry Products, Snacks, Packaged Foods, Distributors, Candy,
     Gum, Seafood, Frozen Food, Cigarettes, Cigars, Leaf/Snuff, Vegetable Oil.

     Buildings and Real Estate: Brick, Cement, Climate Controls, Contracting, Engineering,
     Construction, Hardware, Forest Products (building-related only), Plumbing, Roofing,
     Wallboard, Real Estate, Real Estate Development, REITs, Land Development.

     Chemicals, Plastics and Rubber: Chemicals (non-agriculture), Industrial Gases, Sulfur,
     Plastics, Plastic Products, Abrasives, Coatings, Paints, Varnish, Fabricating.

     Containers, Packaging and Glass: Glass, Fiberglass, Containers made of: Glass, Metal,
     Paper, Plastic, Wood or Fiberglass.

     Personal and Non Durable Consumer Products (Manufacturing Only): Soaps,
     Perfumes, Cosmetics, Toiletries, Cleaning Supplies, School Supplies.

     Diversified/Conglomerate Manufacturing

     Diversified/Conglomerate Service

     Diversified Natural Resources,      Precious   Metals    and   Minerals: Fabricating,
     Distribution, Mining and Sales.

     Ecological: Pollution Control, Waste Removal, Waste Treatment, Waste Disposal.

     Electronics: Computer Hardware, Electric Equipment, Components, Controllers, Motors,
     Household Appliances, Information Service, Communication Systems, Radios, TVs,
     Tape Machines, Speakers, Printers, Drivers, Technology.

     Finance: Investment Brokerage, Leasing, Syndication, Securities.



     US318495                                                                         Page 260


                                                                                    010466
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 272
                                       of 30506/09/21 Page 277 of 310 PageID 13349
Case 3:21-cv-00538-N Document 26-38 Filed



     Farming and Agriculture: Livestock, Grains, Produce, Agricultural Chemicals,
     Agricultural Equipment, Fertilizers.

     Grocery: Grocery Stores, Convenience Food Stores.

     Healthcare, Education and Childcare: Ethical Drugs, Proprietary Drugs, Research,
     Health Care Centers, Nursing Homes, HMOs, Hospitals, Hospital Supplies, Medical
     Equipment.

     Home and Office Furnishings, Housedress, and Durable Consumer Products: Carpets,
     Floor Coverings, Furniture, Cooking, Ranges.

     Hotels, Motels, Inns and Gaming

     Insurance: Life, Property and Casualty, Broker, Agent, Surety.

     Leisure, Amusement, Entertainment: Boating, Bowling, Billiards, Musical Instruments,
     Fishing, Photo Equipment, Records, Tapes, Sports, Outdoor Equipment (camping),
     Tourism, Resorts, Games, Toy Manufacturing, Motion Picture Production, Theatres,
     Motion Picture Distribution.

     Machinery (Non-Agriculture, Non-Construction, Non-Electronic): Industrial, Machine
     Tools, Steam Generators.

     Mining, Steel, Iron and Non-Precious Metals: Coal, Copper, Lead, Uranium, Zinc,
     Aluminum, Stainless Steel, Integrated Steel, Ore Production, Refractories, Steel Mill
     Machinery, Mini-Mills, Fabricating, Distribution and Sales.

     Oil and Gas: Crude Producer, Retailer, Well Supply, Service and Drilling.

     Personal, Food and Miscellaneous

     Printing and Publishing: Graphic Arts, Paper, Paper Products, Business Forms,
     Magazines, Books, Periodicals, Newspapers, Textbooks.

     Cargo Transport: Rail, Shipping, Railroads, Rail-car Builders, Ship Builders, Containers,
     Container Builders, Parts, Overnight Mail, Trucking, Truck Manufacturing, Trailer
     Manufacturing, Air Cargo, Transport.

     Retail Stores: Apparel, Toy, Variety, Drugs, Department, Mail Order Catalogue,
     Showroom.

     Structured Finance

     Telecommunications: Local, Long Distance, Independent, Telephone, Telegraph,
     Satellite, Equipment, Research, Cellular.




     US318495                                                                          Page 261

                                                                                   010467
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 273
                                       of 30506/09/21 Page 278 of 310 PageID 13350
Case 3:21-cv-00538-N Document 26-38 Filed



     Textiles and Leather: Producer, Synthetic Fiber, Apparel Manufacturer, Leather Shoes.

     Personal Transportation Air, Bus, Rail, Car, Rental.

     Utilities: Electric, Water, Hydro Power, Gas, Diversified.

     Broadcasting and Entertainment: Recording Industry, Motion Exhibition Theatres,
     Motion Picture Production and Distribution, Radio, TV, Cable Broadcasting,
     Broadcasting Equipment.




     US318495                                                                         Page 262

                                                                                  010468
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 274
                                       of 30506/09/21 Page 279 of 310 PageID 13351
Case 3:21-cv-00538-N Document 26-38 Filed



                                           SCHEDULE 3

                                    S&P Industry Classifications

     Corporate Obligations

     0.         Zero Default Risk
     1.         Aerospace & Defense
     2.         Air transport
     3.         Automotive
     4.         Beverage & Tobacco
     5.         Radio & Television
     6.         Brokerages, Dealers & Investment houses
     7.         Building & Development
     8.         Business equipment & services
     9.         Cable & satellite television
     10.        Chemical & plastics
     11.        Clothing/textiles
     12.        Conglomerates
     13.        Containers & glass products
     14.        Cosmetics/toiletries
     15.        Drugs
     16.        Ecological services & equipment
     17.        Electronics/electrical
     18.        Equipment leasing
     19.        Farming/agriculture
     20.        Financial Intermediaries
     21.        Food/drug retailers
     22.        Food products
     23.        Food service
     24.        Forest products
     25.        Health care
     26.        Home furnishings
     27.        Lodging & casinos
     28.        Industrial equipment
     29.        Insurance
     30.        Leisure goods/activities/movies
     31.        Nonferrous metals/minerals
     32.        Oil & gas
     33.        Publishing
     34.        Rail Industries
     35.        Retailers (except food & drug)
     36.        Steel
     37.        Surface transport
     38.        Telecommunications
     39.        Utilities


     US318495                                                          Page 263


                                                                    010469
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 275
                                       of 30506/09/21 Page 280 of 310 PageID 13352
Case 3:21-cv-00538-N Document 26-38 Filed




     Corporate Structured Obligations

     50.        CDOs

     Structured Obligations

     51.        ABS Consumer
     52.        ABS Commercial
     53.        CMBS Diversified (Conduit and CTL)
     54.        CMBS (Large Loan, Single Borrower, and Single Property)
     55.        REITs and REOCs
     56.        RMBS A
     57.        RMBS B&C, HELs, HELOCs, and Tax Lien
     58.        Manufactured Housing
     59.        U.S. Agency (Explicitly Guaranteed)
     60.        Monoline/FER Guaranteed
     61.        Non-FER Company Guaranteed
     62.        FFELP Student Loans (Over 70% FFELP)
     63.        CLO of SME's




     US318495                                                              Page 264

                                                                          010470
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 276
                                       of 30506/09/21 Page 281 of 310 PageID 13353
Case 3:21-cv-00538-N Document 26-38 Filed



                                             SCHEDULE 4

                                      Diversity Score Calculation

     The Diversity Score for the Collateral Obligations is calculated by summing each of the
     Industry Diversity Scores, which are calculated as follows

     (i)        An Obligor Par Amount is calculated for each obligor represented in the
                Collateral Obligations (other than Defaulted Collateral Obligations) by summing
                the par amounts of all Collateral Obligations in the Collateral (other than
                Defaulted Collateral Obligations) issued by that obligor or any Affiliate of that
                obligor (other than obligors that the Servicer reasonably determines are Affiliated
                but are not dependent upon one another for credit support and are not dependent
                upon a Person by which they are commonly controlled for credit support).

     (ii)       An Average Par Amount is calculated by summing the Obligor Par Amounts and
                dividing by the number of obligors represented. For purposes of calculating the
                number of issuers of the Collateral Obligations (other than Defaulted Collateral
                Obligations), any issuers Affiliated with one another shall be considered one
                issuer (other than obligors that the Servicer reasonably determines are Affiliated
                but are not dependent upon one another for credit support and are not dependent
                upon a Person by which they are commonly controlled for credit support).

     (iii)      An Equivalent Unit Score is calculated for each obligor represented in the
                Collateral Obligations (other than Defaulted Collateral Obligations) by taking the
                lesser of (A) one and (B) the Obligor Par Amount for the obligor divided by the
                Average Par Amount. For purposes of calculating the Equivalent Unit Score, any
                issuers Affiliated with one another shall be considered one issuer (other than
                obligors that the Servicer reasonably determines are Affiliated but are not
                dependent upon one another for credit support and are not dependent upon a
                Person by which they are commonly controlled for credit support).

     (iv)       An Aggregate Industry Equivalent Unit Score is then calculated for each of the
                Moody's industrial classification groups by summing the Equivalent Unit Scores
                for each obligor in the industry.

     (v)        An Industry Diversity Score is then established by reference to the Diversity
                Score Table shown below for the related Aggregate Industry Equivalent Unit
                Score. If any Aggregate Industry Equivalent Unit Score falls between any two the
                scores then the applicable Industry Diversity Score shall be the lower of the two
                Industry Diversity Scores in the Diversity Score Table.

     The Diversity Score for any Structured Finance Obligation that is (i) a collateralized loan
     obligation, (ii) any Synthetic Security with respect to which the Reference Obligation is a
     collateralized loan obligation or (iii) any Synthetic Security based upon or relating to a
     senior secured index providing non-leveraged credit exposure to a basket of credit default



     US318495                                                                               Page 265


                                                                                        010471
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 277
                                       of 30506/09/21 Page 282 of 310 PageID 13354
Case 3:21-cv-00538-N Document 26-38 Filed



     swaps referencing a diversified group of Reference Obligations, with respect to which the
     principal or notional amount of the credit exposure to any single Reference Obligation
     does not increase over time, is equal to zero.



                                     DIVERSITY SCORE TABLE

  Aggregate                 Aggregate                Aggregate                Aggregate
   Industry                  Industry                 Industry                 Industry
  Equivalent    Diversity   Equivalent   Diversity   Equivalent   Diversity   Equivalent    Diversity
  Unit Score     Score      Unit Score    Score      Unit Score    Score      Unit Score     Score

  0.0000        0.0000      5.0500       2.7000      10.1500      4.0200      15.2500       4.5300

  0.0500        0.1000      5.1500       2.7333      10.2500      4.0300      15.3500       4.5400

  0.1500        0.2000      5.2500       2.7667      10.3500      4.0400      15.4500       4.5500

  0.2500        0.3000      5.3500       2.8000      10.4500      4.0500      15.5500       4.5600

  0.3500        0.4000      5.4500       2.8333      10.5500      4.0600      15.6500       4.5700

  0.4500        0.5000      5.5500       2.8667      10.6500      4.0700      15.7500       4.5800

  0.5500        0.6000      5.6500       2.9000      10.7500      4.0800      15.8500       4.5900

  0.6500        0.7000      5.7500       2.9333      10.8500      4.0900      15.9500       4.6000

  0.7500        0.8000      5.8500       2.9667      10.9500      4.1000      16.0500       4.6100

  0.8500        0.9000      5.9500       3.0000      11.0500      4.1100      16.1500       4.6200

  0.9500        1.0000      6.0500       3.0250      11.1500      4.1200      16.2500       4.6300

  1.0500        1.0500      6.1500       3.0500      11.2500      4.1300      16.3500       4.6400

  1.1500        1.1000      6.2500       3.0750      11.3500      4.1400      16.4500       4.6500

  1.2500        1.1500      6.3500       3.1000      11.4500      4.1500      16.5500       4.6600

  1.3500        1.2000      6.4500       3.1250      11.5500      4.1600      16.6500       4.6700

  1.4500        1.2500      6.5500       3.1500      11.6500      4.1700      16.7500       4.6800

  1.5500        1.3000      6.6500       3.1750      11.7500      4.1800      16.8500       4.6900

  1.6500        1.3500      6.7500       3.2000      11.8500      4.1900      16.9500       4.7000




     US318495                                                                              Page 266

                                                                                        010472
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 278
                                       of 30506/09/21 Page 283 of 310 PageID 13355
Case 3:21-cv-00538-N Document 26-38 Filed


  Aggregate                 Aggregate                Aggregate                Aggregate
   Industry                  Industry                 Industry                 Industry
  Equivalent    Diversity   Equivalent   Diversity   Equivalent   Diversity   Equivalent    Diversity
  Unit Score     Score      Unit Score    Score      Unit Score    Score      Unit Score     Score

  1.7500        1.4000      6.8500       3.2250      11.9500      4.2000      17.0500       4.7100

  1.8500        1.4500      6.9500       3.2500      12.0500      4.2100      17.1500       4.7200

  1.9500        1.5000      7.0500       3.2750      12.1500      4.2200      17.2500       4.7300

  2.0500        1.5500      7.1500       3.3000      12.2500      4.2300      17.3500       4.7400

  2.1500        1.6000      7.2500       3.3250      12.3500      4.2400      17.4500       4.7500

  2.2500        1.6500      7.3500       3.3500      12.4500      4.2500      17.5500       4.7600

  2.3500        1.7000      7.4500       3.3750      12.5500      4.2600      17.6500       4.7700

  2.4500        1.7500      7.5500       3.4000      12.6500      4.2700      17.7500       4.7800

  2.5500        1.8000      7.6500       3.4250      12.7500      4.2800      17.8500       4.7900

  2.6500        1.8500      7.7500       3.4500      12.8500      4.2900      17.9500       4.8000

  2.7500        1.9000      7.8500       3.4750      12.9500      4.3000      18.0500       4.8100

  2.8500        1.9500      7.9500       3.5000      13.0500      4.3100      18.1500       4.8200

  2.9500        2.0000      8.0500       3.5250      13.1500      4.3200      18.2500       4.8300

  3.0500        2.0333      8.1500       3.5500      13.2500      4.3300      18.3500       4.8400

  3.1500        2.0667      8.2500       3.5750      13.3500      4.3400      18.4500       4.8500

  3.2500        2.1000      8.3500       3.6000      13.4500      4.3500      18.5500       4.8600

  3.3500        2.1333      8.4500       3.6250      13.5500      4.3600      18.6500       4.8700

  3.4500        2.1667      8.5500       3.6500      13.6500      4.3700      18.7500       4.8800

  3.5500        2.2000      8.6500       3.6750      13.7500      4.3800      18.8500       4.8900

  3.6500        2.2333      8.7500       3.7000      13.8500      4.3900      18.9500       4.9000

  3.7500        2.2667      8.8500       3.7250      13.9500      4.4000      19.0500       4.9100

  3.8500        2.3000      8.9500       3.7500      14.0500      4.4100      19.1500       4.9200

  3.9500        2.3333      9.0500       3.7750      14.1500      4.4200      19.2500       4.9300




     US318495                                                                              Page 267

                                                                                        010473
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 279
                                       of 30506/09/21 Page 284 of 310 PageID 13356
Case 3:21-cv-00538-N Document 26-38 Filed


  Aggregate                 Aggregate                Aggregate                Aggregate
   Industry                  Industry                 Industry                 Industry
  Equivalent    Diversity   Equivalent   Diversity   Equivalent   Diversity   Equivalent    Diversity
  Unit Score     Score      Unit Score    Score      Unit Score    Score      Unit Score     Score

  4.0500        2.3667      9.1500       3.8000      14.2500      4.4300      19.3500       4.9400

  4.1500        2.4000      9.2500       3.8250      14.3500      4.4400      19.4500       4.9500

  4.2500        2.4333      9.3500       3.8500      14.4500      4.4500      19.5500       4.9600

  4.3500        2.4667      9.4500       3.8750      14.5500      4.4600      19.6500       4.9700

  4.4500        2.5000      9.5500       3.9000      14.6500      4.4700      19.7500       4.9800

  4.5500        2.5333      9.6500       3.9250      14.7500      4.4800      19.8500       4.9900

  4.6500        2.5667      9.7500       3.9500      14.8500      4.4900      19.9500       5.0000

  4.7500        2.6000      9.8500       3.9750      14.9500      4.5000

  4.8500        2.6333      9.9500       4.0000      15.0500      4.5100

  4.9500        2.6667      10.0500      4.0100      15.1500      4.5200




     US318495                                                                              Page 268

                                                                                        010474
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 280
                                       of 30506/09/21 Page 285 of 310 PageID 13357
Case 3:21-cv-00538-N Document 26-38 Filed



                                        SCHEDULE 5

                   Moody's Structured Finance Obligation Recovery Rates

     The Moody's Recovery Rate for a Structured Finance Obligation will be the applicable
     rate set forth below based on the appropriate sector as categorized by Moody's

     Diversified Securities primarily include (1) Automobile Securities; (2) Car Rental
     Receivable Securities; (3) Credit Card Securities; (4) Student Loan Securities

     Residential Securities primarily include (1) Home Equity Loan Securities; (2)
     Manufactured Housing Securities; (3) Residential A Mortgage Securities; (4) Residential
     B/C Mortgage Securities

     Undiversified Securities primarily include (1) CMBS Conduit; (2) CMBS Credit Tenant
     Lease; (3) CMBS Large Loan; (4) those ABS Sectors not included in Diversified
     Securities

     Collateralized Debt Obligations include (1) High-diversity CDOs (Diversity Score in
     excess of 20); (2) Low-Diversity CDOs (Diversity Score of 20 or less)

     Diversified Securities

                    Initial Rating of Structured Finance Obligation
     %          of
     Underlying
     Capital
     Structure (1) Aaa        Aa          A           Baa         Ba          B
     >70%           85%       80%         70%         60%         50%         40%
     <=70%          75%       70%         60%         50%         40%         30%
     >10%
     <=10%          70%       65%         55%         45%         35%         25%




     US318495                                                                         Page 269


                                                                                  010475
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 281
                                       of 30506/09/21 Page 286 of 310 PageID 13358
Case 3:21-cv-00538-N Document 26-38 Filed



     Residential Securities

                    Initial Rating of Structured Finance Obligation
     %          of
     Underlying
     Capital
     Structure (1) Aaa          Aa       A          Baa         Ba    B
     >70%           85%         80%      65%        55%         45%   30%
     <=70%          75%         70%      55%        45%         35%   25%
     >10%
     <=10%          65%         55%      45%        40%         30%   20%
     >5%
     <=5%           55%         45%      40%        35%         25%   15%
     >2%
     <=2%           45%         35%      30%        25%         15%   10%


     Undiversified Securities

                    Initial Rating of Structured Finance Obligation
     %          of
     Underlying
     Capital
     Structure (1) Aaa          Aa       A          Baa         Ba    B
     >70%           85%         80%      65%        55%         45%   30%
     <=70%          75%         70%      55%        45%         35%   25%
     >10%
     <=10%          65%         55%      45%        35%         25%   15%
     >5%
     <=5%           55%         45%      35%        30%         20%   10%
     >2%
     <=2%           45%         35%      25%        20%         10%   5%




     US318495                                                               Page 270

                                                                           010476
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 282
                                       of 30506/09/21 Page 287 of 310 PageID 13359
Case 3:21-cv-00538-N Document 26-38 Filed



     High Diversity Collateralized Debt Obligations

                    Initial Rating of Underlying Asset
     %          of
     Underlying
     Capital
     Structure (1) Aaa        Aa           A           Baa          Ba          B
     >70%           85%       80%          65%         55%          45%         30%
     <=70%          75%       70%          60%         50%          40%         25%
     >10%
     <=10%          65%       55%          50%         40%          30%         20%
     >5%
     <=5%           55%       45%          40%         35%          25%         10%
     >2%
     <=2%           45%       35%          30%         25%          10%         5%


     Low Diversity Collateralized Debt Obligations

                    Initial Rating of Underlying Asset
     %          of
     Underlying
     Capital
     Structure (1) Aaa        Aa           A           Baa          Ba          B
     >70%           80%       75%          60%         50%          45%         30%
     <=70%          70%       60%          55%         45%          35%         25%
     >10%
     <=10%          60%       50%          45%         35%          25%         15%
     >5%
     <=5%           50%       40%          35%         30%          20%         10%
     >2%
     <=2%           30%       25%          20%         15%          7%          4%


     (1) Initial par amount of tranche to which Structured Finance Obligation relates divided
     by initial par amount of total securities issued by Structured Finance Obligation issuer.




     US318495                                                                          Page 271

                                                                                     010477
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 283
                                       of 30506/09/21 Page 288 of 310 PageID 13360
Case 3:21-cv-00538-N Document 26-38 Filed



                                         SCHEDULE 6

                     S&P Structured Finance Obligation Recovery Rates*



                          RATING OF   A CLASS OF NOTES AT THE TIME OF COMMITMENT TO
                          PURCHASE
     Structured Finance
     Obligation Rating*
     Senior Asset Class AAA        AA        A         BBB       BB        B         CCC
     AAA                80.0%      85.0%     90.0%     90.0%     90.0%     90.0%     90.0%
     AA                 70.0%      75.0%     85.0%     90.0%     90.0%     90.0%     90.0%
     A                  60.0%      65.0%     75.0%     85.0%     90.0%     90.0%     90.0%
     BBB                50.0%      55.0%     65.0%     75.0%     85.0%     85.0%     85.0%

     Junior Asset Class
                          AAA      AA        A         BBB       BB        B         CCC
     AAA                  65.0%    70.0%     80.0%     85.0%     85.0%     85.0%     85.0%
     AA                   55.0%    65.0%     75.0%     80.0%     80.0%     80.0%     80.0%
     A                    40.0%    45.0%     55.0%     65.0%     80.0%     80.0%     80.0%
     BBB                  30.0%    35.0%     40.0%     45.0%     50.0%     60.0%     70.0%
     BB                   10.0%    10.0%     10.0%     25.0%     35.0%     40.0%     50.0%
     B                    2.5%     5.0%      5.0%      10.0%     10.0%     20.0%     25.0%
     CCC                  0.0%     0.0%      0.0%      0.0%      2.5%      5.0%      5.0%


    *       If the Structured Finance Obligation is (x) a collateralized debt obligation backed
    by project finance securities, asset-backed securities, structured finance or real estate
    securities, distressed debt or other collateralized debt obligations; (y) a market value
    collateralized debt obligation; or (z) a synthetic collateralized debt obligation, the
    recovery rate will be assigned by S&P at the time of acquisition.




     US318495                                                                           Page 272

                                                                                    010478
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 284
                                       of 30506/09/21 Page 289 of 310 PageID 13361
Case 3:21-cv-00538-N Document 26-38 Filed



                                             SCHEDULE 7

                 Certain Defined Terms Relating to S&P Rating and Moody's Rating

     Assigned Moody's Rating: The monitored publicly available rating or the monitored
     estimated rating expressly assigned to a debt obligation (or facility) by Moody's that
     addresses the full amount of the principal and interest promised.

     Moody's Default Probability Rating: With respect to any Collateral Obligation as of any
     date of determination, the rating determined in accordance with the following, in the
     following order of priority

     (a)        with respect to a Moody's Senior Secured Loan:

                   (i) if the Loan's obligor has a corporate family rating from Moody's, such
                       corporate family rating; and

                  (ii) if the preceding clause does not apply, the Moody's Obligation Rating of
                       such Loan;

                  (iii) if the preceding clauses do not apply, the rating that is one subcategory
                        above the Moody's Equivalent Senior Unsecured Rating;

     (b)        with respect to a Moody's Non Senior Secured Loan or a Bond, the Moody's
                Equivalent Senior Unsecured Rating of such Collateral Obligation;

     (c)        with respect to a Collateral Obligation that is a DIP Loan, the rating that is one
                rating subcategory below the Assigned Moody's Rating thereof;

     (d)        with respect to a Structured Finance Obligation, the Assigned Moody's Rating
                thereof or, if the obligation does not have an Assigned Moody's Rating but has a
                rating by S&P, then the Moody's Default Probability Rating shall be

                   (i) one rating subcategory below the Moody's equivalent of such S&P rating
                       if it is "BBB–" or higher, or

                  (ii) two rating subcategories below the Moody's equivalent of such S&P rating
                       if it is "BB+" or lower; and

     (e)        with respect to a Synthetic Security, the Assigned Moody's Rating thereof.

     Notwithstanding the foregoing, if the Moody's rating or ratings used to determine the
     Moody's Default Probability Rating are on watch for downgrade or upgrade by Moody's,
     such rating or ratings will be adjusted down (if on watch for downgrade) (i) with respect
     to any Collateral Obligation other than Structured Finance Obligations, one subcategory
     and (ii) with respect to any Structured Finance Obligation, two subcategories or adjusted
     up (if on watch for upgrade) (i) with respect to any Collateral Obligation other than




     US318495                                                                                Page 273

                                                                                       010479
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 285
                                       of 30506/09/21 Page 290 of 310 PageID 13362
Case 3:21-cv-00538-N Document 26-38 Filed



     Structured Finance Obligations, one subcategory and (ii) with respect to any Structured
     Finance Obligation, two subcategories. For purposes of any calculation under this
     Indenture, if a Moody's Default Probability Rating is withdrawn by Moody's with respect
     to a Collateral Obligation, the Issuer will continue using the latest Moody's Default
     Probability Rating available immediately prior to such withdrawal until a bankruptcy
     event occurs with respect to such Collateral Obligation.

     Moody's Equivalent Senior Unsecured Rating: With respect to any Collateral Obligation
     that is a Loan or bond and the obligor thereof, as of any date of determination, the rating
     determined in accordance with the following, in the following order of priority

     (a)        if the obligor has a senior unsecured obligation with an Assigned Moody's Rating,
                such Assigned Moody's Rating;

     (b)        if the preceding clause does not apply, the Moody's "Issuer Rating" for the
                obligor;

     (c)        if the preceding clauses do not apply, but the obligor has a subordinated
                obligation with an Assigned Moody's Rating, then

                   (i) if such Assigned Moody's Rating is at least "B3" (and, if rated "B3", not
                       on watch for downgrade), the Moody's Equivalent Senior Unsecured
                       Rating shall be the rating which is one rating subcategory higher than such
                       Assigned Moody's Rating, or

                  (ii) if such Assigned Moody's Rating is less than "B3" (or rated "B3" and on
                       watch for downgrade), the Moody's Equivalent Senior Unsecured Rating
                       shall be such Assigned Moody's Rating;

     (d)        if the preceding clauses do not apply, but the obligor has a senior secured
                obligation with an Assigned Moody's Rating, then

                   (i) if such Assigned Moody's Rating is at least "Caa3" (and, if rated "Caa3",
                       not on watch for downgrade), the Moody's Equivalent Senior Unsecured
                       Rating shall be the rating which is one subcategory below such Assigned
                       Moody's Rating, or

                  (ii) if such Assigned Moody's Rating is less than "Caa3" (or rated "Caa3" and
                       on watch for downgrade), then the Moody's Equivalent Senior Unsecured
                       Rating shall be "C";

     (e)        if the preceding clauses do not apply, but such obligor has a corporate family
                rating from Moody's, the Moody's Equivalent Senior Unsecured Rating shall be
                one rating subcategory below such corporate family rating;

     (f)        if the preceding clauses do not apply, but the obligor has a senior unsecured
                obligation (other than a bank loan) with a monitored public rating from S&P



     US318495                                                                              Page 274

                                                                                       010480
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 286
                                       of 30506/09/21 Page 291 of 310 PageID 13363
Case 3:21-cv-00538-N Document 26-38 Filed



                (without any postscripts, asterisks or other qualifying notations, that addresses the
                full amount of principal and interest promised), then the Moody's Equivalent
                Senior Unsecured Rating shall be

                   (i) one rating subcategory below the Moody's equivalent of such S&P rating
                       if it is "BBB–" or higher,

                   (ii) two rating subcategories below the Moody's equivalent of such S&P rating
                        if it is "BB+" or lower; or

                  (iii) "B3" until the Issuer or the Servicer obtains an estimated rating from
                        Moody's if (A) the Servicer certifies to the Trustee that in its commercially
                        reasonable judgment, it believes an estimated rating equivalent to a rating
                        no lower than "B3" will be assigned by Moody's and the Issuer or the
                        Servicer on its behalf applies for an estimated rating from Moody's within
                        five Business Days of the date of the commitment to purchase the Loan or
                        Bond, (B) the aggregate Principal Balance of Collateral Obligations
                        having an Assigned Moody's Rating pursuant to either this clause (f)(iii),
                        or clause (g)(iii) or (h)(iii) does not exceed 5% of the Maximum Amount,
                        and (C) all the Coverage Tests and the Collateral Quality Tests are
                        satisfied;

     (g)        if the preceding clauses do not apply, but the obligor has a subordinated
                obligation (other than a bank loan) with a monitored public rating from S&P
                (without any postscripts, asterisks or other qualifying notations, that addresses the
                full amount of principal and interest promised), the Assigned Moody's Rating
                shall be deemed to be

                   (i) one rating subcategory below the Moody's equivalent of such S&P rating
                       if it is "BBB–" or higher;

                   (ii) two rating subcategories below the Moody's equivalent of such S&P rating
                        if it is "BB+" or lower, and the Moody's Equivalent Senior Unsecured
                        Rating shall be determined pursuant to clause (c) above; or

                  (iii) "B3" until the Issuer or the Servicer obtains an estimated rating from
                        Moody's if (A) the Servicer certifies to the Trustee that in its commercially
                        reasonable judgment, it believes an estimated rating equivalent to a rating
                        not lower than "B3" will be assigned by Moody's and the Issuer or the
                        Servicer on its behalf applies for an estimated rating from Moody's within
                        five Business Days of the date of the commitment to purchase the Loan or
                        Bond, (B) the aggregate Principal Balance of Collateral Obligations
                        having an Assigned Moody's Rating pursuant to either this clause (g)(iii),
                        or clauses (f)(iii) or (h)(iii) does not exceed 5% of the Maximum Amount,
                        and (C) all the Coverage Tests and the Collateral Quality Tests are
                        satisfied;




     US318495                                                                                 Page 275

                                                                                          010481
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 287
                                       of 30506/09/21 Page 292 of 310 PageID 13364
Case 3:21-cv-00538-N Document 26-38 Filed



     (h)        if the preceding clauses do not apply, but the obligor has a senior secured
                obligation with a monitored public rating from S&P (without any postscripts,
                asterisks or other qualifying notations, that addresses the full amount of principal
                and interest promised), the Assigned Moody's Rating shall be deemed to be

                   (i) one rating subcategory below the Moody's equivalent of such S&P rating
                       if it is "BBB–" or higher;

                  (ii) two rating subcategories below the Moody's equivalent of such S&P rating
                       if it is "BB+" or lower, and the Moody's Equivalent Senior Unsecured
                       Rating shall be determined pursuant to clause (d) above; or

                  (iii) "B3" until the Issuer or the Servicer obtains an estimated rating from
                        Moody's if (A) the Servicer certifies to the Trustee that in its commercially
                        reasonable judgment, it believes an estimated rating equivalent to a rating
                        not lower than "B3" will be assigned by Moody's and the Issuer or the
                        Servicer on its behalf applies for an estimated rating from Moody's within
                        two Business Days of the date of the commitment to purchase the Loan or
                        Bond, (B) the aggregate Principal Balance of Collateral Obligations
                        having an Assigned Moody's Rating pursuant to either this clause (h)(iii),
                        or clauses (f)(iii) or (g)(iii) does not exceed 5% of the Maximum Amount,
                        and (C) all the Coverage Tests and the Collateral Quality Tests are
                        satisfied;

     (i)        if the preceding clauses do not apply and each of the following clauses (i) through
                (viii) do apply, the Moody's Equivalent Senior Unsecured Rating will be "Caa1"

                   (i) neither the obligor nor any of its Affiliates is subject to reorganization or
                       bankruptcy proceedings,

                  (ii) no debt securities or obligations of the obligor are in default,

                  (iii) neither the obligor nor any of its Affiliates has defaulted on any debt
                        during the preceding two years,

                  (iv) the obligor has been in existence for the preceding five years,

                   (v) the obligor is current on any cumulative dividends,

                  (vi) the fixed-charge ratio for the obligor exceeds 125% for each of the
                       preceding two fiscal years and for the most recent quarter,

                 (vii) the obligor had a net profit before tax in the past fiscal year and the most
                       recent quarter, and




     US318495                                                                                 Page 276

                                                                                          010482
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 288
                                       of 30506/09/21 Page 293 of 310 PageID 13365
Case 3:21-cv-00538-N Document 26-38 Filed



                  (ix) the annual financial statements of such obligor are unqualified and
                       certified by a firm of Independent accountants of international reputation,
                       and quarterly statements are unaudited but signed by a corporate officer;

     (j)        if the preceding clauses do not apply but each of the following clauses (i) and (ii)
                do apply, the Moody's Equivalent Senior Unsecured Rating will be "Caa3"

                   (i) neither the obligor nor any of its Affiliates is subject to reorganization or
                       bankruptcy proceedings; and

                   (ii) no debt security or obligation of such obligor has been in default during
                        the past two years; and

     (k)        if the preceding clauses do not apply and a debt security or obligation of the
                obligor has been in default during the past two years, the Moody's Equivalent
                Senior Unsecured Rating will be "Ca."

     Notwithstanding the foregoing, not more than 10% of the Maximum Amount may consist
     of Relevant Obligations given a Moody's Equivalent Senior Unsecured Rating based on a
     rating given by S&P as provided in clauses (f), (g) and (h) above.

     Moody's Obligation Rating: With respect to any Collateral Obligation as of any date of
     determination, the rating determined in accordance with the following, in the following
     order of priority

     (a)        With respect to a Moody's Senior Secured Loan

                   (i) if it has an Assigned Moody's Rating, such Assigned Moody's Rating; or

                   (ii) if the preceding clause does not apply, the rating that is one rating
                        subcategory above the Moody's Equivalent Senior Unsecured Rating; and

     (b)        With respect to a Moody's Non Senior Secured Loan or a Bond

                   (i) if it has an Assigned Moody's Rating, such Assigned Moody's Rating; or

                   (ii) if the preceding clause does not apply, the Moody's Equivalent Senior
                        Unsecured Rating; and

     (c)        With respect to a Synthetic Security or a DIP Loan, the Assigned Moody's Rating
                thereof.

     Notwithstanding the foregoing, if the Moody's rating or ratings used to determine the
     Moody's Obligation Rating are on watch for downgrade or upgrade by Moody's, such
     rating or ratings will be adjusted down one subcategory (if on watch for downgrade) or
     up one subcategory (if on watch for upgrade).




     US318495                                                                                Page 277

                                                                                         010483
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 289
                                       of 30506/09/21 Page 294 of 310 PageID 13366
Case 3:21-cv-00538-N Document 26-38 Filed



     Moody's Rating: The Moody's Default Probability Rating; provided that, with respect to
     the Collateral Obligations generally, if at any time Moody's or any successor to it ceases
     to provide rating services, references to rating categories of Moody's in this Indenture
     shall be deemed instead to be references to the equivalent categories of any other
     nationally recognized investment rating agency selected by the Servicer, as of the most
     recent date on which such other rating agency and Moody's published ratings for the type
     of security in respect of which such alternative rating agency is used. If no other security
     or obligation of the Borrower or its Guarantor is rated by S&P or Moody's, then the
     Servicer may apply to Moody's for a Moody's credit rating estimate, which will be its
     Moody's Rating; provided that, on or prior to each one-year anniversary of the
     acquisition of any such Collateral Obligation, the Issuer shall submit to Moody's a request
     for a Moody's credit rating estimate for such Collateral Obligation, which shall be its
     Moody's Rating, together with all information reasonably required by Moody's to
     perform such estimate.

     S&P Rating: With respect to any Collateral Obligation, as of any date of determination,
     the rating determined in accordance with the following methodology

                 (i) If there is an issuer credit rating of the borrower of the Collateral
                     Obligation (the Borrower), or the guarantor who unconditionally and
                     irrevocably guarantees the Collateral Obligation (the Guarantor) by S&P,
                     the most current issuer credit rating for such Borrower or Guarantor
                     (provided that with respect to any private or confidential rating, a consent
                     has been granted by such Borrower or Guarantor and a copy of such
                     consent shall be provided to S&P indicating that the issuer can rely on
                     such private or confidential rating);

                (ii) (a) if there is not an issuer credit rating of the Borrower or its Guarantor
                     by S&P, but there is a rating by S&P on a senior secured obligation of the
                     Borrower or its Guarantor, then the S&P Rating of the Collateral
                     Obligation will be one subcategory below such rating; (b) if there is not a
                     rating by S&P on a senior secured obligation of the Borrower or its
                     Guarantor, but there is a rating by S&P on a senior unsecured obligation of
                     the Borrower or its Guarantor, then the S&P Rating will be such rating;
                     and (c) if there is not a rating by S&P on a senior obligation of the
                     Borrower or its Guarantor, but there is a rating by S&P on a subordinated
                     obligation of the Borrower or its Guarantor, then the S&P Rating will be
                     two subcategories above such rating if such rating is "BBB-" or higher and
                     will be one subcategory above such rating if such rating is "BB+" or lower
                     (provided that with respect to any private or confidential rating, a consent
                     has been granted by such Borrower or Guarantor and a copy of such
                     consent shall be provided to S&P indicating that the issuer can rely on
                     such private or confidential rating); or

                (iii) if there is neither an issuer credit rating of the Borrower or its Guarantor
                      by S&P nor a rating by S&P on an obligation of the Borrower or its



     US318495                                                                              Page 278

                                                                                       010484
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 290
                                       of 30506/09/21 Page 295 of 310 PageID 13367
Case 3:21-cv-00538-N Document 26-38 Filed



                 Guarantor, then the S&P Rating may be determined using any one of the
                 methods below

                 (A)   if an obligation of the Borrower or its Guarantor is publicly rated
                       by Moody's, then the S&P Rating will be determined in accordance
                       with the methodologies for establishing the Moody's Default
                       Probability Rating, except that the S&P Rating of such obligation
                       will be (1) one subcategory below the S&P equivalent of the rating
                       assigned by Moody's if such security is rated "Baa3" or higher by
                       Moody's and (2) two subcategories below the S&P equivalent of
                       the rating assigned by Moody's if such security is rated "Bal" or
                       lower by Moody's; provided that Collateral Obligations
                       constituting no more than 10% of the Maximum Amount may be
                       given a S&P Rating based on a rating given by Moody's as
                       provided in this subclause (a) (after giving effect to the addition of
                       the relevant Collateral Obligation, if applicable);

                 (B)   if no other security or obligation of the Borrower or its Guarantor
                       is rated by S&P or Moody's, then the Servicer may apply to S&P
                       for a S&P credit rating estimate, which will be its S&P Rating;
                       provided that, prior to or on acquisition of any such Collateral
                       Obligation and on or prior to each one year anniversary of the
                       acquisition of such Collateral Obligation, the Issuer shall submit to
                       S&P a request for a S&P credit rating estimate for such Collateral
                       Obligation, which shall be its S&P Rating, together with all
                       information reasonably required by S&P to perform such estimate;
                       or

                 (C)   if such Collateral Obligation is not rated by Moody’s or S&P, no
                       other security or obligation of the Borrower or its Guarantor is
                       rated by S&P or Moody’s and if the Servicer determines in its sole
                       discretion based on information available to it after reasonable
                       inquiry that such Borrower (1) is not subject to any bankruptcy or
                       reorganization proceedings nor in default on any of its obligations
                       (unless the subject of a good faith business dispute), (2) is a legally
                       constituted corporate entity having the minimum legal, financial
                       and operational infrastructure to carry on a definable business,
                       deliver and sell a product or service and report its results in
                       generally accepted accounting terms as verified by a reputable
                       audit firm and (3) is not so vulnerable to adverse business,
                       financial and economic conditions that default in its financial or
                       other obligations is foreseeable in the near term if current operating
                       trends continue, then the S&P Rating will be the rating determined
                       by the Servicer, using its commercially reasonable judgment, to be
                       applicable for such Collateral Obligation during such time as the
                       credit estimate is pending; provided that (x) if the Issuer submits



     US318495                                                                          Page 279

                                                                                   010485
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 291
                                       of 30506/09/21 Page 296 of 310 PageID 13368
Case 3:21-cv-00538-N Document 26-38 Filed



                            all information reasonably required by S&P to perform such
                            estimate within 30 days upon acquisition of any such Collateral
                            Obligation, the aforementioned rating determined by the Servicer
                            will apply until S&P assigns a different rating, (y) if the Issuer
                            does not submits all information reasonably required by S&P to
                            perform such estimate within 30 days upon acquisition of any such
                            Collateral Obligation and if, upon the 90th day following the
                            acquisition of such Collateral Obligation (which 90-day period will
                            be extended by S&P upon request by the Servicer so long as the
                            Servicer has applied to S&P for a S&P credit rating and has
                            provided all the information necessary for S&P to provide a credit
                            rating to such Collateral Obligation prior to or upon acquisition of
                            the such Collateral Obligation), S&P has not assigned a credit
                            rating to such Collateral Obligation, then such Collateral
                            Obligation shall be treated by the Issuer as having a rating of
                            "CCC-" and (z) Collateral Obligations constituting no more than
                            5% of the Maximum Amount may be given an S&P Rating based
                            on this subclause (c) (after giving effect to the addition of the
                            relevant Collateral Obligation, if applicable);

                    provided that if (i) the relevant Borrower or Guarantor or obligation is
                    placed on any positive "credit watch" list by S&P, such rating will be
                    increased by one rating subcategory or (ii) the relevant Borrower or
                    Guarantor or obligation is placed on any negative "credit watch" list by
                    S&P, such rating will be decreased by one rating subcategory.

     Notwithstanding the foregoing, in the case of a Collateral Obligation that is a DIP Loan,
     the S&P Rating shall be (A) the rating assigned thereto by S&P if the rating is public, (B)
     the rating assigned by S&P if the rating is confidential, but only if all appropriate parties
     have provided written consent to its disclosure and use, (C) the rating assigned by S&P
     thereto through an estimated rating or (D) the rating assigned thereto by S&P in
     connection with the acquisition thereof upon the request of the Servicer. In the case of a
     Collateral Obligation that is a PIK Security, Structured Finance Obligation or Synthetic
     Securities, the S&P Rating may not be determined pursuant to clause (iii)(A) above.

     S&P Ratings for entities or obligations relevant hereunder other than Borrowers and
     Collateral Obligations shall be determined in a corresponding manner.




     US318495                                                                              Page 280

                                                                                       010486
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 292
                                       of 30506/09/21 Page 297 of 310 PageID 13369
Case 3:21-cv-00538-N Document 26-38 Filed



                                   EXHIBIT A

                                   Form of Note




     US318495                                                          Page 281

                                                                    010487
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 293
                                       of 30506/09/21 Page 298 of 310 PageID 13370
Case 3:21-cv-00538-N Document 26-38 Filed



                                   EXHIBIT B-1

                         Form of Note Transferee Certificate




     US318495                                                          Page 282

                                                                    010488
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 294
                                       of 30506/09/21 Page 299 of 310 PageID 13371
Case 3:21-cv-00538-N Document 26-38 Filed



                                       EXHIBIT B-2

         Form of Note Transferor Certificate for Regulation S to Rule 144A Transfer




     US318495                                                                    Page 283

                                                                             010489
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 295
                                       of 30506/09/21 Page 300 of 310 PageID 13372
Case 3:21-cv-00538-N Document 26-38 Filed



                                       EXHIBIT B-3

         Form of Note Transferor Certificate for Rule 144A to Regulation S Transfer




     US318495                                                                    Page 284

                                                                             010490
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 296
                                       of 30506/09/21 Page 301 of 310 PageID 13373
Case 3:21-cv-00538-N Document 26-38 Filed



                                    EXHIBIT C

                 Form of Freshfields Bruckhaus Deringer LLP Opinion




     US318495                                                          Page 285

                                                                      010491
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 297
                                       of 30506/09/21 Page 302 of 310 PageID 13374
Case 3:21-cv-00538-N Document 26-38 Filed



                                   EXHIBIT D

                         Form of Maples and Calder Opinion




     US318495                                                          Page 286

                                                                    010492
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 298
                                       of 30506/09/21 Page 303 of 310 PageID 13375
Case 3:21-cv-00538-N Document 26-38 Filed



                                   EXHIBIT E

                        Form of Nixon Peabody LLP Opinion




     US318495                                                          Page 287

                                                                    010493
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 299
                                       of 30506/09/21 Page 304 of 310 PageID 13376
Case 3:21-cv-00538-N Document 26-38 Filed



                                     EXHIBIT F

                  Form of Orrick, Herrington & Sutcliffe LLP Opinion




     US318495                                                           Page 288

                                                                       010494
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 300
                                       of 30506/09/21 Page 305 of 310 PageID 13377
Case 3:21-cv-00538-N Document 26-38 Filed



                                    EXHIBIT G

                           Forms of Section 3(c)(7) Notices




     US318495                                                          Page 289

                                                                    010495
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 301
                                       of 30506/09/21 Page 306 of 310 PageID 13378
Case 3:21-cv-00538-N Document 26-38 Filed



                                   EXHIBIT G-1

                       Form of Section 3(c)(7) Reminder Notice




     US318495                                                          Page 290

                                                                    010496
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 302
                                       of 30506/09/21 Page 307 of 310 PageID 13379
Case 3:21-cv-00538-N Document 26-38 Filed



                                    EXHIBIT G-2

                   Form of Important Section 3(c)(7) Reminder Notice




     US318495                                                           Page 291

                                                                       010497
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 303
                                       of 30506/09/21 Page 308 of 310 PageID 13380
Case 3:21-cv-00538-N Document 26-38 Filed



                                    EXHIBIT H

                         Form of Beneficial Owner Certificate




     US318495                                                          Page 292

                                                                    010498
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 304
                                       of 30506/09/21 Page 309 of 310 PageID 13381
Case 3:21-cv-00538-N Document 26-38 Filed



                                    EXHIBIT I

                              Form of Extension Notice




     US318495                                                          Page 293

                                                                    010499
Case 19-34054-sgj11 Doc 1822-63 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 305
                                       of 30506/09/21 Page 310 of 310 PageID 13382
Case 3:21-cv-00538-N Document 26-38 Filed



                                    EXHIBIT J

                               Form of Insurer Notice




     US318495                                                          Page 294

                                                                    010500
